 

Exhibit 10.22

Execution Version

 

AMENDED AND RESTATED ABL CREDIT AGREEMENT

among

MOBILE MINI, INC.,

THE OTHER BORROWERS AND GUARANTORS PARTY HERETO,

THE VARIOUS LENDERS PARTY HERETO

and

DEUTSCHE BANK AG NEW YORK BRANCH,
as ADMINISTRATIVE AGENT

 

Dated as of December 14, 2015

 

DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC, and

BANK OF THE WEST,
as JOINT LEAD ARRANGERS and JOINT BOOKRUNNERS

 

DEUTSCHE BANK AG NEW YORK BRANCH,
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC, and

BANK OF THE WEST,
as CO-SYNDICATION AGENTS,

WELLS FARGO BANK, NATIONAL ASSOCIATION, ING CAPITAL LLC, COMPASS BANK, and

MUFG UNION BANK, N.A.,

as SENIOR MANAGING AGENTS

 

And

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, ING CAPITAL LLC, COMPASS BANK,

MUFG UNION BANK, N.A., and BANK OF MONTREAL,

as CO-DOCUMENTATION AGENTS

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

Definitions and Accounting Terms.

 

1

 

 

 

 

 

1.01 

 

Defined Terms

 

1

1.02 

 

Exchange Rates

 

46

 

 

 

 

 

SECTION 2. 

 

Amount and Terms of Credit

 

47

 

 

 

 

 

2.01 

 

The Commitments

 

47

2.02 

 

Minimum Amount of Each Borrowing

 

50

2.03 

 

Notice of Borrowing

 

50

2.04 

 

Disbursement of Funds

 

51

2.05 

 

Notes

 

52

2.06 

 

Conversions

 

53

2.07 

 

Pro Rata Borrowings

 

54

2.08 

 

Interest

 

54

2.09 

 

Interest Periods

 

55

2.10 

 

Increased Costs, Illegality, etc.

 

55

2.11 

 

Compensation

 

57

2.12 

 

Change of Lending Office

 

57

2.13 

 

Replacement of Lenders

 

58

2.14 

 

US Company, UK Company and Canadian Company as Agents for Borrowers

 

58

2.15 

 

Incremental Commitments

 

59

2.16 

 

UK Revolving Loans and Canadian Revolving Loans; Intra-Lender Issues

 

60

2.17 

 

Equivalent Amount

 

62

2.18 

 

[Reserved]

 

63

2.19 

 

Defaulting Lenders

 

63

2.20 

 

Cash Collateral.

 

64

 

 

 

 

 

SECTION 3. 

 

Letters of Credit.

 

65

 

 

 

 

 

3.01 

 

US Letters of Credit

 

65

3.02 

 

UK Letters of Credit

 

66

3.03 

 

Canadian Letters of Credit

 

67

3.04 

 

Maximum US Letter of Credit Outstandings; Final Maturities

 

68

3.05 

 

Maximum UK Letter of Credit Outstandings; Final Maturities

 

68

3.06 

 

Maximum Canadian Letter of Credit Outstandings; Final Maturities

 

68

3.07 

 

US Letter of Credit Requests; Minimum Stated Amount

 

69

3.08 

 

UK Letter of Credit Requests; Minimum Stated Amount

 

69

3.09 

 

Canadian Letter of Credit Requests; Minimum Stated Amount

 

69

3.10 

 

US Letter of Credit Participations

 

70

3.11 

 

UK Letter of Credit Participations

 

71

3.12 

 

Canadian Letter of Credit Participations

 

72

3.13 

 

Agreement to Repay US Letter of Credit Drawings

73

3.14 

 

Agreement to Repay UK Letter of Credit Drawings

 

74

3.15 

 

Agreement to Repay Canadian Letter of Credit Drawings

 

75

3.16 

 

Increased Costs – US Letters of Credit

75

3.17 

 

Increased Costs – UK Letters of Credit

 

76

3.18 

 

Increased Costs – Canadian Letters of Credit

 

76

 

 

 

 

 

SECTION 4. 

 

Commitment Commission; Fees; Reductions of Commitment.

 

76

 

 

 

 

 

4.01 

 

Fees

 

76

4.02 

 

Voluntary Termination of Unutilized Commitments

 

77

4.03 

 

Mandatory Reduction of Commitments

 

78

 

 

 

 

 

-i-

--------------------------------------------------------------------------------

 

SECTION 5. 

 

Prepayments; Payments; Taxes.

78

 

 

 

 

 

5.01 

 

Voluntary Prepayments

 

78

5.02 

 

Mandatory Repayments; Cash Collateralization

 

79

5.03 

 

Method and Place of Payment

 

80

5.04 

 

Net Payments – US Borrowers

 

82

5.05 

 

Tax Gross Up and Indemnities – UK Subsidiaries

 

84

5.06 

 

Net Payments – Canadian Borrowers

 

89

 

 

 

 

 

SECTION 6. 

 

Conditions Precedent to Credit Events on the Effective Date

 

90

 

 

 

 

 

6.01 

 

Effective Date; Notes

 

90

6.02 

 

Officer’s Certificate

 

90

6.03 

 

Opinions of Counsel

 

90

6.04 

 

Company Documents; Proceedings; etc.

 

91

6.05 

 

Consummation of the Transactions; etc.

 

91

6.06 

 

No Material Adverse Effect on US Company

 

91

6.07 

 

US Pledge Agreement

 

91

6.08 

 

UK Second Supplemental Share Charge

 

91

6.09 

 

US Security Agreement

 

92

6.10 

 

UK Debentures and UK Second Supplemental Debentures

 

92

6.11 

 

Canadian Security Agreement and Canadian Share Pledge Agreement

 

92

6.12 

 

Master Reaffirmation Agreement

 

93

6.13 

 

Mortgages

 

93

6.14 

 

Financial Statements; Pro Forma Balance Sheet; Projections; etc. .

 

93

6.15 

 

Solvency Certificate; Insurance Certificates

 

93

6.16 

 

Fees, etc

 

93

6.17 

 

Initial Borrowing Base Certificate; etc

 

94

6.18 

 

No Defaults under Senior Note Indentures

 

94

6.19 

 

Patriot Act

 

94

6.20 

 

Absence of Litigation

 

94

6.21 

 

Margin Regulations

 

94

 

 

 

 

 

SECTION 7. 

 

Conditions Precedent to All Credit Events

 

94

 

 

 

 

 

7.01 

 

No Default; Representations and Warranties

 

94

7.02 

 

Notice of Borrowing; Letter of Credit Request

 

94

 

 

 

 

 

SECTION 8. 

 

Representations, Warranties and Agreements

 

95

 

 

 

 

 

8.01 

 

Organization and Qualification

 

95

8.02 

 

Power and Authority; No Violation

 

95

8.03 

 

Legally Enforceable Agreement

 

95

8.04 

 

Capital Structure

 

95

8.05 

 

Names

 

96

8.06 

 

Business Locations; Agent for Process

 

96

8.07 

 

Title to Properties; Priority of Liens

 

96

8.08 

 

Accounts

 

96

8.09 

 

Equipment

 

96

8.10 

 

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections

 

97

8.11 

 

Full Disclosure

 

97

8.12 

 

Surety Obligations

 

97

8.13 

 

Tax Returns and Payments

 

97

8.14 

 

[Reserved]

 

98

8.15 

 

Intellectual Property, etc

 

98

-ii-

--------------------------------------------------------------------------------

 

8.16 

 

Government Consents

 

98

8.17 

 

Compliance with Laws

 

98

8.18 

 

Restrictions

 

98

8.19 

 

Litigation

 

98

8.20 

 

No Defaults

 

98

8.21 

 

Leases

 

98

8.22 

 

Use of Proceeds; Margin Regulations

 

98

8.23 

 

Compliance with ERISA

 

99

8.24 

 

Trade Relations

 

100

8.25 

 

Security Documents

 

100

8.26 

 

Investment Company Act

 

101

8.27 

 

Representations and Warranties in Other Credit Documents

 

101

8.28 

 

Environmental Matters

 

101

8.29 

 

Employment and Labor Relations

 

101

8.30 

 

Indebtedness

 

102

8.31 

 

Insurance

 

102

8.32 

 

Plans; Non-Compete Agreements; Collective Bargaining Agreements; Existing
Indebtedness Agreements

 

102

8.33 

 

Anti-Terrorism Laws

 

102

8.34 

 

UK Pensions

 

102

8.35 

 

Anti-Corruption Laws

 

102

 

 

 

 

 

SECTION 9. 

 

Affirmative Covenants

 

103

 

 

 

 

 

9.01 

 

Information Covenants

 

103

9.02 

 

Books, Records and Inspections; Field Examinations; Appraisals; Records and
Reports of Inventory, Machinery and Equipment

 

105

9.03 

 

Maintenance of Property; Insurance

 

106

9.04 

 

Administration of Equipment; Maintenance of Equipment

 

106

9.05 

 

Existence; Franchises

 

107

9.06 

 

Compliance with Statutes, etc.

 

107

9.07 

 

Compliance with Environmental Laws

 

107

9.08 

 

ERISA

 

107

9.09 

 

End of Fiscal Years; Fiscal Quarters

 

108

9.10 

 

Performance of Obligations

 

108

9.11 

 

Payment of Taxes

 

108

9.12 

 

Use of Proceeds

 

108

9.13 

 

Additional Security; Further Assurances; etc.

 

108

9.14 

 

[Reserved]

 

110

9.15 

 

Projections

 

110

9.16 

 

Landlord, Processor and Storage Agreements

 

110

9.17 

 

Deposit and Brokerage Accounts

 

110

9.18 

 

Credit Party Financial Statements

 

110

9.19 

 

Qualified Derivative Obligations

 

110

9.20 

 

Centre of Main Interest

 

111

9.21 

 

Administration of Accounts

 

111

9.22 

 

Post-Closing Matters

 

111

 

 

 

 

 

SECTION 10. 

 

Negative Covenants

 

111

 

 

 

 

 

10.01 

 

[Reserved]

 

111

10.02 

 

Liens

 

111

10.03 

 

Sale of Assets

 

112

10.04 

 

Restricted Payments

 

113

10.05 

 

Indebtedness

 

114

10.06 

 

Contingent Obligations

 

116

10.07 

 

Advances, Investments and Loans

 

116

-iii-

--------------------------------------------------------------------------------

 

10.08 

 

Transactions with Affiliates

 

116

10.09 

 

Registered Pension Plans

 

116

10.10 

 

Additional Negative Pledges

 

116

10.11 

 

No Subsidiaries

 

117

10.12 

 

Operating Leases; Off-Balance Sheet Financing

 

118

10.13 

 

Permitted Acquisitions

 

118

10.14 

 

Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc.

 

119

10.15 

 

Limitation on Certain Restrictions on Subsidiaries

 

119

10.16 

 

Limitation on Issuance of Equity Interests

 

120

10.17 

 

Business; etc

 

120

10.18 

 

No Additional Deposit Accounts; etc

 

120

10.19 

 

Tax Consolidation

 

120

10.20 

 

Fiscal Year End

 

120

10.21 

 

Fixed Charge Coverage Ratio

 

120

10.22 

 

Sanctions

 

121

10.23 

 

Anti-Corruption Laws

 

121

 

 

 

 

 

SECTION 11. 

 

Events of Default

 

121

 

 

 

 

 

11.01 

 

Payment of Obligations

 

121

11.02 

 

Misrepresentations

 

121

11.03 

 

Breach of Specific Covenants

 

121

11.04 

 

Breach of Other Covenants

 

121

11.05 

 

Default Under Other Agreements

 

121

11.06 

 

Failure of Enforceability of Credit Documents; Security

 

121

11.07 

 

Canadian Insolvency and Related Proceedings

 

121

11.08 

 

Insolvency and Related Proceedings

 

122

11.09 

 

Business Disruption; Condemnation

 

122

11.10 

 

ERISA

 

122

11.11 

 

Guarantee

 

123

11.12 

 

Criminal Forfeiture

 

123

11.13 

 

Judgments

 

123

11.14 

 

Change of Control

 

123

 

 

 

 

 

SECTION 12. 

 

The Administrative Agent and the Collateral Agent

 

123

 

 

 

 

 

12.01 

 

Appointment

 

123

12.02 

 

Nature of Duties

 

124

12.03 

 

Lack of Reliance on the Administrative Agent and the Collateral Agent

 

124

12.04 

 

Certain Rights of the Agents

 

124

12.05 

 

Reliance

 

125

12.06 

 

Indemnification

 

125

12.07 

 

The Administrative Agent and the Collateral Agent in their Individual Capacities

 

125

12.08 

 

Holders

 

125

12.09 

 

Resignation and Removal of the Administrative Agent and the Collateral Agent

 

125

12.10 

 

Collateral Matters

 

126

12.11 

 

Delivery of Information

 

127

12.12 

 

Withholding

 

127

12.13 

 

Delegation of Duties

 

127

12.14 

 

Quebec Security

 

128

 

 

 

 

 

SECTION 13. 

 

Miscellaneous

 

128

 

 

 

 

 

13.01 

 

Payment of Expenses, etc.

 

128

13.02 

 

Right of Setoff

 

129

-iv-

--------------------------------------------------------------------------------

 

13.03 

 

Notices

 

129

13.04 

 

Benefit of Agreement; Assignments; Participations

 

130

13.05 

 

No Waiver; Remedies Cumulative

 

131

13.06 

 

Payments Pro Rata

 

132

13.07 

 

Calculations; Computations

 

132

13.08 

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

 

132

13.09 

 

Counterparts

 

133

13.10 

 

Effectiveness

 

133

13.11 

 

Headings Descriptive

 

133

13.12 

 

Amendment or Waiver; etc.

 

133

13.13 

 

Survival

 

135

13.14 

 

Domicile of Loans

 

135

13.15 

 

Register

 

135

13.16 

 

Confidentiality

 

135

13.17 

 

No Fiduciary Duty

 

136

13.18 

 

Patriot Act

 

136

13.19 

 

Interest Rate Limitation

 

136

13.20 

 

Release of Borrowers

 

137

13.21 

 

Amendment and Restatement

 

137

 

 

 

 

 

SECTION 14.

 

Nature of Borrower Obligations

 

137

 

 

 

 

 

14.01 

 

Nature of Borrower Obligations

 

137

14.02 

 

Independent Obligation

 

138

14.03 

 

Authorization

 

138

14.04 

 

Reliance

 

138

14.05 

 

Contribution; Subrogation

 

138

14.06 

 

Waiver

 

138

 

 

 

 

 

SECTION 15.

 

Guarantee

 

139

 

 

 

 

 

15.01 

 

The Guarantees

 

139

15.02 

 

Obligations Unconditional

 

139

15.03 

 

Reinstatement

 

141

15.04 

 

Subrogation; Subordination

 

141

15.05 

 

Remedies

 

141

15.06 

 

Instrument for Payment of Money

 

142

15.07 

 

Continuing Guarantee

 

142

15.08 

 

General Limitation on Guarantee Obligations

 

142

15.09 

 

Release of Guarantors

 

142

15.10 

 

Right of Contribution

 

143

15.11 

 

Keepwell

 

143

 




-v-

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.01(a)

 

Lenders and Commitments

Schedule 1.01(b)

 

Locations – United States and Canada (US Borrowing Base Parties)

Schedule 1.01(c)

 

Locations – United Kingdom (UK Borrowing Base Parties)

Schedule 1.01(d)

 

Locations – United States and Canada (Canadian Borrowing Base Parties)

Schedule 1.01(e)

 

Eligible Real Property

Schedule 1.01(f)

 

Qualified Derivative Obligations

Schedule 3.01(c)

 

Existing US Letters of Credit

Schedule 3.02(c)

 

Existing UK Letters of Credit

Schedule 3.03(c)

 

Existing Canadian Letters of Credit

Schedule 6.13

 

Effective Date Mortgages

Schedule 8.01

 

Qualifications to do Business

Schedule 8.04

 

Capital Structure

Schedule 8.05

 

Names

Schedule 8.06

 

Business Locations

Schedule 8.12

 

Surety Obligations

Schedule 8.18

 

Restrictions

Schedule 8.19

 

Litigation

Schedule 8.21

 

Leases

Schedule 8.23

 

ERISA Plans

Schedule 8.24

 

Business Relationships

Schedule 8.30

 

Continuing Indebtedness

Schedule 8.31

 

Insurance

Schedule 8.32

 

Plans; Existing Indebtedness Agreements

Schedule 9.22

 

Post-Closing Matters

Schedule 10.02

 

Liens

Schedule 10.05

 

Indebtedness

Schedule 10.07

 

Deposits with Financial Institutions

Schedule 10.08

 

Transactions with Affiliates

Schedule 10.12

 

Operating Leases

Schedule 10.18

 

Deposit Accounts

Schedule 13.03

 

Lender Addresses

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

 

Notice of Borrowing

Exhibit A-2

 

Notice of Conversion/Continuation

Exhibit B-1

 

Form of US Revolving Note

Exhibit B-2

 

Form of US Swingline Note

Exhibit B-3

 

Form of UK Revolving Note

Exhibit B-4

 

Form of UK Swingline Note

Exhibit B-5

 

Form of Canadian Revolving Note

Exhibit C

 

Form Assignment and Assumption Agreement

Exhibit D

 

Form of Incremental Commitment Agreement

Exhibit E

 

Form of Joinder Agreement

Exhibit F

 

Form of US Letter of Request

Exhibit G

 

Form of UK Letter of Request

Exhibit H

 

Form of Canadian Letter of Credit Request

Exhibit I

 

Form of Section 5.04(b)(ii) Certificate

Exhibit J-1

 

Form of DLA Piper (US) Opinion

Exhibit J-2

 

Form of DLA Piper (UK) Opinion

Exhibit J-3

 

Form of Canadian Opinions

Exhibit J-4

 

Form of Special Delaware Counsel Opinion

Exhibit J-5

 

Form of Real Estate Local Counsel Opinions

Exhibit K

 

Form of Credit Party Secretary’s Certificate

Exhibit L

 

Form of UK Second Supplemental Share Charge

Exhibit M

 

Form of UK Second Supplemental Debenture and UK Second Supplemental Partnership
Debenture

-vi-

--------------------------------------------------------------------------------

 

Exhibit N

 

Form of Solvency Certificate

Exhibit O

 

Form of Compliance Certificate

Exhibit P

 

Form of Borrowing Base Certificate

Exhibit Q

 

Form of US Master Reaffirmation Agreement

Exhibit R

 

Form of Canadian Master Reaffirmation Agreement

Exhibit S

 

Form of Accruit LKE Master Exchange Agreement

 

 

 

-vii-

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED ABL CREDIT AGREEMENT, dated as of December 14, 2015, among
MOBILE MINI, INC., a  Delaware corporation (the “US Company” and, together with
each other entity that executes this Agreement as a US Borrower or that becomes
a US Borrower pursuant to Section 9.13, Section 10.11 or Section 10.13,
collectively, the “US Borrowers”, and each, a “US Borrower”), RAVENSTOCK MSG
LIMITED, a limited liability company incorporated in England and Wales (the “UK
Company”), MOBILE MINI UK LIMITED, a corporation incorporated in England and
Wales (“Mobile Mini UK” and together with UK Company and each other entity that
executes this Agreement as a UK Borrower or that becomes a UK Borrower pursuant
to Section 9.13, Section 10.11 or Section 10.13, collectively, the “UK
Borrowers”, and each, a “UK Borrower”), MOBILE MINI CANADA, ULC, an unlimited
liability corporation incorporated in British Columbia (“Canadian Company” and
together with each other entity that executes this Agreement as a Canadian
Borrower or that becomes a Canadian Borrower pursuant to Section 9.13, Section
10.11 or Section 10.13, collectively, the “Canadian Borrowers”, and each, a
“Canadian Borrower” and, together with each US Borrower and each UK Borrower,
collectively, the “Borrowers”, and each, a “Borrower”), the Guarantors party
hereto from time to time, the Lenders party hereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent.  All capitalized
terms used herein and defined in Section 1 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, on February 22, 2012 (the “Original Effective Date”), the Borrowers,
certain of the Guarantors, the Administrative Agent and certain lenders entered
into an ABL Credit Agreement (as amended prior to the date hereof, the “Existing
Credit Agreement”);

WHEREAS, the Borrowers have requested that the Lenders amend and restate the
Existing Credit Agreement in order to, among other things, make available a
$1,000,000,000 five year asset-based revolving credit facility;

WHEREAS, the Lenders party hereto have agreed to amend and restate the Existing
Credit Agreement on the terms and conditions set forth in this Agreement and to
provide or continue the Revolving Loan Commitments in the amounts set forth for
each such Lender on Schedule 1.01(a) hereto on the Effective Date; and

WHEREAS, on the Effective Date of this Agreement, (a) all Refinanced
Indebtedness together with all interest, fees and other amounts accrued and
payable thereon and all fees and other amounts accrued and payable in respect of
all “Letters of Credit” (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement shall be repaid in full with the proceeds of the
initial Borrowing under this Agreement and (b) each “Letter of Credit” (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement shall be continued as a Letter of Credit under this Agreement.

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND AGREEMENTS
CONTAINED HEREIN, THE PARTIES HERETO AGREE AS FOLLOWS:

SECTION 1.Definitions and Accounting Terms.

1.01Defined Terms. As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“Account” shall mean an “account” as such term is defined in Article 9 of the
UCC, and any and all supporting obligations in respect thereof.

“Account Debtor” shall mean each Person who is obligated on an Account.

“Acquisition” shall mean (i) the acquisition by US Company or any of its
Subsidiaries of all of the issued and outstanding Equity Interests of a Person,
(ii) the acquisition by US Company or any of its Subsidiaries of all or
substantially all of the assets of a Person or a line of business or division of
a Person or (iii) the merger or consolidation of US Company or any of its
Subsidiaries with a Person other than a Person that was a Subsidiary of US
Company or such Subsidiary immediately prior to such merger.

“Additional Security Documents” shall have the meaning provided in Section 9.13.

“Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

-1-

--------------------------------------------------------------------------------

 

“Administrative Agent” shall mean Deutsche Bank AG New York Branch, in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person.  A Person shall be deemed to control another Person
if such Person possesses, directly or indirectly, the power (a) to vote 15% or
more of the securities having ordinary voting power for the election of
directors (or equivalent governing body) of such Person or (b) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that none of the Administrative Agent, any Lender or any of their
respective Affiliates shall be considered an Affiliate of US Company or any
Subsidiary thereof.

“Agent Advance” shall have the meaning provided in Section 2.01(i).

“Agent Advance Amount” shall have the meaning provided in Section 2.01(i).

“Agent Advance Period” shall have the meaning provided in Section 2.01(i).

“Agents” shall mean and include the Administrative Agent, the Collateral Agent,
the Co-Syndication Agents, the Senior Managing Agents and the Co-Documentation
Agents.

“Aggregate Borrowing Base” shall mean as of any date of determination thereof,
an amount equal to the lesser of:

(i)the sum of (A) the amount calculated under the definition of US Borrowing
Base; plus (B) an amount equal to the lesser of (x) the UK Maximum Amount and
(y) the amount calculated under the definition of UK Borrowing Base (excluding
from such calculation, subclause (i) thereof) plus (C) an amount equal to the
lesser of (x) the Canadian Maximum Amount and (y) the amount calculated under
the definition of Canadian Borrowing Base (excluding from such calculation,
subclause (i) thereof);and

(ii)the amount permitted to be outstanding under this Agreement by each of the
Senior Note Indentures then in effect.

“Aggregate Exposure” shall mean, at any time, the sum of (a) the Aggregate UK
Exposure, (b) the Aggregate US Exposure and (c) the Aggregate Canadian Exposure.

“Aggregate Canadian Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all Canadian Revolving Loans then outstanding and
(b) the aggregate amount of all Canadian Letter of Credit Outstandings at such
time (exclusive of Canadian Letter of Credit Outstandings which are repaid with
the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Canadian Revolving Loans).

“Aggregate UK Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all UK Revolving Loans then outstanding, (b) the aggregate
amount of all UK Letter of Credit Outstandings at such time (exclusive of UK
Letter of Credit Outstandings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of UK Revolving
Loans), and (c) except for purposes of calculating the Applicable Commitment
Commission Percentage, the aggregate principal amount of all UK Swingline Loans
then outstanding (exclusive of UK Swingline Loans which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of UK Revolving Loans).

“Aggregate US Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all US Revolving Loans then outstanding, (b) the aggregate
amount of all US Letter of Credit Outstandings at such time (exclusive of US
Letter of Credit Outstandings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of US Revolving
Loans), and (c) except for purposes of calculating the Applicable Commitment
Commission Percentage, the aggregate principal amount of all US Swingline Loans
then outstanding (exclusive of US Swingline Loans which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of US Revolving Loans).

“Agreement” shall mean this Amended and Restated ABL Credit Agreement, as
modified, supplemented, amended, restated (including any amendment and
restatement hereof), extended and/or renewed from time to time.

“Anti-Terrorism Laws” shall have the meaning provided in Section 8.33(a).

-2-

--------------------------------------------------------------------------------

 

“Applicable Commitment Commission Percentage” shall mean 0.25%.

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Credit Document or other material
contract in question, including all applicable common law and equitable
principles; all provisions of all applicable state, provincial, federal and
foreign constitutions, statutes, rules, regulations and legally enforceable
orders of governmental bodies; and legally enforceable orders, judgments and
decrees of all courts and arbitrators, in each case, in any jurisdiction.

“Applicable Margin” shall mean, for the period from the Effective Date until the
first Start Date thereafter, a percentage per annum equal to, in the case of

(a)US Revolving Loans maintained as (i) Base Rate Loans, 0.75%, and (ii) US
LIBOR Loans, 1.75%;

(b)US Swingline Loans, 0.75%;  

(c)UK Revolving Loans, 1.75%;

(d)UK Swingline Loans, 1.75%; and

(e)Canadian Revolving Loans maintained as (i) Canadian Prime Rate Loans, 0.75%
and (ii) Canadian LIBOR Loans, 1.75%.

From and after the first day of the fiscal quarter in which a certificate is
delivered in accordance with the first sentence of the following paragraph (or
from and after the date an Initial Post-Closing Availability Certificate is
delivered in accordance with the following paragraph) indicating an entitlement
to a different margin for any Type of Loan than that described in the
immediately preceding sentence (each, a “Start Date”) to and including the
applicable End Date described below, the Applicable Margins for such Type of
Loan (hereinafter, the “Adjustable Applicable Margins”) shall be those set forth
below opposite the Total Borrowing Availability indicated to have been achieved
in any certificate delivered in accordance with the following sentence:

 

Level

 

Daily Average

Total Borrowing

Availability

 

Revolving Loan

B/A Rate/LIBOR/EURIBOR

and UK Swingline Loan

Margin

 

US Revolving Loan and

US Swingline Loan

Base Rate Margin

and Canadian Revolving

Loan Canadian Prime Rate Margin

 

 

 

 

 

 

 

I

 

Greater than $725,000,000

 

1.25%

 

0.25%

 

 

 

 

 

 

 

II

 

Greater than $275,000,000 but less than or equal to $725,000,000

 

1.50%

 

0.50%

 

 

 

 

 

 

 

III

 

Less than or equal to $275,000,000

 

1.75%

 

0.75%

 

The Total Borrowing Availability used in a determination of Adjustable
Applicable Margins shall be determined based on the delivery of a certificate of
US Company (each, a “Quarterly Pricing Certificate”) by an Authorized Officer of
US Company to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 15 days after the last day of any
fiscal quarter of US Company, which certificate shall set forth the calculation
of the daily average Total Borrowing Availability for such fiscal quarter ended
immediately prior to the relevant Start Date and the Adjustable Applicable
Margins which shall be thereafter applicable (until same are changed or cease to
apply in accordance with the following sentences).  The Adjustable Applicable
Margins so determined shall apply, except as set forth in the succeeding
sentence, from the relevant Start Date to the last day of the fiscal quarter
immediately preceding the date on which the next Quarterly Pricing Certificate
is delivered to the Administrative Agent (the “End Date”); provided that if no
such subsequent Quarterly Pricing Certificate is delivered on or prior to the
date which is 15 days following the last day of the fiscal quarter in which the
previous Start Date occurred, a new Start Date shall be deemed to have commenced
and the Adjustable Applicable Margins shall automatically adjust to those that
correspond to a Total Borrowing Availability at Level III (such Adjustable
Applicable Margins as so determined, the “Highest Adjustable Applicable
Margins”), effective from the first day of such fiscal quarter until the next
End Date.  Notwithstanding anything to the contrary contained above in this
definition, the Applicable Margin and the Adjustable Applicable Margins shall be
the Highest Adjustable Applicable Margins (i) at all times during which there
shall exist any Default or Event of Default and (ii) for the period from the

-3-

--------------------------------------------------------------------------------

 

Effective Date through (but not including) the first day of the fiscal quarter
in which a Quarterly Pricing Certificate is delivered for the fiscal quarter of
US Company ending March 31, 2016 (the “Initial Post-Closing Availability
Certificate”).

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Total
Borrowing Availability set forth in any Quarterly Pricing Certificate delivered
to the Administrative Agent is inaccurate for any reason and the result thereof
is that the Lenders received interest or fees for any period based on an
Adjustable Applicable Margin that is less than that which would have been
applicable had the Total Borrowing Availability been accurately determined,
then, for all purposes of this Agreement, the “Adjustable Applicable Margin” for
any day occurring within the applicable period shall retroactively be deemed to
be the relevant percentage as based upon the accurately determined Total
Borrowing Availability for such period, and any shortfall in the interest or
fees theretofore paid by the Borrowers for the relevant periods pursuant to
Sections 2.08 and 4.01(b) as a result of the miscalculation of the Total
Borrowing Availability shall be deemed to be (and shall be) due and payable
under the relevant provisions of Section 2.08 or 4.01(b), as applicable, within
two Business Days of discovery of such inaccuracy (and shall remain due and
payable until paid in full, together with all amounts owing under Section
2.08(f), in accordance with the terms of this Agreement).

“Appraised Fair Market Value” shall mean, with respect to any Real Property, the
price at which a willing buyer, not an Affiliate of the seller, and a willing
seller who does not have to sell, would agree to purchase and sell such Real
Property, as determined by an Appraiser in an appraisal in form and substance
reasonably satisfactory to Administrative Agent.

“Appraiser” shall mean an appraiser employed by Administrative Agent or an
independent third party appraiser engaged by Administrative Agent, at US
Company’s expense.

“Approved Credit Support” shall mean an Account is  (a) supported by an
irrevocable letter of credit satisfactory to the Administrative Agent, in its
Permitted Discretion (as to form, substance, and issuer or domestic confirming
bank), that has been delivered to the Administrative Agent and is directly
drawable by the Administrative Agent, or (b) is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the
Administrative Agent, in its Permitted Discretion.

“Arrangers” shall mean collectively, Deutsche Bank Securities Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities LLC, Barclays
Bank PLC and Bank of the West.

“Asset Sale” shall have the meaning set forth in Section 10.03.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit C.

“Authorized Officer” shall mean, with respect to (a) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors (or
equivalent governing body) of the respective Borrower to deliver such notices
pursuant to this Agreement and for which an appropriate incumbency certificate
in form and substance satisfactory to the Administrative Agent has been
delivered to the Administrative Agent, the Swingline Lender or the respective
Issuing Lender, (b) delivering financial information and officer’s certificates
pursuant to this Agreement, the chief financial officer or the chief accounting
officer of the US Company or the respective Borrower, and (c) any other matter
in connection with this Agreement or any other Credit Document, any officer (or
a person or persons so designated by any two officers) of the US Company or the
respective Borrower.

“B/A Rate” shall mean, in respect of any Interest Period, the average rate
applicable to Canadian Dollar bankers’ acceptances for a period equal to such
Interest Period appearing on the “Reuters Screen CDOR Page” (as defined in the
International Swaps and Derivatives Association, Inc. 2000 definitions, as
modified and amended from time to time), rounded to the nearest 1/100th of 1%
(with .005% being rounded up), at approximately 10:00 a.m. (Toronto time), on
the related Interest Determination Date, provided that if such rate does not
appear on the Reuters Screen CDOR Page on such day the B/A Rate on such day
shall be the rate for such period applicable to Canadian Dollar bankers’
acceptances quoted by a bank listed in Schedule I of the Bank Act (Canada), as
selected by the Administrative Agent, as of 10:00 a.m. (Toronto time) on such
day or, if such day is not a Business Day, then on the immediately preceding
Business Day plus 0.10% per annum.  For the avoidance of doubt, if the B/A Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

“Bank” shall mean Deutsche Bank AG New York Branch.

“Banking Product Obligations” of the Credit Parties means any and all
obligations of the Credit Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced  or acquired (including all renewals,
extensions and

-4-

--------------------------------------------------------------------------------

 

modifications thereof and substitutions therefor) in connection with Banking
Products of which the Administrative Agent has received written notice.

“Banking Products” means each and any of the following bank services provided to
any Credit Party (or an LKE Qualified Intermediary with respect to a LKE Joint
Account) by any Banking Products Provider: (a) commercial credit cards, (b)
stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
E-payables or comparable services, return items, overdrafts and interstate
depository network services).

“Banking Products Agreement” means any agreement with respect to Banking
Products to which any Credit Party is a party.

“Banking Products Provider” means, with respect to any Banking Products
Agreement, (x) any provider who was an Agent or Affiliate of an Agent at the
time such Banking Products Agreement was entered into (or in the case of a
Banking Products Agreement that was entered into prior to the Effective Date,
was an Agent or an Affiliate of an Agent on the date hereof), or (y) a provider
who was a Lender or an Affiliate of a Lender at the time such Banking Products
Agreement was entered into (or in the case of a Banking Products Agreement that
was entered into prior to the Effective Date, was a Lender or an Affiliate of a
Lender on the date hereof), in each case, that has entered into such Banking
Products Agreement with any Credit Party; provided that, a Lender (and any
Affiliate thereof) shall not be a Banking Products Provider with respect to any
Banking Products Agreement entered into when such Lender was a Defaulting
Lender.

“Banking Products Reserve” shall mean a reserve established by the
Administrative Agent from time to time in respect of the Borrowing Base Parties’
liabilities or potential liabilities as part of their cash management system
(including, without limitation, liabilities related to Banking Products) such
as, but not limited to, reserves for returned items, customary charges for
maintaining Deposit Accounts and similar items.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy” as now or hereafter in effect, or any successor thereto.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) ½ of 1% per annum in excess of the overnight Federal Funds
Rate at such time and (iii) LIBOR for a LIBOR Loan denominated in Dollars with a
one month Interest Period commencing on such day plus 1.00%. For purposes of
this definition, LIBOR shall be determined using LIBOR as otherwise determined
by the Administrative Agent in accordance with the definition of LIBOR, except
that (x) if a given day is a Business Day, such determination shall be made on
such day (rather than two Business Days prior to the commencement of an Interest
Period) or (y) if a given day is not a Business Day, LIBOR for such day shall be
the rate determined by the Administrative Agent pursuant to preceding clause (x)
for the most recent Business Day preceding such day. Any change in the Base Rate
due to a change in the Prime Lending Rate, the Federal Funds Rate or LIBOR shall
be effective as of the opening of business on the day of such change in the
Prime Lending Rate, the Federal Funds Rate or LIBOR, respectively

“Base Rate Loan” shall mean (a) each US Swingline Loan and (b) each US Revolving
Loan designated or deemed designated as such by the relevant Borrower at the
time of the incurrence thereof or conversion thereto determined by reference to
the Base Rate.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” and “Borrowers” shall have the meaning provided in the first
paragraph of this Agreement.

“Borrowing” shall mean a UK Borrowing, a US Borrowing or a Canadian Borrowing.

“Borrowing Base Certificate” shall have the meaning provided in Section 9.01(i).

“Borrowing Base Party” shall mean each US Borrowing Base Party, each UK
Borrowing Base Party and each Canadian Borrowing Base Party.

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day except Saturday, Sunday and any day which shall be in New
York, New York, Toronto, Ontario, Brussels, Belgium and/or London, England, a
legal holiday or a day on which banking institutions are authorized or required
by law or other government action to close and (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, (i) LIBOR Loans, any day

-5-

--------------------------------------------------------------------------------

 

which is a Business Day described in clause (a) above and which is also a day
for trading by and between banks in US Dollar and Pounds Sterling deposits in
the interbank eurodollar market and (ii) EURIBOR Loans, any TARGET Day.

“Cabin Fleet Inventory” shall mean timber accommodation units which are included
in UK Borrowers’ lease fleet.

“Canadian Borrower” or “Canadian Borrowers” shall have the meaning provided in
the first paragraph of this Agreement.

“Canadian Borrowing” shall mean the borrowing of Canadian Revolving Loans from
all the Lenders on a given date having the same Interest Period.

“Canadian Borrowing Availability” shall mean, as of any date of determination,
the remainder of (a) the lesser of (i) the Canadian Maximum Amount at such time
and (ii) the Canadian Borrowing Base at such time minus (b) the Aggregate
Canadian Exposure at such time.

“Canadian Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent in accordance with Section 9.01(i) (but as modified as
provided below in this definition), equal to, without duplication, the sum of

(i)(A) the amount calculated under the definition of US Borrowing Base, provided
that in no event shall any asset constituting a portion of the US Borrowing Base
concurrently constitute a portion of the Canadian Borrowing Base plus (B) the
amount calculated under the definition of UK Borrowing Base, provided that in no
event shall any asset constituting a portion of the UK Borrowing Base
concurrently constitute a portion of the Canadian Borrowing Base, plus

(ii)eighty-five percent (85%) of Eligible Canadian Accounts, plus

(iii)ninety percent (90%) of Eligible Canadian Rental Fleet Inventory, plus

(iv)[Reserved]

(v)the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (iv)(B) of the definition of
US Borrowing Base and clause (v)(B) of the definition of UK Borrowing Base and
(B) the sum of (1) ninety percent (90%) of Eligible Canadian Container Inventory
Held for Sale; plus (2)  ninety percent (90%) of Eligible Canadian
Work-In-Process Container Inventory; plus (3) sixty-five percent (65%) of
Eligible Canadian Raw Materials Inventory; plus  

(vi)the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (v)(B) of the definition of US
Borrowing Base and clause (vi)(B) of the definition of UK Borrowing Base and (B)
eighty-five percent (85%) of Eligible Canadian Machinery and Equipment; minus

(vii)the amount of all Reserves then established by the Administrative Agent
against the Canadian Borrowing Base.  

The Administrative Agent shall have the right (but no obligation) to review such
computations and if, in its Permitted Discretion, such computations have not
been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right to correct any such errors in such
manner as it shall determine in its Permitted Discretion.  The Canadian
Borrowing Base (and the Borrowing Base Certificate then most recently delivered)
may be adjusted by the Administrative Agent to reflect any new or incremental
Reserves required by the Administrative Agent in its Permitted Discretion;
provided that no change in the amount of any Reserve shall be effective until
the date occurring three Business Days after written notice thereof by the
Administrative Agent to the US Company and the Canadian Company following
consultation with the US Company.

“Canadian Borrowing Base Party” shall mean each Wholly-Owned Subsidiary of US
Company that is (a) incorporated, amalgamated, continued or otherwise formed
under the laws of Canada or any province thereof and (b) either a Canadian
Borrower or a Non-US Obligation Guarantor.

“Canadian Company” shall have the meaning provided in the first paragraph of
this Agreement.

-6-

--------------------------------------------------------------------------------

 

“Canadian Corresponding Lender” means, with respect to any Lender, the Canadian
branch or Affiliate of such Lender, if any, set forth on the signature page
hereto for such Lender, or the applicable Assignment and Assumption Agreement.

“Canadian Credit Party” shall mean each subsidiary of the US Company, other than
any US Credit Party.

“Canadian Dollars” and the sign “CA$” shall each mean freely transferable lawful
money of Canada.

“Canadian Drawing” shall have the meaning set forth in Section 3.15(b).

“Canadian Funding Capacity” shall mean, for any Lender, the ability of such
Lender or an Affiliate or branch office thereof to fund Canadian Revolving Loans
denominated in Canadian Dollars, as set forth in the records of Administrative
Agent.

“Canadian Funding Capacity Lender” shall mean each Lender other than (i) in the
case of each Lender as of the Effective Date, each Lender that shall have
confirmed in writing, to the satisfaction of the Administrative Agent, on or
prior to the Effective Date, that neither it nor any domestic or foreign branch
or Affiliate of such Lender has the ability to fund Canadian Revolving Loans
denominated in Canadian Dollars and (ii) in the case of each Lender after the
Effective Date, each Lender that shall have confirmed in writing, to the
satisfaction of the Administrative Agent, on or prior to the date such Lender
becomes a Lender hereunder, that neither it nor any domestic or foreign branch
or Affiliate of such Lender has the ability to fund Canadian Revolving Loans
denominated in Canadian Dollars, in each case until such time as such Lender
shall have confirmed in writing to the Administrative Agent that it or any
domestic or foreign branch or Affiliate of such Lender does have the ability to
fund Canadian Revolving Loans denominated in Canadian Dollars.

“Canadian Insolvency Laws” shall mean any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
statutes seeking a compromise or arrangement of any debts of the corporation, or
a stay of proceedings to enforce any of the claims of the corporation’s
creditors against it.

“Canadian Issuing Lender” shall mean (i) each of Deutsche Bank AG New York
Branch (except as otherwise provided in Section 12.09) and any other Lender
reasonably acceptable to the Administrative Agent and US Company or Canadian
Company which agrees to issue Canadian Letters of Credit hereunder and (ii) with
respect to the Existing Canadian Letters of Credit, the Lender designated as the
issuer thereof on Schedule 3.03(c).  Any Canadian Issuing Lender may, in its
discretion, arrange for one or more Canadian Letters of Credit to be issued by
one or more Affiliates of such Canadian Issuing Lender (and such Affiliate shall
be deemed to be a “Canadian Issuing Lender” for all purposes of the Credit
Documents).

“Canadian L/C Supportable Obligations” shall mean (a) obligations of a Canadian
Borrower with respect to workers compensation, surety bonds and other similar
statutory obligations and (b) such other obligations of a Canadian Borrower as
are reasonably acceptable to the respective Canadian Issuing Lender and
otherwise permitted to exist pursuant to the terms of this Agreement (other than
obligations in respect of (i) any Indebtedness or other obligations that are
subordinated in right of payment to the Canadian Obligations and (ii) any Equity
Interests).

“Canadian Letter of Credit” shall have the meaning provided in Section 3.03(a).

“Canadian Letter of Credit Fee” shall have the meaning provided in Section
4.01(b).

“Canadian Letter of Credit Outstandings” shall mean, at any time, the sum of (a)
the Stated Amount of all outstanding Canadian Letters of Credit at such time and
(b) the aggregate amount of all Unpaid Canadian Drawings in respect of all
Canadian Letters of Credit at such time.

“Canadian Letter of Credit Request” shall have the meaning provided in Section
3.09(a).

“Canadian LIBOR Loan” shall mean each Canadian Revolving Loan denominated in
Canadian Dollars bearing interest at a rate determined by reference to the B/A
Rate.

“Canadian Master Reaffirmation Agreement” shall mean the Canadian Master
Reaffirmation Agreement dated as of the Effective Date, among Canadian Company,
US Borrower and the Collateral Agent.

-7-

--------------------------------------------------------------------------------

 

“Canadian Maximum Amount” shall mean, as of any date of determination, the
lesser of (a) the Equivalent Amount of $200,000,000 and (b) the Equivalent
Amount of the Total Revolving Loan Commitment minus the Equivalent Amount of the
Aggregate UK Exposure minus the Equivalent Amount of the Aggregate US Exposure.

“Canadian Obligations” shall mean, with respect to any Canadian Credit Party,
all Loans, all obligations under Letters of Credit and all other advances,
debts, liabilities, obligations, covenants and duties, together with all
interest, fees and other charges thereon, owing, arising, due or payable from
such Canadian Credit Party to an Agent, any Lender or any Affiliate of any
Lender, or from a Canadian Borrower to any Canadian Issuing Lender, of any kind
or nature, present or future, whether or not evidenced by any note, guaranty or
other instrument, whether arising under this Agreement or any of the other
Credit Documents or cash management services rendered in connection therewith,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, primary or secondary, due or to become due, now existing or
hereafter arising and however acquired, and any Banking Products Obligations or
Qualified Derivative Obligations owing to a Banking Products Provider or a
Qualified Derivative Counterparty, in each case by a Canadian Credit Party;
provided, that the Canadian Obligations of any Guarantor shall not include any
Excluded Swap Obligations solely of such Guarantor.

“Canadian Participant” shall have the meaning set forth in Section 3.12(a).

“Canadian Prime Rate” shall mean, for any day, the rate of interest per annum
equal to the greater of (i) the per annum rate of interest quoted or established
as the “prime rate” of DB Canada which it quotes or establishes for such day as
its reference rate of interest in order to determine interest rates for
commercial loans in Canadian Dollars in Canada to its Canadian borrowers; and
(ii) the arithmetic average rate for Canadian Dollar banker’s acceptances having
a term of 30 days that appears on Reuters Screen CDOR Page (or such other page
as may be selected by DB Canada as a replacement page for such banker’s
acceptances if such screen is not available) at approximately 10:00 a.m.
(Toronto time) on such day plus 100 basis points per annum, adjusted
automatically with each quoted or established change in such rate, all without
the necessity of any notice to any Canadian Borrower or any other Person.

“Canadian Prime Rate Loan” shall mean each Canadian Revolving Loan designated or
deemed designated as such by the relevant Borrower at the time of the incurrence
thereof or conversion thereto determined by reference to the Canadian Prime
Rate.

“Canadian Priority Payables” shall mean, at any time, with respect to any
Borrowing Base Party which has employees in Canada or otherwise carries on
business in Canada or which leases, sells or otherwise owns goods in Canada or
has Accounts with Account Debtors located in Canada:

(i)the amount past due and owing by such Borrowing Base Party, or the accrued
amount for which such Borrowing Base Party has an obligation to remit to a
Governmental Authority in Canada or in any province, municipality or other
political subdivision thereof (“Canadian Governmental Authority”) or other
Person pursuant to any applicable law, rule or regulation, in respect of (a)
pension fund obligations; (b) Canada Pension Plan and Quebec Pension Plan, (c)
unemployment insurance; (d) harmonized sales taxes, goods and services taxes,
sales taxes, excise taxes, employee income taxes and other taxes payable or to
be remitted or withheld; (e) workers’ compensation; (f) wages, (g) vacation pay;
and (h) other like charges and demands; in each case, in respect of which any
Canadian Governmental Authority or other Person may claim a security interest,
lien, trust, right or other claim ranking or capable of ranking in priority to
or pari passu with one or more of the Liens granted in the Security Documents;

(ii)the aggregate of any other amounts for which provision for payment is
required to be made pursuant to Section 6(3), (4), (5) and (6) of the Companies’
Creditors Arrangement Act (Canada) or Section 60(1.1), (1.2), (1.3), (1.5) and
(2) of the Bankruptcy and Insolvency Act (Canada) (as such provisions may be
amended or re-enacted from time to time) in order to obtain the court’s sanction
or approval of an arrangement, compromise or proposal; and

(iii)the aggregate amount of any other liabilities of such Borrowing Base Party
(a) in respect of which a trust has been or may be imposed on any Collateral to
provide for payment, (b) which are secured by a security interest, pledge, lien,
charge, right or claim on any Collateral or (c) the holder of which enjoys a
right; in each case, pursuant to any applicable law, rule or regulation and
which trust, security interest, pledge, lien, charge, right or claim ranks or is
capable of ranking in priority to or pari passu with one or more of the Liens
granted in the Security Documents.

“Canadian Revolving Loan” shall have the meaning set forth in Section 2.01(c).

-8-

--------------------------------------------------------------------------------

 

“Canadian Revolving Loan Commitment” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Canadian Revolving Loan Commitment,” as same may be (x) reduced from
time to time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as
applicable, (y) increased from time to time pursuant to Section 2.15, or (z)
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or 13.04(b).

“Canadian Revolving Note” shall have the meaning set forth in Section 2.05(a).

“Canadian Security Agreement” shall mean the security agreement dated as of the
Original Effective Date, executed by each Canadian Borrower, in favour of the
Collateral Agent for the benefit of the Secured Creditors, made with respect to
the Canadian Obligations and the UK Obligations, as amended, restated,
supplemented or otherwise modified from time to time.

“Canadian Share Pledge Agreement” shall mean the security agreement dated as of
the Original Effective Date, executed by the US Company with respect to the
Equity Interests of the Canadian Company in favour of the Collateral Agent for
the benefit of the Secured Creditors, as amended, restated, supplemented or
otherwise modified from time to time.

“Canadian Subsidiary” shall mean each Subsidiary of US Company that is
incorporated, amalgamated, continued or otherwise formed in Canada or any
province thereof.

“Canadian Taxes” shall have the meaning set forth in Section 5.06(a).

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets (including but not limited to containers) or
improvements, replacements, substitutions or additions thereto which have a
useful life of more than one year, including the total principal portion of
Capitalized Lease Obligations and that portion of Investments allocable to
property, plant or equipment.  Capital Expenditures shall exclude (i) new and
used manufactured or remanufactured portable container Inventory held for sale,
(ii) proceeds of a Casualty Loss applied to the repair or replacement of the
property affected by the Casualty Loss and (iii) Inventory or Equipment acquired
in a Permitted Acquisition.

“Capitalized Lease Obligation” shall mean any Indebtedness represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Collateralize” means to  pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Lenders or the
Swingline Lender (as applicable) and the Lenders, as collateral for Letter of
Credit Outstandings, Obligations in respect of Swingline Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the Administrative Agent
and the Issuing Lenders or the Swingline Lender, as applicable, shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the Issuing Lenders or the Swingline Lender (as
applicable).  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” shall mean, as to any Person, (a) securities issued or
directly and fully guaranteed or insured by the United States, Canada or the
United Kingdom or any agency or instrumentality thereof (provided that the full
faith and credit of such country is pledged in support thereof or it otherwise
has an equivalent credit rating) having maturities of not more than one year
from the date of acquisition, (b) marketable direct obligations issued by any
state of the United States, Canada or the United Kingdom or any political
subdivision of such country or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either S&P or
Moody’s, (c) Pounds Sterling, Canadian Dollar or Dollar-denominated time
deposits, certificates of deposit and bankers acceptances of any Lender or any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s with
maturities of not more than one year from the date of acquisition by such
Person, (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (c) above, (e)
commercial paper denominated in Pounds Sterling, Canadian Dollars or Dollars and
not convertible or exchangeable into any other securities issued by any Person
incorporated in the United States, Canada or the United Kingdom rated at least
A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent thereof
by Moody’s and in each case maturing not more than one year after the date of
acquisition by such Person, (f) Pounds Sterling bills of exchange eligible for
rediscount at the Bank of England and accepted by any bank meeting the
qualifications specified in clause (c) above, (g) investments in money market
funds substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (f) above and which can be turned into cash on
not more than 30 days’ notice, (h) securities with maturities of one year or
less from the date of acquisition backed by a standby letter of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (c), (i)
shares in

-9-

--------------------------------------------------------------------------------

 

money market investment programs or mutual or similar funds with the
Administrative Agent or any other Lender with a corporate rating of at least A
by S&P or at least A-2 by Moody’s, or (j) any other debt security approved by
the Required Lenders, and in each case described in clauses (a) through (i)
above, which is not subject to any Lien (other than any Lien arising under the
Security Documents).

“Cash Management Control Agreement” shall mean a “control agreement” in form and
substance reasonably acceptable to the Administrative Agent and containing terms
regarding the treatment of all cash and other amounts on deposit in the
respective Collection Account, Disbursement Account, Designated Petty Cash
Account, Designated Payroll Account or LKE Joint Account governed by such Cash
Management Control Agreement consistent with the requirements of Section 5.03
hereto and Section 3.9 of the US Security Agreement (including, without
limitation, any such agreement with respect to any LKE Joint Account pursuant to
which the applicable Credit Party and the applicable LKE Qualified Intermediary
instruct the appropriate financial institution(s) to transfer funds from the
applicable LKE Joint Accounts to the Administrative Agent in accordance with
Section 5.03 hereto).

“Casualty Loss” shall mean (i) the loss, damage, or destruction of any asset
owned or used by US Company or any of its Subsidiaries, (ii) the condemnation,
confiscation, or other taking, in whole or in part, of any such asset, or
(iii) the diminishment of such asset so as to render use for its intended
purpose impracticable or unreasonable.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 USC. § 9601 et seq.

“Certificate of Title” shall mean a certificate of title, certificate of
ownership or other registration certificate issued or required to be issued for
any asset under the certificate of title or similar laws of any jurisdiction.

“Change in Law” shall mean the occurrence, after the Effective Date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation, order or treaty, (b) any change in any law, rule,
regulation, order or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority.  

“Change of Control” shall mean (i)  any “person” (as such term is used in
Subsections 13(d) and 14(d) of the Securities and Exchange Act of 1934, as
amended) on or after the Effective Date is or becomes a “beneficial owner” (as
defined in Rule 13d‑3 under such Act), directly or indirectly, of Equity
Interests of US Company representing 35% or more of the combined voting power of
US Company’s then-outstanding Equity Interests; or (ii) any Borrower or
Guarantor ceases to be a wholly-owned Subsidiary of US Company, except as
expressly permitted by the Credit Documents; or (iii) a “Change of Control” (as
defined in any of the Senior Note Indentures then in effect or any Permitted
Additional Financing Document then in effect) occurs.  

“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.

“CITA” shall have the meaning provided in Section 8.23(b).

“Claims” shall have the meaning provided in the definition of Environmental
Claims.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Co-Documentation Agents” shall mean Wells Fargo Bank, National Association, ING
Capital LLC, Compass Bank, MUFG Union Bank, N.A. and Bank of Montreal, each in
its capacity as a documentation agent.

“Co-Syndication Agents” shall mean Deutsche Bank AG New York Branch, Bank of
America, N.A., JPMorgan Chase Bank, N.A., Barclays Bank PLC and Bank of the
West, each in its capacity as a syndication agent.

“Collateral” shall mean all property (whether real or personal) with respect to
which any Liens have been granted (or purported to be granted) pursuant to any
Security Document, including, without limitation, all Pledge Agreement
Collateral, all Security Agreement Collateral, all Mortgaged Properties and all
cash and Cash Equivalents delivered as collateral pursuant to Section 5.02 or
Section 11.

“Collateral Agent” shall mean the Administrative Agent, in its capacity as
collateral agent for the Lenders hereunder and under the other Credit Documents,
and shall include any successor to the Administrative Agent appointed pursuant
to Section 12.09.

-10-

--------------------------------------------------------------------------------

 

“Collection Account” shall mean each account established at a Collection Bank
subject to a Cash Management Control Agreement into which funds shall be
transferred as provided in Section 5.03(b).

“Collection Bank” shall have the meaning provided in Section 5.03(b).

“Collective Bargaining Agreements” shall mean all collective bargaining
agreements applying or relating to any employee of US Company or any of its
Subsidiaries.

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Period” shall mean any period (x) (A) for purposes of Section 10.21
hereof, commencing on the first Business Day on which the Total Borrowing
Availability is less than the Minimum Availability Amount and (B) for all other
purposes hereunder, commencing on the fifth consecutive Business Day on which
the Total Borrowing Availability is less than the applicable Minimum
Availability Amount and (y) in each case, ending on the first Business Day
thereafter on which the Total Borrowing Availability has been equal to or
greater than the applicable Minimum Availability Amount for 30 consecutive days.

“Computation Date” shall mean the date on which the Equivalent Amount of any
currency is determined.

“Concentration Account” shall have the meaning provided in Section 5.03(c).

“Consolidated” shall mean the consolidation in accordance with GAAP of the
accounts or other items as to which such term applies.

“Consolidated EBITDA” shall mean, with respect to the US Company and its
Subsidiaries, for a period, the sum (without duplication) of (i) Consolidated
Net Income, plus (ii) to the extent Consolidated Net Income has been reduced
thereby, (a) all income taxes of  the US Company and its Subsidiaries paid or
accrued in accordance with GAAP for such period (other than income taxes
attributable to extraordinary, unusual or nonrecurring gains or losses or taxes
attributable to sales or dispositions outside the ordinary course of business),
(b) Interest Expense and (c) Consolidated Non-cash Charges less any non-cash
items increasing Consolidated Net Income for such period, plus (iii) the amount
of cost savings, operating expense reductions, other operating improvements and
initiatives and synergies projected by the US Company in good faith to be
reasonably anticipated to be realizable or for which a plan for realization
shall have been established within 12 months of the date thereof (which will be
added to Consolidated EBITDA as so projected until fully realized and calculated
on a pro forma basis as though such cost savings, operating expense reductions,
other operating improvements and initiatives and synergies had been realized on
the first day of such period); provided that all steps have been taken for
realizing such cost savings and such cost savings are reasonably identifiable
and factually supportable (in the good faith determination of and certified by
the US Company); provided further that the aggregate amount of addbacks made
pursuant to this clause (iii) in any four fiscal quarter period shall not exceed
15% of Consolidated EBITDA (after giving effect to any such addbacks) for such
four fiscal quarter period.  For all purposes other than calculating
Consolidated Net Cash Flow, Consolidated EBITDA for any such period shall be
calculated by giving pro forma effect to any Permitted Acquisition and any Asset
Sale specifically permitted pursuant to Section 10.03(j) during such period, as
if such Acquisition or Asset Sale, as the case may be, had been consummated on
the first day of such period, as long as US Company shall have delivered to
Administrative Agent audited financial statements for such period for the Person
or assets acquired or if consented to by Administrative Agent, other reasonably
acceptable financial statements or other supporting documentation.

“Consolidated Net Cash Flow” shall mean for a period, Consolidated EBITDA less,
without duplication, the sum of (i) Unfinanced Capital Expenditures during such
period plus (ii) income taxes paid in cash during such period plus
(iii) Restricted Payments paid in cash during such period (other than (A)
Restricted Payments made under Section 10.04(a)(iii) and (B) Restricted Payments
paid by a Subsidiary of US Company to a Credit Party).  

“Consolidated Net Income” shall mean, for any period, the aggregate net income
(or loss) of US Company and its Subsidiaries determined on a consolidated basis
for such period in accordance with GAAP; provided that the following items shall
be excluded in computing Consolidated Net Income (without duplication):
(a) after-tax gains from Asset Sales outside the ordinary course of business or
abandonments or reserves relating thereto, (b) after-tax items classified as
extraordinary or nonrecurring gains, (c) the net income (but not loss) of any
Subsidiary of US Company to the extent that the declaration of dividends or
similar distributions by such Subsidiary of that income is restricted by a
contract, operation of law or otherwise, (d) the net income of any Person, other
than a Subsidiary of US Company, except to the extent of cash dividends or
distributions paid to US Company or to a

-11-

--------------------------------------------------------------------------------

 

Wholly-Owned Subsidiary of US Company by such Person, (e) any restoration to
income of any contingency reserve, except to the extent that provision for such
reserve was made out of Consolidated Net Income accrued at any time following
the Effective Date, (f) income or loss attributable to discontinued operations
(including, without limitation, operations disposed of during such period
whether or not such operations were classified as discontinued), (g) in the case
of a successor to a Subsidiary of US Company by consolidation or merger or as a
transferee of the assets of a Subsidiary of US Company, any earnings of the
successor corporation prior to such consolidation, merger or transfer of assets,
(h) fees and expenses incurred in connection with the refinancing or repayment
of Indebtedness (including (i) the Transactions and (ii) the Permitted Senior
Notes Refinancing and related refinancing transactions in an aggregate amount
not to exceed $15,000,000), (i) charges to earnings incurred in connection with
the early retirement of the Senior Notes, (j) the amount of extraordinary,
nonrecurring or unusual losses or charges (including all fees, expenses or
charges incurred in connection with acquisitions, mergers, consolidations,
restructurings and dispositions after the Effective Date), (k) any non-cash
compensation charge or expense, including any such charge or expense arising
from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights or equity incentive programs, (l) any net
after-tax effect of income (loss) from the early extinguishment or conversion of
(i) Indebtedness, (ii) obligations in respect of swap, hedge or similar
agreements or (iii) other derivative instruments, (m) any impairment charge or
asset write-off or write-down, including impairment charges or asset write-offs
or write-downs related to goodwill, intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP (other than as a result of Asset Sales in the ordinary
course of business), (n) any non-cash income (or loss) related to the recording
of the fair market value of obligations in respect of swap, hedge or similar
agreements entered into in the ordinary course of business and not for
speculative purposes and (o) the amount of any earn-out payments, contingent
consideration or deferred purchase price of any kind in conjunction with
acquisitions.

“Consolidated Non-cash Charges” shall mean, with respect to the US Company and
its Subsidiaries, for any period, the aggregate depreciation, amortization and
other non-cash expenses of the US Company and its Subsidiaries reducing
Consolidated Net Income of US Company and its Subsidiaries for such period
(other than as a result of Asset Sales in the ordinary course of business),
determined on a consolidated basis in accordance with GAAP (excluding any such
charges constituting an extraordinary item or loss or any such charge which
requires an accrual of or a reserve for cash charges for any future period).

“Container Fleet Inventory” shall mean new and used manufactured or
remanufactured portable and ISO containers and portable mobile offices held by
US Company or another Credit Party for intended lease or rental by US Company or
another Credit Party to third parties.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or guarantees by a parent entity of real property
leases entered into by a UK Subsidiary in the ordinary course of business.  The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Converting Canadian Dollar Lender” shall have the meaning set forth in Section
2.16(c).

“Converting Euro Lender” shall have the meaning set forth in Section 2.16(b).

“Converting Pounds Sterling Lender” shall have the meaning set forth in Section
2.16(a).

“Credit Account” shall have the meaning provided in Section 5.03(f).

“Credit Documents” shall mean this Agreement, the Security Documents and, after
the execution and delivery thereof pursuant to the terms of this Agreement, each
Note, each Incremental Commitment Agreement, each Joinder Agreement, each
Mortgage and each other Security Document.

-12-

--------------------------------------------------------------------------------

 

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit under this Agreement.

“Credit Party” shall mean each of the US Credit Parties, each of the UK Credit
Parties and each of the Canadian Credit Parties.

“DB Canada” shall mean Deutsche Bank AG Canada Branch, and its permitted
successors and assigns.

“DBNY” shall mean Deutsche Bank AG New York Branch, and its permitted successors
and assigns.

“Debt Ratio” shall mean as of any date of determination, the ratio of (i) Funded
Debt as of such date to (ii) Consolidated EBITDA in each case for the four
fiscal quarters ending on such date.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the applicable Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the applicable Borrower, the Administrative Agent, the applicable
Issuing Lender or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the applicable Borrower, to confirm in writing to the Administrative
Agent and such Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and such Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity other than via an
Undisclosed Administration; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the applicable Borrower, the Issuing
Lenders, the Swingline Lender and each other Lender promptly following such
determination.

“Delaware Trust Security Agreement” shall mean the Amended and Restated Delaware
Trust Security Agreement, dated as of the Effective Date, executed by US
Company, each other US Borrower, each US Guarantor, the Collateral Agent, and
the Motor Vehicle Agent.

“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization.

“Derivative Obligations” shall mean every obligation of a Person under any
forward contract, futures contract, swap, option or other financing agreement or
arrangement (including, without limitation, caps, floors, collars and similar
agreements), the value of which is dependent upon interest rates, currency or
exchange rates or valuations.

-13-

--------------------------------------------------------------------------------

 

“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory itself is the subject of any Sanction.

“Designated Payroll Accounts” shall mean those accounts set forth on Part E of
Schedule 10.18, as well as any new payroll account established pursuant to
Section 10.18, in each case which are maintained near a branch for any Credit
Party and in which cash is transferred in accordance with the terms of this
Agreement to pay ordinary course payroll expenses of such Credit Party.

“Designated Petty Cash Accounts” shall mean those accounts set forth on Part D
of Schedule 10.18, as well as any new petty cash account established pursuant to
Section 10.18, in each case which are maintained near a branch for any Credit
Party and in which cash is transferred in accordance with the terms of this
Agreement to pay certain ordinary course cash expenses of such Credit Party.

“Disbursement Account” shall mean each checking and/or disbursement account set
forth on Part C of Schedule 10.18, maintained for any Credit Party for their
respective general corporate purposes, including for the purpose of paying their
trade payables and other operating expenses.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District or Columbia.

“Effective Date” shall have the meaning provided in Section 13.10.

“Eligible Account” shall mean those Accounts created by a Borrowing Base Party
in the ordinary course of its business that arise out of its sale, lease or
rental of goods or rendition of services, that comply in all material respects
with each of the representations and warranties respecting Eligible Accounts
made in the Credit Documents, and that are not excluded as ineligible by virtue
of one or more of the excluding criteria set forth below.  The Administrative
Agent shall have the right to establish or modify Reserves against Eligible
Accounts from time to time in its Permitted Discretion on three Business Days’
prior written notice to US Company in respect of the US Borrowing Base or the UK
Company in respect of the UK Borrowing Base or the Canadian Company in respect
of the Canadian Borrowing Base, in each case after consultation with US Company,
UK Company or the Canadian Company, as applicable.  In determining the amount to
be included, Eligible Accounts shall be the face amount of such Eligible
Accounts and shall be calculated net of unearned revenue, charge-backs, customer
deposits, unapplied cash, bonding subrogation rights to the extent not cash
collateralized, any and all returns, rebates, discounts (which may, at the
Administrative Agent’s option, be calculated on shortest terms), service
charges, customer deposits, credits, allowances or excise taxes of any nature at
any time issued, owing, claimed by Account Debtors, granted, outstanding or
payable in connection with such Accounts at such time.  Without limiting the
generality of the foregoing, unless otherwise approved in writing by
Administrative Agent, no Account shall be an Eligible Account if:

(i)it arises out of a sale made or services rendered by a Borrowing Base Party
to US Company, a Subsidiary of US Company or an Affiliate of US Company or to a
Person controlled by an Affiliate of US Company; or

(ii)it is an Account that has payment terms longer than 60 days from the date of
invoice; provided, however, that $10,000,000 or the Equivalent Amount thereof
may be considered Eligible Accounts with payment terms longer than 60 days but
no longer than 90 days from the date of the invoice; or

(iii)it remains unpaid more than 90 days after the original invoice date; or

(iv)it is owed by an Account Debtor and the total unpaid Accounts of such
Account Debtor exceed 10% of the net amount of all Eligible Accounts, but only
to the extent of such excess; or

(v)any covenant, representation or warranty contained in this Agreement or any
Security Document with respect to such Account has been breached; or

(vi)(1) the Account Debtor is also a creditor or supplier of the applicable
Borrowing Base Party or any other Subsidiary of US Company, or the Account
Debtor has disputed liability with respect to such Account, or the Account
Debtor has made any claim with respect to any other Account due from such
Account Debtor to the applicable Borrowing Base Party or any other Subsidiary of
US Company, or the Account otherwise is or may become subject to right of setoff
by the Account Debtor, provided, that any such Account shall be eligible to the
extent such amount thereof exceeds such

-14-

--------------------------------------------------------------------------------

 

contract, dispute, claim, setoff or similar right; or (2) it is a portion (and
only such portion) of any Account that constitutes late fees or finance charges
or (3) it is less than ninety (90) days past the original invoice date and
related to invoices that have been partially paid, if the US Company, the UK
Company or the Canadian Company, as applicable, has reason to believe that such
Account will not be fully paid; or 

(vii)the Account Debtor has commenced a voluntary case under the federal
bankruptcy laws, as now constituted or hereafter amended, (or otherwise
voluntarily submitted to insolvency, bankruptcy, arrangement, liquidation or
equivalent proceedings in any jurisdiction (including any Canadian Insolvency
Law)) or made an assignment for the benefit of creditors, or a decree or order
for relief has been entered by a court having jurisdiction in the premises in
respect of the Account Debtor in an involuntary case under the federal or other
similar bankruptcy, receivership, reorganization, arrangement, liquidation or
insolvency laws (including Canadian Insolvency Laws), as now constituted or
hereafter amended, or any other petition, procedure or other application for
relief under the federal or other similar bankruptcy, receivership,
reorganization or insolvency laws of any jurisdiction (including Canadian
Insolvency Laws), as now constituted or hereafter amended, has been filed
against the Account Debtor, declared a moratorium on any indebtedness or is the
subject of a voluntary scheme of arrangement or if the Account Debtor has
failed, suspended business or payments, ceased to be Solvent, or consented to or
suffered a receiver, receiver manager, trustee, administrator, liquidator,
compulsory manager, monitor or custodian to be appointed for it or for all or a
significant portion of its assets or affairs; or

(viii)(1) with respect to Account Debtors of any US Borrowing Base Party, it
arises from a sale made or services rendered to an Account Debtor outside the
United States, unless the sale is either (a) to an Account Debtor located in
Ontario, British Columbia or Alberta or any other province of Canada in which
the PPSA has been adopted in substantially the same form as currently in effect
in Ontario or (b) is subject to Approved Credit Support or (2) with respect to
Account Debtors of any UK Borrowing Base Party it arises from a sale made or
services rendered to an Account Debtor outside the United Kingdom, unless the
sale is subject to Approved Credit Support, or (3) with respect to Account
Debtors of any US Borrowing Base Party, the Account Debtor is the government of
any country or sovereign state other than the United States, or of any state,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless the sale is
subject to Approved Credit Support, or (4) with respect to Account Debtors of
any UK Borrowing Base Party or Canadian Borrowing Base Party, the Account Debtor
is the government of any country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless the sale is
subject to Approved Credit Support, or (5) with respect to Account Debtors of
any Canadian Borrowing Base Party, it arises from a sale made or services
rendered to an Account Debtor that is not located in Ontario, British Columbia
or Alberta or any other province or territory of Canada in which the PPSA has
been adopted in substantially the same form as currently in effect in Ontario,
unless the sale is subject to Approved Credit Support; or

(ix)(1) it arises from a sale to the Account Debtor on a bill-and-hold or,
consignment basis or in any other transaction wherein goods are sold pursuant to
a guaranteed sale, a sale or return, a sale on approval, or any other terms by
reason of which the payment by the Account Debtor may be conditional (other
than, for the avoidance of doubt, a rental or lease basis) or (2) it is subject
to a reserve established by US Company or any of its Subsidiaries for potential
returns or refunds, to the extent of such reserve; or

(x)the Account Debtor is the United States of America, any State or any
political subdivision or department, agency or instrumentality thereof, unless
the applicable Borrowing Base Party, assigns its right to payment of such
Account to the Administrative Agent, in a manner satisfactory to the
Administrative Agent, in its Permitted Discretion, so as to comply with the
Assignment of Claims Act of 1940 (31 USC. §203 et seq., as amended) or complies
with any similar applicable state or local law as the Administrative Agent may
require; or

(xi)the Account Debtor is the federal government of Canada or the Provinces of
Alberta, Manitoba or New Brunswick or the Territory of Northwest Territories or
Nunavut or any other province or territory of Canada which has legislation which
restricts the collateral assignment of Crown obligations which are Accounts or,
in each case, of any department, agency or instrumentality thereof, unless the
applicable Borrowing Base Party complies with the requirements of the Financial
Administration Act (Canada), CITA, or any similar applicable provincial or
territorial law, so that such Borrowing Base Party may assign its right to
payment of such Account to the Collateral Agent, in a manner satisfactory to the
Administrative Agent, in its Permitted Discretion; or

(xii)it is not at all times subject to Collateral Agent’s duly perfected, First
Priority security interest and to no other Lien that is not a Permitted Lien; or

-15-

--------------------------------------------------------------------------------

 

(xiii)the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by the applicable Borrowing Base Party and accepted by the
Account Debtor or the Account otherwise does not represent a final sale; or 

(xiv)the Account is evidenced by an instrument of any kind, or has been reduced
to judgment; or

(xv)the applicable Borrowing Base Party has made any agreement with the Account
Debtor for any deduction therefrom, except for discounts or allowances which are
made in the ordinary course of business for prompt payment and which discounts
or allowances are reflected in the calculation of the face value of each invoice
related to such Account; or

(xvi)more than 50% of the Accounts owing from the Account Debtor are not
Eligible Accounts hereunder; or

(xvii)the Account is subject to any progress payment or other similar advance
made by or for the benefit of the applicable Account Debtor; or

(xviii)the Account evidences a lease or sale to an Account Debtor that is an
individual to the extent that the aggregate of such Accounts exceeds $1,000,000;
or

(xix)the Account represents amounts which have not yet been billed to the
applicable Account Debtor and the amount of such Account together with the
amount of all other Accounts which represent amounts which have not yet been
billed to the applicable Account Debtors to the extent such amount exceeds
$5,000,000 or the Equivalent Amount thereof; or

(xx)except as provided in clauses (x) and (xi) above, with respect to which
either the perfection, enforceability, or validity of the Collateral Agent’s
Liens in such Account, or the Collateral Agent’s right or ability to obtain
direct payment to the Collateral Agent of the proceeds of such Account, is
governed by any national, federal, state, provincial or local statutory
requirements other than those of the UCC or, in the case of the UK Borrowing
Base Parties, the UK Companies Act of 1985 (as amended), or, in the case of the
Canadian Borrowing Base Parties, a PPSA in substantially the same form as
currently in effect in Ontario; or

(xxi)in the case of Accounts of any US Borrowing Base Party, is not payable in
Dollars or Canadian Dollars or, in the case of Accounts of any UK Borrowing Base
Party, is not payable in Dollars, Pounds Sterling or Euros or, in the case of
Accounts of any Canadian Borrowing Base Party, is not payable in Dollars or
Canadian Dollars; or

(xxii)with respect to the UK Borrowing Base Parties, Accounts regulated by the
UK Consumer Credit Act of 1974 (as amended); or

(xxiii)with respect to the UK Borrowing Base Parties, the Accounts are governed
by laws other than that of England and Wales; or

(xxiv)it is a LKE Account.

“Eligible Cabin Fleet Inventory” shall mean Eligible Goods Inventory of the UK
Borrowing Base Parties, taken as a whole, consisting of Cabin Fleet Inventory,
valued at the lower of the UK Borrowing Base Parties’ cost or Net Orderly
Liquidation Value.

“Eligible Canadian Account” shall mean an Eligible Account of Canadian Company
or another Canadian Borrowing Base Party.

“Eligible Canadian Container Inventory Held For Sale” shall mean Eligible
Container Inventory Held For Sale of Canadian Company or another Canadian
Borrowing Base Party.

“Eligible Canadian Machinery and Equipment” shall mean Eligible Machinery and
Equipment of Canadian Company or another Canadian Borrowing Base Party.

-16-

--------------------------------------------------------------------------------

 

“Eligible Canadian Raw Materials Inventory” shall mean Eligible Raw Materials
Inventory of Canadian Company or another Canadian Borrowing Base Party.

“Eligible Canadian Rental Fleet Inventory” shall mean Eligible Rental Fleet
Inventory of Canadian Company or another Canadian Borrowing Base Party.

“Eligible Canadian Work-In-Process Container Inventory” shall mean Eligible
Work-In-Process Container Inventory of Canadian Company or another Canadian
Borrowing Base Party.

“Eligible Container Fleet Inventory” shall mean Eligible Goods Inventory of the
applicable Borrowing Base Parties, taken as a whole, consisting of Container
Fleet Inventory, valued at the lower of the applicable Borrowing Base Parties’
cost or Net Orderly Liquidation Value, except for custom containers that are
pre-sold and ISO containers that are pre-sold, which will be valued at the lower
of the Borrowing Base Parties’ cost or sales invoice price.

“Eligible Container Inventory Held For Sale” shall mean Eligible Goods Inventory
of the applicable Borrowing Base Parties, taken as a whole, consisting of (a)
new and used manufactured or remanufactured portable and ISO containers and
portable mobile offices held by such Borrowing Base Parties for intended sale to
third parties, containers temporarily out of service and otherwise unrefurbished
ISO units and (b) up to $15,000,000 (or the Equivalent Amount thereof) of
containers used by such Borrowing Base Parties in the conduct of their business
(and not held for sale or lease), each of which containers in clauses (a) and
(b) shall be valued at the net book value thereof.

“Eligible Goods Inventory” shall mean all of the Inventory owned by one of the
Borrowing Base Parties that comply in all material respects with each of the
representations and warranties respecting such Inventory made in the Credit
Documents, and that are not excluded as ineligible by one or more of the
excluding criteria set forth below, and which the Administrative Agent shall
have, in its Permitted Discretion, deemed to be Eligible Goods Inventory.  The
Administrative Agent shall have the right to establish or modify Reserves
against Eligible Goods Inventory from time to time in its Permitted Discretion
on three Business Days’ prior written notice to US Company after consultation
with US Company.  The amount of Eligible Goods Inventory shall be determined on
a first-in, first-out basis; and Inventory “cost” shall be determined in a
manner consistent with the respective Borrowing Base Parties’ current and
historical accounting practices unless otherwise specifically provided in this
Agreement.  Unless otherwise approved in writing by Administrative Agent, no
Inventory shall be deemed Eligible Goods Inventory if:

(i)it is not owned solely by a Borrowing Base Party or a Borrowing Base Party
does not have good, valid and marketable title thereto; or

(ii)it is not (A) with respect to a US Borrowing Base Party (x) located at one
of the locations in the United States or Canada, in either case, set forth on
Schedule 1.01(b), or from and after the date hereof, another location maintained
by US Company or any of its Subsidiaries in the United States or Canada (it
being understood that, with respect to Inventory with a cost in excess of
$1,000,000 located in any Province of Canada other than the Provinces of British
Columbia, Alberta or Ontario, such Inventory must be subject to a valid and
perfected First Priority Lien in favor of the Collateral Agent, enforceable on
substantially the same basis as the Liens in favor of the Collateral Agent
pursuant to the Security Documents over Inventory located in the United States
(as reasonably determined by the Administrative Agent) and supported by such
Additional Security Documents and opinions of counsel as the Administrative
Agent may reasonably request, and with all actions required pursuant to Section
9.13(a) with respect to such Additional Security Documents having been
completed), or (y) on lease with a customer in the ordinary course of business
and located in the United States or Canada (it being understood that, with
respect to Inventory located in Canada, such Inventory must be subject to a
valid and perfected First Priority Lien in favor of the Collateral Agent,
enforceable on substantially the same basis as the Liens in favor of the
Collateral Agent pursuant to the Security Documents over Inventory located in
the United States (as reasonably determined by the Administrative Agent) and
supported by such Additional Security Documents and opinions of counsel as the
Administrative Agent may reasonably request, and with all actions required
pursuant to Section 9.13(a) with respect to such Additional Security Documents
having been completed), (B) with respect to a UK Borrowing Base Party (x)
located at one of the locations in the United Kingdom set forth on Schedule
1.01(c), or from and after the date hereof, another location maintained by a UK
Borrowing Base Party in the United Kingdom, or (y) on lease with a customer in
the ordinary course of business and located in the United Kingdom or (C) with
respect to a Canadian Borrowing Base Party, located at one of the locations in
Canada set forth on Schedule 1.01(d), or from and after the date hereof, another
location maintained by a Canadian Borrowing Base Party in the United States or
Canada (it being understood that, with respect to Inventory with a cost in
excess of $1,000,000 located in any Province of Canada other than the Provinces
of British Columbia, Alberta or Ontario, such Inventory must be subject to a
valid and perfected First Priority Lien in favor of the Collateral Agent,
enforceable on substantially the same basis as the Liens in favor of the
Collateral Agent pursuant to the Security Documents over Inventory located in
the Provinces of British Columbia, Alberta or Ontario (as reasonably determined
by the

-17-

--------------------------------------------------------------------------------

 

Administrative Agent) and supported by such Additional Security Documents and
opinions of counsel as the Administrative Agent may reasonably request, and with
all actions required pursuant to Section 9.13(a) with respect to such Additional
Security Documents having been completed); or 

(iii)it is not subject to a valid and perfected First Priority Lien in favor of
Collateral Agent except, with respect to Inventory stored at sites described in
clause (ii) above, for Liens for unpaid rent or normal and customary warehousing
charges; provided that this clause (iii) will not apply to either (A) Inventory
represented by a Certificate of Title (such Inventory being subject to clause
(xi) below) or (B) Inventory with a cost not in excess of $1,000,000 located in
any Province of Canada other than the Provinces of British Columbia or Ontario,
which such Inventory described in this clause (B) need not be subject to a First
Priority Lien; or

(iv)it consists of goods returned or rejected by Borrowing Base Party’s or
Affiliate’s customers or goods in transit to third parties; or

(v)it is not first-quality finished goods or work in process, is obsolete, or
does not otherwise conform to the representations and warranties contained in
the Credit Documents; or

(vi)it is subject to a lease which should be classified as a capital lease under
GAAP or contains a purchase option for an amount less than the amount equal to
the net book value; or

(vii)it cannot be located at the time of Borrowing Base Party’s physical
inventory; or

(viii)it is subject to any third party retention of title or romalpa provision,
unless a Reserve has been established by the Administrative Agent in respect of
the UK Priority Claims related thereto in an amount equal to the value of such
claims; or

(ix)it is Eligible Raw Materials Inventory or Eligible Machinery and Equipment;
or

(x)it is damaged or defective and is not repairable; or

(xi)it is Inventory represented (or required to be represented) by a Certificate
of Title unless the Credit Parties shall have complied with Article 6 of the US
Security Agreement; or

(xii)it has not been appraised by the Appraiser with an appraisal in form and
substance satisfactory to Administrative Agent and reasonably satisfactory to
the Required Lenders and it is not of an identical kind or type of Inventory
that has been appraised.

“Eligible Inventory” shall mean Eligible Goods Inventory and Eligible Raw
Materials Inventory.

“Eligible Machinery and Equipment” shall mean all of the Equipment owned by a
Borrowing Base Party in the ordinary course of business and which complies in
all material respects with the representations and warranties respecting
Eligible Machinery and Equipment made in the Credit Documents and that are not
excluded as ineligible by virtue of one or more of the exclusionary criteria set
forth below.  The Administrative Agent shall have the right to establish or
modify Reserves against Eligible Machinery and Equipment from time to time in
its Permitted Discretion on three Business Days’ prior written notice to US
Company after consultation with US Company.  Eligible Machinery and Equipment
shall be valued at its Net Orderly Liquidation Value.  Without limiting the
generality of the foregoing, unless otherwise approved in writing by
Administrative Agent, no Equipment shall be deemed Eligible Machinery and
Equipment if:

(i)it is not owned solely by a Borrowing Base Party or a Borrowing Base Party
does not have good, valid and marketable title thereto; or

(ii)it is not (A) with respect to a US Borrowing Base Party, located at one of
the locations in the United States or Canada set forth on Schedule 1.01(b), or
from and after the date hereof, another location maintained by US Company or one
of its Subsidiaries in the United States or Canada (it being understood that,
with respect to Equipment located in any Province of Canada other than the
Provinces of British Columbia, Alberta or Ontario, such Equipment must be
subject to a valid and perfected First Priority Lien in favor of the Collateral
Agent, enforceable on substantially the same basis as the Liens in favor of the
Collateral Agent pursuant to the Security Documents over Equipment located in
the United States (as reasonably determined by the Administrative Agent) and
supported by such Additional Security Documents and opinions of

-18-

--------------------------------------------------------------------------------

 

counsel as the Administrative Agent may reasonably request, and with all actions
required pursuant to Section 9.13(a) with respect to such Additional Security
Documents having been completed), (B) with respect to a UK Borrowing Base Party,
located at one of the locations in the United Kingdom set forth on Schedule
1.01(c), or from and after the date hereof, another location maintained by a UK
Borrowing Base Party in the United Kingdom or (C) with respect to a Canadian
Borrowing Base Party, located at one of the locations in Canada set forth on
Schedule 1.01(d), or from and after the date hereof, another location maintained
by a Canadian Borrowing Base Party in the United States or Canada (it being
understood that, with respect to Equipment located in the United States or any
Province of Canada other than the Provinces of British Columbia, Alberta or
Ontario, such Equipment must be subject to a valid and perfected First Priority
Lien in favor of the Collateral Agent, enforceable on substantially the same
basis as the Liens in favor of the Collateral Agent pursuant to the Security
Documents over Equipment located in the Provinces of British Columbia, Alberta
or Ontario (as reasonably determined by the Administrative Agent) and supported
by such Additional Security Documents and opinions of counsel as the
Administrative Agent may reasonably request, and with all actions required
pursuant to Section 9.13(a) with respect to such Additional Security Documents
having been completed); or  

(iii)it is not subject to a valid and perfected First Priority Lien in favor of
Collateral Agent except, with respect to Equipment stored at sites described in
clause (ii) above, for Liens for unpaid rent or normal and customary warehousing
charges; provided that this clause (iii) will not apply to Equipment represented
by a Certificate of Title (such Equipment being subject to clause (v) below); or

(iv)it has not been appraised by the Appraiser with an appraisal in form and
substance satisfactory to Administrative Agent and reasonably satisfactory to
the Required Lenders and it is not of an identical kind or type of Equipment
that has been appraised; or

(v)it is Equipment represented (or required to be represented) by a Certificate
of Title or constitutes Serial Numbered Equipment unless the Credit Parties
shall have complied with Article 6 of the US Security Agreement; or

(vi)it is Eligible Goods Inventory.

“Eligible Raw Materials Inventory” shall mean Inventory of a Borrowing Base
Party, purchased from third parties consisting of steel, lumber, plywood, paint,
drywall, plumbing materials and fixtures, electrical components, insulation
materials, HVAC materials, doors and windows, and fasteners, valued at the
applicable Borrowing Base Party’s cost (except, in the case of steel, lumber,
plywood, paint, where, for purposes of fiscal year end calculations, the value
will be the lower of the applicable Borrowing Base Party’s cost or market),
which Administrative Agent, in its Permitted Discretion, deems to be Eligible
Raw Materials Inventory.  The amount of Raw Materials Inventory shall be
determined on a first-in, first-out basis.  Without limiting the generality of
the foregoing, unless otherwise approved in writing by Administrative Agent, no
Inventory shall be deemed Eligible Raw Materials Inventory if:

(i)it is not owned solely by a Borrowing Base Party or a Borrowing Base Party
does not have good, valid and marketable title thereto; or

(ii)it is not (A) with respect to a US Borrowing Base Party, located at one of
the locations in the United States or Canada set forth on Schedule 1.01(b), or
from and after the date hereof, another location maintained by US Company or one
of its Subsidiaries in the United States or Canada (it being understood that,
with respect to Inventory located in any Province of Canada other than the
Provinces of British Columbia, Alberta or Ontario, such Inventory must be
subject to a valid and perfected First Priority Lien in favor of the Collateral
Agent, enforceable on substantially the same basis as the Liens in favor of the
Collateral Agent pursuant to the Security Documents over Inventory located in
the United States (as reasonably determined by the Administrative Agent) and
supported by such Additional Security Documents and opinions of counsel as the
Administrative Agent may reasonably request, and with all actions required
pursuant to Section 9.13(a) with respect to such Additional Security Documents
having been completed), (B) with respect to a UK Borrowing Base Party, it is not
located at one of the locations in the United Kingdom set forth on Schedule
1.01(c), or from and after the date hereof, another location maintained by a UK
Borrowing Base Party in the United Kingdom or (C) with respect to a Canadian
Borrowing Base Party, located at one of the locations in Canada set forth on
Schedule 1.01(d), or from and after the date hereof, another location maintained
by a Canadian Borrowing Base Party in the United States or Canada (it being
understood that, with respect to Inventory located in the United States or any
Province of Canada other than the Provinces of British Columbia, Alberta or
Ontario, such Inventory must be subject to a valid and perfected First Priority
Lien in favor of the Collateral Agent, enforceable on substantially the same
basis as the Liens in favor of the Collateral Agent pursuant to the Security
Documents over Inventory located in the Provinces of British Columbia or Ontario
(as reasonably determined by the Administrative Agent) and supported by such
Additional Security Documents and opinions of counsel as the Administrative

-19-

--------------------------------------------------------------------------------

 

Agent may reasonably request, and with all actions required pursuant to Section
9.13(a) with respect to such Additional Security Documents having been
completed); or 

(iii)it is not subject to a valid and perfected First Priority Lien in favor of
Collateral Agent except, with respect to Inventory stored at sites described in
clause (ii) above, for Liens for unpaid rent or normal and customary warehousing
charges; or

(iv)it is not first-quality raw materials, is obsolete or slow moving, or does
not otherwise conform to the representations and warranties contained in the
Credit Documents; or

(v)it is Eligible Goods Inventory or Eligible Machinery and Equipment; or

(vi)it is subject to any third party retention of title or romalpa provision,
unless a Reserve has been established by the Administrative Agent in respect of
the UK Priority Claims related thereto in an amount equal to the value of such
claims.

“Eligible Real Property” shall mean all of the Real Property owned by a US
Borrowing Base Party in the ordinary course of business and which complies in
all material respects with the representations and warranties respecting Real
Property made in the Credit Documents and that are not excluded as ineligible by
virtue of one or more of the exclusionary criteria set forth below.  The
Administrative Agent shall have the right to establish or modify Reserves
against Eligible Real Property from time to time in its Permitted Discretion on
three Business Days’ prior written notice to US Company after consultation with
US Company.  Eligible Real Property shall be valued at its Appraised Fair Market
Value.  Without limiting the generality of the foregoing, unless otherwise
approved in writing by Administrative Agent, no Real Property shall be deemed
Eligible Real Property if:

(i)it is not owned solely by a US Borrowing Base Party or a US Borrowing Base
Party does not have good record and valid and marketable title in fee simple
thereto; or

(ii)it is not located in the United States; or

(iii)it is not subject to a valid and perfected First Priority Lien, subject
only to any Permitted Encumbrances, pursuant to a Mortgage in form and substance
satisfactory to the Administrative Agent, in favor of the Administrative Agent
or the Collateral Agent on behalf of itself and the Secured Creditors; or

(iv)it has not been appraised by the Appraiser with a FIRREA-compliant appraisal
satisfactory to Administrative Agent; or

(v)it is not designated as “Eligible Real Property” on Schedule 1.01(e), as
amended from time to time with the consent of Administrative Agent; or

(vi)it is not covered by a Mortgage Policy with respect to the Lien of the
Collateral Agent and casualty and property insurance, in each case reasonably
acceptable to the Administrative Agent; or

(vii)environmental due diligence reasonably satisfactory to the Administrative
Agent has not been completed with respect to such Real Property; or

(viii)an opinion of counsel for the Credit Party which is the owner of the Real
Property has not been delivered to the Administrative Agent, in a form, scope
and substance reasonably satisfactory to the Administrative Agent and its
counsel, if reasonably requested by the Administrative Agent; or

(ix)a customary certificate in a form reasonably acceptable to the
Administrative Agent has not been obtained indicating that the property is not
in a flood zone, or if the property is in a flood zone, appropriate insurance
reasonably acceptable to the Administrative Agent has not been obtained.

“Eligible Rental Fleet Inventory” shall mean (w) Eligible Cabin Fleet Inventory,
(x) Eligible Container Fleet Inventory, (y) Eligible Trailer Fleet Inventory and
(z) any other rental storage fleet Inventory or rental mobile office Inventory
acquired and used in compliance with Section 10.17, in each case, valued at the
lower of cost or Net Orderly Liquidation Value, excluding in each case any
Inventory that is not manufactured in accordance with and does not meet all
standards imposed by all

-20-

--------------------------------------------------------------------------------

 

requirements of law or by any governmental authority having regulatory authority
over such goods or their manufacture, use, sale, or lease.

“Eligible Trailer Fleet Inventory” shall mean Eligible Goods Inventory
consisting of Trailer Fleet Inventory, excluding any Inventory that is not
manufactured in accordance with and does not meet all standards imposed by all
requirements of law or by any governmental authority having regulatory authority
over such goods or their manufacture, use, sale, or lease.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act) other than a natural Person, but in any event excluding US
Company and its Subsidiaries and Affiliates.

“Eligible UK Account” shall mean an Eligible Account of UK Company or another UK
Borrowing Base Party.

“Eligible UK Container Inventory Held For Sale” shall mean Eligible Container
Inventory Held For Sale of the UK Borrowing Base Parties, taken as a whole.

“Eligible UK Machinery and Equipment” shall mean Eligible Machinery and
Equipment of the UK Borrowing Base Parties, taken as a whole.

“Eligible UK Raw Materials Inventory” shall mean Eligible Raw Materials
Inventory of the UK Borrowing Base Parties, taken as a whole.

“Eligible UK Rental Fleet Inventory” shall mean Eligible Rental Fleet Inventory
of the UK Borrowing Base Parties, taken as a whole.

“Eligible UK Work-In-Process Container Inventory” shall mean Eligible
Work-In-Process Container Inventory of the UK Borrowing Base Parties, taken as a
whole.

“Eligible US Account” shall mean an Eligible Account of US Company or another US
Borrowing Base Party.

“Eligible US Container Inventory Held For Sale” shall mean Eligible Container
Inventory Held For Sale of the US Borrowing Base Parties, taken as a whole.

“Eligible US Machinery and Equipment” shall mean Eligible Machinery and
Equipment of the US Borrowing Base Parties, taken as a whole.

“Eligible US Raw Materials Inventory” shall mean Eligible Raw Materials
Inventory of the US Borrowing Base Parties, taken as a whole.

“Eligible US Rental Fleet Inventory” shall mean Eligible Rental Fleet Inventory
of the US Borrowing Base Parties, taken as a whole.

“Eligible US Work-In-Process Container Inventory” shall mean Eligible
Work-In-Process Container Inventory of the US Borrowing Base Parties, taken as a
whole.

“Eligible Work-In-Process Container Inventory” shall mean Eligible Goods
Inventory, valued at net book value, consisting of: (a) new and used
manufactured or remanufactured portable containers, which is in the
work-in-process phase of manufacturing; (b) shaped steel component parts; or
(c) sub-assemblies.

“End Date” shall have the meaning provided in the definition of Applicable
Margin.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

-21-

--------------------------------------------------------------------------------

 

“Environmental Law” shall mean any Federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, enforceable guideline or
policy, and rule of common law now or hereafter in effect and in each case as
amended, and any binding or enforceable judicial or administrative
interpretation thereof, including any judicial or administrative order,
agreement, consent decree or judgment, relating to Hazardous Materials, the
environment, or employee health and safety, including, without limitation,
CERCLA; the Resource Conservation and Recovery Act, 42 USC § 6901 et seq.; the
Federal Water Pollution Control Act, 33 USC. § 1251 et seq.; the Toxic
Substances Control Act, 15 USC. § 2601 et seq.; the Clean Air Act, 42 USC. §
7401 et seq.; the Safe Drinking Water Act, 42 USC. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 USC. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 USC. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 USC. § 1801 et seq.; the Occupational Safety and
Health Act, 29 USC. §651 et seq.; and any state, provincial and local or foreign
counterparts or equivalents in any jurisdiction, in each case as amended from
time to time.

“EPCRS” shall have the meaning provided in Section 8.23(a).

“Equipment” shall mean all machinery, apparatus, equipment, motor vehicles and
other similar assets (other than Inventory) used in the operations of the US
Company or any of its Subsidiaries or owned by the US Company or any of its
Subsidiaries or in which the US Company or any of its Subsidiaries has an
interest, whether now owned or hereafter acquired by a Borrower or any of its
Subsidiaries or Affiliates and wherever located, and all parts, accessories and
special tools and all increases and accessions thereto and substitutions and
replacements therefore.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

“Equivalent Amount” shall mean (i) the equivalent amount in US Dollars of any
amount expressed in Pounds Sterling, Euros or Canadian Dollars, as the case may
be, as determined by Administrative Agent on the  date of determination on the
basis of the Spot Rate for the purchase of US Dollars with Pounds Sterling,
Euros or Canadian Dollars, as the case may be, on the relevant Computation Date
provided for hereunder; or (ii) the equivalent amount in Pounds Sterling, Euros
or Canadian Dollars, as the case may be, of any amount expressed in US Dollars
as determined by Administrative Agent on the date of determination on the basis
of the Spot Rate for the purchase of Pounds Sterling, Euros or Canadian Dollars,
as the case may be, with Dollars on the relevant Computation Date provided for
hereunder.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with any Credit Party would be deemed to be a “single employer”
within the meaning of Section 414(b) or (c) of the Code, and for the purpose of
Section 302 of ERISA and/or Section 412, 4971, 4977 and/or each “applicable
section” under Section 414(t)(2) of the Code, within the meaning of Section
414(b), (c), (m) or (o) of the Code.

“Euro” and “€” means the single currency of the Participating Member States.

“EURIBOR” shall mean, for each Interest Period:

(a)the Euro interbank offered rate administered by the European Money Markets
Institute (or any other person which takes over the administration of that rate)
displayed on page EURIBOR01 of the Thompson Reuters screen (or any replacement
Thompson Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Thompson Reuters, at 11:00 a.m. (Brussels time) two Business Days
before the first day of such Interest Period, with respect to deposits in Euros
on the European interbank market amongst leading banks for a period equivalent
to such Interest Period; and

(b)if no rate is available as described above with respect to an Interest Period
applicable to UK Revolving Loans, the annual rate determined by the
Administrative Agent as being equal to the arithmetic mean (rounded up if
necessary to the nearest four decimal places) of the rates supplied to the
Administrative Agent by four (4) reference banks selected by the Administrative
Agent in the European interbank market, at approximately 3:00 p.m. (Brussels
time) three Business Days before the first day of such Interest Period as quoted
by the respective reference banks to leading banks on the European interbank
market for deposits in Euros, for a period equivalent to such Interest Period
and starting on the first day of such Interest Period and for an amount
comparable to the amount of such EURIBOR Loan.

-22-

--------------------------------------------------------------------------------

 

If the EURIBOR is replaced by a similar or equivalent interest rate, or in the
event of a change affecting the entity which publishes the EURIBOR or the terms
of its publication, the corresponding modified or replacement interest rate
shall automatically apply in accordance with the foregoing paragraphs and any
reference herein to “EURIBOR” shall be deemed to be a reference to such rate.

For the avoidance of doubt, if the EURIBOR rate is calculated to be less than
zero, EURIBOR shall be deemed to be zero.

“EURIBOR Loan” shall mean each UK Revolving Loan denominated in Euros bearing
interest at a rate determined by reference to EURIBOR.

“Euro Denominated Revolving Loan” shall have the meaning set forth in Section
2.01(b) hereof.

“Euro Funding Capacity” shall mean, for any Lender, the ability of such Lender
or an Affiliate or branch office thereof to fund UK Revolving Loans denominated
in Euros, as set forth in the records of Administrative Agent.

“Euro Funding Capacity Lender” shall mean each Lender other than (i) in the case
of each Lender as of the Effective Date, each Lender that shall have confirmed
in writing, to the satisfaction of the Administrative Agent, on or prior to the
Effective Date, that neither it nor any domestic or foreign branch or Affiliate
of such Lender has the ability to fund UK Revolving Loans denominated in Euros
and (ii) in the case of each Lender after the Effective Date, each Lender that
shall have confirmed in writing, to the satisfaction of the Administrative
Agent, on or prior to the date such Lender becomes a Lender hereunder, that
neither it nor any domestic or foreign branch or Affiliate of such Lender has
the ability to fund UK Revolving Loans denominated in Euros, in each case until
such time as such Lender shall have confirmed in writing to the Administrative
Agent that it or any domestic or foreign branch or Affiliate of such Lender does
have the ability to fund UK Revolving Loans denominated in Euros.

“Event of Default” shall have the meaning provided in Section 11.  

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such  Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 15.11 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such  Guarantor’s Swap Obligations by other Credit Parties) at the
time the Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Executive Order” shall have the meaning provided in Section 8.33(a).

“Existing Credit Agreement” shall have the meaning provided in the Recitals.

“Existing Indebtedness” shall have the meaning provided in Section 8.30.

“Existing Indebtedness Agreements” shall mean all agreements evidencing or
relating to Indebtedness of US Company or any of its Subsidiaries which is to
remain outstanding after giving effect to the Transactions.

“Existing Canadian Letter of Credit” shall have the meaning provided in Section
3.03(c).

“Existing UK Letter of Credit” shall have the meaning provided in Section
3.02(c).

“Existing US Letter of Credit” shall have the meaning provided in Section
3.01(c).

“Expenses” shall mean all present and future reasonable and invoiced expenses
incurred by or on behalf of the Administrative Agent, the Collateral Agent or
any Issuing Lender in connection with this Agreement, any other Credit Document
or otherwise in its capacity as the Administrative Agent under this Agreement or
the Collateral Agent under any Security Document or as an Issuing Lender under
this Agreement, whether incurred heretofore or hereafter, which expenses shall
include, without limitation, the cost of record searches, the reasonable fees
and expenses of attorneys and paralegals, all reasonable and invoiced costs and

-23-

--------------------------------------------------------------------------------

 

expenses incurred by the Administrative Agent (and the Collateral Agent) in
opening bank accounts, depositing checks, electronically or otherwise receiving
and transferring funds, and any other charges imposed on the Administrative
Agent (and the Collateral Agent) due to insufficient funds of deposited checks
and the standard fee of the Administrative Agent (and the Collateral Agent)
relating thereto, collateral examination fees and expenses, reasonable fees and
expenses of accountants, appraisers or other consultants, experts or advisors
employed or retained by the Administrative Agent and the Collateral Agent, fees
and Other Taxes related to the filing of financing statements, costs of
preparing and recording any other Credit Documents, all expenses, costs and fees
set forth in this Agreement and the other Credit Documents, all other fees and
expenses required to be paid pursuant to any other letter agreement and all fees
and expenses incurred in connection with releasing Collateral and the amendment
or termination of any of the Credit Documents.

“Facing Fee” shall have the meaning provided in Section 4.01(c).

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or other governing body, a designated
senior executive officer, of US Company, or the Subsidiary of US Company selling
such asset.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any treaty, law, regulation or
other official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other
jurisdiction, which (in either case) facilitates the implementation of the
foregoing, and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

“FDIC” shall have the meaning specified in Section 10.07(e)

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in Section
4.01.

“Final Maturity Date” shall mean the earlier of (x) December 14, 2020 and (y)
the date that is 90 days prior to the final maturity date (as set forth in the
Mobile Mini 2020 Indenture) of the Mobile Mini 2020 Senior Notes if the Mobile
Mini 2020 Senior Notes remain outstanding on such date.

“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than any Permitted Liens applicable to
such Collateral which as a matter of law have priority over the respective Liens
on such Collateral created pursuant to the relevant Security Document.

“Fixed Charge Coverage Ratio” shall mean as of any date of determination, the
ratio of (i) Consolidated Net Cash Flow for the four fiscal quarters ending on
such date to (ii) Fixed Charges.

“Fixed Charges” shall mean as of any date of determination, the sum of Interest
Expense for the four fiscal quarters ending on such date plus the principal
payments with respect to Funded Debt (other than payments of Revolving Loans)
made during the four fiscal quarters ending on such date.  

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) The Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto, in each case, together with all statutory and regulatory
provisions consolidating, amending, replacing, supplementing, implementing or
interpreting any of the foregoing.

-24-

--------------------------------------------------------------------------------

 

“Foreign Account” shall mean each account of any Credit Party established at a
bank, other than in the United States, Canada or the United Kingdom set forth on
Part F of Schedule 10.18.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by any Credit Party or any of its Subsidiaries
primarily for the benefit of employees of any Credit Party or any such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” shall mean any Subsidiary of US Company that is not a
Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s RL Percentage of the
outstanding Letter of Credit Outstandings other than Letter of Credit
Outstandings as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s RL Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

“Funded Debt” shall mean, without duplication, (i) Indebtedness arising from the
lending of money by any Person to US Company or any of its Subsidiaries; (ii)
Indebtedness, whether or not in any such case arising from the lending by any
Person of money to US Company or any of its Subsidiaries, (1) which is
represented by notes payable or drafts accepted that evidence extensions of
credit, (2) which constitutes obligations evidenced by bonds, debentures, notes
or similar instruments, or (3) upon which interest charges are customarily paid
(other than accounts payable) or that was issued or assumed as full or partial
payment for Property; (iii) Indebtedness that constitutes a Capitalized Lease
Obligation; (iv) reimbursement obligations with respect to letters of credit or
guaranties of letters of credit; and (v) Indebtedness of US Company or any of
its Subsidiaries under any guaranty of obligations that would constitute Funded
Debt under clauses (i) through (iv) hereof, if owed directly by US Company or
any of its Subsidiaries.  Funded Debt shall not include trade payables or
accrued expenses or Indebtedness (other than Indebtedness under this Agreement)
of up to the amount permitted pursuant to Section 10.05(g) incurred to finance
insurance premiums.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

“General Intangibles” shall mean “general intangibles” as such term is defined
in Article 9 of the UCC.

“Governmental Authority” shall mean the government of the United States, the
United Kingdom, Canada, any other nation or any political subdivision thereof,
whether state, provincial, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, in each case, in any jurisdiction.

“Guarantees” shall mean the guarantees issued pursuant to Section 15.

“Guarantor” shall mean each US Guarantor and each Non-US Obligation Guarantor.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
Governmental Authority.

“Highest Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

“Immaterial Subsidiary” shall mean, as of any date of determination, any
Subsidiary that as of such time has (i) consolidated total assets with a book
value of $5,000,000 or less and (ii) consolidated revenues of $5,000,000 or less
for the most recently ended period of four consecutive fiscal quarters; provided
that all such Subsidiaries in the aggregate may not have (i) consolidated total
assets with a book value in excess of $25,000,000 or (ii) consolidated revenues
in excess of $25,000,000 for the most recently ended period of four consecutive
fiscal quarters; provided, further that notwithstanding anything in this
Agreement or any other Credit Document to the contrary, in no event shall any
Immaterial Subsidiary be required to become a Guarantor hereunder;

-25-

--------------------------------------------------------------------------------

 

provided, further that notwithstanding the foregoing, any Subsidiary that
guarantees the payment of the Senior Notes shall not be an Immaterial
Subsidiary.  

“Incremental Commitment” shall mean, for any Lender, any Revolving Loan
Commitment provided by such Lender after the Effective Date in an Incremental
Commitment Agreement delivered pursuant to Section 2.15; it being understood,
however, that on each date upon which an Incremental Commitment of any Lender
becomes effective, such Incremental Commitment of such Lender shall be added to
(and thereafter become a part of) the Revolving Loan Commitment of such Lender
for all purposes of this Agreement as contemplated by Section 2.15.

“Incremental Commitment Agreement” shall mean each Incremental Commitment
Agreement in substantially the form of Exhibit D (appropriately completed, and
with such modifications as may be satisfactory to the Administrative Agent)
executed and delivered in accordance with Section 2.15.

“Incremental Commitment Date” shall mean each date upon which an Incremental
Commitment under an Incremental Commitment Agreement becomes effective as
provided in Section 2.15(b).

“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Commitment on a given Incremental Commitment Date, the
satisfaction of each of the following conditions on or prior to the effective
date of the respective Incremental Commitment Agreement:  (i) no Default or
Event of Default then exists or would result therefrom; (ii) all of the
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects at such time (it being
understood and agreed that (x) any representations and warranties stated to
relate to a specific earlier date shall have been true and correct in all
material respects as of such earlier date and (y) any representations and
warranties qualified as to “materiality” or “Material Adverse Effect” shall be
true and correct in all respects at such time); (iii) the delivery by US Company
to the Administrative Agent of an acknowledgement in form and substance
reasonably satisfactory to the Administrative Agent and executed by each other
Credit Party, acknowledging that such Incremental Commitment and all Revolving
Loans subsequently incurred, and Letters of Credit issued, pursuant to such
Incremental Commitment shall constitute (and be included in the definitions of)
Obligations and be secured on a pari passu basis with the Obligations under the
relevant Security Documents; (iv) the delivery by US Company to the
Administrative Agent of an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Credit Parties
reasonably satisfactory to the Administrative Agent and dated such date,
covering such matters incident to the transactions contemplated thereby as the
Administrative Agent may reasonably request; (v) the delivery by each Credit
Party to the Administrative Agent of such other officers’ certificates, board of
director (or equivalent governing body) resolutions and evidence of good
standing (to the extent available under Applicable Law) as the Administrative
Agent shall reasonably request; and (vi) the completion by each Credit Party of
such other actions as the Administrative Agent may reasonably request in
connection with such Incremental Commitment in order to create, continue or
maintain the Liens of the Collateral Agent in the Collateral and the perfection
thereof (including, without limitation, any mortgage amendments, Mortgage
Policies and such other documents reasonably requested by the Administrative
Agent to be delivered in connection therewith).

“Incremental Lender” shall have the meaning specified in Section 2.15(b).

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (b) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (c) all indebtedness of the types described in clause (a),
(b), (d), (e), (f), (g) or (h) of this definition secured by any Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person (provided that, if the Person has not assumed or otherwise become
liable in respect of such indebtedness, such indebtedness shall be deemed to be
in an amount equal to the Fair Market Value of the property to which such Lien
relates), (d) all Capitalized Lease Obligations of such Person, (e) all
obligations of such Person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (f) all Contingent Obligations of such Person, (g) all obligations
under any Interest Rate Protection Agreement, any Other Hedging Agreement or
under any similar type of agreement and (h) all Off-Balance Sheet Liabilities of
such Person.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  Notwithstanding the foregoing, Indebtedness shall not
include trade payables, accrued expenses and deferred tax and other credits
incurred by any Person in accordance with customary practices and in the
ordinary course of business of such Person.

“Indemnified Person” shall have the meaning provided in Section 13.01.

-26-

--------------------------------------------------------------------------------

 

“Indemnified Taxes” shall have the meaning provided in Section 5.04.

“Individual Exposure” of any Lender shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans made by such Lender and then
outstanding, (b) such Lender’s RL Percentage of the aggregate principal amount
of all Swingline Loans then outstanding and (c) such Lender’s RL Percentage of
the aggregate amount of all Letter of Credit Outstandings at such time.

“Initial Post-Closing Availability Certificate” shall have the meaning provided
in the definition of “Applicable Margin.”

“Interest Determination Date” shall mean, (i) with respect to any LIBOR Loan
that is a Canadian LIBOR Loan, the date of commencement of any Interest Period
relating to such Canadian LIBOR Loan, or (ii) with respect to any EURIBOR Loan
or any LIBOR Loan that is not a Canadian LIBOR Loan, the second Business Day
prior to the commencement of any Interest Period relating to such LIBOR Loan or
EURIBOR Loan.

“Interest Expense” shall mean for the applicable period the sum (without
duplication) of (a) the aggregate of the interest expense of US Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP,
including, without limitation, (i) any amortization of debt discount and
amortization or write-off of deferred financing costs, (ii) the net costs under
obligations in respect of any Interest Rate Protection Agreements incurred in
the fiscal quarter beginning after the Effective Date, (iii) all capitalized
interest and (iv) the interest portion of any deferred payment obligation, plus
(b) the interest component of any Capitalized Lease Obligation paid, accrued
and/or scheduled to be paid or accrued by US Company and its Subsidiaries during
such period as determined on a consolidated basis in accordance with GAAP, minus
(c) interest income for such period, minus (d) in each case, to the extent
included in Interest Expense for such period and without duplication, the sum of
(i) any debt discounts, one-time financing fees or the amortization thereof,
including such fees paid in connection with the Transactions, any amendment,
consent or waiver to the Credit Documents, any Indebtedness not otherwise
prohibited under this Agreement, or any amendment to or refinancing of such
Indebtedness plus (ii) any costs associated with payment premiums, breakage
costs, make-whole fees or similar costs or expenses payable in connection with
any refinancing, repurchase, repayment or other satisfaction of Indebtedness not
otherwise prohibited under this Agreement (including any such costs relating to
the Transactions).

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Inventory” shall mean “inventory” as such term is defined in Article 9 of the
UCC.

“Investments” shall mean all expenditures made and all liabilities incurred
(including Contingent Obligations) for or in connection with the acquisition of
Equity Interests or Indebtedness of a Person, loans, advances, capital
contributions or transfers of property to a Person, or acquisition of
substantially all the assets of a Person or of a line of business or division of
a Person.  In determining the aggregate amount of Investments outstanding at any
particular time, (i) a guaranty shall be valued at not less than the principal
amount guaranteed and outstanding; (ii) returns of capital (but only by
repurchase, redemption, retirement, repayment, liquidating dividend or
liquidating distribution) shall be deducted; (iii) earnings, whether as
dividends, interest or otherwise, shall not be deducted; and (iv) decreases in
the market value shall not be deducted.

“Issuing Lender” shall mean each US Issuing Lender, each UK Issuing Lender and
each Canadian Issuing Lender.

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit E (appropriately completed).

“Joint Bookrunners” shall mean collectively, Deutsche Bank Securities Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities LLC,
Barclays Bank PLC and Bank of the West.

“Landlord Personal Property Collateral Access Agreement” shall mean a Landlord
Waiver and Consent Agreement in form and substance satisfactory to the
Administrative Agent.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

-27-

--------------------------------------------------------------------------------

 

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13,
2.15 or 13.04(b).

“Letter of Credit” shall mean each US Letter of Credit, each UK Letter of Credit
and each Canadian Letter of Credit.

“Letter of Credit Borrowing” shall mean an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Loan.

“Letter of Credit Commitment” shall mean, as to any Issuing Lender, its
commitment to issue Letters of Credit, and to amend, increase or extend Letters
of Credit previously issued by it, in an aggregate Stated Amount (which for any
Letter of Credit shall be deemed to be the Stated Amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the Stated Amount
thereof, the Stated Amount of such Letter of Credit shall be deemed to be the
amount of the maximum Stated Amount of such Letter of Credit after giving effect
to all such increases, whether or not such maximum Stated Amount is in effect at
such time), in Dollars or the Equivalent Amount thereof, at any time outstanding
not to exceed (a) in the case of any Issuing Lender party hereto as of the
Effective Date, the amount set forth opposite such Issuing Lender’s name on
Schedule 1.01(a) under the heading “Letter of Credit Commitments”; and (b) in
the case of any Lender that becomes an Issuing Lender hereunder thereafter, the
amount which shall be set forth in the written agreement by which such Lender
shall become an Issuing Lender hereunder and an updated Schedule 1.01(a), in
each case as such commitment may be changed from time to time pursuant to the
terms hereof or with the agreement in writing of such Issuing Lender, US Company
and the Administrative Agent.    

“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time in respect of Letters of Credit. The
Letter of Credit Exposure of any Lender at any time shall be its RL Percentage
of the aggregate Letter of Credit Exposure at such time.

“Letter of Credit Fee” shall mean each of the US Letter of Credit Fee, the UK
Letter of Credit Fee and the Canadian Letter of Credit Fee.

“Letter of Credit Outstandings” shall mean, at any time, the sum of the US
Letter of Credit Outstandings, the UK Letter of Credit Outstandings and the
Canadian Letter of Credit Outstandings.

“LIBOR” shall mean with respect to any Interest Period, the rate of interest
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, or any successor to such service as determined by the
Administrative Agent) as the London interbank offered rate administered by ICE
Benchmark Administration Limited, or a comparable or successor rate, which rate
is approved by the Administrative Agent, for deposits in US Dollars or Pounds
Sterling, as applicable, for delivery on the first day of such Interest Period
and for a term comparable to such Interest Period, at approximately 11:00 a.m.
(London time) on the date which is two Business Days prior to the commencement
of such Interest Period; provided that to the extent a comparable or successor
rate is approved by the Administrative Agent in connection herewith, the
approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.  

If LIBOR is replaced by a similar or equivalent interest rate, or in the event
of a change affecting the entity which publishes the LIBOR or the terms of its
publication, the corresponding modified or replacement interest rate shall
automatically apply in accordance with the foregoing paragraph and any reference
herein to “LIBOR” shall be deemed to be a reference to such rate.

For the avoidance of doubt, if LIBOR shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“LIBOR Loan” shall mean each US LIBOR Loan, each UK LIBOR Loan and each Canadian
LIBOR Loan.

“Lien” shall mean any mortgage, pledge, hypothecation, charge, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

-28-

--------------------------------------------------------------------------------

 

“LKE Account” shall mean any Account arising from the sale or disposal
(including by auction) of Equipment or Inventory of Borrower or any of its
Domestic Subsidiaries in the ordinary course of business pursuant to an LKE
Master Exchange Agreement.

“LKE Joint Account” shall mean any Deposit Account maintained jointly by US
Company or any of its Domestic Subsidiaries and the applicable LKE Qualified
Intermediary as may be notified by the US Company to the Administrative Agent
from time to time, in which the aggregate amount of funds deposited in all such
accounts shall not at any time exceed $25,000,000.

“LKE Master Exchange Agreement” shall mean (i) a master like-kind exchange
agreement substantially in the form of Exhibit S hereto or (ii) any other master
like-kind exchange agreement, between US Company or any Domestic Subsidiary
thereof and an LKE Qualified Intermediary, in a form reasonably satisfactory to
the Administrative Agent, in each case of the foregoing subclauses (i) and (ii),
together with all amendments and modifications thereof, and replacements and
substitutions therefor, which have been consented to by the Administrative
Agent, which consent shall not be unreasonably withheld, conditioned or delayed.

“LKE QI Receivables” shall mean amounts owing to the US Company or any of its
Domestic Subsidiaries from an LKE Qualified Intermediary.  

“LKE Proceeds” shall mean the proceeds received by an LKE Qualified Intermediary
from an LKE Account or from the sale of Equipment or Inventory in cash or
otherwise, in each case in accordance with the applicable LKE Master Exchange
Agreement.  

“LKE Qualified Intermediary” shall mean DBNY, Accruit, LLC (or any of its
Affiliates) or such other person as may be consented to by the Administrative
Agent, such consent not to be unreasonable withheld, delayed or conditioned.

“LKE Transaction” shall mean the sale of Equipment and Inventory and the
replacement of such Equipment and Inventory with similar property in a manner
that qualifies for deferred recognition of taxable gains for US federal income
tax purposes and pursuant to an LKE Master Exchange Agreement.

“Loan” shall mean each Revolving Loan and each Swingline Loan.

“London Business Day” shall mean a day for trading by and between banks in US
Dollar and Pounds Sterling deposits in the London interbank eurodollar market.

“Mandatory Redeemable Obligation” shall mean an obligation of US Company or any
of its Subsidiaries (or guaranteed by any of them) which must be redeemed or
repaid (a) at a fixed or determinable date, whether by operation of sinking fund
or otherwise, (b) at the option of any Person other than US Company or such
Subsidiary, or (c) upon the occurrence of a condition not solely within the
control of US Company or such Subsidiary, such as a redemption required to be
made out of future earnings.

“Mandatory Borrowing” shall mean each of a Mandatory US Borrowing or a Mandatory
UK Borrowing.

“Mandatory UK Borrowing” shall have the meaning provided in Section 2.01(g).

“Mandatory US Borrowing” shall have the meaning provided in Section 2.01(f).

“Margin Stock” shall have the meaning provided in Regulation U.

“Market Capitalization” shall mean an amount equal to (i) the total number of
issued and outstanding shares of common (or common equivalent) Equity Interests
of US Company on the date of the declaration of the relevant Restricted Payment
multiplied by (ii) the arithmetic mean of the closing prices per share of the
common (or common equivalent) Equity Interests for the 30 consecutive trading
days immediately preceding the date of declaration of such Restricted Payment.

“Master Reaffirmation Agreements” shall mean, collectively, the US Master
Reaffirmation Agreement and the Canadian Master Reaffirmation Agreement.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of US Company and its Subsidiaries, taken as
a whole, (ii) the impairment of the ability of US Company or any other Credit
Party to perform its obligations under the Credit Documents to which it

-29-

--------------------------------------------------------------------------------

 

is a party or of Administrative Agent or the Lenders to enforce the Obligations
or realize upon the Collateral, or (iii) a material adverse effect on the value
of a material portion of the Collateral or the amount which Administrative Agent
or the Lenders would receive (after giving consideration to delays in payment
and costs of enforcement) in the liquidation of such Collateral.

“Maximum Incremental Commitment Amount” shall mean $500,000,000.

“Maximum Canadian Letter of Credit Amount” shall have the meaning provided in
Section 3.06.

“Maximum Rate” shall have the meaning provided in Section 13.19.

“Maximum UK Letter of Credit Amount” shall have the meaning provided in Section
3.05.

“Maximum UK Swingline Amount” shall mean $20,000,000 or the Equivalent Amount
thereof.

“Maximum US Letter of Credit Amount” shall have the meaning provided in Section
3.04.

“Maximum US Swingline Amount” shall mean $25,000,000.

“Minimum Availability Amount” shall mean, at any time, the greater of (i)
$90,000,000 and (ii) ten percent (10%) of the lesser of (A) the Total Revolving
Loan Commitment at such time and (B) the Aggregate Borrowing Base at such time.

“Minimum Borrowing Amount” shall mean for Revolving Loans, $1,000,000,
£1,000,000, €1,000,000 or CA$1,000,000, as applicable, and increments of
$100,000, £100,000, €100,000 and CA$100,000 in excess thereof, as applicable;
there shall be no Minimum Borrowing Amount with respect to Swingline Loans.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances or other credit
support provided to reduce or eliminate Fronting Exposure during the existence
of a Defaulting Lender, an amount equal to 100% of the Fronting Exposure of the
Issuing Lenders with respect to Letters of Credit issued and outstanding at such
time and (ii) otherwise, an amount equal to 103% of the aggregate amount of all
Letter of Credit Outstandings.

“Mobile Mini 2020 Indenture” shall mean the Indenture, dated November 23, 2010
by and among US Company, as issuer, any guarantors party thereto, and the Law
Debenture Trust Company of New York, as trustee, relating to the 7 7/8% Senior
Notes due 2020, as modified, supplemented, amended or restated (including any
amendment and restatement thereof) in accordance with Section 10.14(a).

“Mobile Mini 2020 Senior Notes” shall mean US Company’s senior unsecured notes
in the aggregate principal amount of $200,000,000 due 2020 issued pursuant to
the Mobile Mini 2020 Indenture, and on terms and conditions satisfactory to the
Lenders, as modified, supplemented, amended or restated (including any amendment
and restatement thereof) in accordance with Section 10.14(a).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt or similar
security instrument in form and substance reasonably acceptable to the
Administrative Agent.

“Mortgage Modification” shall have the meaning provided in Section 6.13.

“Mortgage Policy” shall mean a lender’s title insurance policy (Form 1992).

“Mortgaged Property” shall mean any Real Property owned by US Company or any of
its Subsidiaries which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms of this Agreement or any Security Document.

“Motor Vehicle Agent” shall mean MSG Asset Trust, a Delaware statutory trust, in
its capacity as motor vehicle agent for the Collateral Agent under the Delaware
Trust Security Agreement, and shall include any permitted successors thereto.

“Motor Vehicles” shall mean Inventory or Equipment that is subject to any motor
vehicle registration statute, including, without limitation, any of those
statutes described in the Uniform Commercial Code Section 9-311(a)(2), as
adopted in any state in which a Credit Party owns any Collateral.

-30-

--------------------------------------------------------------------------------

 

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which contributions are, or within the immediately
preceding six-year period, have been made (or have been required to have been
made) by any US Borrower or any of its Subsidiaries or an ERISA Affiliate.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Orderly Liquidation Value” shall mean the Orderly Liquidation Value (net of
costs and expenses reasonably estimated to be incurred in connection with such
liquidation) of the Eligible Machinery and Equipment or Eligible Rental Fleet
Inventory, as applicable, of the applicable Borrowing Base Parties, taken as a
whole.

“Non-Compete Agreements” shall mean all non-compete agreements entered into by
US Company or any of its Subsidiaries which materially restrict the activities
of US Company or any of its Subsidiaries.

“Non-Defaulting Lender” shall mean and include each Lender, other than a
Defaulting Lender.

“Non-US Guaranteed Obligation” shall have the meaning provided in Section
15.01(b).

“Non-US Obligation Guarantors” shall mean US Company and each Subsidiary that
guarantees the Non-US Guaranteed Obligations including each Subsidiary listed
under Schedule 8.04 (other than an Immaterial Subsidiary), and each other
Subsidiary that is or becomes a party to this Agreement pursuant to Section
9.13, Section 10.11 or Section 10.13.  For the avoidance of doubt, US Company,
each other US Borrower and each US Guarantor shall be Non-US Obligation
Guarantors.

“Non-U.S. Lender” shall have the meaning provided in Section 5.04(b).

“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Note” shall mean each US Revolving Note, US Swingline Note, UK Revolving Note,
UK Swingline Note and Canadian Revolving Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.06(a).

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York, New York 10005,
Attention:  Michael Shannon, Telephone No.:  (212) 250-8508, and Telecopier No.:
(917) 338-3931 and (ii) for operational notices, the office of the
Administrative Agent located at 5022 Gate Parkway, Building 200, Jacksonville,
FL 32256, Attention Tihana Mesic, Telephone (904) 271-2873, and Telecopier (904)
779-3080, or (in any case) such other office or person as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.

“Obligations” shall mean, collectively, the UK Obligations, the US Obligations
and the Canadian Obligations.

“OFAC” shall have the meaning provided thereto in Section 8.33(a).

“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that does not create a liability on the balance sheet
of such Person, (c) any obligation under a Synthetic Lease or (d) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

“Orderly Liquidation Value” shall mean the orderly liquidation value of the
Borrowing Base Parties’ Eligible Goods Inventory or Eligible Machinery and
Equipment that is estimated to be recoverable in an orderly liquidation of such
Eligible Goods Inventory or Eligible Machinery and Equipment, as applicable,
with such value determined from time to time by reference to the most recent
appraisal completed by a qualified independent third-party appraisal company
(approved by the Administrative Agent in its Permitted Discretion in
consultation with US Company) delivered to the Administrative Agent; provided
that, unless an appraisal is required pursuant to Section 10.13, such value in
respect of any Eligible Goods Inventory or Eligible Machinery and Equipment
acquired in accordance with Section 10.13, may be determined by reference to an
identical kind or type of such Eligible Goods Inventory or Eligible Machinery
and Equipment, as applicable, that has been so appraised.

-31-

--------------------------------------------------------------------------------

 

“Original Effective Date” shall have the meaning provided in the Recitals.

“Other Connection Taxes” means, with respect to any Recipient, taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such tax, including as a result of a branch or other
lending office located in the jurisdiction (other than connections arising from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements or other similar agreements, or arrangements designed to protect
against fluctuations in currency values.

“Other Taxes” shall have the meaning provided in Section 13.01.

“Participant Register” shall have the meaning provided in Section 13.04(a).

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Community relating to economic and monetary
union.

“Patriot Act” shall have the meaning provided in Section 13.18.

“Payment Conditions” means with respect to any Restricted Payment (which such
term, for purposes of this definition, shall include any prepayment, repurchase
or redemption of any Indebtedness permitted pursuant to the Senior Note
Documents), Restricted Foreign Funding, Acquisition or incurrence of Permitted
Additional Financing Indebtedness, each of the following conditions shall be
satisfied immediately after giving effect to such Restricted Payment, Restricted
Foreign Funding, Acquisition or incurrence of any Permitted Additional Financing
Indebtedness:

(i)no Default or Event of Default exists or would result therefrom and either
(a) (x) the average daily Total Borrowing Availability over the 30 days prior to
the making of such Restricted Payment, Restricted Foreign Funding, Acquisition
or incurrence of any Permitted Additional Financing Indebtedness calculated on a
pro forma basis is greater than the greater of (A) 17.5% of the lesser of (1)
the Total Revolving Loan Commitment at such time and (2) the Aggregate Borrowing
Base at such time and (B) $150,000,000, and (y) the Total Borrowing Availability
calculated on a pro forma basis before and immediately after giving effect to
such Restricted Payment, Restricted Foreign Funding, Acquisition or incurrence
of any Permitted Additional Financing Indebtedness shall be greater than the
greater of (A) 17.5% of the lesser of (1) the Total Revolving Loan Commitment at
such time and (2) the Aggregate Borrowing Base at such time and (B) $150,000,000
or (b) (x) the average daily Total Borrowing Availability over the 30 days prior
to the making of such Restricted Payment, Restricted Foreign Funding,
Acquisition or incurrence of any Permitted Additional Financing Indebtedness
calculated on a pro forma basis is greater than the greater of (A) 12.5% of the
lesser of (1) the Total Revolving Loan Commitment at such time and (2) the
Aggregate Borrowing Base at such time and (B) $110,000,000, (y) the Total
Borrowing Availability calculated on a pro forma basis before and immediately
after giving effect to such Restricted Payment, Restricted Foreign Funding,
Acquisition or incurrence of any Permitted Additional Financing Indebtedness
shall be greater than the greater of (A) 12.5% of the lesser of (1) the Total
Revolving Loan Commitment at such time and (2) the Aggregate Borrowing Base at
such time and (B) $110,000,000, and (z) before and immediately after giving
effect to such Restricted Payment, Restricted Foreign Funding, Acquisition or
incurrence of any Permitted Additional Financing Indebtedness and any
Indebtedness incurred in connection therewith, US Company shall be in compliance
with the financial covenant set forth in Section 10.21 (Fixed Charge Coverage
Ratio) hereof, calculated on a pro forma basis (whether or not Section 10.21
hereof would then require compliance with such covenant) for the most recently
ended fiscal quarter for which the financial statements in Section 9.01(b) have
been delivered to the Administrative Agent; and

(ii)not later than one Business Day prior to the making of such Restricted
Payment, Restricted Foreign Funding, Acquisition or incurrence of any Permitted
Additional Financing Indebtedness, Administrative Agent shall receive (a) a
certificate of US Company, with supporting detail acceptable to Administrative
Agent certifying that on the date on which such Restricted Payment, Restricted
Foreign Funding, Acquisition or incurrence of any Permitted Additional Financing
Indebtedness is made, US Company has satisfied the conditions set forth in
clause (i) above and (b) financial projections demonstrating that during the six
month period following the making of such Restricted Payment, Restricted Foreign
Funding, Acquisition or incurrence of any Permitted Additional Financing
Indebtedness, Total Borrowing Availability at all times shall not be less than
the amount required to satisfy the condition set forth in clause (i) above.

-32-

--------------------------------------------------------------------------------

 

“Payment Office” shall mean (i) with respect to payments in US Dollars and
Canadian Dollars, the office of the Administrative Agent located at 60 Wall
Street, New York, New York 10005 or such other office as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto and
(ii) with respect to payments in Pounds Sterling or Euros or other currencies
other than US Dollars or Canadian Dollars, such account at such bank or office
in London or such other place as Administrative Agent shall designate by notice
to the Person required to make the relevant payment.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” shall mean an Acquisition permitted under Section 10.13
of this Agreement.

“Permitted Additional Financing” means additional secured or unsecured
Indebtedness; provided that:

(i)no such Indebtedness shall (A) be subject to scheduled amortization in excess
of 1% of its original principal balance per year or (B) have a final maturity,
in either case prior to the date occurring six (6) months following the Final
Maturity Date;

(ii)such Permitted Additional Financing shall not be required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, (A) upon the occurrence of an event of default, a sale of
assets or a change in control, (B) as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of any Senior Notes outstanding immediately prior to the
incurrence of any such Permitted Additional Financing, (C) as and to the extent
such repayment, prepayment, redemption, repurchase or defeasance provisions are,
individually and in the aggregate, no more restrictive than those contained
herein (it being understood and agreed that the repayment, prepayment,
redemption, repurchase or defeasance provisions set forth in this Agreement or
any Senior Notes as of the Effective Date satisfy such requirement) and such
provisions expressly provide that, until such time as the Revolving Loan
Commitments have been terminated, all Obligations have been paid in full and no
Letters of Credit are outstanding, any such repayment, prepayment, redemption,
repurchase or defeasance shall not be required to be made to the extent not
permitted by this Agreement or (D) upon the incurrence and with the proceeds of
other Permitted Additional Financing) prior to the maturity of such Permitted
Additional Financing; and

(iii)such Permitted Additional Financing shall not constitute an obligation
(including pursuant to a guarantee) of any Person unless such Person is also a
Credit Party.

“Permitted Additional Financing Document” shall mean any one or more loan
agreements or indentures, dated the date any Permitted Additional Financing is
incurred, by and among US Company, as issuer, any guarantors party thereto, and
the lenders, agents and/or trustee party thereto, relating to the Permitted
Additional Financing, as modified, supplemented, amended or restated (including
any amendment and restatement thereof) in accordance with Section 10.14(a).

“Permitted Additional Financing Indebtedness” shall mean the loans or notes
evidencing any Permitted Additional Financing, as modified, supplemented,
amended or restated (including any amendment and restatement thereof) in
accordance with Section 10.14(a).

“Permitted Capped Debt” shall mean Permitted Additional Financing Indebtedness
in an aggregate principal amount not to exceed $300,000,000 or the Equivalent
Amount thereof in the aggregate outstanding at any one time, so long as, as of
the date of the incurrence thereof, the Payment Conditions shall have been
satisfied.

“Permitted Discretion” shall mean the commercially reasonable judgment of the
Administrative Agent exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, as to any
factor which the Administrative Agent reasonably determines:  (a) will or
reasonably could be expected to adversely affect in any material respect the
value of any Eligible Accounts, Eligible Inventory, Eligible Machinery and
Equipment and Eligible Real Property, the enforceability or priority of the
Collateral Agent’s Liens thereon or the amount which any Secured Creditor would
be likely to receive (after giving consideration to delays in payment and costs
of enforcement) in the liquidation of such Eligible Accounts, Eligible
Inventory, Eligible Machinery and Equipment or Eligible Real Property or (b) is
evidence that any collateral report or financial information delivered to the
Administrative Agent by any Person on behalf of US Company is incomplete,
inaccurate or misleading in any material respect.  In exercising such judgment,
the Administrative Agent may consider, without duplication, such factors already
included in or tested by

-33-

--------------------------------------------------------------------------------

 

the definition of Eligible Accounts, Eligible Inventory, Eligible Machinery and
Equipment or Eligible Real Property, as well as any of the
following:  (i) changes after the Effective Date in any material respect in
demand for, pricing of, or product mix of Equipment or Inventory; (ii) changes
after the Effective Date in any material respect in any concentration of risk
with respect to Accounts; and (iii) any other factors arising after the
Effective Date that change in any material respect the credit risk of lending to
the Borrowers on the security of the Eligible Accounts, Eligible Inventory,
Eligible Machinery and Equipment or Eligible Real Property.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its Permitted Discretion.

“Permitted Liens” shall have the meaning provided in Section 10.02.

“Permitted Ratio Debt” shall mean Permitted Additional Financing Indebtedness,
so long as, as of the date of the incurrence thereof, the Credit Parties shall
be in compliance with a Debt Ratio of 6.00:1.00 calculated on a pro forma basis
before and immediately after giving effect to the incurrence of such
Indebtedness.

“Permitted Senior Notes Refinancing” means, in respect of any one or more series
of Senior Notes being extended, renewed or refinanced, any Indebtedness that
extends, renews or refinances such Senior Notes (or any Permitted Senior Notes
Refinancing in respect thereof); provided that:

(i)(A) the maturity of such Permitted Senior Notes Refinancing shall not be
earlier, and the weighted average life to maturity of such Permitted Senior
Notes Refinancing shall not be shorter, than the maturity date or the remaining
weighted average life to maturity of such Senior Notes being extended, renewed
or refinanced and (B) the maturity date of such Permitted Senior Notes
Refinancing shall not be prior to the date occurring ninety (90) days following
the Final Maturity Date;

(ii)such Permitted Senior Notes Refinancing shall not be required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default, a sale of
assets or a change in control or as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of any Senior Notes outstanding immediately prior to the
incurrence of any such Permitted Senior Notes Refinancing) prior to the maturity
of such Senior Notes being extended, renewed or refinanced;

(iii)such Permitted Senior Notes Refinancing shall not constitute an obligation
(including pursuant to a guarantee) of any Subsidiary that shall not have been
(or, in the case of after-acquired Subsidiaries, shall not have been required to
become) an obligor in respect of any Senior Notes outstanding immediately prior
to the incurrence of any such Permitted Senior Notes Refinancing, and shall not
constitute an obligation of any holding company of US Company if such Person
shall not have been an obligor in respect of any Senior Notes outstanding
immediately prior to the incurrence of any such Permitted Senior Notes
Refinancing, and, in each case, shall constitute an obligation of such
Subsidiary or of any holding company of US Company only to the extent of their
obligations in respect of any Senior Notes outstanding immediately prior to the
incurrence of any such Permitted Senior Notes Refinancing;

(iv)such Permitted Senior Notes Refinancing shall not be secured by any Lien on
any asset;

(v)the covenants and events of default set forth in such Permitted Senior Notes
Refinancing shall be, individually and in the aggregate, no more restrictive
than those contained herein (it being understood and agreed that the covenants
and events of default set forth in the Senior Notes as of the Effective Date
satisfy such requirement); and

(vi)such Permitted Senior Notes Refinancing shall not include any financial
covenants.

“Permitted Senior Notes Refinancing Indenture” shall mean any one or more
indentures, dated the date any Permitted Senior Notes Refinancing is incurred,
by and among US Company, as issuer, any guarantors party thereto, and the
trustee party thereto, relating to the Permitted Senior Notes Refinancing
incurred thereunder in accordance with Section 10.05(f) hereof, as modified,
supplemented, amended or restated (including any amendment and restatement
thereof) in accordance with Section 10.14(a).

-34-

--------------------------------------------------------------------------------

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA subject
to Title IV of ERISA, other than a Multiemployer Plan, which is maintained or
contributed to by (or to which there is an obligation to contribute of) US
Company or a Subsidiary of US Company or an ERISA Affiliate thereof, and each
such plan maintained during the five-year period immediately preceding the date
hereof.

“Pledge Agreements” shall mean each of the US Pledge Agreement, the Canadian
Share Pledge Agreement and the UK Share Charges.

“Pounds Sterling” or “£” – lawful money of the United Kingdom.

“Pounds Sterling Denominated Revolving Loan” shall have the meaning set forth in
Section 2.01(b) hereof.

“Pounds Sterling Funding Capacity” shall mean, for any Lender, the ability of
such Lender or an Affiliate or branch office thereof to fund UK Revolving Loans
denominated in Pounds Sterling, as set forth in the records of Administrative
Agent.

“Pounds Sterling Funding Capacity Lender” shall mean each Lender other than (i)
in the case of each Lender as of the Effective Date, each Lender that shall have
confirmed in writing, to the satisfaction of the Administrative Agent, on or
prior to the Effective Date, that neither it nor any domestic or foreign branch
or Affiliate of such Lender has the ability to fund UK Revolving Loans
denominated in Pounds Sterling and (ii) in the case of each Lender after the
Effective Date, each Lender that shall have confirmed in writing, to the
satisfaction of the Administrative Agent, on or prior to the date such Lender
becomes a Lender hereunder, that neither it nor any domestic or foreign branch
or Affiliate of such Lender has the ability to fund UK Revolving Loans
denominated in Pounds Sterling, in each case until such time as such Lender
shall have confirmed in writing to the Administrative Agent that it or any
domestic or foreign branch or Affiliate of such Lender does have the ability to
fund UK Revolving Loans denominated in Pounds Sterling.

“PPSA” shall mean the Personal Property Security Act (Ontario) and other
personal property security legislation of the applicable Canadian province or
provinces in respect of the Credit Parties or the Collateral (including the
Civil Code of Quebec and the regulation respecting the registration of personal
and movable real rights promulgated thereunder) as all such legislation now
exists or may from time to time hereafter be amended, modified, recodified,
supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto.

“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock of US Company.

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes.  The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated November 2015 and that were prepared by or on
behalf of US Company in connection with this Agreement and delivered to the
Administrative Agent and the Lenders prior to the Effective Date.

“Property” shall mean any interest in any kind of property, asset or
undertaking, whether real, personal or mixed, or tangible or intangible.

“Qualified Derivative Agreement” means any agreement with respect to Qualified
Derivative Obligations to which any Credit Party is a party.

“Qualified Derivative Counterparty” means, with respect to any Qualified
Derivative Agreement, (x) any counterparty who was an Agent or Affiliate of an
Agent at the time such Qualified Derivative Agreement was entered into, or (y)
counterparty who was a Lender or an Affiliate of a Lender at the time such
Qualified Derivative Agreement was entered into, in each case, that has entered
into such Qualified Derivative Agreement with any Credit Party; provided that, a
Lender (and any Affiliate

-35-

--------------------------------------------------------------------------------

 

thereof) shall not be a Qualified Derivative Counterparty with respect to any
Qualified Derivative Agreement entered into when such Lender was a Defaulting
Lender.

“Qualified Derivative Obligations” of the Credit Parties shall mean any and all
obligations of the Credit Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with (i) Derivative Obligations of which the Administrative Agent has received
the notice required pursuant to Section 9.19 or (ii) which is set forth on
Schedule 1.01(f).

“Qualified ECP Guarantor” shall mean, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Preferred Stock” shall mean any Preferred Equity of US Company, so
long as the terms of any such Preferred Equity (a) do not contain any mandatory
put, redemption, repayment, sinking fund or other similar provision prior to
June 14, 2021, (b) do not require the cash payment of dividends or distributions
that would otherwise be prohibited by the terms of this Agreement or any other
agreement or contract of US Company or any of its Subsidiaries, (c) do not
contain any covenants (other than periodic reporting requirements), (d) do not
grant the holders thereof any voting rights except for (i) voting rights
required to be granted to such holders under Applicable Law and (ii) limited
customary voting rights on fundamental matters such as mergers, consolidations,
sales of all or substantially all of the assets of US Company, or liquidations
involving US Company, and (e) are otherwise reasonably satisfactory to the
Administrative Agent.

“Qualified Swap Termination Value” means any Swap Termination Value in respect
of which (and only to the extent of the amount which) the US Company has
notified the Administrative Agent on any Borrowing Base Certificate delivered in
accordance with the terms hereof, and meeting the requirements of Section
9.01(i), that the Borrower intends such Swap Termination Value to constitute a
Qualified Swap Termination Value for purposes of Section 5.03(d) and which
amount (and only to the extent of the amount which) is reasonably acceptable to
the Administrative Agent; provided that no Qualified Swap Termination Value may
be established or increased at any time that a Default or Event of Default
exists, or if a Reserve in such amount would cause a prepayment obligation under
Section 5.02(a).

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December, it being understood that the first Quarterly Payment
Date shall be the last Business Day of December 2015.

“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of Applicable Margin.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Refinanced Indebtedness” shall mean all Revolving Loans and Swingline Loans
(each as defined in the Existing Credit Agreement) outstanding as of the
Effective Date under the Existing Credit Agreement.

“Refinancing” shall mean (a) the payment in full of the Refinanced Indebtedness
together with all accrued interest, fees and other amounts payable thereon and
all accrued fees and other amounts payable in respect of all “Letters of Credit”
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement and (b) the continuance of all “Letters of Credit” (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement as
Letters of Credit under this Agreement, as described in Section 6.05.

“Refinancing Notes” shall mean the notes evidencing any Permitted Senior Notes
Refinancing incurred in accordance with Section 10.05(f) hereof, as modified,
supplemented, amended or restated (including any amendment and restatement
thereof) in accordance with Section 10.14(a).

“Register” shall have the meaning provided in Section 13.15.

“Regulation” shall have the meaning provided in Section 9.20.

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

-36-

--------------------------------------------------------------------------------

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Rent Reserve” shall mean a reserve established by the Administrative Agent in
respect of rent payments (not to exceed three months’ rent) made by a Borrowing
Base Party for each location at which Eligible Inventory or Eligible Machinery
and Equipment of a Borrowing Base Party is located that is not subject to a
Landlord Personal Property Collateral Access Agreement (as reported to the
Administrative Agent by US Company or UK Company from time to time as requested
by the Administrative Agent), as adjusted from time to time by the
Administrative Agent in its Permitted Discretion.

“Replaced Lender” shall have the meaning provided in Section 2.13(a).

“Replacement Lender” shall have the meaning provided in Section 2.13(a).

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA or
the regulations issued thereunder with respect to a Plan, other than those
events as to which the 30-day notice period is waived.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans and RL Percentages of (x)
outstanding Swingline Loans at such time and (y) Letter of Credit Outstandings
at such time) represents at least a majority of the sum of the Total Revolving
Loan Commitment in effect at such time less the Revolving Loan Commitments of
all Defaulting Lenders at such time (or, after the termination thereof, the sum
of then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate RL Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).

“Reserves” shall mean reserves, if any, established by the Administrative Agent
from time to time hereunder in its Permitted Discretion against the Borrowing
Base, including without limitation, (i) Rent Reserves, (ii) Banking Products
Reserves, (iii) Unpaid Supplier Reserves, (iv) potential dilution related to
Accounts, (v) damaged or defective Equipment, (vi) obsolescence of any Eligible
Inventory or Eligible Machinery and Equipment, (vii) sums that the Borrowing
Base Parties are or will be required to pay (such as taxes (including, without
limitation, sales taxes and payroll taxes), assessments and insurance premiums)
and have not yet paid, (viii) Canadian Priority Payables, (ix) amounts owing by
any Borrowing Base Party to any Person to the extent secured by a Lien on, or
trust over, any Collateral, (x) in the case of any UK Borrowing Base Party,
reserves to reflect the prior ranking nature or dilutive effect of UK Priority
Claims, (xi) reserves in respect of the aggregate amount of any and all Swap
Termination Values constituting Qualified Swap Termination Values for purposes
of Section 5.03(d), and (xii) such other events, conditions or contingencies as
to which the Administrative Agent, in its Permitted Discretion, determines
reserves should be established from time to time hereunder.

“Restricted Foreign Funding” shall have the meaning set forth in Section
10.05(e)(v).

“Restricted Payment” shall have the meaning set forth in Section 10.04.

“Returns” shall have the meaning provided in Section 8.13.

“Revolving Loan” shall mean a US Revolving Loan, a UK Revolving Loan or a
Canadian Revolving Loan.

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable, (y)
increased from time to time pursuant to Section 2.15, or (z) adjusted from time
to time as a result of assignments to or from such Lender pursuant to Section
2.13 or 13.04(b).

“Revolving Note” shall mean a US Revolving Note, a UK Revolving Note or a
Canadian Revolving Note.

-37-

--------------------------------------------------------------------------------

 

“RL Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any Lender is to
be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such Lender shall be determined immediately prior
(and without giving effect) to such termination.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“SEC” shall have the meaning provided in Section 9.01(g).

“Sanction” shall mean any sanction administered or enforced by a United States
Governmental Authority (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or other
relevant sanctions authority.

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in Section
5.04(b)(ii).

“Secured Creditors” means the Agents, Lenders, Issuing Lenders, Banking Products
Providers and Qualified Derivative Counterparties and shall include, without
limitation, all former Agents, Lenders, Issuing Lenders, Banking Products
Providers and Qualified Derivative Counterparties to the extent that any
Obligations owing to such Persons were incurred while such Persons were Agents,
Lenders, Issuing Lenders, Banking Products Providers or Qualified Derivative
Counterparties and such Obligations have not been paid or satisfied in full.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreements” shall mean the US Security Agreement, the US Pledge
Agreement, the UK Security Agreements, the Canadian Security Agreement, the
Canadian Share Pledge Agreement and each other agreement pursuant to which a
Credit Party grants a Lien to secure all or part of the Obligations.

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreements.

“Security Document” shall mean and include the US Security Agreement, the US
Pledge Agreement, the UK Security Agreements, the Canadian Security Agreement,
the Canadian Share Pledge Agreement, the Master Reaffirmation Agreements, the
Delaware Trust Security Agreement, each Mortgage, after the execution and
delivery thereof, each Additional Security Document and any other related
document, agreement or grant pursuant to which US Company or any of its
Subsidiaries grants, perfects or continues a Lien in favor of the Collateral
Agent for the benefit of the Secured Creditors.

“Senior Managing Agents” shall mean Wells Fargo Bank, National Association, ING
Capital LLC, Compass Bank and MUFG Union Bank, N.A., each in its capacity as a
senior managing agent.

“Senior Note Documents” shall mean collectively, (a) the Mobile Mini 2020
Indenture, the Mobile Mini 2020 Senior Notes and all other agreements,
instruments, and documents delivered by US Company or any of its Subsidiaries in
connection therewith; and (b) if and to the extent any Permitted Senior Notes
Refinancing thereof is incurred in accordance with Section 10.05(f)(ii) hereof
after the Effective Date, the Permitted Senior Notes Refinancing Indenture, the
Refinancing Notes and all other agreements, instruments, and documents delivered
by US Company or any of its Subsidiaries in connection therewith.

“Senior Note Indentures” shall mean, collectively, the Mobile Mini 2020
Indenture and the Permitted Senior Notes Refinancing Indenture.

“Senior Notes” shall mean, collectively, the Mobile Mini 2020 Senior Notes and
the Refinancing Notes.

“Serial Numbered Equipment” shall mean, collectively, the following types of
Equipment located at any time, and from time to time, in Canada: (i) motor
vehicles within the meaning of the PPSA of Ontario; (ii) Equipment which is
serial number goods within the meaning of the PPSA of Alberta; (iii) Equipment
which is serial numbered goods within the meaning of the PPSA of British
Columbia, Manitoba, New Brunswick, Newfoundland, Nova Scotia and Prince Edward
Island and Saskatchewan; and (iv) Equipment which is road vehicles or other
movable property for which a descriptive file may be opened at the Quebec
provincial registry office within the meaning of the PPSA in Quebec.

-38-

--------------------------------------------------------------------------------

 

“Settlement Date” shall have the meaning provided in Section 2.04(e)(i).

“Solvent” and “Solvency” shall mean, with respect to any Person on a particular
date, the condition that, on such date, (a) the fair value of the property of
such Person is greater than the total amount of debts and liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts and liabilities as they
become absolute and matured, (c) such Person will have the ability to pay its
debts and liabilities (including its probable liability in respect of contingent
and unliquidated liabilities and its unmatured liabilities) as they become
absolute and matured, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small amount of capital,
and (e) in the case of any person incorporated in England and Wales only, a
Person that is not “unable to pay its debts”.  In this context, “unable to pay
its debts” means that there are no grounds on which such Person would be deemed
unable to pay its debts (as defined in Section 123(1) of the Insolvency Act 1986
of England Wales (as amended by the Enterprise Act 2002 of England and Wales) on
the basis that the words “proved to the satisfaction of the court” are deemed
omitted from sections 123(1)(e) and 123(2) of that Act) or on which a court
would be satisfied that the value of such Person’s assets is less than the
amount of its liabilities, taking into account its contingent and prospective
liabilities (as such term would be construed for the purposes of Section 123(2)
of the Insolvency Act 1986 of England and Wales (as amended by the Enterprise
Act 2002 of England and Wales)).  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

“Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 15.11).

“Spot Rate” shall mean with respect to any currency, the rate quoted by
Administrative Agent as the spot rate for the purchase by Administrative Agent
of such currency with another currency through its foreign exchange office at
approximately 11:00 a.m. (New York time) on the date of determination thereof.

“Start Date” shall have the meaning provided in the definition of Applicable
Margin.

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

“Subsidiary” shall mean, as to any Person, (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person or (b) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the
time.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
US Company.

“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement, if the
reference to “a majority” contained in the definition of Required Lenders were
changed to “66%.”

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Qualified
Derivative Obligations, after taking into account the effect of any legally
enforceable netting agreement relating to such Qualified Derivative Obligations,
(a) for any date on or after the date on which such Qualified Derivative
Obligations have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Qualified Derivative Obligations, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Qualified Derivative Obligations (which may
include the Administrative Agent, the Bank, a Lender or any Affiliate of any of
the foregoing).

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Final Maturity Date.

“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.

-39-

--------------------------------------------------------------------------------

 

“Swingline Loan” shall mean a US Swingline Loan or a UK Swingline Loan.

“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Loan
Exposure of any Lender at any time shall be its RL Percentage of the aggregate
Swingline Loan Exposure at such time.

“Swingline Note” shall mean a US Swingline Note or a UK Swingline Note.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee and (b)
the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euros.

“Taxes” shall have the meaning provided in Section 5.04(a).  

“Total Borrowing Availability” shall mean, as of any date of determination, the
remainder of (i) the lesser of (x) the Total Revolving Loan Commitment at such
time and (y) the Aggregate Borrowing Base at such time minus (ii) the Aggregate
Exposure at such time.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (a) the Total Revolving Loan Commitment in effect at
such time less (b) the sum of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.

“Trailer Fleet Inventory” shall mean new and used manufactured or remanufactured
Trailers held by a Borrower or a Credit Party for intended lease or rental to
third parties.

“Trailers” shall mean over-the-road tractor trailers and trailers intended for
use as storage facilities not constituting portable and ISO containers owned by
US Company or any of its Subsidiaries.

“Transactions” shall mean, collectively, (a) the consummation of the
Refinancing, (b) the execution, delivery and performance by each Credit Party of
the Credit Documents to which it is a party, the incurrence of Loans on the
Effective Date and the use of proceeds thereof, and (c) the payment of all fees
and expenses in connection with the foregoing.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a Canadian Prime Rate Loan,
a LIBOR Loan or a EURIBOR Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“UK Borrower” and “UK Borrowers” shall have the meaning provided in the first
paragraph of this Agreement.

“UK Borrowing” shall mean the borrowing of UK Revolving Loans from all the
Lenders, or from the Swingline Lender in the case of UK Swingline Loans, on a
given date having the same Interest Period.

“UK Borrowing Availability” shall mean, as of any date of determination, the
remainder of (a) the lesser of (i) the UK Maximum Amount at such time and (ii)
the UK Borrowing Base at such time minus (b) the Aggregate UK Exposure at such
time.

-40-

--------------------------------------------------------------------------------

 

“UK Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent in accordance with Section 9.01(i) (but as modified as
provided below in this definition), equal to, without duplication, the sum of

(i)(A) the amount calculated under the definition of US Borrowing Base, provided
that in no event shall any asset constituting a portion of the US Borrowing Base
concurrently constitute a portion of the UK Borrowing Base plus (B) the amount
calculated under the definition of Canadian Borrowing Base, provided that in no
event shall any asset constituting a portion of the Canadian Borrowing Base
concurrently constitute a portion of the UK Borrowing Base, plus

(ii)eighty-five percent (85%) of Eligible UK Accounts, plus

(iii)ninety percent (90%) of Eligible UK Rental Fleet Inventory, plus

(iv)[Reserved]

(v)the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (iv)(B) of the definition of
US Borrowing Base and clause (v)(B) of the definition of Canadian Borrowing Base
and (B) the sum of (1) ninety percent (90%) of Eligible UK Container Inventory
Held for Sale; plus (2)  ninety percent (90%) of Eligible UK Work-in-Process
Container Inventory; plus (3) sixty-five percent (65%) of Eligible UK Raw
Materials Inventory; plus  

(vi)the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (v)(B) of the definition of US
Borrowing Base and clause (vi)(B) of the definition of Canadian Borrowing Base
and (B) eighty-five percent (85%) of Eligible UK Machinery and Equipment; minus

(vii)the amount of all Reserves then established by the Administrative Agent
against the UK Borrowing Base.  

The Administrative Agent shall have the right (but no obligation) to review such
computations and if, in its Permitted Discretion, such computations have not
been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right to correct any such errors in such
manner as it shall determine in its Permitted Discretion.  The UK Borrowing Base
(and the Borrowing Base Certificate then most recently delivered) may be
adjusted by the Administrative Agent to reflect any new or incremental Reserves
required by the Administrative Agent in its Permitted Discretion; provided that
no change in the amount of any Reserve shall be effective until the date
occurring three Business Days after written notice thereof by the Administrative
Agent to the US Company and the UK Company following consultation with the US
Company.

“UK Borrowing Base Party” shall mean each Wholly-Owned Subsidiary of US Company
that is (a) incorporated under the laws of England and Wales and (b) either a UK
Borrower or a Non-US Obligation Guarantor.

“UK Company” shall have the meaning provided in the first paragraph of this
Agreement.

“UK Credit Party” shall mean each subsidiary of the US Company, other than any
US Credit Party.

“UK Debentures” shall mean the UK First Ranking Debenture, the UK Supplemental
Debenture, the UK Second Supplemental Debenture, the UK First Ranking
Partnership Debenture, the UK Supplemental Partnership Debenture and the UK
Second Supplemental Partnership Debenture.

“UK Drawing” shall have the meaning set forth in Section 3.14(b).

“UK First Ranking Debenture” means the first ranking debenture dated the
Original Effective Date between, amongst others, the UK Company, each UK
Subsidiary (other than UK-LP) and the Collateral Agent, as amended, restated,
supplemented or otherwise modified from time to time.

“UK First Ranking Partnership Debenture” means the first ranking partnership
debenture dated the Original Effective Date between, amongst others, UK-LP
(acting through its general partner Mobile Storage Group, Inc.), the limited
partners of UK-LP and the Collateral Agent, as amended, restated, supplemented
or otherwise modified from time to time.

-41-

--------------------------------------------------------------------------------

 

“UK First Ranking Share Charge” means the first ranking share charge dated the
Original Effective Date between the US Company and the Collateral Agent, as
amended, restated, supplemented or otherwise modified from time to time.

“UK Intercreditor Deed” means the intercreditor deed, dated as of the Original
Effective Date, and entered into by and among the Administrative Agent, the UK
Company, LIKO Luxembourg International S.a.r.l, Mobile Storage (UK) Limited,
among others, as amended, restated, supplemented or otherwise modified from time
to time.

“UK Issuing Lender” shall mean (i) each of Deutsche Bank AG New York Branch
(except as otherwise provided in Section 12.09) and any other Lender reasonably
acceptable to the Administrative Agent and US Company or UK Company which agrees
to issue UK Letters of Credit hereunder and (ii) with respect to the Existing UK
Letters of Credit, the Lender designated as the issuer thereof on Schedule
3.02(c).  Any UK Issuing Lender may, in its discretion, arrange for one or more
UK Letters of Credit to be issued by one or more Affiliates of such UK Issuing
Lender (and such Affiliate shall be deemed to be a “UK Issuing Lender” for all
purposes of the Credit Documents).

“UK L/C Supportable Obligations” shall mean (a) obligations of a UK Borrower
with respect to workers compensation, surety bonds and other similar statutory
obligations and (b) such other obligations of a UK Borrower as are reasonably
acceptable to the respective UK Issuing Lender and otherwise permitted to exist
pursuant to the terms of this Agreement (other than obligations in respect of
(i) any Indebtedness or other obligations that are subordinated in right of
payment to the UK Obligations and (ii) any Equity Interests).

“UK Letter of Credit” shall have the meaning provided in Section 3.02(a).

“UK Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“UK Letter of Credit Outstandings” shall mean, at any time, the sum of (a) the
Stated Amount of all outstanding UK Letters of Credit at such time and (b) the
aggregate amount of all Unpaid UK Drawings in respect of all UK Letters of
Credit at such time.

“UK Letter of Credit Request” shall have the meaning provided in Section
3.08(a).

“UK LIBOR Loan” shall mean each UK Revolving Loan denominated in Pounds Sterling
bearing interest at a rate determined by reference to LIBOR.

“UK-LP” shall mean Mobile Storage UK Finance LP, a limited partnership formed
under the laws of England and Wales.

“UK Maximum Amount” shall mean, as of any date of determination, the lesser of
(a) Equivalent Amount of $200,000,000 and (b) the Equivalent Amount of the Total
Revolving Loan Commitment minus the Equivalent Amount of the Aggregate US
Exposure minus the Equivalent Amount of the Aggregate Canadian Exposure.

“UK Obligations” shall mean, with respect to any UK Credit Party, all Loans, all
obligations under Letters of Credit and all other advances, debts, liabilities,
obligations, covenants and duties, together with all interest, fees and other
charges thereon, owing, arising, due or payable from such UK Credit Party to an
Agent, any Lender or any Affiliate of any Lender, or from a UK Borrower to any
UK Issuing Lender, of any kind or nature, present or future, whether or not
evidenced by any note, guaranty or other instrument, whether arising under this
Agreement or any of the other Credit Documents or cash management services
rendered in connection therewith, whether direct or indirect (including those
acquired by assignment), absolute or contingent, primary or secondary, due or to
become due, now existing or hereafter arising and however acquired, and any
Banking Products Obligations or Qualified Derivative Obligations owing to a
Banking Products Provider or a Qualified Derivative Counterparty, in each case
by a UK Credit Party; provided, that the UK Obligations of any Guarantor shall
not include any Excluded Swap Obligations solely of such Guarantor.

“UK Participant” shall have the meaning set forth in Section 3.11(a).

“UK Priority Claims” means with respect to any UK Borrowing Base Party only, (a)
sums which are due by way of contributions to occupational pension schemes,
including contributions in respect of contracted-out rights; (b) unpaid
remuneration of employees in respect of the 4-month period prior to insolvency
(up to a maximum of £800 per employee), together with any amount owed in respect
of accrued holiday; (c) an amount equal to the aggregate of (i) 50% of the first
£10,000 in value of assets comprising the UK Borrowing Base of any UK Borrowing
Base Party and (ii) 20% of the value of assets comprising the UK Borrowing Base
of

-42-

--------------------------------------------------------------------------------

 

any UK Borrowing Base Party above £10,000, subject to a cap for this sub-clause
(c) of £600,000 for each UK Borrowing Base Party, (d) the expenses of any
administration or winding-up and (e) an amount equal to the value of suppliers’
valid and subsisting retention of title claims (and including, without
limitation, any third party retention of title provision extending to disposal
proceeds)) with respect to Eligible Inventory, or, in the case of sub-clauses
(b) and (c), such other amount as is the maximum permitted preference under
applicable law.

“UK Revolving Loan” shall have the meaning set forth in Section 2.01(b).

“UK Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “UK Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable, (y)
increased from time to time pursuant to Section 2.15, or (z) adjusted from time
to time as a result of assignments to or from such Lender pursuant to Section
2.13 or 13.04(b).

“UK Revolving Note” shall have the meaning set forth in Section 2.05(a).

“UK Second Supplemental Debenture” shall mean the second supplemental debenture
dated on or about the Effective Date, executed by the UK Company and each UK
Subsidiary (other than UK-LP) with respect to the UK Obligations and the
Canadian Obligations in favor of the Collateral Agent for the benefit of the
Secured Creditors.

“UK Second Supplemental Partnership Debenture” shall mean the second
supplemental partnership debenture dated on or about the Effective Date,
executed by UK-LP (acting through its general partner Mobile Storage Group,
Inc.), and the limited partners of UK-LP with respect to the US Obligations, the
UK Obligations and the Canadian Obligations in favor of the Collateral Agent for
the benefit of the Secured Creditors.

“UK Second Supplemental Share Charge” shall have the meaning set forth in
Section 6.08.

“UK Security Agreements” shall mean the UK Debentures and the UK Share Charges.

“UK Share Charges” shall mean the UK First Ranking Share Charge, the UK
Supplemental Share Charge and the UK Second Supplemental Share Charge.

“UK Supplemental Debenture” means the supplemental debenture dated 10 December
2014 between, amongst others, the UK Company, each UK Subsidiary (other than
UK-LP) and the Collateral Agent.

“UK Supplemental Partnership Debenture” means the supplemental partnership
debenture dated 10 December 2014 between, amongst others, UK-LP (acting through
its general partner Mobile Storage Group, Inc.), the limited partners of UK-LP
and the Collateral Agent.

“UK Supplemental Share Charge” means the supplemental share charge dated 10
December 2014 between the US Company and the Collateral Agent.

“UK Swingline Loans” shall have the meaning set forth in Section 2.01(e).

“UK Swingline Note” shall have the meaning set forth in Section 2.05(a).

“UK Subsidiary” shall mean each Subsidiary of US Company that is incorporated in
England and Wales.

“Undisclosed Administration” means in relation to a Lender or a Person that
directly or indirectly controls such Lender, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender or Person, as the case may be, is
subject to home jurisdiction supervision if applicable law requires that such
appointment is not to be publicly disclosed.

“Unfinanced Capital Expenditures” shall mean, for any period, Capital
Expenditures made in cash during such fiscal period, except to the extent
financed with the proceeds of Capital Lease Obligations or other Indebtedness
(other than Loans incurred hereunder), equity issuances, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA, less cash received from the sale of any fixed assets
(including, without limitation, assets of the type that may constitute Eligible
Rental Fleet Inventory hereunder) during such period.

-43-

--------------------------------------------------------------------------------

 

“Unfunded Current Liability” shall mean the amount, if any, by which the value
of the accumulated plan benefits under any Plan determined on a plan termination
basis in accordance with actuarial assumptions at such time consistent with
those prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds the
Fair Market Value of all plan assets allocable to such liabilities under Title
IV of ERISA (excluding any accrued but unpaid contributions).

“United States” and “US” shall each mean the United States of America.

“Unpaid Supplier Reserve” means, at any time, with respect to any Borrowing Base
Party which carries on business in Canada or which leases or sells goods in
Canada or which has Accounts with Account Debtors located in Canada or otherwise
has any assets in Canada, the amount equal to the percentage applicable to
Eligible Inventory in the calculation of the US Borrowing Base multiplied by the
aggregate value of the Eligible Inventory which the Administrative Agent, in
good faith, considers is or may be subject to a right of a supplier to repossess
goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or
any other laws of Canada or any other applicable jurisdiction granting
revendication or similar rights to unpaid suppliers, in each case, where such
supplier’s right ranks or is capable of ranking in priority to or pari passu
with one or more of the Liens granted in the Security Documents.

“Unpaid Drawing” shall mean an Unpaid Canadian Drawing, an Unpaid UK Drawing or
an Unpaid US Drawing.

“Unpaid Canadian Drawing” shall have the meaning provided in Section 3.15(a).

“Unpaid UK Drawing” shall have the meaning provided in Section 3.14(a).

“Unpaid US Drawing” shall have the meaning provided in Section 3.13(a).

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(a) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (b) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.

“US Borrower” and “US Borrowers” shall have the meaning provided in the first
paragraph of this Agreement.

“US Borrowing” shall mean the borrowing of one Type of US Revolving Loan from
all the Lenders, or from the Swingline Lender in the case of US Swingline Loans,
on a given date (or resulting from a conversion or conversions on such date)
having in the case of US LIBOR Loans the same Interest Period; provided that
Base Rate Loans incurred pursuant to Section 2.10(b) shall be considered part of
the related US Borrowing of US LIBOR Loans.

“US Borrowing Availability” shall mean, as of any date of determination, the
remainder of (i) the lesser of (x) the US Maximum Amount at such time and (y)
the US Borrowing Base at such time minus (ii) the Aggregate US Exposure at such
time.

“US Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent in accordance with Section 9.01(i) (but as modified as
provided below in this definition), equal to, without duplication, an amount
equal to the sum of:

(i)eighty-five percent (85%) of Eligible US Accounts, plus

(ii)ninety percent (90%) of Eligible US Rental Fleet Inventory, plus

(iii)[Reserved]

(iv)the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (v)(B) of the definition of UK
Borrowing Base and clause (v)(B) of the definition of Canadian Borrowing Base
and (B) the sum of (1) ninety percent (90%) of Eligible US Container Inventory
Held for Sale; plus (2)  ninety percent (90%) of Eligible US Work-in-Process
Container Inventory; plus (3) sixty-five percent (65%) of Eligible US Raw
Materials Inventory; plus

(v)the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (vi)(B) of the definition of
UK Borrowing Base and clause (vi)(B) of the definition of Canadian Borrowing
Base and (B) the sum of (1) eighty-five percent (85%) of Eligible US Machinery
and Equipment; plus (2) sixty percent (60%) of Eligible Real Property; minus

-44-

--------------------------------------------------------------------------------

 

(vi)the amount of all Reserves then established by the Administrative Agent
against the US Borrowing Base.   

The Administrative Agent shall have the right (but no obligation) to review such
computations and if, in its Permitted Discretion, such computations have not
been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right to correct any such errors in such
manner as it shall determine in its Permitted Discretion.  The US Borrowing Base
(and the Borrowing Base Certificate then most recently delivered) may be
adjusted by the Administrative Agent to reflect any new or incremental Reserves
required by the Administrative Agent in its Permitted Discretion; provided that
no change in the amount of any Reserve shall be effective until the date
occurring three Business Days after written notice thereof by the Administrative
Agent to the US Company after consultation with US Company.

“US Borrowing Base Party” shall mean US Company and each Wholly-Owned Domestic
Subsidiary of US Company that is a US Borrower and/or a US Guarantor.

“US Company” shall have the meaning provided in the first paragraph of this
Agreement.

“US Credit Party” shall mean each of the US Borrowers and each of the US
Guarantors.

“US Drawing” shall have the meaning set forth in Section 3.13(b).

“US Guaranteed Obligations” shall have the meaning set forth in Section
15.01(a).

“US Guarantors” shall mean US Company and each Domestic Subsidiary of US Company
and each other Person who now or hereafter guarantees payment or performance of
the whole or any part of the US Obligations, including each Domestic Subsidiary
listed on Schedule 8.04 (other than any Immaterial Subsidiary) and, subject to
Section 9.13(e), each other Domestic Subsidiary that is or becomes a party to
this Agreement pursuant to Section 9.13, Section 10.11 or Section 10.13.

“US Issuing Lender” shall mean (i) each of Deutsche Bank AG New York Branch,
Bank of America, N.A. and JPMorgan Chase Bank, N.A. (except as otherwise
provided in Section 12.09) and any other Lender reasonably acceptable to the
Administrative Agent and US Company which agrees to issue US Letters of Credit
hereunder and (ii) with respect to the Existing Letters of Credit, the Lender
designated as the issuer thereof on Schedule 3.01(c).  Any US Issuing Lender
may, in its discretion, arrange for one or more US Letters of Credit to be
issued by one or more Affiliates of such US Issuing Lender (and such Affiliate
shall be deemed to be a “US Issuing Lender” for all purposes of the Credit
Documents).

“US L/C Supportable Obligations” shall mean (a) obligations of a US Borrower
with respect to workers compensation, surety bonds and other similar statutory
obligations and (b) such other obligations of a US Borrower as are reasonably
acceptable to the respective US Issuing Lender and otherwise permitted to exist
pursuant to the terms of this Agreement (other than obligations in respect of
(i) any Indebtedness or other obligations that are subordinated in right of
payment to the US Obligations and (ii) any Equity Interests).

“US Letter of Credit” shall have the meaning provided in Section 3.01(a).

“US Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“US Letter of Credit Outstandings” shall mean, at any time, the sum of (a) the
Stated Amount of all outstanding US Letters of Credit at such time and (b) the
aggregate amount of all Unpaid US Drawings in respect of all US Letters of
Credit at such time.

“US Letter of Credit Request” shall have the meaning provided in Section
3.07(a).

“US LIBOR Loan” shall mean each US Revolving Loan designated as such by the
relevant Borrower at the time of the incurrence thereof or conversion thereto
bearing interest at a rate determined by reference to LIBOR.

“US Master Reaffirmation Agreement” means that certain US Master Reaffirmation
Agreement dated as of the Effective Date, among US Company, each other US Credit
Party and the Collateral Agent.

-45-

--------------------------------------------------------------------------------

 

“US Maximum Amount” shall mean, as of any date of determination, the Equivalent
Amount of the Total Revolving Loan Commitment minus the Equivalent Amount of the
Aggregate UK Exposure minus the Equivalent Amount of the Aggregate Canadian
Exposure.

“US Obligations” shall mean, with respect to any US Credit Party, all Loans, all
obligations arising under Letters of Credit and all other advances, debts,
liabilities, obligations, covenants and duties, together with all interest, fees
and other charges thereon, owing, arising, due or payable from such US Credit
Party to an Agent, any Lender or any Affiliate of any Lender, or from a US
Borrower to any US Issuing Lender, of any kind or nature, present or future,
whether or not evidenced by any note, guaranty or other instrument, whether
arising under this Agreement or any of the other Credit Documents or cash
management services rendered in connection therewith, whether direct or indirect
(including those acquired by assignment), absolute or contingent, primary or
secondary, due or to become due, now existing or hereafter arising and however
acquired, and any Banking Products Obligations and any Qualified Derivative
Obligations owing to a Banking Products Provider or a Qualified Derivative
Counterparty, in each case by a US Credit Party; provided, that the US
Obligations of any Guarantor shall not include any Excluded Swap Obligations
solely of such Guarantor.

“US Participant” shall have the meaning set forth in Section 3.10(a).

“US Pledge Agreement” shall mean the pledge agreement dated as of the Original
Effective Date, executed by US Company and each other US Credit Party with
respect to the Obligations in favor of the Collateral Agent for the benefit of
the Secured Creditors, as amended, restated, supplemented or otherwise modified
from time to time.

“US Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
US Pledge Agreement.

“US Revolving Loans” shall have the meaning set forth in Section 2.01(a).

“US Revolving Note” shall have the meaning set forth in Section 2.05(a).

“US Security Agreement” shall mean the security agreement dated as of the
Original Effective Date, executed by US Company and each other US Credit Party
with respect to the Obligations in favor of the Collateral Agent for the benefit
of the Secured Creditors, as amended, restated, supplemented or otherwise
modified from time to time.

“US Swingline Loans” shall have the meaning set forth in Section 2.01(d).

“US Swingline Note” shall have the meaning set forth in Section 2.05(a).

“VFCP” shall have the meaning provided in Section 8.23(a).

“Voting Stock” shall mean Equity Interests of any class or classes of a
corporation, limited partnership or limited liability company or any other
entity the holders of which are ordinarily, in the absence of contingencies,
entitled to vote with respect to the election of corporate directors (or Persons
performing similar functions).

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any Domestic
Subsidiary of such Person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (b) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
US Company with respect to the preceding clauses (a) and (b), directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than US Company and its Subsidiaries under Applicable Law).

1.02Exchange Rates. Except as otherwise expressly provided herein, including,
without limitation, by Section 2.17 and the definition of “Equivalent Amount”,
for purposes of any determination under any other provision of this Agreement
requiring the use of a current exchange rate, all amounts incurred, outstanding
or proposed to be incurred or outstanding in currencies other than Dollars shall
be translated into Dollars at the Spot Rate then in effect on the date of such
determination; provided, however, that (a) for purposes of determining
compliance with Section 10 with respect to the amount of any Permitted Lien,
Indebtedness, Investment, Asset Sale, Disposition or Restricted Payment in a
currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Lien, Indebtedness or

-46-

--------------------------------------------------------------------------------

 

Investment is incurred or Asset Sale, Disposition or Restricted Payment is made,
(b) for purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, if such Indebtedness is incurred
to refinance then existing Indebtedness that is denominated in a foreign
currency, and such refinancing would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced and (c) for the avoidance of doubt, the foregoing
provisions of this Section 1.02 shall otherwise apply to Article X, including
with respect to determining whether any Lien, Indebtedness or Investment may be
incurred or Asset Sale, Disposition or Restricted Payment may be made at any
time under such Article; provided further, however, that the foregoing proviso
shall apply only for purposes of determining compliance with restrictions
expressed in specific Dollar amounts and shall not apply for purposes of
determining compliance with any Debt Ratio restriction (including, without
limitation, the Debt Ratio restriction contained in the definition of “Permitted
Ratio Debt” and Section 10.05(f)) or other restriction that is not expressed as
a specific Dollar amount. 

SECTION 2.Amount and Terms of Credit.

2.01The Commitments.

(a)US Revolving Loans.  Subject to and upon the terms and conditions set forth
herein, each Lender severally agrees to make, at any time and from time to time
on or after the Effective Date and prior to the Final Maturity Date, a revolving
loan or revolving loans (each, a “US Revolving Loan” and, collectively, the “US
Revolving Loans”) to the US Borrowers (on a joint and several basis), which US
Revolving Loans: (i) shall be denominated in Dollars, (ii) shall, at the option
of the respective Borrower, be incurred and maintained as, and/or converted
into, Base Rate Loans or LIBOR Loans; provided that, except as otherwise
specifically provided in Section 2.10(b), all US Revolving Loans comprising the
same Borrowing shall at all times be of the same Type, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, (iv) shall not be made (and
shall not be required to be made) by any Lender in any instance where the
incurrence thereof (after giving effect to the use of the proceeds thereof on
the date of the incurrence thereof to repay any amounts theretofore outstanding
pursuant to this Agreement) would cause the Individual Exposure of such Lender
to exceed the amount of its Revolving Loan Commitment at such time and (v) shall
not be made (and shall not be required to be made) by any Lender in any instance
where the incurrence thereof (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause (A) the Aggregate Exposure
to exceed the Total Revolving Loan Commitment, as then in effect, (B) the
Aggregate US Exposure to exceed the US Maximum Amount, as then in effect, (C)
the Aggregate Exposure to exceed the Aggregate Borrowing Base at such time
(based on the most recently delivered Borrowing Base Certificate) or (D) the
Aggregate US Exposure to exceed the US Borrowing Base at such time (based on the
most recently delivered Borrowing Base Certificate).

(b)UK Revolving Loans.  Subject to and upon the terms and conditions set forth
herein, each Lender severally agrees to make, at any time and from time to time
on or after the Effective Date and prior to the Final Maturity Date, a revolving
loan or revolving loans (each, a “UK Revolving Loan” and, collectively, the “UK
Revolving Loans”) to the UK Borrowers (on a joint and several basis), which UK
Revolving Loans: (i) shall, at the option of the applicable UK Borrower, be
denominated in either Pounds Sterling (such Revolving Loans, “Pounds Sterling
Denominated Revolving Loans”) or Euros (such Revolving Loans, “Euro Denominated
Revolving Loans”), (ii) shall be incurred and maintained as solely in the case
of UK Revolving Loans denominated in Pounds Sterling, LIBOR Loans, and in the
case of UK Revolving Loans denominated in Euros, EURIBOR Loans; provided that
all UK Revolving Loans comprising the same Borrowing shall at all times be of
the same Type, (iii) may be repaid and reborrowed in accordance with the
provisions hereof, (iv) shall not be made (and shall not be required to be made)
by any Lender in any instance where the incurrence thereof (after giving effect
to the use of the proceeds thereof on the date of the incurrence thereof to
repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Individual Exposure of such Lender to exceed the amount of its
Revolving Loan Commitment at such time and (v) shall not be made (and shall not
be required to be made) by any Lender in any instance where the incurrence
thereof (after giving effect to the use of the proceeds thereof on the date of
the incurrence thereof to repay any amounts theretofore outstanding pursuant to
this Agreement) would cause (A) the Aggregate Exposure to exceed the Total
Revolving Loan Commitment, as then in effect, (B) the Aggregate UK Exposure to
exceed the UK Maximum Amount or the UK Revolving Loan Commitments, as then in
effect, (C) the Aggregate Exposure to exceed the Aggregate Borrowing Base at
such time (based on the most recently delivered Borrowing Base Certificate) or
(D) the Aggregate UK Exposure to exceed the UK Borrowing Base at such time
(based on the most recently delivered Borrowing Base Certificate). Upon receipt
by the Administrative Agent of any Notice of Borrowing pursuant to which the UK
Company or any other UK Borrower proposes to borrow in Pounds Sterling or Euros,
the Administrative Agent shall provide notice of the same to each Lender.

(c)Canadian Revolving Loans.  Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees to make, at any time and from time to
time on or after the Effective Date and prior to the Final Maturity Date, a
revolving loan or revolving loans (each a “Canadian Revolving Loan” and,
collectively, the “Canadian Revolving Loans”) to the Canadian Borrowers (on a
joint and several basis), which Canadian Revolving Loans: (i) shall be
denominated in Canadian Dollars,

-47-

--------------------------------------------------------------------------------

 

(ii) shall, at the option of the applicable Canadian Borrower, be incurred and
maintained as, and/or converted into, Canadian Prime Rate Loans or Canadian
LIBOR Loans; provided that all Canadian Revolving Loans comprising the same
Borrowing shall at all times be of the same Type, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, (iv) shall not be made (and
shall not be required to be made) by any Lender in any instance where the
incurrence thereof (after giving effect to the use of the proceeds thereof on
the date of the incurrence thereof to repay any amounts theretofore outstanding
pursuant to this Agreement) would cause the Individual Exposure of such Lender
to exceed the amount of its Revolving Loan Commitment at such time and (v) shall
not be made (and shall not be required to be made) by any Lender in any instance
where the incurrence thereof (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause (A) the Aggregate Exposure
to exceed the Total Revolving Loan Commitment, as then in effect, (B) the
Aggregate Canadian Exposure to exceed the Canadian Maximum Amount or the
Canadian Revolving Loan Commitments, as then in effect, (C) the Aggregate
Exposure to exceed the Aggregate Borrowing Base at such time (based on the most
recently delivered Borrowing Base Certificate) or (D) the Aggregate Canadian
Exposure to exceed the Canadian Borrowing Base at such time (based on the most
recently delivered Borrowing Base Certificate).  

(d)US Swingline Loans.  Subject to and upon the terms and conditions set forth
herein, the Swingline Lender agrees to make, at any time and from time to time
on or after the Effective Date and prior to the Swingline Expiry Date, a
revolving loan or revolving loans (each, a “US Swingline Loan” and,
collectively, the “US Swingline Loans”) to the US Borrowers (on a joint and
several basis), which US Swingline Loans: (i) shall be denominated in Dollars,
(ii) shall be incurred and maintained as Base Rate Loans; (iii) may be repaid
and reborrowed in accordance with the provisions hereof, (iv) shall not be made
(and shall not be required to be made) by the Swingline Lender in any instance
where the incurrence thereof (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause (A) the Aggregate Exposure
to exceed the Total Revolving Loan Commitment, as then in effect, (B) the
Aggregate US Exposure to exceed the US Maximum Amount, as then in effect,
(C) the Aggregate Exposure to exceed the Aggregate Borrowing Base at such time
(based on the most recently delivered Borrowing Base Certificate) or (D) the
Aggregate US Exposure to exceed the US Borrowing Base at such time (based on the
most recently delivered Borrowing Base Certificate), and (v) shall not exceed in
aggregate principal amount at any time outstanding the Maximum US Swingline
Amount.  Notwithstanding anything to the contrary contained in this Section
2.01(d), (i) the Swingline Lender shall not make any US Swingline Loan after it
has received written notice from any Borrower, any other Credit Party or the
Required Lenders stating that a Default or an Event of Default exists and is
continuing until such time as the Swingline Lender shall have received written
notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or Event of Default by the Required Lenders or such other Lenders solely
to the extent required under the terms of this Agreement, and (ii) no Swingline
Lender shall be obligated to make US Swingline Loans to the extent such advance
would cause such Lender’s then outstanding Loans to exceed its Revolving Loan
Commitment.

(e)UK Swingline Loans.  Subject to and upon the terms and conditions set forth
herein, the Swingline Lender agrees to make, at any time and from time to time
on or after the Effective Date and prior to the Swingline Expiry Date, a
revolving loan or revolving loans (each, a “UK Swingline Loan” and,
collectively, the “UK Swingline Loans”) to the UK Borrowers (on a joint and
several basis), which UK Swingline Loans (i) shall be denominated in Pounds
Sterling or Euros, at the option of the applicable Borrower, (ii) shall be
incurred and maintained as in the case of UK Revolving Loans denominated in
Pounds Sterling, LIBOR Loans, and in the case of UK Revolving Loans denominated
in Euros, EURIBOR Loans, with an Interest Period of one week; (iii) may be
repaid and reborrowed in accordance with the provisions hereof, (iv) shall not
be made (and shall not be required to be made) by the Swingline Lender in any
instance where the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause (A) the
Aggregate Exposure to exceed the Total Revolving Loan Commitment, as then in
effect, (B) the Aggregate UK Exposure to exceed the UK Maximum Amount or the UK
Revolving Loan Commitments, as then in effect, (C) the Aggregate Exposure to
exceed the Aggregate Borrowing Base at such time (based on the most recently
delivered Borrowing Base Certificate), or (D) the Aggregate UK Exposure to
exceed the UK Borrowing Base at such time (based on the most recently delivered
Borrowing Base Certificate), and (v) shall not exceed in aggregate principal
amount at any time outstanding the Maximum UK Swingline Amount.  Notwithstanding
anything to the contrary contained in this Section 2.01(e), (i) the Swingline
Lender shall not make any UK Swingline Loan after it has received written notice
from any Borrower, any other Credit Party or the Required Lenders stating that a
Default or an Event of Default exists and is continuing until such time as the
Swingline Lender shall have received written notice (A) of rescission of all
such notices from the party or parties originally delivering such notice or
notices or (B) of the waiver of such Default or Event of Default by the Required
Lenders or such other Lenders solely to the extent required under the terms of
this Agreement, and (ii) no Swingline Lender shall be obligated to make UK
Swingline Loans to the extent such advance would cause such Lender’s then
outstanding Loans to exceed its Revolving Loan Commitment.

(f)Mandatory US Borrowings.  On any Business Day, the Swingline Lender may, in
its sole discretion, give notice to the Lenders that the Swingline Lender’s
outstanding US Swingline Loans shall be funded with one or more Borrowings of US
Revolving Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or

-48-

--------------------------------------------------------------------------------

 

an Event of Default under Section 11.08 or upon the exercise of any of the
remedies provided in the last paragraph of Section 11), in which case one or
more Borrowings of US Revolving Loans constituting Base Rate Loans (each such
Borrowing, a “Mandatory US Borrowing”) shall be made on the immediately
succeeding Business Day by all Lenders pro rata based on each such Lender’s RL
Percentage (determined before giving effect to any termination of the Revolving
Loan Commitments pursuant to the last paragraph of Section 11) and the proceeds
thereof shall be applied directly by the Swingline Lender to repay the Swingline
Lender for such outstanding US Swingline Loans.  Each Lender hereby irrevocably
agrees to make US Revolving Loans upon one Business Day’s notice pursuant to
each Mandatory US Borrowing in the amount and in the manner specified in the
preceding sentence and on the date specified in writing by the Swingline Lender
notwithstanding (i) the amount of the Mandatory US Borrowing may not comply with
the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 7 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory US Borrowing,
(v) the amount of the US Borrowing Base or the US Maximum Amount at such time,
and (vi) the amount of the Aggregate Borrowing Base or the Total Revolving Loan
Commitment at such time.  In the event that any Mandatory US Borrowing cannot
for any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to any Borrower), then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory US Borrowing would otherwise
have occurred, but adjusted for any payments received from any Borrower on or
after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding US Swingline Loans as shall be necessary to
cause the Lenders to share in such US Swingline Loans ratably based upon their
respective RL Percentages (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11),
provided that (x) all interest payable on the US Swingline Loans shall be for
the account of the Swingline Lender until the date as of which the respective
participation is required to be purchased and, to the extent attributable to the
purchased participation, shall be payable to the participant from and after such
date and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay the
Swingline Lender interest on the principal amount of participation purchased for
each day from and including the day upon which the Mandatory US Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the overnight Federal Funds Rate for the first three days and
at the interest rate otherwise applicable to US Revolving Loans maintained as
Base Rate Loans hereunder for each day thereafter.  

(g)Mandatory UK Borrowings.  On any Business Day, the Swingline Lender may, in
its sole discretion, give notice to the Lenders that the Swingline Lender’s
outstanding UK Swingline Loans shall be funded with one or more Borrowings of UK
Revolving Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 11.08 or upon the exercise of any of the remedies provided in the
last paragraph of Section 11), in which case one or more Borrowings of UK
Revolving Loans constituting LIBOR Loans or, in the case of UK Swingline Loans
in Euros, EURIBOR Loans with an Interest Period of one week (each such
Borrowing, a “Mandatory UK Borrowing”) shall be made on the immediately
succeeding Business Day by all Lenders pro rata based on each such Lender’s RL
Percentage (determined before giving effect to any termination of the Revolving
Loan Commitments pursuant to the last paragraph of Section 11) and the proceeds
thereof shall be applied directly by the Swingline Lender to repay the Swingline
Lender for such outstanding UK Swingline Loans.  Each Lender hereby irrevocably
agrees to make UK Revolving Loans upon one Business Day’s notice pursuant to
each Mandatory UK Borrowing in the amount and in the manner specified in the
preceding sentence and on the date specified in writing by the Swingline Lender
notwithstanding (i) the amount of the Mandatory UK Borrowing may not comply with
the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 7 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory UK Borrowing,
(v) the amount of the UK Borrowing Base or the UK Maximum Amount or the amount
of UK Revolving Loan Commitments at such time, and (vi) the amount of the
Aggregate Borrowing Base or the Total Revolving Loan Commitment at such
time.  In the event that any Mandatory UK Borrowing cannot for any reason be
made on the date otherwise required above (including, without limitation, as a
result of the occurrence of any of the circumstances listed in Section 11.08
with respect to any UK Borrower), then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory UK Borrowing would otherwise
have occurred, but adjusted for any payments received from any Borrower on or
after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding UK Swingline Loans as shall be necessary to
cause the Lenders to share in such UK Swingline Loans ratably based upon their
respective RL Percentages (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11),
provided that (x) all interest payable on the UK Swingline Loans shall be for
the account of the Swingline Lender until the date as of which the respective
participation is required to be purchased and, to the extent attributable to the
purchased participation, shall be payable to the participant from and after such
date and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay the
Swingline Lender interest on the principal amount of participation purchased for
each day from and including the day upon which the Mandatory UK Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the rate for one-week LIBOR or EURIBOR (as applicable)
Interest Period with respect to such UK Swingline Loan.

(h)Notwithstanding anything to the contrary in Section 2.01(a), Section 2.01(b)
or elsewhere in this Agreement, the Administrative Agent shall have the right,
following reasonable consultation with US Company, to establish Reserves in such
amounts, and with respect to such matters, as the Administrative Agent in its
Permitted Discretion shall deem necessary or

-49-

--------------------------------------------------------------------------------

 

appropriate, against the US Borrowing Base, the UK Borrowing Base and the
Canadian Borrowing Base (which reserves shall reduce the then existing US
Borrowing Base, UK Borrowing Base and Canadian Borrowing Base in an amount equal
to such reserves). 

(i)(i) In the event that the Borrowers are unable to comply with the US
Borrowing Base limitations set forth in Section 2.01(a), or (ii) the Borrowers
are unable to comply with the conditions precedent to the making of Revolving
Loans set forth in Section 7, in either case, the Lenders, subject to the
immediately succeeding proviso, hereby authorize the Administrative Agent, for
the account of the Lenders, to make US Revolving Loans to the US Borrowers (on a
joint and several basis), solely in the event that the Administrative Agent in
its Permitted Discretion deems necessary or desirable (A) to preserve or protect
the Collateral, or any portion thereof, (B) to enhance the likelihood of
repayment of the Obligations, or (C) to pay any other amount chargeable to the
Borrowers pursuant to the terms of this Agreement or any other Credit Document,
including, without limitation, Expenses and Fees, which Revolving Loans may only
be made as Base Rate Loans (an “Agent Advance”), for a period commencing on the
date the Administrative Agent first receives a Notice of Borrowing requesting an
Agent Advance until the earliest of (x) the twentieth Business Day after such
date, (y) the date the respective Borrowers are again able to comply with the US
Borrowing Base limitations and the conditions precedent to the making of US
Revolving Loans, or obtains an amendment or waiver with respect thereto and (z)
the date the Required Lenders instruct the Administrative Agent to cease making
Agent Advances (the “Agent Advance Period”); provided that the Administrative
Agent shall not make any Agent Advance to the extent that at the time of the
making of such Agent Advance, the amount of such Agent Advance (I) when added to
the aggregate outstanding amount of all other Agent Advances made to the US
Borrowers at such time, would exceed 5.0% of the US Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered) (the “Agent Advance
Amount”) or (II) when added to the Aggregate US Exposure as then in effect
(immediately prior to the incurrence of such Agent Advance), would exceed the US
Maximum Amount at such time.  Agent Advances may be made by the Administrative
Agent in its sole discretion and the Borrowers shall have no right whatsoever to
require that any Agent Advances be made.  Agent Advances will be subject to
periodic settlement with the Lenders pursuant to Section 2.04(e).

2.02Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans shall not be less than the Minimum Borrowing Amount
applicable thereto.  More than one Borrowing may occur on the same date, but at
no time shall there be outstanding more than ten Borrowings of US LIBOR Loans
(or such greater number of Borrowings of US LIBOR Loans as may be agreed to from
time to time by the Administrative Agent), more than five Borrowings of UK
Revolving Loans (or such greater number of Borrowings of UK Revolving Loans as
may be agreed to from time to time by the Administrative Agent) or more than
five Borrowings of Canadian LIBOR Loans (or such greater number of Borrowings of
Canadian LIBOR Loans as may be agreed to from time to time by the Administrative
Agent).

2.03Notice of Borrowing. (a) Whenever a Borrower desires to incur (i) LIBOR
Loans or EURIBOR Loans hereunder (excluding UK Swingline Loans and UK Revolving
Loans made pursuant to a Mandatory UK Borrowing), such Borrower shall give the
Administrative Agent at the Notice Office at least three Business Days’ prior
notice of each LIBOR Loan or EURIBOR Loan to be incurred hereunder (provided
that any such notice shall be deemed to have been given on a certain day only if
given before 2:00 P.M. (New York City time) on such day, or, in the case of any
UK Revolving Loans, 10:00 A.M. (New York City time) on such day, or, in the case
of any Canadian Revolving Loans, 10:00 A.M. (Toronto time) on such day), (ii)
Base Rate Loans hereunder (including Agent Advances, but excluding US Swingline
Loans and US Revolving Loans made pursuant to a Mandatory US Borrowing), such
Borrower shall give the Administrative Agent at the Notice Office notice no
later than 11:00 A.M. (New York City time) on the date of each Base Rate Loan to
be incurred hereunder and (iii) Canadian Prime Rate Loans hereunder, such
Borrower shall give the Administrative Agent at the Notice Office at least one
Business Day’s prior notice of each Canadian Prime Rate Loan to be incurred
hereunder (provided that any such notice shall be deemed to have been given on a
certain day only if given before  10:00 A.M. (Toronto time) on such day).  Each
such notice (each, a “Notice of Borrowing”), except as otherwise expressly
provided in Section 2.10, shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing, in the form of Exhibit A-1,
appropriately completed to specify: (A) the aggregate principal amount of the
Revolving Loans to be incurred pursuant to such Borrowing, (B) the date of such
Borrowing (which shall be a Business Day), (C) whether the Revolving Loans made
pursuant to such Borrowing constitute US Revolving Loans, UK Revolving Loans or
Canadian Revolving Loans, (D) whether the Revolving Loans made pursuant to such
Borrowing constitute Agent Advances (it being understood that the Administrative
Agent shall be under no obligation to make such Agent Advance), (E) in the case
of US Revolving Loans, whether the Revolving Loans being incurred pursuant to
such Borrowing are to be initially maintained as Base Rate Loans or, to the
extent permitted hereunder, LIBOR Loans and, if US LIBOR Loans, the initial
Interest Period to be applicable thereto, (F) in the case of UK Revolving Loans
whether EURIBOR Loans or UK LIBOR Loans, the initial Interest Period to be
applicable thereto and whether denominated in Pounds Sterling or Euros, (G) in
the case of Canadian Revolving Loans, whether the respective Borrowing shall
consist of Canadian Prime Rate Loans or, to the extent permitted hereunder,
Canadian LIBOR Loans and, if Canadian LIBOR Loans, the initial Interest Period
to be applicable thereto and (H) the US Borrowing Base, the UK Borrowing Base
and the Canadian Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered).  Except as provided in Section 2.04(e), the
Administrative Agent shall promptly give each Lender notice of such proposed
Borrowing, of such Lender’s proportionate share thereof and of the other matters
required by the immediately preceding sentence to be specified in the Notice of
Borrowing.

-50-

--------------------------------------------------------------------------------

 

(b)(i) Whenever a US Borrower desires to incur US Swingline Loans hereunder,
such Borrower shall give the Swingline Lender no later than 2:00 P.M. (New York
City time) on the date that a US Swingline Loan is to be incurred, written
notice or telephonic notice promptly confirmed in writing of each US Swingline
Loan to be incurred hereunder.  Each such notice shall be irrevocable and
specify in each case (A) the date of Borrowing (which shall be a Business Day),
and (B) the aggregate principal amount of the US Swingline Loans to be incurred
pursuant to such Borrowing.  

(ii)Whenever a UK Borrower desires to incur UK Swingline Loans hereunder, such
Borrower shall give the Swingline Lender one Business Days’ prior notice of each
UK Swingline Loan to be incurred hereunder; provided that (in each case) any
such notice shall be deemed to have been given on a certain day only if given
before 10:00 A.M. (New York City time) on such day or such later time as shall
be acceptable to the Administrative Agent (which such notice shall be written
notice or telephonic notice promptly confirmed in writing).  Each such notice
shall be irrevocable and specify in each case (A) the date of Borrowing (which
shall be a Business Day), and (B) the aggregate principal amount of the UK
Swingline Loans to be incurred pursuant to such Borrowing.

(iii)Mandatory Borrowings shall be made upon the notice specified in Sections
2.01(f) or 2.01(g), as applicable, with the respective Borrower irrevocably
agreeing, by its incurrence of any Swingline Loan, to the making of the
Mandatory Borrowings as set forth in Section 2.01(f) or 2.01(g), as applicable.

(c)Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of such Borrower, prior to receipt of written confirmation.  In each
such case, such Borrower hereby waives the right to dispute the Administrative
Agent’s or the Swingline Lender’s record of the terms of such telephonic notice
of such Borrowing or prepayment of Loans, as the case may be, absent manifest
error.

2.04Disbursement of Funds. (a) Disbursement of US Revolving Loans.  No later
than 2:00 P.M. (New York City time) on the date specified in each Notice of
Borrowing with respect to any US Revolving Loans (or (x) in the case of US
Swingline Loans, no later than 4:00 P.M. (New York City time) on the date
specified pursuant to Section 2.03(b)(i) or (y) in the case of Mandatory US
Borrowings, no later than 1:00 P.M. (New York City time) on the date specified
in Section 2.01(f)), each Lender will make available its pro rata portion
(determined in accordance with Section 2.07) of each such Borrowing requested to
be made on such date.  All such amounts will be made available in Dollars and in
immediately available funds at the Payment Office, and the Administrative Agent
will make available to the relevant US Borrower at the Payment Office the
aggregate of the amounts so made available by the Lenders (or in the case of US
Swingline Loans, the Swingline Lender will make available the full amount
thereof).  

(b)Disbursement of UK Revolving Loans.  No later than 2:00 P.M. (London time) on
the date specified in each Notice of Borrowing with respect to any UK Revolving
Loans (or (x) in the case of UK Swingline Loans, no later than 2:00 P.M. (London
time) on the date specified pursuant to Section 2.03(b)(ii) or (y) in the case
of Mandatory UK Borrowings, no later than 1:00 P.M. (London time) on the date
specified in Section 2.01(g)), each Lender will make available its pro rata
portion (determined in accordance with Section 2.07) of each such Borrowing
requested to be made on such date.  Subject to Section 2.16, all such amounts
will be made available in either Pounds Sterling or Euro (as requested by the
applicable UK Borrower) and in immediately available funds at the Payment
Office, and the Administrative Agent will make available to the relevant UK
Borrower at the Payment Office the aggregate of the amounts so made available by
the Lenders (or in the case of UK Swingline Loans, the Swingline Lender will
make available the full amount thereof).  

(c)Disbursement of Canadian Revolving Loans.  No later than 2:00 P.M. (Toronto
time) on the date specified in each Notice of Borrowing with respect to any
Canadian Revolving Loans, each Lender will make available its pro rata portion
(determined in accordance with Section 2.07) of each such Borrowing requested to
be made on such date.  Subject to Section 2.16, all such amounts will be made
available in Canadian Dollars and in immediately available funds at the Payment
Office, and the Administrative Agent will make available to the relevant
Canadian Borrower at the Payment Office the aggregate of the amounts so made
available by the Lenders.

(d)Unless the Administrative Agent shall have been notified by any Lender prior
to the date of Borrowing that such Lender does not intend to make available to
the Administrative Agent such Lender’s portion of any Borrowing to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount.  If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand

-51-

--------------------------------------------------------------------------------

 

from such Lender.  If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the relevant Borrower, and the relevant Borrower
shall immediately pay such corresponding amount to the Administrative
Agent.  The Administrative Agent also shall be entitled to recover on demand
from such Lender or the relevant Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the relevant Borrower
until the date such corresponding amount is recovered by the Administrative
Agent, at a rate per annum equal to (i) if recovered from such Lender, in the
case of US Revolving Loans, the overnight Federal Funds Rate for the first three
days and at the interest rate otherwise applicable to such Loans for each day
thereafter and, the case of all other Loans, the interest rate applicable to
such Loans and (ii) if recovered from the relevant Borrower or Borrowers, the
rate of interest applicable to the respective Borrowing, as determined pursuant
to Section 2.08.  Nothing in this Section 2.04 shall be deemed to relieve any
Lender from its obligation to make Loans hereunder or to prejudice any rights
which any Borrower may have against any Lender as a result of any failure by
such Lender to make Loans hereunder.  

(e)Unless the Required Lenders have instructed the Administrative Agent to the
contrary, the Administrative Agent on behalf of the Lenders may, but shall not
be obligated to, make US Revolving Loans to the Borrower that are maintained as
Base Rate Loans under Section 2.01(a) without prior notice of the proposed
Borrowing to the Lenders as follows:

(i)The amount of each Lender’s RL Percentage of US Revolving Loans shall be
computed weekly (or more frequently in the Administrative Agent’s sole
discretion) and shall be adjusted upward or downward on the basis of the amount
of outstanding US Revolving Loans as of 5:00 P.M. (New York City time) on the
last Business Day of each week, or such other period specified by the
Administrative Agent (each such date, a “Settlement Date”).  The Lenders shall
transfer to the Administrative Agent, or the Administrative Agent shall transfer
to the Lenders, such amounts as are necessary so that (after giving effect to
all such transfers) the amount of US Revolving Loans made by each Lender shall
be equal to such Lender’s RL Percentage of the aggregate amount of US Revolving
Loans outstanding as of such Settlement Date.  If a notice from the
Administrative Agent of any such necessary transfer is received by a Lender on
or prior to 12:00 Noon (New York City time) on any Business Day, then such
Lender shall make transfers described above in immediately available funds no
later than 3:00 P.M. (New York City time) on the day such notice was received;
and if such notice is received by a Lender after 12:00 Noon (New York City time)
on any Business Day, such Lender shall make such transfers no later than 1:00
P.M. (New York City time) on the next succeeding Business Day.  The obligation
of each of the Lenders to transfer such funds shall be irrevocable and
unconditional and without recourse to, and without representation or warranty
by, the Administrative Agent.  Each of the Administrative Agent and each Lender
agrees and the Lenders agree to mark their respective books and records on each
Settlement Date to show at all times the dollar amount of their respective RL
Percentage of the outstanding US Revolving Loans on such date.

(ii)To the extent that the settlement described in preceding clause (i) shall
not yet have occurred with respect to any particular Settlement Date, upon any
repayment of US Revolving Loans by any Borrower prior to such settlement, the
Administrative Agent may apply such amounts repaid directly to the amounts that
would otherwise be made available by the Administrative Agent pursuant to this
Section 2.04(e).

(iii)Because the Administrative Agent on behalf of the Lenders may be advancing
and/or may be repaid US Revolving Loans prior to the time when the Lenders will
actually advance and/or be repaid US Revolving Loans, interest with respect to
Revolving Loans shall be allocated by the Administrative Agent to each Lender
and the Administrative Agent in accordance with the amount of US Revolving Loans
actually advanced by and repaid to each Lender and the Administrative Agent and
shall accrue from and including the date such US Revolving Loans are so advanced
to but excluding the date such US Revolving Loans are either repaid by the
Borrower in accordance with the terms of this Agreement or actually settled by
the Administrative Agent or the applicable Lender as described in this Section
2.04(e).

2.05Notes. (a) Each Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of US Revolving Loans, by a
promissory note duly executed and delivered by each US Borrower substantially in
the form of Exhibit B-1, with blanks appropriately completed in conformity
herewith (each, a “US Revolving Note” and, collectively, the “US Revolving
Notes”), (ii) in the case of US Swingline Loans, by a promissory note duly
executed and delivered by each US Borrower substantially in the form of Exhibit
B-2, with blanks appropriately completed in conformity herewith (each, a “US
Swingline Note” and, collectively, the “US Swingline Notes”), (iii) in the case
of UK Revolving Loans, by a promissory note duly executed and delivered by each
UK Borrower substantially in the form of Exhibit B-3, with blanks appropriately
completed in conformity herewith (each, a “UK Revolving Note” and, collectively,
the “UK Revolving Notes”), (iv) in the case of UK Swingline Loans, by a
promissory note duly executed and delivered by each UK Borrower substantially in
the form of Exhibit B-4, with blanks appropriately completed in conformity
herewith (each, a “UK Swingline Note” and collectively, the “UK Swingline
Notes”) and (v) in the case of Canadian Revolving Loans, by a promissory note
duly executed and delivered by each

-52-

--------------------------------------------------------------------------------

 

Canadian Borrower substantially in the form of Exhibit B-5, with blanks
appropriately completed in conformity herewith (each, a “Canadian Revolving
Note” and, collectively, the “Canadian Revolving Notes”).  

(b)Each Lender will note on its internal records the amount of each Loan made by
it and each payment in respect thereof and prior to any transfer of any of its
Notes will endorse on the reverse side thereof the outstanding principal amount
of Loans evidenced thereby.  Failure to make any such notation or any error in
such notation shall not affect any Borrower’s obligations in respect of such
Loans.

(c)Notwithstanding anything to the contrary contained above in this Section 2.05
or elsewhere in this Agreement, Notes shall only be delivered to Lenders which
at any time specifically request the delivery of such Notes.  No failure of any
Lender to request, obtain, maintain or produce a Note evidencing its Loans to
any Borrower shall affect, or in any manner impair, the obligations of any
Borrower to pay the Loans (and all related Obligations) incurred by such
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to any Credit Document.  Any Lender which
does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (b).  At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, the respective Borrower shall promptly execute and deliver to the
respective Lender the requested Note in the appropriate amount or amounts to
evidence such Loans.

2.06Conversions. (a) Each US Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of US Revolving Loans made pursuant to one or
more Borrowings of one or more Types of US Revolving Loans into a Borrowing of
another Type of US Revolving Loan; provided that, (i) except as otherwise
provided in Section 2.10(b), US LIBOR Loans may be converted into Base Rate
Loans only on the last day of an Interest Period applicable to the US Revolving
Loans being converted and no such partial conversion of LIBOR Loans shall reduce
the outstanding principal amount of such US LIBOR Loans made pursuant to a
single Borrowing to less than the Minimum Borrowing Amount applicable thereto,
(ii) unless the Required Lenders otherwise agree, Base Rate Loans may only be
converted into US LIBOR Loans if no Default or Event of Default is in existence
on the date of the conversion, (iii) no conversion pursuant to this Section
2.06(a) shall result in a greater number of Borrowings of US LIBOR Loans than is
permitted under Section 2.02 and (iv) for the avoidance of doubt, in no event
shall any US Revolving Loan be converted into any UK Revolving Loan or Canadian
Revolving Loan and in no event shall any UK Revolving Loan be converted into any
US Revolving Loan or Canadian Revolving Loan and in no event shall any Canadian
Revolving Loan be converted into any UK Revolving Loan or US Revolving
Loan.  Each such conversion shall be effected by the respective US Borrower by
giving the Administrative Agent at the Notice Office prior to 11:00 A.M. (New
York City time) at least (A) in the case of conversions of Base Rate Loans into
US LIBOR Loans, three Business Days’ prior notice and (B) in the case of
conversions of US LIBOR Loans into Base Rate Loans, one Business Day’s prior
notice (each, a “Notice of Conversion/Continuation”), in each case in the form
of Exhibit A-2, appropriately completed to specify the Revolving Loans to be so
converted, the Borrowing or Borrowings pursuant to which such Revolving Loans
were incurred and, if to be converted into US LIBOR Loans, the Interest Period
to be initially applicable thereto.  The Administrative Agent shall give each
Lender prompt notice of any such proposed conversion affecting any of its
Revolving Loans.

(b)Each Canadian Borrower shall have the option to convert, on any Business Day,
all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Canadian Revolving Loans made pursuant to one or
more Borrowings of one or more Types of Canadian  Revolving Loans into a
Borrowing of another Type of Canadian Revolving Loan; provided that, (i) except
as otherwise provided in Section 2.10(b), Canadian LIBOR Loans may be converted
into Canadian Prime Rate Loans only on the last day of an Interest Period
applicable to the Canadian LIBOR Loans being converted and no such partial
conversion of Canadian LIBOR Loans shall reduce the outstanding principal amount
of such Canadian LIBOR Loans made pursuant to a single Borrowing to less than
the Minimum Borrowing Amount applicable thereto, (ii) unless the Required
Lenders otherwise agree, Canadian Prime Rate Loans may only be converted into
Canadian LIBOR Loans if no Default or Event of Default is in existence on the
date of the conversion and (iii) no conversion pursuant to this Section 2.06(b)
shall result in a greater number of Borrowings of Canadian LIBOR Loans than is
permitted under Section 2.02.  Each such conversion pursuant to this Section
2.06(b) shall be effected by the relevant Canadian Borrower by giving the
Administrative Agent at the applicable Notice Office prior to 11:00 am (Toronto
Time) at least (A) in the case of conversions of Canadian Prime Rate Loans into
Canadian LIBOR Loans, three Business Days’ prior notice and (B) in the case of
conversions of Canadian LIBOR Loans into Canadian Prime Rate Loans, one Business
Day’s prior notice, in each case in the form of Exhibit A-2, appropriately
completed to specify the Canadian Revolving Loans to be so converted, the
Borrowing or Borrowings pursuant to which such Canadian Revolving Loans were
incurred and, if to be converted into Canadian LIBOR Loans, the Interest Period
to be initially applicable thereto. The Administrative Agent shall give each
Lender prompt notice of any such proposed conversion affecting any of its
Canadian Revolving Loans. Upon any such conversion, the proceeds thereof will be
applied directly on the day of such conversion to prepay the outstanding
principal amount of the Canadian Revolving Loans being converted.

-53-

--------------------------------------------------------------------------------

 

2.07Pro Rata Borrowings. All Borrowings of Revolving Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Revolving Loan
Commitments, provided that all Mandatory Borrowings shall be incurred from the
Lenders pro rata on the basis of their RL Percentages.  It is understood that no
Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.  

2.08Interest. (a) Each US Borrower jointly and severally agrees to pay interest
in respect of the unpaid principal amount of each Base Rate Loan from the date
of Borrowing thereof until the earlier of (i) such Loan being paid by the US
Borrower and (ii) the conversion of such Base Rate Loan to a LIBOR Loan pursuant
to Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal
to the sum of the relevant Applicable Margin plus the Base Rate, each as in
effect from time to time.

(b)Each US Borrower jointly and severally agrees to pay interest in respect of
the unpaid principal amount of each US LIBOR Loan from the date of Borrowing
thereof until the earlier of (i) such Loan being paid by the US Borrower and
(ii) the conversion of such LIBOR Loan to a Base Rate Loan pursuant to Section
2.06, 2.09 or 2.10, as applicable, at a rate per annum which shall, during each
Interest Period applicable thereto, be equal to the sum of the relevant
Applicable Margin as in effect from time to time during such Interest Period
plus LIBOR for such Interest Period.

(c)Each UK Borrower jointly and severally agrees to pay interest in respect of
the unpaid principal amount of each UK Revolving Loan from the date of Borrowing
thereof until such Loan being paid by the UK Borrower, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the relevant Applicable Margin as in effect from time to time during such
Interest Period plus LIBOR and/or EURIBOR as applicable for such Interest
Period.

(d)Each Canadian Borrower jointly and severally agrees to pay interest in
respect of the unpaid principal amount of each Canadian Prime Rate Loan made to
such Borrower hereunder from the date of the Borrowing thereof until the earlier
of (i) such Loan being paid by the Canadian Borrower and (ii) the conversion of
such Canadian Prime Rate Loan to a Canadian LIBOR Loan pursuant to Section
2.06(b), at a rate per annum which shall be equal to the sum of the relevant
Applicable Margin plus the Canadian Prime Rate as in effect from time to time.

(e)Each Canadian Borrower jointly and severally agrees to pay interest in
respect of the unpaid principal amount of each Canadian LIBOR Loan made to such
Borrower hereunder from the date of the Borrowing thereof until the earlier of
(i) such Loan being paid by the Canadian Borrower and (ii) the conversion of
such Canadian LIBOR Loan to a Canadian Prime Rate Loan pursuant to Section 2.06,
2.09 or 2.10, as applicable, at a rate per annum which shall, during each
Interest Period applicable thereto, be equal to the sum of the relevant
Applicable Margin as in effect from time to time during such Interest Period
plus the B/A Rate for such Interest Period.

(f)(i) Overdue principal and, to the extent permitted by law, overdue interest
in respect of each Loan shall, in each case, bear interest at a rate per annum
equal to the greater of (x) the rate which is 2% in excess of the rate then
borne by such Loans (or in the case of overdue interest, 2% in excess of the
rate then borne by the Loans on which such interest accrued) and (y) in the case
of any US Revolving Loans, US Swingline Loans and Agent Advances (and overdue
interest accrued on the foregoing), the rate which is 2% in excess of the rate
otherwise applicable to Base Rate Loans from time to time and (ii) all other
overdue amounts payable hereunder and under any other Credit Document shall bear
interest at a rate per annum equal to the rate which is 2% in excess of the rate
applicable to Base Rate Loans from time to time.  Interest that accrues under
this Section 2.08(f) shall be payable on demand.

(g)Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan and Canadian Prime Rate Loan, (A) quarterly in arrears on
each Quarterly Payment Date, (B) on the date of any repayment or prepayment in
full of all outstanding Base Rate Loans or Canadian Prime Rate Loans, as
applicable, and (C) at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand, and (ii) in respect of each LIBOR Loan and
EURIBOR Loan, (A) on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
and (B) on the date of any repayment or prepayment (on the amount repaid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

(h)Upon each Interest Determination Date, the Administrative Agent shall
determine LIBOR, EURIBOR and B/A Rate for each Interest Period applicable to the
respective LIBOR Loans and EURIBOR Loans and shall promptly notify US Company
and the Lenders thereof.  Each such determination shall, absent manifest error,
be final and conclusive and binding on all parties hereto.

-54-

--------------------------------------------------------------------------------

 

2.09Interest Periods. At the time any Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or, in the case
of any US Revolving Loan or Canadian Revolving Loan, conversion into, any LIBOR
Loan or EURIBOR Loan (in the case of the initial Interest Period applicable
thereto) or prior to 11:00 A.M. (New York City time) on the third Business Day
prior to the expiration of an Interest Period applicable to such LIBOR Loan or
EURIBOR Loan (in the case of any subsequent Interest Period), such Borrower
shall have the right to elect the interest period (each, an “Interest Period”)
applicable to such LIBOR Loan or EURIBOR Loan, which Interest Period shall, at
the option of the Borrower (but otherwise subject to the provisions of clause
(B) of the proviso in Section 2.01(a)(ii)), be a one (or less than one month if
permitted by the Administrative Agent), two, three or six or, to the extent
approved by each Lender, twelve month period; provided that (in each case):  

(a)all LIBOR Loans or EURIBOR Loans comprising a Borrowing shall at all times
have the same Interest Period;

(b)the initial Interest Period for any LIBOR Loan or EURIBOR Loan shall commence
on the date of Borrowing of such LIBOR Loan or EURIBOR Loan (including, in the
case of any LIBOR Loan, the date of any conversion thereto from a Base Rate
Loan) and each Interest Period occurring thereafter in respect of such LIBOR
Loan or EURIBOR shall commence on the day on which the next preceding Interest
Period applicable thereto expires;

(c)if any Interest Period for a LIBOR Loan begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month;

(d)if any Interest Period for a LIBOR Loan or EURIBOR Loan would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day; provided, however, that if any Interest
Period for a LIBOR Loan or EURIBOR Loan would otherwise expire on a day which is
not a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;

(e)unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and

(f)no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Final Maturity Date.

If by 11:00 A.M. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBOR Loans or
EURIBOR Loans, any Borrower has failed to elect, or is not permitted to elect, a
new Interest Period to be applicable to such LIBOR Loans or EURIBOR Loans as
provided above, such Borrower, (i) in the case of any US Revolving Loan, shall
be deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective as of the expiration date of such current Interest Period, (ii) in the
case of any UK Revolving Loan, shall be deemed to have elected to continue such
LIBOR Loans or EURIBOR Loans as LIBOR Loans or EURIBOR Loans with an Interest
Period of one-month, effective as of the expiration date of such current
Interest Period and (iii) in the case of any Canadian Revolving Loan, shall be
deemed to have elected to convert such LIBOR Loans into Canadian Prime Rate
Loans effective as of the expiration date of such current Interest Period.

2.10Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clauses (i)
and (iv) below, may be made only by the Administrative Agent):

(i)on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate as to Loans constituting LIBOR Loans or EURIBOR Loans on the basis provided
for in the definition of LIBOR or EURIBOR, as applicable; or

(ii)at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder or a reduction in the rate of
return on a Lender’s (or its Affiliate’s) overall capital, in each case, with
respect to any LIBOR Loan or EURIBOR Loan because of (A) any change since the
Effective Date in any Applicable Law or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request, such as
to, without limitation, (1) impose, modify or deem applicable any reserve
(whether for liquidity, capital adequacy or

-55-

--------------------------------------------------------------------------------

 

otherwise), special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserves required under
Regulation D to the extent included in the computation of LIBOR or EURIBOR); (2)
subject any Recipient to any Taxes (other than (x) Indemnified Taxes or (y)
Other Connection Taxes that are imposed on or measured by net income or that are
franchise Taxes or branches profits Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (3) impose on any Lender or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein and/or (B) other circumstances arising since the Effective
Date affecting such Lender, the interbank eurodollar market or the position of
such Lender in such market; or  

(iii)at any time, that the making or continuance of any LIBOR Loan or
EURIBOR  Loan has been made (A) unlawful by any law or governmental rule,
regulation or order, (B) impossible by compliance by any Lender in good faith
with any governmental request (whether or not having force of law) or (C)
impracticable as a result of a contingency occurring after the Effective Date
which materially and adversely affects the interbank eurodollar market; or

(iv)that for any reason a market for bankers’ acceptances does not exist at any
time as determined in good faith by the Administrative Agent;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) or (iv) above) shall promptly give notice (by telephone
promptly confirmed in writing) to US Company and, except in the case of clause
(i) or (iv) above, to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the other
Lenders).  Thereafter (w) in the case of clause (i) above, US Revolving Loans
constituting US LIBOR Loans shall no longer be available until such time as the
Administrative Agent notifies US Company and the Lenders that the circumstances
giving rise to such notice by the Administrative Agent no longer exist, and any
Notice of Borrowing or Notice of Conversion/Continuation given by any Borrower
with respect to US LIBOR Loans which have not yet been incurred (including by
way of conversion) shall be deemed rescinded by such Borrower, (x) in the case
of clause (ii) above, and subject to the exclusion of the UK Borrowers and
Canadian Borrowers as Guarantors of the US Obligations contained in this
Agreement and other Credit Documents, the US Borrowers, the UK Borrowers and the
Canadian Borrowers, jointly and severally, agree to pay to such Lender, as
applicable, upon such Lender’s written request therefor, such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
shall be required to compensate such Lender for such increased costs or
reductions in amounts received or receivable hereunder (a written notice as to
the additional amounts owed to such Lender, showing in reasonable detail the
basis for the calculation thereof, submitted to US Company by such Lender shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto), (y) in the case of clause (iii) above, the respective Borrower or
Borrowers shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by law and (z) in
the case of clause (iv) above, Canadian LIBOR Loans (exclusive of Canadian LIBOR
Loans which have theretofore been funded) shall no longer be available until
such time as the Administrative Agent notifies the Canadian Borrowers and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing given by any Canadian
Borrower with respect to such Canadian LIBOR Loans which have not been incurred
shall be deemed rescinded by such Canadian Borrower.    

(b)(i) In the case of US Revolving Loans, at any time that any US Revolving Loan
constituting a US LIBOR Loan is affected by the circumstances described in
Section 2.10(a)(ii), the affected Borrower may, and in the case of a US LIBOR
Loan affected by the circumstances described in Section 2.10(a)(iii), the
affected Borrower shall, either (1) if the affected US LIBOR Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that such Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (2) if the affected US LIBOR
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such US
Revolving Loan constituting a US LIBOR Loan into a Base Rate Loan; provided
that, if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 2.10(b); (ii) in the case of
UK Revolving Loans, at any time that any of the UK Revolving Loans is affected
by the circumstances described in Section 2.10(a)(iii) then the relevant
Borrower shall repay the applicable Lender’s participation in that UK Revolving
Loan on the last day of the Interest Period for such UK Revolving Loan or, if
earlier, the date specified by the Lender in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by law); and (iii) in the case of Canadian Revolving Loans, at
any time that any Canadian Revolving Loan constituting a Canadian LIBOR Loan is
affected by the circumstances described in Section 2.10(a)(ii), the affected
Borrower may, and in the case of a Canadian LIBOR Loan affected by the
circumstances described in Section 2.10(a)(iii), the affected Borrower shall,
either (1) if the affected Canadian LIBOR Loan is then being made initially or
pursuant to a conversion, cancel such Borrowing by giving the Administrative
Agent telephonic notice (confirmed in writing) on the same date that such
Borrower was notified by the affected Lender or the Administrative Agent
pursuant to Section 2.10(a)(ii) or (iii) or (2) if the affected Canadian LIBOR
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such

-56-

--------------------------------------------------------------------------------

 

Canadian Revolving Loan constituting a Canadian LIBOR Loan into a Canadian Prime
Rate Loan; provided that, if more than one Lender is affected at any time, then
all affected Lenders must be treated the same pursuant to this Section
2.10(b).  Further, at any time that any of the UK Revolving Loans is affected by
the circumstances described in Section 2.10(a)(i) then the applicable LIBOR or
EURIBOR, as applicable, shall be calculated in respect of each Lender as the
percentage rate of interest per annum reflecting such Lender’s cost of funding
its participation in the UK Revolving Loans from whatever source it may
reasonably select. 

(c)If any Lender determines that a Change in Law concerning capital adequacy or
liquidity will have the effect of increasing the amount of capital or liquidity
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Revolving Loan
Commitment hereunder or its obligations hereunder, then the US Borrowers, the UK
Borrowers and the Canadian Borrowers, jointly and severally, agree to pay to
such Lender, as applicable, upon its written demand therefor, such additional
amounts as shall be required to compensate such Lender or such other corporation
for the increased cost to such Lender or such other corporation or the reduction
in the rate of return to such Lender or such other corporation as a result of
such increase of capital or liquidity.  In determining such additional amounts,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable; provided that such Lender’s
determination of compensation owing under this Section 2.10(c) shall, absent
manifest error, be final and conclusive and binding on all the parties
hereto.  Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to US Company, which notice shall show in reasonable detail the basis
for calculation of such additional amounts.

(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that (x) the affected Borrower or Borrowers shall not be
required to compensate a Lender pursuant to this Section 2.10 for any increased
costs or reductions incurred more than 180 days prior to the date on which such
Lender notifies the Borrowers of the change in law or other circumstance
described in Section 2.10(a)(ii) or 2.10(c) giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor and
(y) if such change in law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof (to the extent that such period
of retroactive effect is not already included in such 180-day period).

(e)Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (y) all requests,  rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States, Canadian, United Kingdom or foreign regulatory authorities, in
each case pursuant to Basel III, in each case shall be deemed to be a change
after the Effective Date in a requirement of law or government rule, regulation
or order, regardless of the date enacted, adopted, issued or implemented
(including for purposes of this Section 2.10 and Sections 3.16, 3.17 and 3.18).

2.11Compensation. Each US Borrower, jointly and severally, and each UK Borrower,
jointly and severally, and each Canadian Borrower, jointly and severally, agrees
to compensate the Administrative Agent and each Lender, upon its written request
(which request shall set forth in reasonable detail the basis for requesting
such compensation), for all losses, expenses and liabilities (including, without
limitation, any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund its
LIBOR Loans or EURIBOR Loans and including any termination or withdrawal costs
incurred by the Administrative Agent in connection with the conversions
contemplated by Section 2.16 hereof, but excluding loss of anticipated profits)
which such Lender may sustain:  (a) if for any reason (other than a default by
such Lender or the Administrative Agent) a Borrowing of, or conversion from or
into, LIBOR Loans or EURIBOR Loans does not occur on a date specified therefor
in a Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn by the respective Borrower or Borrowers or deemed withdrawn pursuant
to Section 2.10(a)); (b) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 5.01, Section 5.02 or as a
result of an acceleration of the Loans pursuant to Section 11) or conversion of
any of its LIBOR Loans or EURIBOR Loans occurs on a date which is not the last
day of an Interest Period with respect thereto; (c) if any prepayment of any of
its LIBOR Loans or EURIBOR Loans is not made on any date specified in a notice
of prepayment given by any Borrower; or (d) as a consequence of (i) any other
default by any Borrower to repay LIBOR Loans or EURIBOR Loans when required by
the terms of this Agreement or any Note held by such Lender or (ii) any election
made pursuant to Section 2.10(b).

2.12Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii), Section
2.10(c), Section 3.16, Section 3.17, Section 3.18, Section 5.04, Section 5.05 or
Section 5.06 with respect to such Lender, it will, if requested by US Company,
UK Company or Canadian Company, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event if, in the judgment of
such Lender, such designation would eliminate or reduce amounts payable pursuant
to Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06, Section 5.04,
Section 5.05 or Section 5.06, as the case may be, in the future; provided

-57-

--------------------------------------------------------------------------------

 

that such designation is made on such terms that such Lender and its lending
office suffer no economic, legal, regulatory or other disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
such Section.  Nothing in this Section 2.12 shall affect or postpone any of the
obligations of any Borrower or the right of any Lender provided in Sections
2.10, 3.16, 3.17, 3.18, 5.04, 5.05 or 5.06. The applicable Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation. 

2.13Replacement of Lenders. (a)  If any Lender becomes a Defaulting Lender, (b)
upon the occurrence of any event giving rise to the operation of Section
2.10(a)(ii) or (iii), Section 2.10(c), Section 3.16, Section 3.17, Section 3.18,
Section 5.04, Section 5.05 or Section 5.06 with respect to any Lender which
results in such Lender charging to any Borrower increased costs in excess of
those being generally charged by the other Lenders or (c) in the case of a
refusal by a Lender to consent to a proposed change, waiver, discharge or
termination with respect to this Agreement which has been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the US
Company, the UK Company or the Canadian Company, as applicable, shall have the
right, in accordance with Section 13.04(b), if no Default or Event of Default
then exists or would exist after giving effect to such replacement, to replace
such Lender (the “Replaced Lender”) with one or more other Eligible Transferees,
none of whom shall constitute a Defaulting Lender at the time of such
replacement (collectively, the “Replacement Lender”) and each of which shall be
reasonably acceptable to the Administrative Agent; provided that:

(i)at the time of any replacement pursuant to this Section 2.13, the Replacement
Lender shall enter into one or more Assignment and Assumption Agreements
pursuant to Section 13.04(b) (and with all fees payable pursuant to said Section
13.04(b) to be paid by the Borrowers) pursuant to which the Replacement Lender
shall acquire all of the Revolving Loan Commitment and outstanding Revolving
Loans of, and all participations in Letters of Credit by, the Replaced Lender
and, in connection therewith, shall pay to (i) the Replaced Lender in respect
thereof an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued interest on, all outstanding Revolving Loans of the respective
Replaced Lender, (B) an amount equal to all Unpaid US Drawings and Unpaid UK
Drawings of such Replaced Lender, together with all then unpaid interest with
respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section 4.01,
(ii) each US Issuing Lender,UK Issuing Lender and Canadian Issuing Lender an
amount equal to such Replaced Lender’s RL Percentage of any Unpaid US Drawing,
Unpaid UK Drawing or Unpaid Canadian Drawing relating to Letters of Credit
issued by such US Issuing Lender, UK Issuing Lender or Canadian Issuing Lender
(which at such time remains an Unpaid US Drawing, Unpaid UK Drawing or Unpaid
Canadian Drawing, as applicable) to the extent such amount was not theretofore
funded by such Replaced Lender and (iii) the Swingline Lender an amount equal to
such Replaced Lender’s RL Percentage of any Mandatory Borrowing to the extent
such amount was not theretofore funded by such Replaced Lender to the Swingline
Lender; and

(ii)all obligations of the Borrowers then owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11) shall be paid in full
to such Replaced Lender concurrently with such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04.  Upon
the execution of the respective Assignment and Assumption Agreement, the payment
of amounts referred to in clauses (i) and (ii) above, recordation of the
assignment on the Register by the Administrative Agent pursuant to Section 13.15
and, if so requested by the Replacement Lender, delivery to the Replacement
Lender of the appropriate Note or Notes executed by the relevant Borrowers, (x)
the Replacement Lender shall become a Lender hereunder and the Replaced Lender
shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions under this Agreement (including, without limitation,
Sections 2.10, 2.11, 3.16, 3.17, 3.18, 5.04, 5.05, 12.06, 13.01 and 13.06),
which shall survive as to such Replaced Lender and (y) the RL Percentages of the
Lenders shall be automatically adjusted at such time to give effect to such
replacement.

2.14US Company, UK Company and Canadian Company as Agents for Borrowers. Each
Borrower hereby irrevocably appoints each of the US Company, the UK Company and
the Canadian Company as its agent and attorney-in-fact for all purposes under
this Agreement and each other Credit Document, which appointment shall remain in
full force and effect unless and until the Administrative Agent shall have
received prior written notice signed by the respective appointing Borrower that
such appointment has been revoked.  Each Borrower hereby irrevocably appoints
and authorizes each of the US Company, the UK Company and the Canadian Company
(i) to provide the Administrative Agent with all notices with respect to Loans
and Letters of Credit obtained for the benefit of any Borrower and all other
notices and instructions under this Agreement or any other Credit Document and
(ii) to take such action as the US Company, the UK Company or the Canadian
Company deems appropriate on its behalf to obtain Loans and Letters of Credit
and to exercise such other powers as are reasonably incidental thereto to carry
out the

-58-

--------------------------------------------------------------------------------

 

purposes of this Agreement and the other Credit Documents.  It is understood
that the handling of the Credit Account and the Collateral of the Borrowers in a
combined fashion, as more fully set forth (and subject to the limitations set
forth (including Section 9.13(e))) herein, is done solely as an accommodation to
the Borrowers in order to utilize the collective borrowing powers of the
Borrowers in the most efficient and economical manner and at their request, and
that the Lenders shall not incur liability to any Borrower as a result
hereof.  Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Credit Account and the Collateral in a combined fashion as
set forth (and subject to the limitations set forth) herein since the successful
operation of each Borrower is dependent on the continued successful performance
of the consolidated group.  To induce the Lenders to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify each
Lender and hold each Lender harmless against any and all liability, expense,
loss or claim of damage or injury, made against any Lender by any Borrower or by
any third party whosoever, arising from or incurred by reason of (a) the
handling of the Credit Account and Collateral of the Borrowers as herein
provided, (b) the Lenders’ relying on any instructions of US Company, the UK
Company or the Canadian Company, or (c) any other action taken by the Lenders
hereunder or under the other Credit Documents, except that the Borrowers will
have no liability to any Lender, Administrative Agent or the Collateral Agent
with respect to any liability that has been determined by a court of competent
jurisdiction in a final and non-appealable decision to have resulted solely from
the gross negligence or willful misconduct of such Lender, the Administrative
Agent or the Collateral Agent, as the case may be.  

2.15Incremental Commitments. (a) The Borrowers shall have the right, in
coordination with the Administrative Agent as to all of the matters set forth
below in this Section 2.15, but without requiring the consent of any of the
Lenders, to request at any time and from time to time after the Effective Date,
and prior to the Final Maturity Date, that one or more Lenders (and/or one or
more other Persons which are Eligible Transferees and which will become Lenders
as provided below) provide Incremental Commitments and, subject to the
applicable terms and conditions contained in this Agreement, make Revolving
Loans pursuant thereto, it being understood and agreed, however, that (i) no
Lender shall be obligated to provide an Incremental Commitment as a result of
any such request by the Borrowers, and until such time, if any, as such Lender
has agreed in its sole discretion to provide an Incremental Commitment and
executed and delivered to the Administrative Agent an Incremental Commitment
Agreement in respect thereof as provided in clause (b) of this Section 2.15,
such Lender shall not be obligated to fund any Revolving Loans in excess of its
Revolving Loan Commitment as in effect prior to giving effect to such
Incremental Commitment provided pursuant to this Section 2.15, (ii) any Lender
(including any Eligible Transferee who will become a Lender) may so provide an
Incremental Commitment without the consent of any other Lender, (iii) each
Eligible Transferee who will become a Lender shall be required to be reasonably
satisfactory to the Administrative Agent, (iv) each provision of Incremental
Commitments on a given date pursuant to this Section 2.15 shall be in a minimum
aggregate amount (for all Lenders (including any Eligible Transferee who will
become a Lender)) of at least $5,000,000 and in integral multiples of $1,000,000
in excess thereof, (v) the aggregate amount of all Incremental Commitments
provided pursuant to this Section 2.15, shall not exceed the Maximum Incremental
Commitment Amount and (vi) all Revolving Loans (and all interest, fees and other
amounts payable thereon), made pursuant to an Incremental Commitment shall be
entitled to the benefits of the guarantees and security provided under the
Credit Documents to the other Obligations on a pari passu basis.

(b)At the time of the provision of Incremental Commitments pursuant to this
Section 2.15, US Company, each US Borrower, UK Company, each UK Borrower,
Canadian Company, each Canadian Borrower, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Incremental
Commitment (each, an “Incremental Lender”) shall execute and deliver to the
Administrative Agent an Incremental Commitment Agreement, with the effectiveness
of such Incremental Lender’s Incremental Commitment to occur on the date set
forth in such Incremental Commitment Agreement, which date in any event shall be
no earlier than the date on which (w) all fees required to be paid in connection
therewith at the time of such effectiveness shall have been paid (including,
without limitation, any agreed upon up-front or arrangement fees owing to the
Administrative Agent (or any affiliate thereof)), (x) all Incremental Commitment
Requirements are satisfied, (y) all other conditions set forth in this Section
2.15 shall have been satisfied, and (z) all other conditions precedent that may
be set forth in such Incremental Commitment Agreement shall have been
satisfied.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Commitment Agreement, and at such time, (i)
the Total Revolving Loan Commitment under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Incremental
Commitments, (ii) Schedule 1.01(a) shall be deemed modified to reflect the
revised Revolving Loan Commitments of the affected Lenders and (iii) to the
extent requested by any Incremental Lender, Revolving Notes will be issued, at
the expense of the Borrowers, to such Incremental Lender in conformity with the
requirements of Section 2.05.

(c)At the time of any provision of Incremental Commitments pursuant to this
Section 2.15, the Borrowers shall, in coordination with the Administrative
Agent, repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders (including the Incremental
Lenders) (even though as a result thereof such new Loans (to the extent required
to be maintained as LIBOR Loans or EURIBOR Loans) may have a shorter Interest
Period than the then outstanding Borrowings of such Revolving Loans), in each
case to the extent necessary so that all of the Lenders participate in each
outstanding Borrowing of Revolving Loans pro rata on the basis of their
respective Revolving Loan Commitments (after giving effect to any increase in
the Total Revolving Loan Commitment pursuant to this Section 2.15) and with the
Borrowers being jointly and severally obligated to pay to the respective Lenders
any costs of the type referred to in Section 2.11 and such amounts, as
reasonably

-59-

--------------------------------------------------------------------------------

 

determined by the respective Lenders, to compensate them for funding the various
Revolving Loans during an existing Interest Period (rather than at the beginning
of the respective Interest Period, based upon rates then applicable thereto) in
connection with any such repayment and/or incurrence.  All determinations by any
Lender pursuant to the preceding sentence shall, absent manifest error, be final
and conclusive and binding on all parties hereto. 

(d)The terms and provisions of the Revolving Loans made pursuant to the
Incremental Commitments shall be identical to the Revolving Loans made pursuant
to the existing Revolving Loan Commitment; provided that the yield applicable to
the Revolving Loans made pursuant to the Incremental Commitments (after giving
effect to all upfront or similar fees or original issue discount payable with
respect to such Revolving Loans) shall not be greater than the applicable yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Revolving Loans made pursuant to the existing
Revolving Loan Commitment (including any upfront fees or original issue discount
payable to the initial Lenders hereunder) unless the Applicable Margin with
respect to the Revolving Loans made pursuant to the existing Revolving Loan
Commitment is increased so as to cause the then applicable yield under this
Agreement on the Revolving Loans made pursuant to the existing Revolving Loan
Commitment to equal the yield then applicable to the Revolving Loans made
pursuant to the Incremental Commitment (after giving effect to all upfront or
similar fees or original issue discount payable with respect to such Revolving
Loans).

(e)In the event the Borrowers from time to time obtain any Incremental
Commitments under this Section 2.15, all availability levels hereunder
denominated in Dollars, Canadian Dollars, Euros or Pounds Sterling hereunder
(including, without limitation, in the definitions of “Applicable Margin”,
“Minimum Availability Amount” and “Payment Conditions” and in Section 10.04(a))
shall be increased in proportion to the ratio of such Incremental Commitments to
the Total Revolving Loan Commitment as in effect immediately prior to the
Borrowers obtaining such Incremental Commitments and, for the avoidance of
doubt, all such levels denominated in percentages shall be calculated based on
the Total Revolving Loan Commitment after giving effect to such Incremental
Commitments.

2.16UK Revolving Loans and Canadian Revolving Loans; Intra-Lender Issues. (a)
Pounds Sterling Fundings and Conversions.  Notwithstanding anything to the
contrary contained herein, all Pounds Sterling Denominated Revolving Loans shall
be made available by the Lenders to the UK Borrowers in Pounds Sterling (it
being understood and agreed that each Lender at its option may make any Pounds
Sterling Denominated Revolving Loan under this Agreement by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrowers to
repay any such Loan in accordance with the terms of this Agreement).  In
furtherance of the foregoing, each Lender that is not a Pounds Sterling Funding
Capacity Lender (a “Converting Pounds Sterling Lender”) shall honor its pro rata
funding obligations with respect to any Pounds Sterling Denominated Revolving
Loans by, initially, transferring funds denominated in Dollars to the
Administrative Agent, which such funds shall be converted into Pounds Sterling
in accordance with the settlement procedure set forth in Section 2.16(d) below,
and, thereafter, made available to the UK Borrowers along with all funds
denominated in Pounds Sterling otherwise advanced by each Pounds Sterling
Funding Capacity Lender.  Notwithstanding that a Converting Pounds Sterling
Lender may have honored its funding obligations with respect to any Pounds
Sterling Denominated Revolving Loans by delivering funds denominated in Dollars
to the Administrative Agent for purposes of conversion in accordance with
Section 2.16(d), all Pounds Sterling Denominated Revolving Loans shall remain
denominated in Pounds Sterling and all payments by any UK Borrower or any other
Loan Party with respect to any Pounds Sterling Denominated Revolving Loans shall
be made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto in Pounds Sterling, subject to further conversion into U.S.
Dollars in accordance with the settlement procedure set forth in Section
2.16(d)(3).

(b)Euro Fundings and Conversions.  Notwithstanding anything to the contrary
contained herein, all Euro Denominated Revolving Loans shall be made available
by the Lenders to the UK Borrowers in Euro (it being understood and agreed that
each Lender at its option may make any Euro Denominated Revolving Loan under
this Agreement by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay any such Loan in accordance with
the terms of this Agreement).  In furtherance of the foregoing, each Lender that
is not a Euro Funding Capacity Lender (a “Converting Euro Lender”) shall honor
its pro rata funding obligations with respect to any Euro Denominated Revolving
Loans by, initially, transferring funds denominated in Dollars to the
Administrative Agent, which such funds shall be converted into Euros in
accordance with the settlement procedure set forth in Section 2.16(e) below,
and, thereafter, made available to the UK Borrowers along with all funds
denominated in Euro otherwise advanced by each Euro Funding Capacity
Lender.  Notwithstanding that a Converting Euro Lender may have honored its
funding obligations with respect to any Euro Denominated Revolving Loans by
delivering funds denominated in Dollars to the Administrative Agent for purposes
of conversion in accordance with Section 2.16(e), all Euro Denominated Revolving
Loans shall remain denominated in Euro and all payments by any UK Borrower or
any other Loan Party with respect to any Euro Denominated Revolving Loans shall
be made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto in Euros, subject to further conversion into U.S. Dollars in
accordance with the settlement procedure set forth in Section 2.16(e)(3).

-60-

--------------------------------------------------------------------------------

 

(c)Canadian Dollar Fundings and Conversions.  Notwithstanding anything to the
contrary contained herein, all Canadian Revolving Loans shall be made available
by the Lenders to the Canadian Borrowers in Canadian Dollars (it being
understood and agreed that each Lender at its option may make any Canadian
Revolving Loan under this Agreement by causing any domestic or foreign branch or
Affiliate of such Lender, including without limitation such Lender’s Canadian
Corresponding Lender, to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay any such Loan
in accordance with the terms of this Agreement).  In furtherance of the
foregoing, each Lender that is not a Canadian Funding Capacity Lender (a
“Converting Canadian Dollar Lender”) shall honor its pro rata funding
obligations with respect to any Canadian Dollar Denominated Revolving Loans by,
initially, transferring funds denominated in Dollars to the Administrative
Agent, which such funds shall be converted into Canadian Dollars in accordance
with the settlement procedure set forth in Section 2.16(f) below, and,
thereafter, made available to the Canadian Borrowers along with all funds
denominated in Canadian Dollars otherwise advanced by each Canadian Dollar
Funding Capacity Lender.  Notwithstanding that a Converting Canadian Dollar
Lender may have honored its funding obligations with respect to any Canadian
Dollar Denominated Revolving Loans by delivering funds denominated in Dollars to
the Administrative Agent for purposes of conversion in accordance with Section
2.16(f), all Canadian Dollar Denominated Revolving Loans shall remain
denominated in Canadian Dollars and all payments by any Canadian Borrower or any
other Loan Party with respect to any Canadian Dollar Denominated Revolving Loans
shall be made to the Administrative Agent for the account of the Lender or
Lenders entitled thereto in Canadian Dollars, subject to further conversion into
U.S. Dollars in accordance with the settlement procedure set forth in Section
2.16(f)(3). 

(d)Conversion Procedures for Pounds Sterling Denominated Loan Conversions. In
order to facilitate the making of Pounds Sterling Denominated Loans made by
Converting Pounds Sterling Lenders, conversion and settlement among the
Administrative Agent and the Converting Pounds Sterling Lenders shall take place
in accordance with the following:

(i)Following receipt of a Notice of Borrowing from a UK Borrower, the
Administrative Agent shall, on or prior to 4:00 P.M. (New York City time) on the
Interest Determination Date applicable to such Borrowing, notify each Converting
Pounds Sterling Lender a calculation of the amount of US Dollars that such
Converting Pounds Sterling Lender shall be required to provide to the
Administrative Agent within the time periods set forth in Section 2.04(b) in
order that the Administrative Agent may make available to the relevant UK
Borrower at the Payment Office the pro rata amount of such Borrowing of a Pounds
Sterling Denominated Revolving Loan required to be made by such Converting
Pounds Sterling Lender; provided that (A) such calculation shall be effected by
the Administrative Agent on the date of the Borrowing set forth in such
Borrowing Notice and (B) such calculation shall be made with reference to the
Spot Rate on the Interest Determination Date applicable to such Borrowing.

(ii)If any Converting Pounds Sterling Lender fails to pay to the Administrative
Agent the full amount required to be paid by such Converting Pounds Sterling
Lender in accordance with the foregoing clause (i), such Converting Pounds
Sterling Lender shall have failed to make available its portion of such
Borrowing and shall (unless such failure is cured) constitute a Defaulting
Lender hereunder.

(iii)Following receipt from a UK Borrower of any payment or prepayment with
respect to any Pounds Sterling Denominated Loans (all of which are required to
be paid by the UK Borrower in Pounds Sterling), the Administrative Agent shall
convert any such payment into Dollars prior to making a distribution to such
Converting Pounds Sterling Lender; provided that (A) the calculation with
respect to such conversion shall be effected by the Administrative Agent on the
date of the payment from the UK Borrower and (B) such calculation shall be made
with reference to the Spot Rate on such date.

(e)Conversion Procedures for Euro Denominated Revolving Loan Conversions. In
order to facilitate the making of Euro Denominated Loans made by Converting Euro
Lenders, conversion and settlement among the Administrative Agent and the
Converting Euro Lenders shall take place in accordance with the following:

(i)Following receipt of a Notice of Borrowing from a UK Borrower, the
Administrative Agent shall, on or prior to 4:00 P.M. (New York City time) on the
Interest Determination Date applicable to such Borrowing, notify each Converting
Euro Lender a calculation of the amount of US Dollars that such Converting Euro
Lender shall be required to provide to the Administrative Agent within the time
periods set forth in Section 2.04(b) in order that the Administrative Agent may
make available to the relevant UK Borrower at the Payment Office the pro rata
amount of such Borrowing of a Euro Denominated Revolving Loan required to be
made by such Converting Euro Lender; provided that (A) such calculation shall be
effected by the Administrative Agent on the date of the Borrowing set forth in
such Borrowing Notice and (B) such calculation shall be made with reference to
the Spot Rate on the Interest Determination Date applicable to such Borrowing.

(ii)If any Converting Euro Lender fails to pay to the Administrative Agent the
full amount required to be paid by such Converting Euro Lender in accordance
with the foregoing clause (i), such Converting Euro Lender shall have failed

-61-

--------------------------------------------------------------------------------

 

to make available its portion of such Borrowing and shall (unless such failure
is cured) constitute a Defaulting Lender hereunder. 

(iii)Following receipt from a UK Borrower of any payment or prepayment with
respect to any Euro Denominated Loans (all of which are required to be paid by
the UK Borrower in Euro), the Administrative Agent shall convert any such
payment into Dollars prior to making a distribution to such Converting Euro
Lender; provided that (A) the calculation with respect to such conversion shall
be effected by the Administrative Agent on the date of the payment from the UK
Borrower and (B) such calculation shall be made with reference to the Spot Rate
on such date.

(f)Conversion Procedures for Canadian Revolving Loan Conversions. In order to
facilitate the making of Canadian Dollar Denominated Loans made by Converting
Canadian Dollar Lenders, conversion and settlement among the Administrative
Agent and the Converting Canadian Dollar Lenders shall take place in accordance
with the following:

(i)Following receipt of a Notice of Borrowing from a Canadian Borrower, the
Administrative Agent shall, on or prior to 4:00 P.M. (New York City time) on the
Business Day immediately prior to such Borrowing, notify each Converting
Canadian Dollar Lender a calculation of the amount of US Dollars that such
Converting Canadian Dollar Lender shall be required to provide to the
Administrative Agent within the time periods set forth in Section 2.04(b) in
order that the Administrative Agent may make available to the relevant Canadian
Borrower at the Payment Office the pro rata amount of such Borrowing of a
Canadian Dollar Denominated Revolving Loan required to be made by such
Converting Canadian Dollar Lender; provided that (A) such calculation shall be
effected by the Administrative Agent on the date of the Borrowing set forth in
such Borrowing Notice and (B) such calculation shall be made with reference to
the Spot Rate on the Business Day immediately prior to such Borrowing.

(ii)If any Converting Canadian Dollar Lender fails to pay to the Administrative
Agent the full amount required to be paid by such Converting Canadian Dollar
Lender in accordance with the foregoing clause (i), such Converting Canadian
Dollar Lender shall have failed to make available its portion of such Borrowing
and shall (unless such failure is cured) constitute a Defaulting Lender
hereunder.

(iii)Following receipt from a Canadian Borrower of any payment or prepayment
with respect to any Canadian Dollar Denominated Loans (all of which are required
to be paid by the Canadian Borrowers in Canadian Dollars), the Administrative
Agent shall convert any such payment into Dollars prior to making a distribution
to such Converting Canadian Dollar Lender; provided that (A) the calculation
with respect to such conversion shall be effected by the Administrative Agent on
the date of the payment from the Canadian Borrowers and (B) such calculation
shall be made with reference to the Spot Rate on such date.

(g)Indemnification. Each Converting Pounds Sterling Lender, Converting Euro
Lender and Converting Canadian Dollar Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by any Credit Party and
without limiting the obligations of UK Company and UK Borrowers hereunder or
under any other Credit Document) ratably for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees) or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of any Pounds
Sterling Denominated Revolving Loans, Euro Denominated Revolving Loans or
Canadian Dollar Denominated Revolving Loans, provided that no Converting Pounds
Sterling Lender, Converting Euro Lender or Converting Canadian Dollar Lender
shall be liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the Administrative Agent.  Without limiting
the foregoing, each Converting Pounds Sterling Lender agrees to reimburse the
Administrative Agent promptly upon demand for such Converting Pounds Sterling
Lender’s ratable share of any costs or expenses payable by the Borrowers to the
Administrative Agent in respect of the Pounds Sterling Denominated Revolving
Loans to the extent that the Administrative Agent is not promptly reimbursed for
such costs and expenses by the Borrowers.  Without limiting the foregoing, each
Converting Euro Lender agrees to reimburse the Administrative Agent promptly
upon demand for such Converting Euro Lender’s ratable share of any costs or
expenses payable by the Borrowers to the Administrative Agent in respect of the
Euro Denominated Revolving Loans to the extent that the Administrative Agent is
not promptly reimbursed for such costs and expenses by the Borrowers.  Without
limiting the foregoing, each Converting Canadian Dollar Lender agrees to
reimburse the Administrative Agent promptly upon demand for such Converting
Canadian Dollar Lender’s ratable share of any costs or expenses payable by the
Borrowers to the Administrative Agent in respect of the Canadian Dollar
Denominated Revolving Loans to the extent that the Administrative Agent is not
promptly reimbursed for such costs and expenses by the Borrowers.  The agreement
contained in this Section 2.16(g) shall survive payment in full of all Loans.

2.17Equivalent Amount. For purposes of this Agreement, the Equivalent Amount of
each Loan not denominated in Dollars shall be calculated on the date when any
such Loan is made, such Letter of Credit is issued, and at such other times as
designated by the Administrative Agent.  Such Equivalent Amount shall remain in
effect until the same is recalculated by the

-62-

--------------------------------------------------------------------------------

 

Administrative Agent as provided above and notice of such recalculation is
delivered to the US Company, it being understood that until such notice of such
recalculation is delivered, the Dollar Equivalent shall be that Dollar
Equivalent as last reported to US Company by the Administrative Agent.  The
Administrative Agent shall promptly notify US Company and the Lenders of each
such determination of the Equivalent Amount of each such Loan. 

2.18[Reserved].

2.19Defaulting Lenders. (a) Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, the following provisions shall apply until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 13.12 and in the definition of “Required
Lender”.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article V or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.02 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.20; fourth, as the US
Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the US Company, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the
Issuing Lenders’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.20; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Lenders or Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, any Issuing Lender or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Letter of Credit Borrowings in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 7.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and Letter of Credit
Outstandings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Letter of Credit Outstandings
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letter of Credit Outstandings and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.19(a)(iv).  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.19(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 4.01(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive US Letter of Credit Fees,
UK Letter of Credit Fees and Canadian Letter of Credit Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 2.20.

(C)With respect to any fee payable under Section 4.01(a) or any US Letter of
Credit Fee, UK Letter of Credit Fee or Canadian Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause

-63-

--------------------------------------------------------------------------------

 

(A) or (B) above, the applicable Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letter of Credit
Outstandings or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the applicable Issuing Lender
or Swingline Lender, as applicable, the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to such Issuing Lender’s or
Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee. 

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in Letter of Credit
Outstandings and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective RL Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that after
giving effect to such reallocation (A) the Individual Exposure of each
Non-Defaulting Lender does not exceed such Non-Defaulting Lender’s Revolving
Loan Commitment, (B) the RL Percentage of the Aggregate Canadian Exposure of
each Non-Defaulting Lender does not exceed its Canadian Revolving Loan
Commitment, (C) the RL Percentage of the Aggregate UK Exposure of each
Non-Defaulting Lender does not exceed its UK Revolving Loan Commitment or (D)
the RL Percentage of the Aggregate US Exposure of each Non-Defaulting Lender
does not exceed its US Revolving Loan Commitment.  No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swingline Loans.  If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the
applicable Borrowers shall, without prejudice to any right or remedy available
to it hereunder or under Applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.20.

(b)Defaulting Lender Cure.  If the US Company, the Administrative Agent,
Swingline Lender and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their RL Percentages (without giving effect to Section 2.19(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c)Fronting Exposure.  No Issuing Lender shall be required to issue a Letter of
Credit under this Agreement at any time if any Lender is at that time a
Defaulting Lender, unless either (i) the applicable Issuing Lender(s) have
entered into arrangements  reasonably satisfactory to each of such Issuing
Lender(s) and the US Company  with the Borrowers or such Defaulting Lender to
eliminate such Issuing Lender(s) actual or potential Fronting Exposure or (ii)
Cash Collateral has been delivered in accordance with Section 2.20 to eliminate
such Issuing Lender(s) actual or potential Fronting Exposure (each of the
foregoing subsections (i) and (ii) after giving effect to Section 2.19(a)(iv))
with respect to the Defaulting Lender arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other Letter of
Credit Outstandings as to which such Issuing Lender(s) has actual or potential
Fronting Exposure, as it may elect in its sole discretion.  Additionally, the
Swingline Lender shall not be under any obligation to make any Swingline Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such credit extension may have, Fronting
Exposure which has not been Cash Collateralized in accordance with Section 2.20.

2.20Cash Collateral.

(a)Certain Credit Support Events.  If (i) the Issuing Lender has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in a Letter of Credit Borrowing, (ii) as of the date that is five (5)
Business Days prior to the Final Maturity Date, any Letter of Credit Outstanding
for any reason remains outstanding, (iii) the Borrowers shall be required to
provide Cash Collateral pursuant to Article XI, (iv) there shall exist a
Defaulting Lender or (v) the Borrowers shall be required to provide Cash
Collateral pursuant to Section 4.02(b), 5.01(b) or 13.12(b), as applicable, the
applicable Borrowers shall immediately (in the case of clause (iii) above) or
within one Business Day (in the case of clauses (i), (ii) and (iv) above),
following

-64-

--------------------------------------------------------------------------------

 

any request by the Administrative Agent or an Issuing Lender made in accordance
with Section 13.03, or on the date the US Company delivers the required notice
to the Administrative Agent under Section 4.02(b), 5.01(b) or 13.12(b), as
applicable (in the case of clause (v) above), provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined in the
case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.19 (a)(iv) and any Cash Collateral provided by the
Defaulting Lender).  If at any time the Administrative Agent determines, which
determination shall be dispositive absent manifest error, that any funds held as
Cash Collateral are subject to any right or claim of any Person other than the
Administrative Agent or an Issuing Lender or that the total amount of such funds
is less than the Minimum Collateral Amount, the applicable Borrowers will,
forthwith upon demand by the Administrative Agent made in accordance with
Section 13.03, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate amount over (y) the total amount of funds, if any, then held as Cash
Collateral that the Administrative Agent determines to be free and clear of any
such right and claim.  Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Laws, to reimburse the applicable Issuing Lender. 

(b)Grant of Security Interest.  Subject to Section 9.13(e), each Borrower, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Collateral Agent, for the benefit
of the Administrative Agent, the Collateral Agent, each Issuing Lender and the
Lenders, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.20(c).  If at any time the Administrative Agent
determines, which determination shall be dispositive absent manifest error, that
Cash Collateral is subject to any right or claim of any Person other than the
Collateral Agent, the Administrative Agent, the Lenders or the Issuing Lenders
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the applicable Borrowers will, promptly upon
demand by the Administrative Agent made in accordance with Section 13.03, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in a cash
collateral account to be established by, and under the sole dominion and control
of, the Collateral Agent.  The applicable Borrowers shall pay on demand therefor
from time to time all reasonable and documented account opening, activity and
other reasonable and documented administrative fees and charges in connection
with the maintenance and disbursement of Cash Collateral.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Agreement in respect of Letters
of Credit or Swingline Loans shall be held and applied to the satisfaction of
the specific Letter of Credit Outstandings, Swingline Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee)) or (ii) the determination by the Administrative Agent, which
determination shall be dispositive absent manifest error, that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the Issuing Lenders may agree that Cash Collateral shall not
be released but instead held to support future anticipated Fronting Exposure or
other obligations.

SECTION 3.Letters of Credit.

3.01US Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, any US Borrower may request that a US Issuing Lender issue, at any
time and from time to time on and after the Effective Date and prior to the 30th
day prior to the Final Maturity Date, for the joint and several account of the
US Borrowers and for the benefit of (x) any holder (or any trustee, agent or
other similar representative for any such holders) of US L/C Supportable
Obligations, an irrevocable standby letter of credit, in a form customarily used
by such US Issuing Lender or in such other form as is reasonably acceptable to
such US Issuing Lender, and (y) sellers of goods to the US Company or any of its
Subsidiaries, an irrevocable trade letter of credit, in a form customarily used
by such US Issuing Lender or in such other form as has been approved by such US
Issuing Lender (each such letter of credit, a “US Letter of Credit”) (although
without limiting the joint and several nature of the US Borrowers’ obligations
in respect of the US Letters of Credit, any particular US Letter of Credit may
name only one or more US Borrowers as the account party therein).  All US
Letters of Credit shall be issued on a sight basis only.

(b)Subject to and upon the terms and conditions set forth herein, each US
Issuing Lender agrees that it will, at any time and from time to time on and
after the Effective Date and prior to the 30th day prior to the Final Maturity
Date, following its receipt of the respective US Letter of Credit Request, issue
for the joint and several account of the US Borrowers, one or more US

-65-

--------------------------------------------------------------------------------

 

Letters of Credit as are permitted to remain outstanding hereunder without
giving rise to a Default or an Event of Default; provided that no US Issuing
Lender shall be under any obligation to issue any US Letter of Credit of the
types described above if at the time of such issuance:  

(i)any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such US Issuing Lender from
issuing such US Letter of Credit or any requirement of law applicable to such US
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such US Issuing
Lender shall prohibit, or request that such US Issuing Lender refrain from, the
issuance of letters of credit generally or such US Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to such US
Letter of Credit any restriction or reserve or capital requirement (for which
such US Issuing Lender is not otherwise compensated hereunder) not in effect
with respect to such US Issuing Lender on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable or in effect with respect to such
US Issuing Lender as of the date hereof and which such US Issuing Lender
reasonably and in good faith deems material to it;

(ii)such US Issuing Lender shall have received from such US Borrower, any other
Credit Party or the Required Lenders prior to the issuance of such US Letter of
Credit, notice of the type described in the second sentence of Section 3.07(b);
or

(iii)the Letter of Credit Outstandings with respect to Letters of Credit issued
by such Issuing Lender would exceed such Issuing Lender’s Letter of Credit
Commitment.

(c)Schedule 3.01(c) contains a description of letters of credit that were issued
by a Lender for the account of US Company prior to the Effective Date and which
remain outstanding on the Effective Date (and setting forth, with respect to
each such letter of credit, (i) the name of the issuing lender, (ii) the letter
of credit number, (iii) the name of the account party, (iv) the stated amount
(which shall be in Dollars), (v) the name of the beneficiary, (vi) the expiry
date and (vii) whether such letter of credit constitutes a standby letter of
credit or a trade letter of credit).  The US Company and each Lender hereby
acknowledges and agrees that each such letter of credit, including any extension
or renewal thereof in accordance with the terms thereof and hereof (each, as
amended from time to time in accordance with the terms thereof and hereof, an
“Existing US Letter of Credit”) shall constitute a “US Letter of Credit” for all
purposes of this Agreement and, notwithstanding anything to the contrary stated
in any such Existing US Letter of Credit (including, without limitation, the
account party named therein), shall be deemed issued on the Effective Date for
the account of the US Company.

3.02UK Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, any UK Borrower may request that a UK Issuing Lender issue, at any
time and from time to time on and after the Effective Date and prior to the 30th
day prior to the Final Maturity Date, for the joint and several account of the
UK Borrowers and for the benefit of (x) any person (or any trustee, agent or
other similar representative for any such person) to whom a UK L/C Supportable
Obligation is owed, an irrevocable standby letter of credit, in a form
customarily used by such UK Issuing Lender or in such other form as is
reasonably acceptable to such UK Issuing Lender, and (y) sellers of goods to the
UK Company or any of its Subsidiaries, an irrevocable trade letter of credit, in
a form customarily used by such UK Issuing Lender or in such other form as has
been approved by such UK Issuing Lender (each such letter of credit, a “UK
Letter of Credit”) (although without limiting the joint and several nature of
the UK Borrowers’ obligations in respect of the UK Letters of Credit, any
particular UK Letter of Credit may name only one or more UK Borrowers as the
account party therein).  All UK Letters of Credit shall be issued on a sight
basis only.

(b)Subject to and upon the terms and conditions set forth herein, each UK
Issuing Lender agrees that it will, at any time and from time to time on and
after the Effective Date and prior to the 30th day prior to the Final Maturity
Date, following its receipt of the respective UK Letter of Credit Request, issue
for the joint and several account of the UK Borrowers, one or more UK Letters of
Credit as are permitted to remain outstanding hereunder without giving rise to a
Default or an Event of Default; provided that no UK Issuing Lender shall be
under any obligation to issue any UK Letter of Credit of the types described
above if at the time of such issuance:

(i)any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such UK Issuing Lender from
issuing such UK Letter of Credit or any requirement of law applicable to such UK
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such UK Issuing
Lender shall prohibit, or request that such UK Issuing Lender refrain from, the
issuance of letters of credit generally or such UK Letter of Credit in
particular or shall impose upon such UK Issuing Lender with respect to such UK
Letter of Credit any restriction or reserve or capital requirement (for which
such UK Issuing Lender is not otherwise compensated hereunder) not in effect
with respect to such UK Issuing Lender on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable or in effect with respect to such
UK Issuing Lender as of the date hereof and which such UK Issuing Lender
reasonably and in good faith deems material to it;  

-66-

--------------------------------------------------------------------------------

 

(ii)such UK Issuing Lender shall have received from such UK Borrower, any other
Credit Party or the Required Lenders prior to the issuance of such UK Letter of
Credit, notice of the type described in the second sentence of Section 3.08(b);
or 

(iii)the Letter of Credit Outstandings with respect to Letters of Credit issued
by such Issuing Lender would exceed such Issuing Lender’s Letter of Credit
Commitment.

(c)Schedule 3.02(c) contains a description of letters of credit that were issued
by a Lender for the account of any UK Borrower prior to the Effective Date and
which remain outstanding on the Effective Date (and setting forth, with respect
to each such letter of credit, (i) the name of the issuing lender, (ii) the
letter of credit number, (iii) the name of the account party, (iv) the stated
amount (which shall be in Pounds Sterling or Euros), (v) the name of the
beneficiary, (vi) the expiry date and (vii) whether such letter of credit
constitutes a standby letter of credit or a trade letter of credit).  Each UK
Borrower and each Lender hereby acknowledges and agrees that each such letter of
credit, including any extension or renewal thereof in accordance with the terms
thereof and hereof (each, as amended from time to time in accordance with the
terms thereof and hereof, an “Existing UK Letter of Credit”) shall constitute a
“UK Letter of Credit” for all purposes of this Agreement and, notwithstanding
anything to the contrary stated in any such Existing UK Letter of Credit
(including, without limitation, the account party named therein), shall be
deemed issued on the Effective Date for the account of the applicable UK
Borrower.

3.03Canadian Letters of Credit. (a) Subject to and upon the terms and conditions
set forth herein, any Canadian Borrower may request that a Canadian Issuing
Lender issue, at any time and from time to time on and after the Effective Date
and prior to the 30th day prior to the Final Maturity Date, for the joint and
several account of the Canadian Borrowers and for the benefit of (x) any holder
(or any trustee, agent or other similar representative for any such holders) of
Canadian L/C Supportable Obligations, an irrevocable standby letter of credit,
in a form customarily used by such Canadian Issuing Lender or in such other form
as is reasonably acceptable to such Canadian Issuing Lender, and (y) sellers of
goods to the Canadian Company or any of its Subsidiaries, an irrevocable trade
letter of credit, in a form customarily used by such Canadian Issuing Lender or
in such other form as has been approved by such Canadian Issuing Lender (each
such letter of credit, a “Canadian Letter of Credit”) (although without limiting
the joint and several nature of the Canadian Borrowers’ obligations in respect
of the Canadian Letters of Credit, any particular Canadian Letter of Credit may
name only one or more Canadian Borrowers as the account party therein).  All
Canadian Letters of Credit shall be issued on a sight basis only.

(b)Subject to and upon the terms and conditions set forth herein, each Canadian
Issuing Lender agrees that it will, at any time and from time to time on and
after the Effective Date and prior to the 30th day prior to the Final Maturity
Date, following its receipt of the respective Canadian Letter of Credit Request,
issue for the joint and several account of the Canadian Borrowers, one or more
Canadian Letters of Credit as are permitted to remain outstanding hereunder
without giving rise to a Default or an Event of Default; provided that no
Canadian Issuing Lender shall be under any obligation to issue any Canadian
Letter of Credit of the types described above if at the time of such issuance:

(i)any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Canadian Issuing Lender
from issuing such Canadian Letter of Credit or any requirement of law applicable
to such Canadian Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Canadian Issuing Lender shall prohibit, or request that such Canadian
Issuing Lender refrain from, the issuance of letters of credit generally or such
Canadian Letter of Credit in particular or shall impose upon such Canadian
Issuing Lender with respect to such Canadian Letter of Credit any restriction or
reserve or capital requirement (for which such Canadian Issuing Lender is not
otherwise compensated hereunder) not in effect with respect to such Canadian
Issuing Lender on the date hereof, or any unreimbursed loss, cost or expense
which was not applicable or in effect with respect to such Canadian Issuing
Lender as of the date hereof and which such Canadian Issuing Lender reasonably
and in good faith deems material to it;  

(ii)such Canadian Issuing Lender shall have received from such Canadian
Borrower, any other Credit Party or the Required Lenders prior to the issuance
of such Canadian Letter of Credit, notice of the type described in the second
sentence of Section 3.09(b); or

(iii)the Letter of Credit Outstandings with respect to Letters of Credit issued
by such Issuing Lender would exceed such Issuing Lender’s Letter of Credit
Commitment.

(c)Schedule 3.03(c) contains a description of letters of credit that were issued
by a Lender for the account of any Canadian Borrower prior to the Effective Date
and which remain outstanding on the Effective Date (and setting forth, with
respect to each such letter of credit, (i) the name of the issuing lender, (ii)
the letter of credit number, (iii) the name of the account party, (iv) the
stated amount (which shall be in Canadian Dollars), (v) the name of the
beneficiary, (vi) the expiry date and (vii) whether such

-67-

--------------------------------------------------------------------------------

 

letter of credit constitutes a standby letter of credit or a trade letter of
credit).  Each Canadian Borrower and each Lender hereby acknowledges and agrees
that each such letter of credit, including any extension or renewal thereof in
accordance with the terms thereof and hereof (each, as amended from time to time
in accordance with the terms thereof and hereof, an “Existing Canadian Letter of
Credit”) shall constitute a “Canadian Letter of Credit” for all purposes of this
Agreement and, notwithstanding anything to the contrary stated in any such
Existing Canadian Letter of Credit (including, without limitation, the account
party named therein), shall be deemed issued on the Effective Date for the
account of the applicable Canadian Borrower. 

3.04Maximum US Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (a) no US Letter of Credit
shall be issued (or required to be issued) if the Stated Amount of such US
Letter of Credit, when added to the US Letter of Credit Outstandings (exclusive
of Unpaid US Drawings which are repaid on the date of, and prior to the issuance
of, the respective US Letter of Credit) at such time would exceed $50,000,000
(the “Maximum US Letter of Credit Amount”), (b) no US Letter of Credit shall be
issued (or required to be issued) at any time when the Aggregate US Exposure
exceeds (or would after giving effect to such issuance exceed) either (i) the US
Maximum Amount at such time or (ii) the US Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered), or when the Aggregate Exposure
exceeds (or would after giving effect to such issuance exceed) either (x) the
Total Revolving Loan Commitment or (y) the Aggregate Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered), (c) each US Letter of
Credit shall be denominated in Dollars, (d) each standby US Letter of Credit
shall by its terms terminate on or before the earlier of (i) the date which
occurs 12 months after the date of the issuance thereof (although any such
standby US Letter of Credit shall be extendible for successive periods of up to
12 months, but, in each case, not beyond the 5th Business Day prior to the Final
Maturity Date) and (ii) 5 Business Days prior to the Final Maturity Date and (e)
each trade US Letter of Credit shall by its terms terminate on or before the
earlier of (i) the date which occurs 180 days after the date of issuance thereof
and (ii) 5 Business Days prior to the Final Maturity Date.

3.05Maximum UK Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (a) no UK Letter of Credit
shall be issued (or required to be issued) if the Stated Amount of such UK
Letter of Credit, when added to the UK Letter of Credit Outstandings (exclusive
of Unpaid UK Drawings which are repaid on the date of, and prior to the issuance
of, the respective UK Letter of Credit) at such time would exceed $20,000,000 or
the Equivalent Amount thereof (the “Maximum UK Letter of Credit Amount”), (b) no
UK Letter of Credit shall be issued (or required to be issued) at any time when
the Aggregate UK Exposure exceeds (or would after giving effect to such issuance
exceed) either (i) the UK Maximum Amount at such time or (ii) the UK Borrowing
Base at such time (based on the Borrowing Base Certificate last delivered), or
when the Aggregate Exposure exceeds (or would after giving effect to such
issuance exceed) either (x) the Total Revolving Loan Commitment or (y) the
Aggregate Borrowing Base at such time (based on the Borrowing Base Certificate
last delivered), (c) each UK Letter of Credit shall be denominated in Pounds
Sterling or Euros, (d) each standby UK Letter of Credit shall by its terms
terminate on or before the earlier of (i) the date which occurs 12 months after
the date of the issuance thereof (although any such standby UK Letter of Credit
shall be extendible for successive periods of up to 12 months, but, in each
case, not beyond the 5th Business Day prior to the Final Maturity Date) and (ii)
5 Business Days prior to the Final Maturity Date and (e) each trade UK Letter of
Credit shall by its terms terminate on or before the earlier of (i) the date
which occurs 180 days after the date of issuance thereof and (ii) 5 Business
Days prior to the Final Maturity Date.

3.06Maximum Canadian Letter of Credit Outstandings; Final Maturities.
Notwithstanding anything to the contrary contained in this Agreement, (a) no
Canadian Letter of Credit shall be issued (or required to be issued) if the
Stated Amount of such Canadian Letter of Credit, when added to the Canadian
Letter of Credit Outstandings (exclusive of Unpaid Canadian Drawings which are
repaid on the date of, and prior to the issuance of, the respective Canadian
Letter of Credit) at such time would exceed $20,000,000 or the Equivalent Amount
thereof (the “Maximum Canadian Letter of Credit Amount”), (b) no Canadian Letter
of Credit shall be issued (or required to be issued) at any time when the
Aggregate Canadian Exposure exceeds (or would after giving effect to such
issuance exceed) either (i) the Canadian Maximum Amount at such time or (ii) the
Canadian Borrowing Base at such time (based on the Borrowing Base Certificate
last delivered), or when the Aggregate Exposure exceeds (or would after giving
effect to such issuance exceed) either (x) the Total Revolving Loan Commitment
or (y) the Aggregate Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered), (c) each Canadian Letter of Credit shall be
denominated in Canadian Dollars, (d) each standby Canadian Letter of Credit
shall by its terms terminate on or before the earlier of (i) the date which
occurs 12 months after the date of the issuance thereof (although any such
standby Canadian Letter of Credit shall be extendible for successive periods of
up to 12 months, but, in each case, not beyond the 5th Business Day prior to the
Final Maturity Date) and (ii) 5 Business Days prior to the Final Maturity Date
and (e) each trade Canadian Letter of Credit shall by its terms terminate on or
before the earlier of (i) the date which occurs 180 days after the date of
issuance thereof and (ii) 5 Business Days prior to the Final Maturity Date.

-68-

--------------------------------------------------------------------------------

 

3.07US Letter of Credit Requests; Minimum Stated Amount. (a) Whenever any US
Borrower desires that a US Letter of Credit be issued for its account, such US
Borrower shall give the Administrative Agent and the respective US Issuing
Lender at least five Business Days’ (or such shorter period as is acceptable to
such US Issuing Lender) written notice thereof (including by way of
facsimile).  Each notice shall be in the form of Exhibit F, appropriately
completed (each, a “US Letter of Credit Request”).  

(b)The making of each US Letter of Credit Request shall be deemed to be a
representation and warranty by the respective US Borrower to the Lenders that
such US Letter of Credit may be issued in accordance with, and will not violate
the requirements of, Section 3.04.  Unless the respective US Issuing Lender has
received notice from any US Borrower, any other US Credit Party or the Required
Lenders before it issues a US Letter of Credit that one or more of the
conditions specified in Section 6 or 7 are not then satisfied, or that the
issuance of such US Letter of Credit would violate Section 3.04, then such US
Issuing Lender shall, subject to the terms and conditions of this Agreement,
issue the requested US Letter of Credit for the account of the respective US
Borrower in accordance with such US Issuing Lender’s usual and customary
practices.  Upon the issuance of or modification or amendment to any standby US
Letter of Credit, each US Issuing Lender shall promptly notify the respective US
Borrower and the Administrative Agent, in writing of such issuance, modification
or amendment and such notice shall be accompanied by a copy of such US Letter of
Credit or the respective modification or amendment thereto, as the case may
be.  Promptly after receipt of such notice the Administrative Agent shall notify
the US Participants, in writing, of such issuance, modification or
amendment.  On the first Business Day of each week, each US Issuing Lender shall
furnish the Administrative Agent with a written (including via facsimile) report
of the daily aggregate outstandings of US Letters of Credit issued by such US
Issuing Lender for the immediately preceding week.  

(c)The initial Stated Amount of each US Letter of Credit shall not be less than
$25,000 or such lesser amount as is acceptable to the respective US Issuing
Lender.

3.08UK Letter of Credit Requests; Minimum Stated Amount. (a) Whenever any UK
Borrower desires that a UK Letter of Credit be issued for its account, such UK
Borrower shall give the Administrative Agent and the respective UK Issuing
Lender at least five Business Days’ (or such shorter period as is acceptable to
such UK Issuing Lender) written notice thereof (including by way of
facsimile).  Each notice shall be in the form of Exhibit G, appropriately
completed (each, a “UK Letter of Credit Request”).

(b)The making of each UK Letter of Credit Request shall be deemed to be a
representation and warranty by the respective UK Borrower to the Lenders that
such UK Letter of Credit may be issued in accordance with, and will not violate
the requirements of, Section 3.05.  Unless the respective UK Issuing Lender has
received notice from any UK Borrower, any other UK Credit Party or the Required
Lenders before it issues a UK Letter of Credit that one or more of the
conditions specified in Section 6 or 7 are not then satisfied, or that the
issuance of such UK Letter of Credit would violate Section 3.05, then such UK
Issuing Lender shall, subject to the terms and conditions of this Agreement,
issue the requested UK Letter of Credit for the account of the respective UK
Borrower in accordance with such UK Issuing Lender’s usual and customary
practices.  Upon the issuance of or modification or amendment to any standby UK
Letter of Credit, each UK Issuing Lender shall promptly notify the respective UK
Borrower and the Administrative Agent, in writing of such issuance, modification
or amendment and such notice shall be accompanied by a copy of such UK Letter of
Credit or the respective modification or amendment thereto, as the case may
be.  Promptly after receipt of such notice the Administrative Agent shall notify
the UK Participants, in writing, of such issuance, modification or
amendment.  On the first Business Day of each week, each UK Issuing Lender shall
furnish the Administrative Agent with a written (including via facsimile) report
of the daily aggregate outstandings of UK Letters of Credit issued by such UK
Issuing Lender for the immediately preceding week.  

(c)The initial Stated Amount of each UK Letter of Credit shall not be less than
£25,000 or €25,000, as applicable, or such lesser amount as is acceptable to the
respective UK Issuing Lender.

3.09Canadian Letter of Credit Requests; Minimum Stated Amount. (a) Whenever any
Canadian Borrower desires that a Canadian Letter of Credit be issued for its
account, such Canadian Borrower shall give the Administrative Agent and the
respective Canadian Issuing Lender at least five Business Days’ (or such shorter
period as is acceptable to such Canadian Issuing Lender) written notice thereof
(including by way of facsimile).  Each notice shall be in the form of Exhibit H,
appropriately completed (each, a “Canadian Letter of Credit Request”).

(b)The making of each Canadian Letter of Credit Request shall be deemed to be a
representation and warranty by the respective Canadian Borrower to the Lenders
that such Canadian Letter of Credit may be issued in accordance with, and will
not violate the requirements of, Section 3.06.  Unless the respective Canadian
Issuing Lender has received notice from any Canadian Borrower, any other
Canadian Credit Party or the Required Lenders before it issues a Canadian Letter
of Credit that one or more of the conditions specified in Section 6 or 7 are not
then satisfied, or that the issuance of such Canadian Letter of Credit would
violate Section 3.06, then such Canadian Issuing Lender shall, subject to the
terms and conditions of this Agreement, issue the requested

-69-

--------------------------------------------------------------------------------

 

Canadian Letter of Credit for the account of the respective Canadian Borrower in
accordance with such Canadian Issuing Lender’s usual and customary
practices.  Upon the issuance of or modification or amendment to any standby
Canadian Letter of Credit, each Canadian Issuing Lender shall promptly notify
the respective Canadian Borrower and the Administrative Agent, in writing of
such issuance, modification or amendment and such notice shall be accompanied by
a copy of such Canadian Letter of Credit or the respective modification or
amendment thereto, as the case may be.  Promptly after receipt of such notice
the Administrative Agent shall notify the Canadian Participants, in writing, of
such issuance, modification or amendment.  On the first Business Day of each
week, each Canadian Issuing Lender shall furnish the Administrative Agent with a
written (including via facsimile) report of the daily aggregate outstandings of
Canadian Letters of Credit issued by such Canadian Issuing Lender for the
immediately preceding week.   

(c)The initial Stated Amount of each Canadian Letter of Credit shall not be less
than CA$25,000 or such lesser amount as is acceptable to the respective Canadian
Issuing Lender.

3.10US Letter of Credit Participations. (a) Immediately upon the issuance by a
US Issuing Lender of any US Letter of Credit, such US Issuing Lender shall be
deemed to have sold and transferred to each Lender, and each such Lender (in its
capacity under this Section 3.10, a “US Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such US
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such US Participant’s RL Percentage, in such US
Letter of Credit, each drawing or payment made thereunder and the obligations of
the US Borrowers under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto.  Upon any change in the Revolving Loan
Commitments or RL Percentages of the Lenders pursuant to Section 2.13, 2.15 or
13.04(b), it is hereby agreed that, with respect to all outstanding US Letters
of Credit and Unpaid US Drawings relating thereto, there shall be an automatic
adjustment to the participations pursuant to this Section 3.10 to reflect the
new RL Percentages of the assignor and assignee Lender, as the case may be.

(b)In determining whether to pay under any US Letter of Credit, no US Issuing
Lender shall have any obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such US Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such US Letter of Credit.  Any
action taken or omitted to be taken by a US Issuing Lender under or in
connection with any US Letter of Credit issued by it shall not create for such
US Issuing Lender any resulting liability to any US Borrower, any other US
Credit Party, any Lender or any other Person unless such action is taken or
omitted to be taken with gross negligence or willful misconduct on the part of
such US Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

(c)In the event that a US Issuing Lender makes any payment under any US Letter
of Credit issued by it and the US Borrowers shall not have reimbursed such
amount in full to such US Issuing Lender pursuant to Section 3.13(a), such US
Issuing Lender shall promptly notify the Administrative Agent, which shall
promptly notify each US Participant of such failure, and each US Participant
shall promptly and unconditionally pay to such US Issuing Lender the amount of
such US Participant’s RL Percentage of such unreimbursed payment in Dollars in
immediately available funds.  If the Administrative Agent so notifies, prior to
12:00 Noon (New York City time) on any Business Day, any US Participant required
to fund a payment under a US Letter of Credit, such US Participant shall make
available to the respective US Issuing Lender in Dollars such US Participant’s
Percentage of the amount of such payment on such Business Day in immediately
available funds.  If and to the extent such US Participant shall not have so
made its RL Percentage of the amount of such payment available to the respective
US Issuing Lender, such US Participant agrees to pay to such US Issuing Lender,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to such US Issuing Lender at
the overnight Federal Funds Rate for the first three days and at the interest
rate applicable to Loans that are maintained as Base Rate Loans for each day
thereafter.  The failure of any US Participant to make available to a US Issuing
Lender its RL Percentage of any payment under any US Letter of Credit issued by
such US Issuing Lender shall not relieve any other US Participant of its
obligation hereunder to make available to such US Issuing Lender its RL
Percentage of any payment under any US Letter of Credit on the date required, as
specified above, but no US Participant shall be responsible for the failure of
any other US Participant to make available to such US Issuing Lender such other
US Participant’s RL Percentage of any such payment.  

(d)Whenever a US Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the US Participants pursuant to
clause (c) above, such US Issuing Lender shall pay to each such US Participant
which has paid its RL Percentage thereof, in Dollars and in same day funds, an
amount equal to such US Participant’s share (based upon the proportionate
aggregate amount originally funded by such US Participant to the aggregate
amount funded by all US Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.

(e)Upon the request of any US Participant, each US Issuing Lender shall furnish
to such US Participant copies of any standby US Letter of Credit issued by it
and such other documentation as may reasonably be requested by such US
Participant.

-70-

--------------------------------------------------------------------------------

 

(f)The obligations of the US Participants to make payments to each US Issuing
Lender with respect to US Letters of Credit shall be irrevocable and not subject
to any qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:  

(i)any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii)the existence of any claim, setoff, defense or other right which US Company
or any of its Subsidiaries may have at any time against a beneficiary named in a
US Letter of Credit, any transferee of any US Letter of Credit (or any Person
for whom any such transferee may be acting), the Administrative Agent, any US
Participant, or any other Person, whether in connection with this Agreement, any
US Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between US Company or any
Subsidiary of US Company and the beneficiary named in any such US Letter of
Credit);

(iii)any draft, certificate or any other document presented under any US Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(iv)the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v)the occurrence of any Default or Event of Default.

3.11UK Letter of Credit Participations. (a) Immediately upon the issuance by a
UK Issuing Lender of any UK Letter of Credit, such UK Issuing Lender shall be
deemed to have sold and transferred to each Lender, and each such Lender (in its
capacity under this Section 3.11, a “UK Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such UK
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such UK Participant’s RL Percentage, in such UK
Letter of Credit, each drawing or payment made thereunder and the obligations of
the UK Borrowers under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto.  Upon any change in the Revolving Loan
Commitments or RL Percentages of the Lenders pursuant to Section 2.13, 2.15 or
13.04(b), it is hereby agreed that, with respect to all outstanding UK Letters
of Credit and Unpaid UK Drawings relating thereto, there shall be an automatic
adjustment to the participations pursuant to this Section 3.11 to reflect the
new RL Percentages of the assignor and assignee Lender, as the case may be.

(b)In determining whether to pay under any UK Letter of Credit, no UK Issuing
Lender shall have any obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such UK Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such UK Letter of Credit.  Any
action taken or omitted to be taken by a UK Issuing Lender under or in
connection with any UK Letter of Credit issued by it shall not create for such
UK Issuing Lender any resulting liability to any UK Borrower, any other UK
Credit Party, any Lender or any other Person unless such action is taken or
omitted to be taken with gross negligence or willful misconduct on the part of
such UK Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

(c)In the event that a UK Issuing Lender makes any payment under any UK Letter
of Credit issued by it and the UK Borrowers shall not have reimbursed such
amount in full to such UK Issuing Lender pursuant to Section 3.14(a), such UK
Issuing Lender shall promptly notify the Administrative Agent, which shall
promptly notify each UK Participant of such failure, and each UK Participant
shall promptly and unconditionally pay to such UK Issuing Lender the amount of
such UK Participant’s RL Percentage of such unreimbursed payment in Pounds
Sterling or Euros, as applicable, in immediately available funds.  The
Administrative Agent shall also promptly provide each Converting Euro Lender and
Converting Pounds Sterling Lender a calculation of the amount of US Dollars that
such Converting Pounds Sterling Lender or Converting Euro Lender, as applicable,
shall be required to provide to the Administrative Agent consistent with Section
2.16. If the Administrative Agent so notifies, prior to 12:00 Noon (London time)
on any Business Day, any UK Participant required to fund a payment under a UK
Letter of Credit, such UK Participant shall make available to the respective UK
Issuing Lender in Pounds Sterling or Euros, as applicable, such UK Participant’s
Percentage of the amount of such payment on such Business Day in immediately
available funds.  If and to the extent such UK Participant shall not have so
made its RL Percentage of the amount of such payment available to the respective
UK Issuing Lender, such UK Participant agrees to pay to such UK Issuing Lender,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to such UK Issuing Lender
interest at the rate applicable to Loans that are maintained as UK LIBOR Loans
or EURIBOR Loans, as applicable with an Interest Period of one-week for each day
thereafter.  The failure of any UK Participant to make available to a UK Issuing
Lender its RL Percentage of any payment under any UK Letter of Credit issued by
such UK Issuing Lender shall not relieve any other UK Participant of its
obligation hereunder to make available to such UK Issuing Lender its RL
Percentage of any payment under any UK Letter of Credit on the date required, as
specified above, but

-71-

--------------------------------------------------------------------------------

 

no UK Participant shall be responsible for the failure of any other UK
Participant to make available to such UK Issuing Lender such other UK
Participant’s RL Percentage of any such payment.   

(d)Whenever a UK Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the UK Participants pursuant to
clause (c) above, such UK Issuing Lender shall pay to each such UK Participant
which has paid its RL Percentage thereof, in Pounds Sterling or Euros, as
applicable and in same day funds, an amount equal to such UK Participant’s share
(based upon the proportionate aggregate amount originally funded by such UK
Participant to the aggregate amount funded by all UK Participants) of the
principal amount of such reimbursement obligation and interest thereon accruing
after the purchase of the respective participations.

(e)Upon the request of any UK Participant, each UK Issuing Lender shall furnish
to such UK Participant copies of any standby UK Letter of Credit issued by it
and such other documentation as may reasonably be requested by such UK
Participant.

(f)The obligations of the UK Participants to make payments to each UK Issuing
Lender with respect to UK Letters of Credit shall be irrevocable and not subject
to any qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:

(i)any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii)the existence of any claim, setoff, defense or other right which US Company
or any of its Subsidiaries may have at any time against a beneficiary named in a
UK Letter of Credit, any transferee of any UK Letter of Credit (or any Person
for whom any such transferee may be acting), the Administrative Agent, any UK
Participant, or any other Person, whether in connection with this Agreement, any
UK Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between US Company or any
Subsidiary of US Company and the beneficiary named in any such UK Letter of
Credit);

(iii)any draft, certificate or any other document presented under any UK Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(iv)the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v)the occurrence of any Default or Event of Default.

3.12Canadian Letter of Credit Participations. (a) Immediately upon the issuance
by a Canadian Issuing Lender of any Canadian Letter of Credit, such Canadian
Issuing Lender shall be deemed to have sold and transferred to each Lender, and
each such Lender (in its capacity under this Section 3.12, a “Canadian
Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from such Canadian Issuing Lender, without recourse or warranty, an
undivided interest and participation, to the extent of such Canadian
Participant’s RL Percentage, in such Canadian Letter of Credit, each drawing or
payment made thereunder and the obligations of the Canadian Borrowers under this
Agreement with respect thereto, and any security therefor or guaranty pertaining
thereto.  Upon any change in the Revolving Loan Commitments or RL Percentages of
the Lenders pursuant to Section 2.13, 2.15 or 13.04(b), it is hereby agreed
that, with respect to all outstanding Canadian Letters of Credit and Unpaid
Canadian Drawings relating thereto, there shall be an automatic adjustment to
the participations pursuant to this Section 3.12 to reflect the new RL
Percentages of the assignor and assignee Lender, as the case may be.

(b)In determining whether to pay under any Canadian Letter of Credit, no
Canadian Issuing Lender shall have any obligation relative to the other Lenders
other than to confirm that any documents required to be delivered under such
Canadian Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Canadian Letter
of Credit.  Any action taken or omitted to be taken by a Canadian Issuing Lender
under or in connection with any Canadian Letter of Credit issued by it shall not
create for such Canadian Issuing Lender any resulting liability to any Canadian
Borrower, any other Canadian Credit Party, any Lender or any other Person unless
such action is taken or omitted to be taken with gross negligence or willful
misconduct on the part of such Canadian Issuing Lender (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

(c)In the event that a Canadian Issuing Lender makes any payment under any
Canadian Letter of Credit issued by it and the Canadian Borrowers shall not have
reimbursed such amount in full to such Canadian Issuing Lender pursuant to
Section

-72-

--------------------------------------------------------------------------------

 

3.15(a), such Canadian Issuing Lender shall promptly notify the Administrative
Agent, which shall promptly notify each Canadian Participant of such failure,
and each Canadian Participant shall promptly and unconditionally pay to such
Canadian Issuing Lender the amount of such Canadian Participant’s RL Percentage
of such unreimbursed payment in Canadian Dollars in immediately available
funds.  The Administrative Agent shall also promptly provide each Converting
Canadian Dollar Lender a calculation of the amount of US Dollars that such
Converting Canadian Dollar Lender shall be required to provide to the
Administrative Agent consistent with Section 2.16.  If the Administrative Agent
so notifies, prior to 12:00 Noon (Toronto time) on any Business Day, any
Canadian Participant required to fund a payment under a Canadian Letter of
Credit, such Canadian Participant shall make available to the respective
Canadian Issuing Lender in Canadian Dollars such Canadian Participant’s
Percentage of the amount of such payment on such Business Day in immediately
available funds.  If and to the extent such Canadian Participant shall not have
so made its RL Percentage of the amount of such payment available to the
respective Canadian Issuing Lender, such Canadian Participant agrees to pay to
such Canadian Issuing Lender, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to such Canadian Issuing Lender interest at the rate applicable to Canadian
Prime Rate Loans.  The failure of any Canadian Participant to make available to
a Canadian Issuing Lender its RL Percentage of any payment under any Canadian
Letter of Credit issued by such Canadian Issuing Lender shall not relieve any
other Canadian Participant of its obligation hereunder to make available to such
Canadian Issuing Lender its RL Percentage of any payment under any Canadian
Letter of Credit on the date required, as specified above, but no Canadian
Participant shall be responsible for the failure of any other Canadian
Participant to make available to such Canadian Issuing Lender such other
Canadian Participant’s RL Percentage of any such payment.   

(d)Whenever a Canadian Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Canadian
Participants pursuant to clause (c) above, such Canadian Issuing Lender shall
pay to each such Canadian Participant which has paid its RL Percentage thereof,
in Canadian Dollars and in same day funds, an amount equal to such Canadian
Participant’s share (based upon the proportionate aggregate amount originally
funded by such Canadian Participant to the aggregate amount funded by all
Canadian Participants) of the principal amount of such reimbursement obligation
and interest thereon accruing after the purchase of the respective
participations.

(e)Upon the request of any Canadian Participant, each Canadian Issuing Lender
shall furnish to such Canadian Participant copies of any standby Canadian Letter
of Credit issued by it and such other documentation as may reasonably be
requested by such Canadian Participant.

(f)The obligations of the Canadian Participants to make payments to each
Canadian Issuing Lender with respect to Canadian Letters of Credit shall be
irrevocable and not subject to any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:

(i)any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii)the existence of any claim, setoff, defense or other right which US Company
or any of its Subsidiaries may have at any time against a beneficiary named in a
Canadian Letter of Credit, any transferee of any Canadian Letter of Credit (or
any Person for whom any such transferee may be acting), the Administrative
Agent, any Canadian Participant, or any other Person, whether in connection with
this Agreement, any Canadian Letter of Credit, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between US Company or any Subsidiary of US Company and the beneficiary named in
any such Canadian Letter of Credit);

(iii)any draft, certificate or any other document presented under any Canadian
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv)the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v)the occurrence of any Default or Event of Default.

3.13Agreement to Repay US Letter of Credit Drawings. (a) Each US Borrower hereby
jointly and severally agrees to reimburse each US Issuing Lender, by making
payment to the Administrative Agent in Dollars in immediately available funds at
the Payment Office, for any payment or disbursement made by such US Issuing
Lender under any US Letter of Credit issued by it (each such amount, so paid
until reimbursed by the respective US Borrower, an “Unpaid US Drawing”), not
later than one Business Day following receipt by the respective US Borrower of
notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 11.08
shall have occurred and be continuing, in which case the Unpaid US Drawing shall
be due and payable immediately without presentment, demand, protest or notice of
any kind

-73-

--------------------------------------------------------------------------------

 

(all of which are hereby waived by the US Borrowers)), with interest on the
amount so paid or disbursed by such US Issuing Lender, to the extent not
reimbursed prior to 12:00 Noon (New York City time) on the date of such payment
or disbursement (or to the extent such Unpaid US Drawing is repaid with a US
Borrowing of US Revolving Loans constituting Base Rate Loans pursuant to (and to
the extent permitted by) clause (ii) of the proviso below), from and including
the date paid or disbursed to but excluding the date such US Issuing Lender was
reimbursed by the respective US Borrower therefor at a rate per annum equal to
the Base Rate as in effect from time to time plus the Applicable Margin as in
effect from time to time for Loans that are maintained as Base Rate Loans;
provided, however, to the extent such amounts are not reimbursed prior to 12:00
Noon (New York City time) on the third Business Day following the receipt by the
respective US Borrower of notice of such payment or disbursement or following
the occurrence of a Default or an Event of Default under Section 11.08, interest
shall thereafter accrue on the amounts so paid or disbursed by such US Issuing
Lender (and until reimbursed by the US Borrowers) at a rate per annum equal to
the Base Rate as in effect from time to time plus the Applicable Margin for
Loans that are maintained as Base Rate Loans as in effect from time to time plus
2%, with such interest to be payable on demand.  Each US Issuing Lender shall
give the respective US Borrower prompt written notice of each US Drawing under
any US Letter of Credit issued by it; provided that the failure to give any such
notice shall in no way affect, impair or diminish the US Borrowers’ obligations
hereunder.  

(b)The joint and several obligations of the US Borrowers under this Section 3.13
to reimburse each US Issuing Lender with respect to drafts, demands and other
presentations for payment under US Letters of Credit issued by it (each, a “US
Drawing”) (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which US Company, any US Borrower or any
Subsidiary of any US Borrower may have or have had against any Lender (including
in its capacity as a US Issuing Lender or as a US Participant), including,
without limitation, any defense based upon the failure of any drawing under a US
Letter of Credit to conform to the terms of the US Letter of Credit or any
nonapplication or misapplication by the beneficiary of the proceeds of such US
Drawing; provided, however, that no US Borrower shall be obligated to reimburse
any US Issuing Lender for any wrongful payment made by such US Issuing Lender
under a US Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such US
Issuing Lender (as determined by a court of competent jurisdiction in a final
and non-appealable decision).

3.14Agreement to Repay UK Letter of Credit Drawings. (a) Each UK Borrower hereby
jointly and severally agrees to reimburse each UK Issuing Lender, by making
payment to the Administrative Agent in Pounds Sterling or Euros, as applicable
in immediately available funds at the Payment Office, for any payment or
disbursement made by such UK Issuing Lender under any UK Letter of Credit issued
by it (each such amount, so paid until reimbursed by the respective UK Borrower,
an “Unpaid UK Drawing”), not later than one Business Day following receipt by
the respective UK Borrower of notice of such payment or disbursement (provided
that no such notice shall be required to be given if a Default or an Event of
Default under Section 11.08 shall have occurred and be continuing, in which case
the Unpaid UK Drawing shall be due and payable immediately without presentment,
demand, protest or notice of any kind (all of which are hereby waived by the UK
Borrowers)), with interest on the amount so paid or disbursed by such UK Issuing
Lender, to the extent not reimbursed prior to 12:00 Noon (London time) on the
date of such payment or disbursement (or to the extent such Unpaid UK Drawing is
repaid with a UK Borrowing of UK Revolving Loans pursuant to (and to the extent
permitted by) clause (ii) of the proviso below), from and including the date
paid or disbursed to but excluding the date such UK Issuing Lender was
reimbursed by the respective UK Borrower therefor at a rate per annum equal to
LIBOR or EURIBOR, as applicable, for Loans with a one-week Interest Period as in
effect from time to time plus the Applicable Margin as in effect from time to
time for UK Revolving Loans; provided, however, to the extent such amounts are
not reimbursed prior to 12:00 Noon (London time) on the third Business Day
following the receipt by the respective UK Borrower of notice of such payment or
disbursement or following the occurrence of a Default or an Event of Default
under Section 11.08, interest shall thereafter accrue on the amounts so paid or
disbursed by such UK Issuing Lender (and until reimbursed by the UK Borrowers)
at a rate per annum equal to LIBOR or EURIBOR, as applicable, for Loans with a
one-week Interest Period as in effect from time to time plus the Applicable
Margin for Loans that are maintained as UK Revolving Loans as in effect from
time to time plus 2%, with such interest to be payable on demand.  Each UK
Issuing Lender shall give the respective UK Borrower prompt written notice of
each UK Drawing under any UK Letter of Credit issued by it; provided that the
failure to give any such notice shall in no way affect, impair or diminish the
UK Borrowers’ obligations hereunder.

(b)The joint and several obligations of the UK Borrowers under this Section 3.14
to reimburse each UK Issuing Lender with respect to drafts, demands and other
presentations for payment under UK Letters of Credit issued by it (each, a “UK
Drawing”) (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which US Company, any UK Borrower or any
Subsidiary of US Company may have or have had against any Lender (including in
its capacity as a UK Issuing Lender or as a UK Participant), including, without
limitation, any defense based upon the failure of any drawing under a UK Letter
of Credit to conform to the terms of the UK Letter of Credit or any
nonapplication or misapplication by the beneficiary of the proceeds of such UK
Drawing; provided, however, that no UK Borrower shall be obligated to reimburse
any UK Issuing Lender for any wrongful payment made by such UK Issuing Lender
under a UK Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross

-74-

--------------------------------------------------------------------------------

 

negligence on the part of such UK Issuing Lender (as determined by a court of
competent jurisdiction in a final and non-appealable decision). 

3.15Agreement to Repay Canadian Letter of Credit Drawings. (a) Each Canadian
Borrower hereby jointly and severally agrees to reimburse each Canadian Issuing
Lender, by making payment to the Administrative Agent in Canadian Dollars in
immediately available funds at the Payment Office, for any payment or
disbursement made by such Canadian Issuing Lender under any Canadian Letter of
Credit issued by it (each such amount, so paid until reimbursed by the
respective Canadian Borrower, an “Unpaid Canadian Drawing”), not later than one
Business Day following receipt by the respective Canadian Borrower of notice of
such payment or disbursement (provided that no such notice shall be required to
be given if a Default or an Event of Default under Section 11.08 shall have
occurred and be continuing, in which case the Unpaid Canadian Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Canadian Borrowers)), with
interest on the amount so paid or disbursed by such Canadian Issuing Lender, to
the extent not reimbursed prior to 12:00 Noon (Toronto time) on the date of such
payment or disbursement (or to the extent such Unpaid Canadian Drawing is repaid
with a Canadian Borrowing of Canadian Revolving Loans pursuant to (and to the
extent permitted by) clause (ii) of the proviso below), from and including the
date paid or disbursed to but excluding the date such Canadian Issuing Lender
was reimbursed by the respective Canadian Borrower therefor at a rate per annum
equal to the Canadian Prime Rate plus the Applicable Margin as in effect from
time to time; provided, however, to the extent such amounts are not reimbursed
prior to 12:00 Noon (Toronto time) on the third Business Day following the
receipt by the respective Canadian Borrower of notice of such payment or
disbursement or following the occurrence of a Default or an Event of Default
under Section 11.08, interest shall thereafter accrue on the amounts so paid or
disbursed by such Canadian Issuing Lender (and until reimbursed by the Canadian
Borrowers) at a rate per annum equal to the Canadian Prime Rate plus the
Applicable Margin for Loans that are maintained as Canadian Prime Rate Loans as
in effect from time to time plus 2%, with such interest to be payable on
demand.  Each Canadian Issuing Lender shall give the respective Canadian
Borrower prompt written notice of each Canadian Drawing under any Canadian
Letter of Credit issued by it; provided that the failure to give any such notice
shall in no way affect, impair or diminish the Canadian Borrowers’ obligations
hereunder.

(b)The joint and several obligations of the Canadian Borrowers under this
Section 3.15 to reimburse each Canadian Issuing Lender with respect to drafts,
demands and other presentations for payment under Canadian Letters of Credit
issued by it (each, a “Canadian Drawing”) (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which US Company,
any Canadian Borrower or any Subsidiary of US Company may have or have had
against any Lender (including in its capacity as a Canadian Issuing Lender or as
a Canadian Participant), including, without limitation, any defense based upon
the failure of any drawing under a Canadian Letter of Credit to conform to the
terms of the Canadian Letter of Credit or any nonapplication or misapplication
by the beneficiary of the proceeds of such Canadian Drawing; provided, however,
that no Canadian Borrower shall be obligated to reimburse any Canadian Issuing
Lender for any wrongful payment made by such Canadian Issuing Lender under a
Canadian Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Canadian
Issuing Lender (as determined by a court of competent jurisdiction in a final
and non-appealable decision).

3.16Increased Costs – US Letters of Credit. If at any time after the Effective
Date, the introduction of or any change in any Applicable Law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by the NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any US Issuing Lender or any US
Participant with any request or directive by the NAIC or by any such
Governmental Authority (whether or not having the force of law), shall either
(a) impose, modify or make applicable any reserve, deposit, liquidity, capital
adequacy or similar requirement against letters of credit issued by any US
Issuing Lender or participated in by any US Participant, or (b) impose on any US
Issuing Lender or any US Participant any other conditions relating, directly or
indirectly, to this Agreement or any US Letter of Credit; and the result of any
of the foregoing is to increase the cost to any US Issuing Lender or any US
Participant of issuing, maintaining or participating in any US Letter of Credit,
or reduce the amount of any sum received or receivable by any US Issuing Lender
or any US Participant hereunder or reduce the rate of return on its capital with
respect to US Letters of Credit (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such US Issuing
Lender or such US Participant pursuant to the laws of the jurisdiction in which
it is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), then, upon the delivery of the
certificate referred to below to the US Company by any US Issuing Lender or any
US Participant (a copy of which certificate shall be sent by such US Issuing
Lender or such US Participant to the Administrative Agent), the US Borrowers
jointly and severally agree to pay to such US Issuing Lender or such US
Participant such additional amount or amounts as will compensate such US Issuing
Lender or such US Participant for such increased cost or reduction in the amount
receivable or reduction on the rate of return on its capital.  Any US Issuing
Lender or any US Participant, upon determining that any additional amounts will
be payable to it pursuant to this Section 3.16, will give prompt written notice
thereof to the US Company, which notice shall include a certificate submitted to
the US Company by such US Issuing Lender or such US Participant (a copy of which
certificate shall be sent by such US Issuing Lender or such US Participant to
the Administrative Agent), setting forth in reasonable detail the basis for the
calculation of such additional amount or amounts necessary to compensate

-75-

--------------------------------------------------------------------------------

 

such US Issuing Lender or such US Participant.  The certificate required to be
delivered pursuant to this Section 3.16 shall, absent manifest error, be final
and conclusive and binding on the US Borrowers.  

3.17Increased Costs – UK Letters of Credit. If at any time after the Effective
Date, the introduction of or any change in any Applicable Law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by the NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any UK Issuing Lender or any UK
Participant with any request or directive by the NAIC or by any such
Governmental Authority (whether or not having the force of law), shall either
(a) impose, modify or make applicable any reserve, deposit, capital adequacy,
liquidity or similar requirement against letters of credit issued by any UK
Issuing Lender or participated in by any UK Participant, or (b) impose on any UK
Issuing Lender or any UK Participant any other conditions relating, directly or
indirectly, to this Agreement or any UK Letter of Credit; and the result of any
of the foregoing is to increase the cost to any UK Issuing Lender or any UK
Participant of issuing, maintaining or participating in any UK Letter of Credit,
or reduce the amount of any sum received or receivable by any UK Issuing Lender
or any UK Participant hereunder or reduce the rate of return on its capital with
respect to UK Letters of Credit (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such UK Issuing
Lender or such UK Participant pursuant to the laws of the jurisdiction in which
it is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), then, upon the delivery of the
certificate referred to below to the US Company or UK Company by any UK Issuing
Lender or any UK Participant (a copy of which certificate shall be sent by such
UK Issuing Lender or such UK Participant to the Administrative Agent), the UK
Borrowers jointly and severally agree to pay to such UK Issuing Lender or such
UK Participant such additional amount or amounts as will compensate such UK
Issuing Lender or such UK Participant for such increased cost or reduction in
the amount receivable or reduction on the rate of return on its capital.  Any UK
Issuing Lender or any UK Participant, upon determining that any additional
amounts will be payable to it pursuant to this Section 3.17, will give prompt
written notice thereof to the US Company, which notice shall include a
certificate submitted to the US Company by such UK Issuing Lender or such UK
Participant (a copy of which certificate shall be sent by such UK Issuing Lender
or such UK Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the calculation of such additional amount or amounts
necessary to compensate such UK Issuing Lender or such UK Participant.  The
certificate required to be delivered pursuant to this Section 3.17 shall, absent
manifest error, be final and conclusive and binding on the UK Borrowers.

3.18Increased Costs – Canadian Letters of Credit. If at any time after the
Effective Date, the introduction of or any change in any Applicable Law, rule,
regulation, order, guideline or request or in the interpretation or
administration thereof by the NAIC or any Governmental Authority charged with
the interpretation or administration thereof, or compliance by any Canadian
Issuing Lender or any Canadian Participant with any request or directive by the
NAIC or by any such Governmental Authority (whether or not having the force of
law), shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy, liquidity or similar requirement against letters of credit
issued by any Canadian Issuing Lender or participated in by any Canadian
Participant, or (b) impose on any Canadian Issuing Lender or any Canadian
Participant any other conditions relating, directly or indirectly, to this
Agreement or any Canadian Letter of Credit; and the result of any of the
foregoing is to increase the cost to any Canadian Issuing Lender or any Canadian
Participant of issuing, maintaining or participating in any Canadian Letter of
Credit, or reduce the amount of any sum received or receivable by any Canadian
Issuing Lender or any Canadian Participant hereunder or reduce the rate of
return on its capital with respect to Canadian Letters of Credit (except for
changes in the rate of tax on, or determined by reference to, the net income or
net profits of such Canadian Issuing Lender or such Canadian Participant
pursuant to the laws of the jurisdiction in which it is organized or in which
its principal office or applicable lending office is located or any subdivision
thereof or therein), then, upon the delivery of the certificate referred to
below to the US Company or Canadian Company by any Canadian Issuing Lender or
any Canadian Participant (a copy of which certificate shall be sent by such
Canadian Issuing Lender or such Canadian Participant to the Administrative
Agent), the Canadian Borrowers jointly and severally agree to pay to such
Canadian Issuing Lender or such Canadian Participant such additional amount or
amounts as will compensate such Canadian Issuing Lender or such Canadian
Participant for such increased cost or reduction in the amount receivable or
reduction on the rate of return on its capital.  Any Canadian Issuing Lender or
any Canadian Participant, upon determining that any additional amounts will be
payable to it pursuant to this Section 3.18, will give prompt written notice
thereof to the US Company, which notice shall include a certificate submitted to
the US Company by such Canadian Issuing Lender or such Canadian Participant (a
copy of which certificate shall be sent by such Canadian Issuing Lender or such
Canadian Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the calculation of such additional amount or amounts
necessary to compensate such Canadian Issuing Lender or such Canadian
Participant.  The certificate required to be delivered pursuant to this Section
3.18 shall, absent manifest error, be final and conclusive and binding on the
Canadian Borrowers.

SECTION 4.Commitment Commission; Fees; Reductions of Commitment.

4.01Fees. (a) The US Borrowers jointly and severally agree to pay to the
Administrative Agent for distribution to each Non-Defaulting Lender a commitment
commission (the “Commitment Commission”) for the period from and including the
Effective Date to and including the Final Maturity Date (or such earlier date on
which the Total Revolving Loan Commitment has been terminated) computed at a
rate per annum equal to the Applicable Commitment Commission Percentage of the
Unutilized

-76-

--------------------------------------------------------------------------------

 

Revolving Loan Commitment of such Non-Defaulting Lender as in effect from time
to time.  Accrued Commitment Commission shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the date upon which the Total
Revolving Loan Commitment is terminated.  

(b)The US Borrowers jointly and severally agree to pay to the Administrative
Agent for distribution to each Lender (based on each such Lender’s respective RL
Percentage) a fee in respect of each US Letter of Credit (the “US Letter of
Credit Fee”) for the period from and including the date of issuance of such US
Letter of Credit to and including the date of termination or expiration of such
US Letter of Credit, computed at a rate per annum equal to the Applicable Margin
as in effect from time to time during such period with respect to US Revolving
Loans that are maintained as LIBOR Loans on the daily Stated Amount of each such
US Letter of Credit.  The Borrowers jointly and severally agree to pay to the
Administrative Agent for distribution to each Lender (based on each such
Lender’s respective RL Percentage) a fee in respect of each UK Letter of Credit
(the “UK Letter of Credit Fee”) for the period from and including the date of
issuance of such UK Letter of Credit to and including the date of termination or
expiration of such UK Letter of Credit, computed at a rate per annum equal to
the Applicable Margin as in effect from time to time during such period with
respect to LIBOR Loans or EURIBOR Loans on the daily Stated Amount of each such
UK Letter of Credit.  The UK Letter of Credit Fee shall be payable in Pounds
Sterling or Euros, as applicable, or at the request of the Administrative Agent,
Dollars, with the applicable exchange rate calculated in a manner acceptable to
the Administrative Agent.  The Borrowers jointly and severally agree to pay to
the Administrative Agent for distribution to each Lender (based on each such
Lender’s respective RL Percentage) a fee in respect of each Canadian Letter of
Credit (the “Canadian Letter of Credit Fee”) for the period from and including
the date of issuance of such Canadian Letter of Credit to and including the date
of termination or expiration of such Canadian Letter of Credit, computed at a
rate per annum equal to the Applicable Margin as in effect from time to time
during such period with respect to Canadian LIBOR Loans on the daily Stated
Amount of each such Canadian Letter of Credit.  The Canadian Letter of Credit
Fee shall be payable in Canadian Dollars or at the request of the Administrative
Agent, Dollars, with the applicable exchange rate calculated in a manner
acceptable to the Administrative Agent.  Accrued Letter of Credit Fees shall be
due and payable quarterly in arrears on the first day of each fiscal quarter
hereafter and on the first day on or after the termination of the Total
Revolving Loan Commitment upon which no Letters of Credit remain outstanding.

(c)The US Borrowers jointly and severally agree to pay to each US Issuing
Lender, for its own account, a facing fee in respect of each US Letter of Credit
issued by such Issuing Lender and the Borrowers jointly and severally agree to
pay to each UK Issuing Lender and each Canadian Issuing Lender, for its own
account, a facing fee in respect of each UK Letter of Credit and each Canadian
Letter of Credit, as applicable, issued by such Issuing Lender (in each case,
the “Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, equal to the greater of (i) $500.00 or the Equivalent Amount
thereof and (ii) 0.125% per annum on the daily Stated Amount of such Letter of
Credit.  Accrued Facing Fees shall be due and payable monthly in arrears on the
first day of each month hereafter and upon the first day on or after the
termination of the Total Revolving Loan Commitment, upon which no Letters of
Credit remain outstanding.

(d)The US Borrowers jointly and severally agree to pay to each US Issuing
Lender, for its own account, upon each payment under, issuance of, or amendment
to, any US Letter of Credit issued by it, such amount as shall at the time of
such event be the administrative charge and the reasonable expenses which such
US Issuing Lender is generally imposing in connection with such occurrence with
respect to letters of credit.  The Borrowers jointly and severally agree to pay
to each UK Issuing Lender and each Canadian Issuing Lender, for its own account,
upon each payment under, issuance of, or amendment to, any UK Letter of Credit
issued by it and any Canadian Letter of Credit issued by it, such amount as
shall at the time of such event be the administrative charge and the reasonable
expenses which such UK Issuing Lender or Canadian Issuing Lender, as applicable,
is generally imposing in connection with such occurrence with respect to letters
of credit.

(e)The US Borrowers jointly and severally agree to pay to the Administrative
Agent such fees as may have been, or are hereafter, agreed to in writing from
time to time by US Company or any of its Domestic Subsidiaries and the
Administrative Agent.  The Borrowers jointly and severally agree to pay to the
Administrative Agent such fees as may have been, or are hereafter, agreed to in
writing from time to time by UK Company, Canadian Company or any of the Foreign
Subsidiaries and the Administrative Agent.

4.02Voluntary Termination of Unutilized Commitments. (a) Upon at least three
Business Days’ prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the US Company shall have the right, at any time or from time to
time, without premium or penalty to terminate the Total Unutilized Revolving
Loan Commitment in whole, or reduce it in part, pursuant to this Section
4.02(a), in an integral multiple of $1,000,000 in the case of partial reductions
to the Total Unutilized Revolving Loan Commitment; provided that each such
reduction shall apply proportionately to permanently reduce the Revolving Loan
Commitment of each Lender.

-77-

--------------------------------------------------------------------------------

 

(b)In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the US Company shall have the right, subject to obtaining
the consents required by Section 13.12(b), upon five Business Days’ prior
written notice to the Administrative Agent at the Notice Office (which notice
the Administrative Agent shall promptly transmit to each of the Lenders), to
terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all amounts, if any, owing pursuant to Section
2.11) are repaid concurrently with the effectiveness of such termination (at
which time Schedule 1.01(a) shall be deemed modified to reflect such changed
amounts) and such Lender’s RL Percentage of all outstanding Letters of Credit is
Cash Collateralized in accordance with Section 2.20, and at such time such
Lender shall no longer constitute a “Lender” for purposes of this Agreement,
except with respect to indemnifications under this Agreement (including, without
limitation, Sections 2.10, 2.11, 3.16, 3.17, 3.18, 5.04, 5.05, 12.06, 13.01 and
13.06), which shall survive as to such repaid Lender. 

(c)If the Borrowers at any time permanently reduce the Total Revolving Loan
Commitment hereunder, all availability levels denominated in Dollars, Canadian
Dollars, Euros or Pounds Sterling hereunder (including, without limitation, in
the definitions of “Applicable Margin”, “Minimum Availability Amount” and
“Payment Conditions” and in Section 10.04(a))  shall be decreased in proportion
to the ratio of the amount of such reduction in the Total Revolving Loan
Commitment to the Total Revolving Loan Commitment immediately prior to such
reduction and, for the avoidance of doubt, all such levels denominated in
percentages shall be calculated based on the Total Revolving Loan Commitment
after giving effect to such reduction.

4.03Mandatory Reduction of Commitments. (a) The Total Revolving Loan Commitment
(and the Revolving Loan Commitment of each Lender) shall terminate in its
entirety on December 14, 2015, unless the Effective Date has occurred on or
prior to such date.

(b)In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Revolving Loan Commitment (and the Revolving Loan
Commitment of each Lender) shall terminate in its entirety on the Final Maturity
Date.

SECTION 5.Prepayments; Payments; Taxes.

5.01Voluntary Prepayments. (a) Each Borrower shall have the right to prepay the
Loans, without premium or penalty, in whole or in part at any time and from time
to time on the following terms and conditions:  (i) such Borrower shall give the
Administrative Agent prior to 11:00 A.M. (New York City time) at the Notice
Office (A) at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay Base Rate Loans or
Canadian Prime Rate Loans (or same day notice in the case of a prepayment of
Swingline Loans) and (B) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay LIBOR
Loans or EURIBOR Loans, which notice (in each case) shall specify whether
Revolving Loans or Swingline Loans shall be prepaid, the amount of such
prepayment and the Types of Loans to be prepaid and, in the case of LIBOR Loans
or EURIBOR Loans, the specific Borrowing or Borrowings pursuant to which such
LIBOR Loans or EURIBOR Loans were made, and which notice the Administrative
Agent shall, promptly transmit to each of the Lenders; (ii) (x) each partial
prepayment of Revolving Loans pursuant to this Section 5.01(a) shall be in an
aggregate principal amount of at least $500,000, £500,000, €500,000 or
CA$500,000, as applicable (or such lesser amount as is acceptable to the
Administrative Agent) and (y) each partial prepayment of Swingline Loans
pursuant to this Section 5.01(a) shall be in an aggregate principal amount of at
least $100,000, £100,000 or €100,000, as applicable (or such lesser amount as is
acceptable to the Administrative Agent in any given case); provided that (A) if
any partial prepayment of US LIBOR Loans made pursuant to any Borrowing shall
reduce the outstanding principal amount of US LIBOR Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing may not be continued as a Borrowing of US LIBOR
Loans (and same shall automatically be converted into a Borrowing of Base Rate
Loans) and any election of an Interest Period with respect thereto given by such
Borrower shall have no force or effect, (B) if any partial prepayment of UK
Revolving Loans made pursuant to any Borrowing shall reduce the outstanding
principal amount of UK Revolving Loans made pursuant to such Borrowing to an
amount less than the Minimum Borrowing Amount applicable thereto, then such
Borrowing shall automatically be converted into a Borrowing of UK Revolving
Loans with an Interest Period of one week, and (C) if any partial prepayment of
Canadian LIBOR Loans made pursuant to any Borrowing shall reduce the outstanding
principal amount of Canadian LIBOR Loans made pursuant to such Borrowing to an
amount less than the Minimum Borrowing Amount applicable thereto, then such
Borrowing may not be continued as a Borrowing of Canadian LIBOR Loans (and same
shall automatically be converted into a Borrowing of Canadian Prime Rate Loans)
and any election of an Interest Period with respect thereto given by such
Borrower shall have no force or effect; (iii) each prepayment pursuant to this
Section 5.01(a) in respect of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans; and (iv) the respective Borrower shall pay
all compensation due with respect to such prepayment specified in Section 2.11
concurrently with such prepayment.  

-78-

--------------------------------------------------------------------------------

 

(b)In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrowers may, upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay all
Loans of such Lender, together with accrued and unpaid interest, Fees and all
other amounts then owing to such Lender (including all amounts, if any, owing
pursuant to Section 2.11) in accordance with, and subject to the requirements of
Section 13.12(b), so long as (i) in the case of the repayment of Revolving Loans
of any Lender pursuant to this clause (b), (A) the Revolving Loan Commitment of
such Lender is terminated concurrently with such repayment pursuant to Section
4.02(b) (at which time Schedule 1.01(a) shall be deemed modified to reflect the
changed Revolving Loan Commitments) and (B) such Lender’s RL Percentage of all
outstanding Letters of Credit is Cash Collateralized in accordance with Section
2.20 and (ii) the consents, if any, required by Section 13.12(b) in connection
with the repayment pursuant to this clause (b) shall have been obtained. 

5.02Mandatory Repayments; Cash Collateralization. (a) (i)  On any day on which
the Aggregate US Exposure exceeds (A) the US Borrowing Base at such time (based
on the Borrowing Base Certificate last delivered) (other than during an Agent
Advance Period) and/or (B) the US Maximum Amount at such time, then in each
case, the US Borrowers jointly and severally shall repay on such day the
principal of US Swingline Loans and, after all US Swingline Loans have been
repaid in full or if no US Swingline Loans are outstanding, US Revolving Loans
in an amount equal to such excess.  If, after giving effect to the repayment of
all outstanding US Swingline Loans and US Revolving Loans, the aggregate amount
of the US Letter of Credit Outstandings exceeds (A) the US Borrowing Base at
such time (based on the Borrowing Base Certificate last delivered) and/or (B)
the US Maximum Amount at the time, then in each case, the US Borrowers jointly
and severally shall pay to the Administrative Agent at the Payment Office on
such day an amount of cash and/or Cash Equivalents equal to the amount of such
excess, such cash and/or Cash Equivalents to be held as security for all US
Obligations of the US Borrowers to each applicable US Issuing Lender and the
Lenders hereunder in a cash collateral account to be established by, and under
the sole dominion and control of, the Collateral Agent.  Any such prepayment
under this Section 5.02(a)(i) shall be applied to reduce the outstanding
principal balance of the US Revolving Loans, but shall not permanently reduce
the Revolving Loan Commitments;

(ii)On any day on which the aggregate amount of the US Letter of Credit
Outstandings exceeds the Maximum US Letter of Credit Amount, the US Borrowers
jointly and severally shall pay to the Administrative Agent at the Payment
Office on such day an amount of cash and/or Cash Equivalents equal to the amount
of such excess, such cash and/or Cash Equivalents to be held as security for all
US Obligations of the US Borrowers to each applicable US Issuing Lender and the
Lenders hereunder in a cash collateral account to be established by, and under
the sole dominion and control of, the Collateral Agent;

(iii)On any day (including on any date on which Equivalent Amounts are
determined pursuant to Section 2.17)  on which the Aggregate UK Exposure exceeds
(A) the UK Borrowing Base at such time (based on the Borrowing Base Certificate
last delivered) (other than during an Agent Advance Period) and/or (B) the UK
Maximum Amount at such time, then in each case, the UK Borrowers, jointly and
severally, shall repay on such day the principal of UK Swingline Loans and,
after all UK Swingline Loans have been repaid in full or if no UK Swingline
Loans are outstanding, UK Revolving Loans in an amount equal to such
excess.  If, after giving effect to the repayment of all outstanding UK
Swingline Loans and UK Revolving Loans, the aggregate amount of the UK Letter of
Credit Outstandings exceeds (A) the UK Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered) and/or (B) the UK Maximum Amount at
the time, then in each case, the UK Borrowers, jointly and severally, shall pay
to the Administrative Agent at the Payment Office on such day an amount of cash
and/or Cash Equivalents equal to the amount of such excess, such cash and/or
Cash Equivalents to be held as security for all UK Obligations of the UK
Borrowers to each applicable UK Issuing Lender and the Lenders hereunder in a
cash collateral account to be established by, and under the sole dominion and
control of, the Collateral Agent.  Any such prepayment under this Section
5.02(a)(iii) shall be applied to reduce the outstanding principal balance of the
UK Revolving Loans, but shall not permanently reduce the Revolving Loan
Commitments;

(iv)On any day (including on any date on which Equivalent Amounts are determined
pursuant to Section 2.17) on which the aggregate amount of the UK Letter of
Credit Outstandings exceeds the Maximum UK Letter of Credit Amount, the UK
Borrowers jointly and severally shall pay to the Administrative Agent at the
Payment Office on such day an amount of cash and/or Cash Equivalents equal to
the amount of such excess, such cash and/or Cash Equivalents to be held as
security for all UK Obligations of the UK Borrowers to each applicable UK
Issuing Lender and the Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Collateral
Agent;

(v)On any day (including on any date on which Equivalent Amounts are determined
pursuant to Section 2.17) on which the Aggregate Canadian Exposure exceeds (A)
the Canadian Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) and/or (B) the Canadian Maximum Amount at such time,
then in each case, the Canadian Borrowers, jointly and severally, shall repay on
such day the principal of outstanding Canadian Revolving Loans in an amount
equal to such excess.  If, after giving effect to the repayment of all
outstanding Canadian Revolving Loans to the extent required by the immediately
preceding sentence, the aggregate amount of all outstanding Canadian Letter of
Credit Outstandings exceeds (A) the Canadian Borrowing Base

-79-

--------------------------------------------------------------------------------

 

at such time (based on the Borrowing Base Certificate last delivered) and/or (B)
the Canadian Maximum Amount at the time, then in each case, the Canadian
Borrowers, jointly and severally, shall pay to the Administrative Agent at the
Payment Office on such day an amount of cash and/or Cash Equivalents equal to
the amount of such excess, such cash and/or Cash Equivalents to be held as
security for all Canadian Obligations of the Canadian Borrowers to each
applicable Canadian Issuing Lender and the Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the Collateral Agent.  Any such prepayment under this Section 5.02(a)(iv)
shall be applied to reduce the outstanding principal balance of the Canadian
Revolving Loans, but shall not permanently reduce the Revolving Loan
Commitments; and 

(vi)On any day (including on any date on which Equivalent Amounts are determined
pursuant to Section 2.17) on which the aggregate amount of the Canadian Letter
of Credit Outstandings exceeds the Maximum Canadian Letter of Credit Amount, the
Canadian Borrowers jointly and severally shall pay to the Administrative Agent
at the Payment Office on such day an amount of cash and/or Cash Equivalents
equal to the amount of such excess, such cash and/or Cash Equivalents to be held
as security for all Canadian Obligations of the Canadian Borrowers to each
applicable Canadian Issuing Lender and the Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the Collateral Agent.

(b)[Reserved].

(c)[Reserved].

(d)With respect to each repayment of Loans required by this Section 5.02, the
Borrowers may designate the Types of Loans which are to be repaid and, in the
case of LIBOR Loans or EURIBOR Loans, the specific Borrowing or Borrowings
pursuant to which such LIBOR Loans or EURIBOR Loans were made; provided that:
(i) repayments of LIBOR Loans or EURIBOR Loans pursuant to this Section 5.02
made on a day other than the last day of an Interest Period applicable thereto
shall be subject to Section 2.11; (ii) if any repayment of LIBOR Loans or
EURIBOR Loans made pursuant to a single US Borrowing shall reduce the
outstanding LIBOR Loans or EURIBOR Loans made pursuant to such US Borrowing to
an amount less than the Minimum Borrowing Amount applicable thereto, such US
Borrowing shall be automatically converted into a Borrowing of Base Rate Loans;
and (iii) each repayment of any Loans made pursuant to a Borrowing shall be
applied pro rata among the Lenders holding such Loans.  In the absence of a
designation by a Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.

(e)In addition to any other mandatory repayments pursuant to this Section 5.02,
(i) all then outstanding Swingline Loans shall be repaid in full on the
Swingline Expiry Date and (ii) all then outstanding Revolving Loans shall be
repaid in full on the Final Maturity Date.

(f)In addition to any other mandatory repayments pursuant to this Section 5.02,
each Swingline Loan will be repaid (for the avoidance of doubt, such repayment
may be made with proceeds from Revolving Loans) no later than the seventh day
following the incurrence thereof; provided that, if the seventh day is not a
Business Day, such repayment shall be made on the next succeeding Business Day.

5.03Method and Place of Payment. (a) Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York City time) on the date when due and
shall be made, with respect to US Obligations, in US Dollars, with respect to UK
Obligations, in Pounds Sterling or Euros, as applicable, and with respect to
Canadian Obligations, in Canadian Dollars, in immediately available funds at the
Payment Office.  Whenever any payment to be made hereunder or under any Note
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day and, with respect
to payments of principal, interest shall be payable at the applicable rate
during such extension.

(b)Each US Credit Party shall, along with the Collateral Agent and certain
financial institutions selected by US Company and approved by the Administrative
Agent (the “Collection Banks”), enter into on or prior to the Effective Date (as
such date may be extended from time to time by the Administrative Agent in its
sole discretion) and thereafter maintain separate Cash Management Control
Agreements.  Each US Credit Party shall instruct all Account Debtors of such US
Credit Party, as the case may be, to remit all payments to the applicable “P.O.
Boxes”, “Lockbox Addresses” or a sub-account of the Collection Account of the
applicable Collection Bank with respect to all Accounts of such Account Debtor,
which remittances shall be collected by the applicable Collection Bank and
deposited in the applicable Collection Account.  All amounts received by any US
Credit Party and any Collection Bank in respect of any Account, in addition to
all other cash received from any other source, shall upon receipt be deposited
into a Collection Account or directly into the Concentration Account.  

-80-

--------------------------------------------------------------------------------

 

(c)All amounts held in all of the Collection Accounts, Disbursement Accounts,
Designated Petty Cash Accounts, Designated Payroll Accounts and LKE Joint
Accounts with respect to each US Credit Party shall be wired by the close of
business on each Business Day into one or more concentration accounts with the
Collateral Agent and/or one or more other institutions reasonably acceptable to
the Administrative Agent (each, a “Concentration Account”) unless such amounts
are otherwise required or permitted to be applied pursuant to Section 5.02;
provided, however, (x) so long as no Default and no Event of Default then
exists, a balance of up to $10,000,000 in the aggregate may be maintained in all
Disbursement Accounts, Designated Petty Cash Accounts and Designated Payroll
Accounts and (y) so long as no Default and no Event of Default and no Compliance
Period then exists, each LKE Qualified Intermediary may retain during any
applicable LKE Period in any applicable LKE Joint Account any applicable LKE
Proceeds.  Except as, and to the extent, provided in the proviso to the
immediately preceding sentence, all of the Collection Accounts, Disbursement
Accounts, Designated Petty Cash Accounts and Designated Payroll Accounts shall
be “zero” balance accounts.  So long as no Event of Default or Compliance Period
then exists, the US Credit Parties shall be permitted to transfer cash from the
Concentration Accounts to the Disbursement Accounts, the Designated Petty Cash
Accounts and the Designated Payroll Accounts to be used for working capital and
general corporate purposes, all subject to the requirements of this Section
5.03(c) and pursuant to procedures and arrangements to be determined by the
Administrative Agent.  So long as no Default or Event of Default or Compliance
Period then exists, the US Credit Parties and the applicable LKE Qualified
Intermediary(ies) shall be permitted to transfer cash from the LKE Joint
Accounts to be used to acquire assets in accordance with a LKE Transaction,
subject to the requirements of this Section 5.03(c) and pursuant to procedures
and arrangements to be determined by the Administrative Agent.  If an Event of
Default or Compliance Period exists, all collected amounts held in the
Concentration Accounts shall be applied as provided in Section 5.03(d).  

(d)During the continuance of (i) a Compliance Period or an Event of Default, all
collected amounts held in the Concentration Accounts and (ii) an Event of
Default, all amounts or proceeds of Collateral otherwise directed to be applied
in accordance with this Section 5.03(d) by the terms of any Security Document,
shall, in each case, be distributed and applied on a daily basis in the
following order (in each case, to the extent the Administrative Agent has actual
knowledge of the amounts owing or outstanding as described below):  

(i)first, to the payment (on a ratable basis) of any outstanding Expenses
actually due and payable to the Administrative Agent and/or the Collateral Agent
under any of the Credit Documents and to repay or prepay outstanding Loans
advanced by the Administrative Agent on behalf of the Lenders pursuant to
Sections 2.01(i) and 2.04(d);

 

(ii)second, to the extent all amounts referred to in preceding clause (i) have
been paid in full, to pay (on a ratable basis) all outstanding Expenses actually
due and payable to each Issuing Lender under any of the Credit Documents and to
repay all outstanding Unpaid US Drawings, Unpaid UK Drawings and Unpaid Canadian
Drawings and all interest thereon;

 

(iii)third, to the extent all amounts referred to in preceding clauses (i) and
(ii) have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the Loans and all accrued and unpaid Fees
actually due and payable to the Administrative Agent, the Issuing Lenders and
the Lenders under any of the Credit Documents;

 

(iv)fourth, to the extent all amounts referred to in preceding clauses (i)
through (iii), inclusive, have been paid in full, to repay the outstanding
principal of Revolving Loans (whether or not then due and payable) and the
Qualified Swap Termination Value under Qualified Derivative Obligations
(provided that the aggregate amount of Qualified Swap Termination Values paid
pursuant to this clause (iv) shall not exceed the amount of the Reserves
established for Qualified Swap Termination Values under clause (xi) of the
definition of “Reserves”), ratably among (A) the Lenders holding such Revolving
Loans and (B) the Qualified Derivative Counterparties holding any such Qualified
Derivative Obligations, in proportion to the respective amounts described in
this clause (iv) held by them; and

 

(v)fifth, to the extent all amounts referred to in preceding clauses (i) through
(iv), inclusive, have been paid in full, to pay (on a ratable basis) all other
outstanding Obligations then due and payable to the Administrative Agent, the
Collateral Agent, the Lenders and the other Secured Creditors, under any of the
Credit Documents or otherwise (including, without limitation, the Swap
Termination Value of any Qualified Derivative Obligations (to the extent not
paid pursuant to clause (iv) above) and any Banking Products Obligations);

 

provided that, notwithstanding the foregoing, any such money, amounts and
proceeds received, recovered or applied by the Administrative Agent or the
Collateral Agent from any US Credit Party or otherwise pursuant to the US
Security Agreement, the US Pledge Agreement, the UK Share Charges or the
Canadian Share Charge or any other Security Document securing all of the
Obligations shall, within each of the foregoing sub-clauses (i) through (v),
first be applied to the US Obligations of the Administrative

-81-

--------------------------------------------------------------------------------

 

Agent, the Collateral Agent, the Issuing Lenders and the Lenders entitled to
such payment within such sub-clause, and, thereafter, ratably, to the UK
Obligations and Canadian Obligations of such Secured Creditors; and provided
further that all such moneys, amounts and proceeds received, recovered or
applied by the Collateral Agent or the Administrative Agent from any UK Credit
Party or Canadian Credit Party or otherwise pursuant to the UK Debentures, the
Canadian Security Agreement or any other Security Document securing only the UK
Obligations and the Canadian Obligations shall be applied in accordance with the
above sub-clauses (i) through (v), but solely to the extent such foregoing
Obligations constitute UK Obligations or Canadian Obligations.

 

(e)Each UK Subsidiary and each Canadian Subsidiary shall have entered into a
cash management system in form and substance satisfactory to the Administrative
Agent, including as required under clauses 4.1 and 10 of the UK Debentures and
Section 3.11 of the Canadian Security Agreement.

(f)Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain accounts on its books in the name of each
Borrower (collectively, the “Credit Account”) in which each Borrower will be
charged with all loans and advances made by the Lenders to the respective
Borrower for the respective Borrower’s account, including the Loans, the Letter
of Credit Outstandings, and the Fees, Expenses and any other Obligations
relating thereto.  Each Borrower will be credited, in accordance with this
Section 5.03, with all amounts received by the Lenders from such Borrower or
from others for its account, including, as set forth above, all amounts received
by the Administrative Agent and applied to the Obligations.  In no event shall
prior recourse to any Accounts or other Collateral be a prerequisite to the
Administrative Agent’s right to demand payment of any Obligation upon its
maturity.  Further, the Administrative Agent shall have no obligation whatsoever
to perform in any respect any of the Borrowers’ or Guarantors’ contracts or
obligations relating to the Accounts.

5.04Net Payments – US Borrowers. (a) To the extent permitted under Applicable
Law, all payments made by or on behalf of the US Borrowers and US Guarantors
hereunder and under any Credit Document will be made without setoff,
counterclaim or other defense.  All such payments will be made free and clear
of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments, including any
interest, additions to tax or penalties applicable thereto (“Taxes”) (but
excluding, except as provided in clause (ii) below, (i) any tax imposed on or
measured by the net income, branch profits taxes, and franchise taxes, in each
case, of a  Lender that holds US Obligations (1) imposed in lieu of income taxes
pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein or (2) that are Other
Connection Taxes, (ii) in the case of a Non-U.S. Lender that holds US
Obligations (other than an assignee pursuant to a request by a Borrower under
Section 2.13), any withholding tax that is imposed on amounts payable to such
Non-U.S. Lender at the time such Non-U.S. Lender becomes a party hereto or
changes its lending office (except to the extent that (1) such Lender’s assignor
(if any) would have been entitled, at the time of assignment, or (2) such Lender
would have been entitled, at the time it changed its lending office, in each
case, to receive additional amounts from the US Borrowers and US Guarantors with
respect to such withholding tax pursuant to this Section 5.04(a) but for such
assignment or change in lending office), (iii) is attributable to such Lender’s
failure to comply with Section 5.04(b), and (iv) any US Federal withholding
taxes imposed under FATCA) (all such non-excluded Taxes, levies, imposts,
duties, fees, assessments or other charges or withholding of a similar nature
(including any penalty or interest payable in connection with any failure to pay
or any delay in paying any of the same) being referred to collectively as
“Indemnified Taxes”).  If any Indemnified Taxes are so levied or imposed, the US
Borrowers and US Guarantors jointly and severally agree to pay the full amount
of such Indemnified Taxes, and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement or under any Credit
Document, after withholding or deduction for or on account of any Indemnified
Taxes (including such withholdings or deductions applicable to additional sums
payable under this Section), will not be less than the amount provided for
herein or in such Credit Document.    The US Borrowers will furnish to the
Administrative Agent within 45 days after the date the payment of any
Indemnified Taxes is due pursuant to Applicable Law certified copies of tax
receipts evidencing such payment by such US Borrowers.  The US Borrowers and US
Guarantors jointly and severally agree to indemnify and hold harmless the
Administrative Agent and each Lender that holds US Obligations, and reimburse
the Administrative Agent or such Lender, as applicable, within 10 days upon its
written request, for the amount of any Indemnified Taxes so levied or imposed
and paid by the Administrative Agent or such Lender, as applicable, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. For purposes of this Section 5.04, the term
“Lender” includes any Issuing Lender.

(b)Status of Lenders.

(i)Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for US Federal income tax purposes, which holds
US Obligations, agrees to deliver to US Company and the Administrative Agent on
or prior to the Effective Date, to the extent reasonably requested by either US
Company or the Administrative Agent, two accurate and complete signed copies of
Internal Revenue Services Form W-9 (or successor forms), or other

-82-

--------------------------------------------------------------------------------

 

documentation reasonably satisfactory to US Company and the Administrative
Agent, certifying to such Lender’s exemption from US Federal back-up
withholding. 

(ii)Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for US Federal income tax purposes (each, a
“Non-U.S. Lender”), which holds US Obligations, agrees to deliver to US Company
and the Administrative Agent on or prior to the Effective Date or, in the case
of a Non-U.S. Lender, which holds US Obligations, and that is an assignee or
transferee of an interest under this Agreement pursuant to Section 2.13 or
13.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, in each case, only if such Lender is
legally entitled to do so, whichever of the following is applicable:

 

(A)

two accurate and complete signed copies of Internal Revenue Service Form W-8ECI
or Form W-8BEN or W-8BEN-E (with respect to an exemption under an income tax
treaty) (or successor forms) certifying to such Lender’s entitlement as of such
date to an exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Credit Document;

 

(B)

if such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code and cannot deliver either Internal Revenue Service Form W-8ECI or Form
W-8BEN or W-8BEN-E (or any successor forms) pursuant to clause (A) above, (x) a
certificate substantially in the form of Exhibit I (any such certificate, a
“Section 5.04(b)(ii) Certificate”) and (y) two accurate and complete signed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (with respect to the
portfolio interest exemption) (or successor form) certifying to such Lender’s
entitlement as of such date to an exemption from United States withholding tax
with respect to payments of interest to be made under this Agreement and under
any Credit Document; or

 

(C)

Internal Revenue Service Form W-8IMY (together with any applicable forms listed
in (i) and (ii) of this Section) certifying to such Lender’s entitlement as of
such date to an exemption from United States withholding tax with respect to
payments to be made under this Agreement and under any Credit Document.  

(iii)If a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to US Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by US Company
or the Administrative Agent Internal Revenue Service Form W-8BEN-E or such other
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by US Company or the Administrative Agent as may be necessary for US
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(iv)Any Lender that holds US Obligations, which is entitled to an exemption from
or reduction of withholding Tax or back-up withholding with respect to payments
made under any Credit Document, shall deliver to US Company and the
Administrative Agent, at the time or times reasonably requested by US Company or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by US Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding, as the case may be. In addition, each Lender that holds US
Obligations agrees that from time to time after the Effective Date, when a lapse
in time or change in circumstances renders the previous certification obsolete
or inaccurate in any material respect, such Lender will deliver (only if such
Lender is legally entitled to do so) to US Company and the Administrative Agent
two new accurate and complete signed copies of the applicable Forms or other
Certificates described above as may be required in order to confirm or establish
the entitlement of such Lender to a continued exemption from or reduction in
United States withholding Tax or back-up withholding with respect to payments
under this Agreement and any Credit Document, or such Lender shall immediately
notify US Company and the Administrative Agent of its inability to deliver any
such Form or Certificate, in which case such Lender shall not be required to
deliver any such Form or Certificate pursuant to this Section 5.04(b).  

(v)For purposes of determining withholding Taxes imposed under FATCA, including
any FATCA-related compliance of any Person with this Section 5.04, from and
after the Effective Date, the Borrowers and the Administrative Agent agree to
treat (and the Lenders hereby authorize the Borrowers and the Administrative
Agent to treat) this Agreement

-83-

--------------------------------------------------------------------------------

 

and any Loans and extensions of credit hereunder as not qualifying as
“grandfathered obligations” within the meaning of United States Treasury
Regulation Section 1.1471-2(b)(2)(i) and 1.1471-2T(b)(2). 

5.05Tax Gross Up and Indemnities – UK Subsidiaries.

(a)Definitions.

In this Section:

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which:

(i)where it relates to a Treaty Lender that is a Lender set forth on Part II of
Schedule 1.01(a) hereof as of the Effective Date (each an “Original Treaty
Lender”), contains the scheme reference number and jurisdiction of tax residence
stated opposite that Original Treaty Lender’s name in Part II of Schedule
1.01(a), and

(A)where the Borrower is a Borrower as of the Effective Date (each an “Original
Borrower”), is filed with HM Revenue & Customs within 30 days of the date of
this Agreement; or

(B)where the Borrower is a Borrower that becomes a Borrower under this Agreement
after the date hereof (each an “Additional Borrower”), is filed with HM Revenue
& Customs within 30 days of the date on which that Borrower becomes an
Additional Borrower; or

(ii)where it relates to a Treaty Lender that becomes a Lender after the date of
this Agreement (each an “Additional Treaty Lender”), contains the scheme
reference number and jurisdiction of tax residence stated in respect of that
Lender in the relevant Assignment and Assumption Agreement, and

(A)where the Borrower is a Borrower as at the effective date of the relevant
Assignment and Assumption Agreement (the “Assignment Date”), is filed with HM
Revenue & Customs within 30 days of that Assignment Date; or

(B)where the Borrower is not a Borrower as at the relevant Assignment Date, is
filed with HM Revenue & Customs within 30 days of the date on which that
Borrower becomes an Additional Borrower.

“CTA” means the Corporation Tax Act 2009.

“ITA” means the United Kingdom Income Tax Act 2007.

“Party” means a party to this Agreement.

“Protected Party” means a Lender, Issuing Lender or Agent which is or will be
subject to any liability, or required to make any payment, for or on account of
Tax in relation to a sum received or receivable (or any sum deemed for the
purposes of Tax to be received or receivable) under a Credit Document.

“Qualifying Lender” means:

(i)a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Credit Document and is:

 

(A)

a Lender:

 

(1)

which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Credit Document; or

 

(2)

in respect of an advance made under a Credit Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made,

-84-

--------------------------------------------------------------------------------

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance or (in the case of (i)
above) which is a bank (as so designated) that would be within the charge to
United Kingdom corporation tax as regards any payment of interest made in
respect of that advance apart from section 18A of the CTA; or

 

(B)

a Lender which is:

 

(1)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

(2)

a partnership each member of which is:

 

(a)

a company so resident in the United Kingdom; or

 

(b)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of part 17 of the CTA;

 

(3)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company; or

 

(C)

a Treaty Lender; or

(ii)a Lender which is a building society (as defined for the purpose of section
880 of the ITA) making an advance under a Credit Document.

“Tax” means any present or future taxes, levies, imposts, duties, withholdings,
fees, assessments or other charges of whatever nature now or hereafter imposed
by any jurisdiction or by any political subdivision or taxing authority thereof
or therein with respect to such payments, including any interest, additions or
tax or penalties applicable thereto.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance to a UK
Borrower under a Credit Document is either:

(i)a company resident in the United Kingdom for United Kingdom tax purposes;

(ii)a partnership each member of which is:

 

(A)

a company so resident in the United Kingdom; or

 

(B)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of part 17 of the CTA; or

 

(C)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Credit Document.

-85-

--------------------------------------------------------------------------------

 

“Tax Payment” means either the increase in a payment made by a UK Subsidiary to
a Lender under Section 5.05(b) (Tax gross-up) or a payment under Section 5.05(c)
(Tax indemnity).

“Treaty Lender” means a Lender which:

(i)is treated as a resident of a Treaty State for the purposes of the Treaty;
and

(ii)does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“UK Non-Bank Lender” means:

(i)where a Lender becomes a Party on the day on which this Agreement is entered
into, a Lender listed as a UK Non-Bank Lender on Schedule 1.01(a); and

(ii)where a Lender becomes a Party after the day on which this Agreement is
entered into, a Lender which gives a Tax Confirmation in the Assignment and
Assumption Agreement which it executes on becoming a Party.

“VAT” means value added tax as provided for in the United Kingdom Value Added
Tax Act 1994 and any other tax of a similar nature, wherever imposed.

(b)Tax Gross-Up.

(i)Each UK Subsidiary shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

(ii)The UK Company shall promptly upon becoming aware that a UK Subsidiary must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Administrative Agent accordingly.  Similarly, a Lender
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender; provided that any failure to deliver any such
notification shall not constitute a failure to comply with such Lender’s express
obligations under, where applicable, subparagraph (vii) or (x) below.  If the
Administrative Agent receives such notification from a Lender it shall notify
the UK Company and that UK Subsidiary.

(iii)If a Tax Deduction is required by law to be made by a UK Subsidiary, the
amount of the payment due from that UK Subsidiary shall be increased to an
amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

(iv)A UK Subsidiary is not required to make an increased payment to a Lender
under paragraph (b)(iii) above for a Tax Deduction in respect of tax imposed by
the United Kingdom from a payment of interest on a Loan, if on the date on which
the payment falls due:

(A)

the payment could have been made to the relevant Lender without a Tax Deduction
if it was a Qualifying Lender, but on that date that Lender is not or has ceased
to be a Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty, or any published practice
or concession of any relevant taxing authority; or

(B)

(1)

the relevant Lender is a Qualifying Lender solely under sub-paragraph (i)(B) of
the definition of Qualifying Lender;

 

(2)

an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA which relates to that payment and that
Lender has received from that UK Subsidiary or the UK Company a certified copy
of that Direction; and

-86-

--------------------------------------------------------------------------------

 

 

(3)

the payment could have been made to the Lender without any Tax Deduction in the
absence of that Direction; or

(C)

the relevant Lender is a Qualifying Lender solely under sub-paragraph (i)(B) of
the definition of Qualifying Lender and it has not given a Tax Confirmation to
the UK Company and the payment could have been made to that Lender without a Tax
Deduction if that Lender had given a Tax Confirmation to the UK Company, on the
basis that the Tax Confirmation would have enabled the UK Company to have formed
a reasonable belief that the payment was an “excepted payment” for the purpose
of section 930 of the ITA;  or

(D)

the relevant Lender is a Treaty Lender and the UK Subsidiary making the payment
is able to demonstrate to the satisfaction of the Administrative Agent (in its
sole discretion) that the payment could have been made to the Lender without the
Tax Deduction had that Lender not failed to satisfy its express obligations
under, where applicable, subparagraph (vii) or (x) below, after the express
written request from a Borrower to do so.

 

(v)If a UK Subsidiary is required to make a Tax Deduction, that UK Subsidiary
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.

(vi)Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the UK Subsidiary making that Tax
Deduction shall deliver to the Administrative Agent for the Lender entitled to
the payment a statement under Section 975 of the ITA or other evidence
reasonably satisfactory to that Lender that the Tax Deduction has been made or
(as applicable) any appropriate payment paid to the relevant taxing authority.

(vii)Subject to subparagraph (ix) below, each Treaty Lender shall, upon the
express written request of the applicable UK Subsidiary which makes, or may
make, a payment to which such Treaty Lender is entitled, use reasonable efforts
to co-operate with such UK Subsidiary or such other Person in completing any
procedural formalities reasonably requested by such UK Subsidiary and necessary
for that UK Subsidiary to obtain authorisation to make that payment without a
Tax Deduction.

(viii)Each Original Treaty Lender set forth on Part II of Schedule 1.01(a)
hereof hereby (A) confirms that it holds a passport under the HMRC DT Treaty
Passport scheme, (B) elects that scheme to apply to such Lender’s Commitment and
its participation in any Loan hereunder and (C) confirms its scheme reference
number and its jurisdiction of tax residence, in each case set forth opposite
its name in Part II of Schedule 1.01(a); and having done so, that Lender shall
be under no further obligation pursuant to subparagraph (vii) above.

(ix)Each Additional Treaty Lender that becomes a Lender after the date of this
Agreement that elects to (A) confirm that it holds a passport under the HMRC DT
Treaty Passport scheme, (B) have that scheme apply to such Lender’s
participation in this Agreement and (C) confirms its scheme reference number and
its jurisdiction of tax residence, shall, in each case, do so in the Assignment
and Assumption Agreement to which it is a party; and having done so, that Lender
shall be under no further obligation pursuant to subparagraph (vii) above.

(x)If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph (viii) or (ix) above and:

 

(A)

a Borrower making a payment to that Lender has not made a Borrower DTTP Filing
in respect of that Lender; or

 

(B)

a Borrower making a payment to that Lender has made a Borrower DTTP Filing in
respect of that Lender but (1) that Borrower DTTP Filing has been rejected by HM
Revenue & Customs; or (2) HM Revenue & Customs has not given the Borrower
authority to make payments to that Lender without a Tax Deduction within 60 days
of the date of the Borrower DTTP Filing

and in each case, the Borrower has notified that Lender in writing requesting
such cooperation, the applicable Lender shall use its reasonable efforts to
co-operate with the applicable Borrower in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.

-87-

--------------------------------------------------------------------------------

 

(xi)If a Treaty Lender has not made the HMRC DT Treaty Passport scheme elections
and confirmations in accordance with paragraph (viii) or (ix) above, as
applicable, no Borrower shall make a Borrower DTTP Filing or file any other form
relating to the HMRC DT Treaty Passport scheme in respect of a Commitment by
such Lender or its participation in any Loan unless the Lender otherwise
agrees. 

(xii)Each Borrower shall, promptly on making any Borrower DTTP Filing, deliver a
copy of that Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

(xiii)A UK Non-Bank Lender which becomes a Party on the day on which this
Agreement is entered into gives a Tax Confirmation to the UK Company by entering
into this Agreement.

(xiv)A UK Non-Bank Lender shall promptly notify the UK Company and the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.

(c)Tax Indemnity.

(i)The UK Company shall (within three Business Days of demand by the
Administrative Agent) pay to a Protected Party an amount equal to the loss,
liability or cost which that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of Tax by that Protected
Party in respect of a Credit Document.

(ii)Paragraph (a) above shall not apply:

 

(A)

with respect to any Tax assessed on a Lender:

 

(1)

under the law of the jurisdiction in which that Lender is incorporated or, if
different, the jurisdiction (or jurisdictions) in which that Lender is treated
as resident for tax purposes; or

 

(2)

under the law of the jurisdiction in which that Lender’s lending office is
located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Lender;

 

(B)

to the extent a loss, liability or cost:

 

(1)

is compensated for by an increased payment under Section 5.05(b) (Tax gross-up);
or

 

(2)

would have been compensated for by an increased payment under Section 5.05(b)
(Tax gross-up) but was not so compensated solely because one of the exclusions
in paragraph (d) of Section 5.05(b) (Tax gross-up) applied.

(iii)A Protected Party making, or intending to make a claim under paragraph (a)
above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the UK Company.

(iv)A Protected Party shall, on receiving a payment from a UK Subsidiary under
this Section 5.05(c), notify the Administrative Agent.

(d)Tax Credit.

If a UK Subsidiary makes a Tax Payment and the relevant Lender determines in its
sole discretion that:

 

(a)

a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment or to a Tax Deduction in consequence
of which that Tax Payment was repaired; and

 

(b)

that Lender has obtained, utilised and retained that Tax Credit,

-88-

--------------------------------------------------------------------------------

 

the Lender shall pay an amount to the UK Subsidiary which that Lender determines
in its sole discretion will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been required to be
made by the UK Subsidiary.

(e)Stamp Taxes.

The UK Company shall pay and, within three Business Days of demand, indemnify
each Lender, Issuing Lender or Agent against any cost, loss or liability that
Lender, Issuing Lender or Agent incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of any Credit Document.

(f)Value Added Tax.

(i)All amounts set out, or expressed to be payable under a Credit Document by
any Party to a Lender, Issuing Lender or Agent which (in whole or in part)
constitute the consideration for any supply for VAT purposes shall be deemed to
be exclusive of any VAT which is chargeable on such supply, and accordingly,
subject to paragraph (ii) below, if  VAT is or becomes chargeable on any supply
made by any Lender, Issuing Lender or Agent to any Party under a Credit
Document, that Party shall pay to the Lender, Issuing Lender or Agent (in
addition to and at the same time as paying the consideration for such supply) an
amount equal to the amount of the VAT (and such Lender, Issuing Lender or Agent
shall promptly provide an appropriate VAT invoice to such Party).

(ii)If VAT is chargeable on any supply made by any Lender, Issuing Lender or
Agent (the “Supplier”) to any other Lender, Issuing Lender or Agent (the
“Receiver”) under a Credit Document, and any Party other than the Recipient (the
“Relevant Party”) is required by the terms of any Credit Document to pay an
amount equal to the consideration for such supply to the Supplier (rather than
being required to reimburse or indemnify the Receiver in respect of that
consideration):

 

(A)

(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT.  The Recipient must (where this paragraph (A) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Recipient receives from the relevant tax authority which it reasonably
determines relates to the VAT chargeable on that supply; and

 

(B)

(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(iii)Where a Credit Document requires any Party to reimburse a Lender, Issuing
Lender or Agent for any costs or expenses, that Party shall also at the same
time reimburse or indemnify (as the case may be) the Lender, Issuing Lender or
Agent for the full amount of such cost or expense, including such part thereof
as represents VAT save to the extent that the Lender, Issuing Lender or Agent
reasonably determines that it is entitled to credit or repayment from the
relevant tax authority in respect of such VAT.

(iv)Any reference in this Section 5.05(f) to any Party shall, at any time when
such Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994).

(v)In relation to any supply made by a Lender, Issuing Lender or Agent to any
Party under a Credit Document, if reasonably requested by such Lender, Issuing
Lender or Agent, that Party must promptly provide such Lender, Issuing Lender or
Agent with details of that Party’s VAT registration and such other information
as is reasonably requested in connection with such Lender, Issuing Lender or
Agent’s VAT reporting requirements in relation to such supply.

5.06Net Payments – Canadian Borrowers. (a) All payments made by or on behalf of
the Canadian Borrowers hereunder and under any Note will be made without setoff,
counterclaim or other defense.  All such payments will be made free and clear
of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or

-89-

--------------------------------------------------------------------------------

 

therein with respect to such payments (but excluding any tax imposed on or
measured by the net income or profits (including branch profits taxes) and
franchise or similar taxes imposed in lieu of income taxes of a Lender that
holds Canadian Obligations pursuant to the laws of the jurisdiction in which it
is organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision thereof or therein,
or Other Connection Taxes), and all interest, penalties or similar liabilities
with respect to such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges or withholding of a similar nature (including any
penalty or interest payable in connection with any failure to pay or any delay
in paying any of the same) (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges or withholding of a similar nature
(including any penalty or interest payable in connection with any failure to pay
or any delay in paying any of the same) being referred to collectively as
“Canadian Taxes”). 

(b)If any Canadian Taxes are so levied or imposed, the Canadian Borrowers shall
be entitled to withhold such amounts that it is required to withhold in respect
thereof and the Canadian Borrowers jointly and severally agree to remit the full
amount of such Canadian Taxes to the relevant Government Authority, and shall
pay such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement or under any Note, after withholding or
deduction for or on account of any Canadian Taxes, will not be less than the
amount that would have been paid and is provided for herein or in such Note had
such Canadian Taxes not been levied or imposed.  The Canadian Borrowers jointly
and severally agree to indemnify and hold harmless each Lender that holds
Canadian Obligations, and reimburse such Lender upon its written request, for
the amount of any Canadian Taxes so levied or imposed and paid by such Lender
(including, for greater certainty, any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Canadian
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority).

(c)If any amounts are payable in respect of Canadian Taxes pursuant to Section
5.06(b) hereof, the Canadian Borrowers jointly and severally agree to reimburse
each Lender that holds Canadian Obligations, upon the written request of such
Lender, for taxes imposed on or measured by the net income or profits (including
branch profits taxes) and franchise or similar taxes imposed in lieu of income
taxes of such Lender pursuant to the laws of the jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or taxing authority of any such jurisdiction in which such Lender is organized
or in which the principal office or applicable lending office of such Lender is
located and for any withholding of taxes as such Lender shall determine are
payable by, or withheld from, such Lender, in respect of such amounts so paid to
or on behalf of such Lender pursuant to Section 5.06(b) and in respect of any
amounts paid to or on behalf of such Lender pursuant to this Section 5.06(c).

(d)The Canadian Borrowers will furnish to the Administrative Agent within 45
days after the date the payment of any Canadian Taxes is due pursuant to
Applicable Law the original or a certified copy of a receipt issued by the
relevant Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)The Canadian Borrowers’ obligations under this Section 5.06 shall survive
indefinitely following the termination, cancellation, settlement or
extinguishment of this Agreement or any Note.

SECTION 6.Conditions Precedent to Credit Events on the Effective Date. The
effectiveness of this Agreement and the obligation of each Lender to make Loans,
and the obligation of each Issuing Lender to issue Letters of Credit, on the
Effective Date, are subject at the time of the making of such Loans or the
issuance of such Letters of Credit to the satisfaction of the following
conditions:

6.01Effective Date; Notes. On or prior to the Effective Date, (a) the Effective
Date shall have occurred as provided in Section 13.10 and (b) there shall have
been delivered to the Administrative Agent for the account of each of the
Lenders that has requested same the appropriate Revolving Notes executed by the
appropriate Borrowers and if requested by the Swingline Lender, the appropriate
Swingline Notes executed by the appropriate Borrowers, in each case, in the
amount, maturity and as otherwise provided herein.

6.02Officer’s Certificate. On the Effective Date, the Administrative Agent shall
have received a certificate, dated the Effective Date and signed on behalf of US
Company by the chairman of the board, the chief executive officer, the chief
financial officer, the president or any vice president of US Company, certifying
on behalf of US Company that all of the conditions have been satisfied on such
date.

6.03Opinions of Counsel. (a) On the Effective Date, the Administrative Agent
shall have received from DLA Piper LLP (US), counsel to the Credit Parties,
opinions addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders and dated the Effective Date covering the matters set forth in
Exhibit J-1 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request.

-90-

--------------------------------------------------------------------------------

 

(b)On the Effective Date, the Administrative Agent shall have received from DLA
Piper UK LLP, counsel to the Credit Parties, an opinion addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Effective Date covering the matters set forth in Exhibit J-2 and such other
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request. 

(c)On the Effective Date, the Administrative Agent shall have received: (i) from
LaBarge Weinstein LLP, Ontario and British Columbia counsel to the Credit
Parties, an opinion addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Effective Date covering certain matters of
Ontario and British Columbia law set forth in Exhibit J-3 and such other matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request; and (ii) from Stikeman Elliott LLP, Canadian counsel to the
Lenders, an opinion addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Effective Date covering certain matters of
Alberta law set forth in Exhibit J-3 and such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request.

(d)On the Effective Date, the Administrative Agent shall have received from
Morris James LLP, special Delaware counsel, an opinion addressed to the
Administrative Agent, the Collateral Agent, each of the Lenders and the other
parties named therein, and dated the Effective Date covering the matters set
forth in Exhibit J-4 and such other matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request.

(e)On the Effective Date, the Administrative Agent shall have received from DLA
Piper LLP (US), local counsel to the Credit Parties in Arizona, California,
Illinois and Texas, opinions addressed to the Administrative Agent, the
Collateral Agent and each of the Lenders and dated the Effective Date covering
the matters set forth in Exhibit J-5 and such other matters incident to the
transaction contemplated herein as the Administrative Agent may reasonably
request.

6.04Company Documents; Proceedings; etc. (a) On the Effective Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Effective Date, signed by the chairman of the board, the chief
executive officer, the president, a director, or any vice president of such
Credit Party, and attested to by the secretary or any assistant secretary of
such Credit Party, in the form of Exhibit K with appropriate insertions,
together with copies of the certificate and memorandum and articles of
incorporation or association and by-laws and any unanimous shareholder agreement
or declaration relating to such Credit Party (or other equivalent organizational
documents), as applicable, of such Credit Party and the resolutions of such
Credit Party referred to in such certificate, and each of the foregoing shall be
in form and substance reasonably acceptable to the Administrative Agent.

(b)On the Effective Date, all limited liability company and legal proceedings
and all instruments and agreements in connection with the transactions
contemplated by this Agreement and the other Credit Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent, and
the Administrative Agent shall have received all information and copies of all
documents and papers, including records of limited liability company
proceedings, governmental approvals, good standing certificates (if applicable)
and bring-down telegrams or facsimiles, if any, which the Administrative Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper limited liability company or
Governmental Authorities.

6.05Consummation of the Transactions; etc. On or prior to the Effective Date,
the Refinancing shall have occurred.  After giving effect to the Transactions,
US Company and its Subsidiaries shall have no outstanding Indebtedness,
Indebtedness convertible into Equity Interests, or other preferred Equity
Interests except as set forth on Schedule 8.30.

6.06No Material Adverse Effect on US Company. There shall not have occurred any
event, development or circumstance since December 31, 2014 that has caused or
could reasonably be expected to cause a material adverse effect on the business,
operations, results of operations, assets, liabilities or financial condition of
US Company and its Subsidiaries, taken as a whole.

6.07US Pledge Agreement. On the Effective Date, subject to Section 9.13(e), each
US Credit Party shall have delivered to the Collateral Agent, as pledgee under
the US Pledge Agreement, all of the US Pledge Agreement Collateral, if any,
referred to therein and then owned by such US Credit Party, together with
executed and undated endorsements for transfer in the case of promissory notes
and Equity Interests constituting certificated US Pledge Agreement Collateral,
along with evidence that all other actions necessary or, in the reasonable
opinion of the Administrative Agent, desirable, to perfect and protect the Liens
purported to be created by the US Pledge Agreement have been taken and the US
Pledge Agreement shall be in full force and effect.

6.08UK Second Supplemental Share Charge. On the Effective Date, each US
Subsidiary directly owning Equity Interests in a UK Subsidiary shall have duly
authorized, executed and delivered the UK Second Supplemental Share Charge in
the

-91-

--------------------------------------------------------------------------------

 

form of Exhibit L (as amended, restated, modified and/or supplemented from time
to time, the “UK Second Supplemental Share Charge”) and shall have delivered to
the Collateral Agent, as pledgee thereunder, all share certificates and blank
stock transfer forms required to be delivered thereunder, along with evidence
that all other actions necessary or, in the reasonable opinion of the
Administrative Agent, desirable, to perfect and protect the Liens purported to
be created by the UK Second Supplemental Share Charge have been taken and the UK
Second Supplemental Share Charge shall be in full force and effect. 

6.09US Security Agreement. On the Effective Date, the US Security Agreement
shall be in full force and effect and each US Credit Party shall have duly
authorized, executed and delivered:

(a)proper financing statements (Form UCC-1 or the equivalent) fully authorized
and/or executed and completed for filing under the UCC, the PPSA or other
appropriate filing offices of each jurisdiction as may be necessary or, in the
reasonable opinion of the Administrative Agent, desirable, to perfect the Liens
purported to be created by the US Security Agreement;

(b)certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name US Company or any of its Subsidiaries as debtor and that
are filed in the jurisdictions referred to in clause (a) above and in such other
jurisdictions in which Collateral is located on the Effective Date, together
with copies of such other financing statements that name US Company or any of
its Subsidiaries as debtor (none of which shall cover any of the Collateral
except (i) to the extent evidencing Permitted Liens or (ii) those in respect of
which the Collateral Agent shall have received termination statements (Form
UCC-3) or such other termination statements as shall be required by local law
fully executed for filing); and

(c)evidence of the completion of all other recordings and filings of, or with
respect to, the US Security Agreement as may be necessary or, in the reasonable
opinion of the Administrative Agent, desirable, to perfect and protect the Liens
intended to be created by the US Security Agreement, including control
agreements, access agreements and similar third party agreements as the
Administrative Agent shall reasonably request (or an appropriate and customary
reserve has been established therefore), and the US Security Agreement shall be
in full force and effect.

6.10UK Debentures and UK Second Supplemental Debentures. On the Effective Date,
UK Company and the UK Subsidiaries, as applicable, shall have duly authorized,
executed and delivered the UK Second Supplemental Debenture and the UK Second
Supplemental Partnership Debenture in the form of Exhibit M, together with all
share certificates, blank stock transfer forms, deeds and documents of title to
property and notices of security to third parties required to be delivered
thereunder along with that all other actions necessary or, in the reasonable
opinion of the Administrative Agent, desirable, to perfect and protect the Liens
intended to be created by the UK Second Supplemental Debenture and the UK Second
Supplemental Partnership Debenture have been taken and the UK Second
Supplemental Debenture and the UK Second Supplemental Partnership Debenture
shall be in full force and effect.

6.11Canadian Security Agreement and Canadian Share Pledge Agreement. On the
Effective Date, the Canadian Security Agreement and the Canadian Share Pledge
Agreement shall be in full force and effect and the Canadian Company shall have
duly authorized, executed and delivered:

(a)executed and undated endorsements for transfer in the case of promissory
notes and Equity Interests constituting certificated Canadian Security Agreement
Collateral;

(b)proper financing statements for filing under the PPSA or other appropriate
filing offices of each jurisdiction as may be necessary or, in the reasonable
opinion of the Administrative Agent, desirable, to perfect the Liens purported
to be created by the Canadian Security Agreement and Canadian Share Pledge
Agreement;

(c)copies of all customary lien searches or equivalent reports as of a recent
date, listing all effective financing statements or liens that name Canadian
Company or its Subsidiaries, if any, as debtor and that are filed in the
jurisdictions referred to in clause (b) above and in such other jurisdictions in
which Collateral is located on the Effective Date, together with evidence of
such other financing statements or liens that name Canadian Company or its
Subsidiaries, if any, as debtor (none of which shall cover any of the Collateral
except (i) to the extent evidencing Permitted Liens or (ii) those in respect of
which the Collateral Agent shall have received discharge statements (Form 3C) or
such other discharge statements as shall be required by local law); and

(d)evidence of the completion of all other actions, recordings and filings of,
or with respect to, the Canadian Security Agreement as may be necessary or, in
the reasonable opinion of the Administrative Agent, desirable, to perfect and

-92-

--------------------------------------------------------------------------------

 

protect the Liens intended to be created by the Canadian Security Agreement,
including control agreements, access agreements and similar third party
agreements as the Administrative Agent shall reasonably request (or an
appropriate and customary reserve has been established therefore). 

6.12Master Reaffirmation Agreement. On the Effective Date, each Credit Party
shall have duly authorized, executed and delivered the Master Reaffirmation
Agreement in the form of Exhibit Q and the Canadian Master Reaffirmation
Agreement in the form of Exhibit R and each Master Reaffirmation Agreement shall
be in full force and effect.

6.13Mortgages. On the Effective Date, each Credit Party that owns a Real
Property listed on Schedule 6.13 shall have duly authorized, executed, had
notarized, and delivered a Mortgage over such Real Property (or, if a Mortgage
in favor of the Administrative Agent was previously recorded against such Real
Property, a modification to such Mortgage in form and substance reasonably
acceptable to the Administrative Agent (a “Mortgage Modification”)), which shall
be in full force and effect, and shall have delivered evidence satisfactory to
the Administrative Agent that each such Mortgage, as modified by the related
Mortgage Modification, is a valid and enforceable perfected security interest in
and mortgage lien on the respective Mortgaged Property in favor of the
Administrative Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors, superior and prior to the
rights of all third Persons (except that the security interest and mortgage lien
created on such Mortgaged Property may be subject to the Permitted Encumbrances
related thereto) and subject to no other Liens.  In connection with the delivery
of each such Mortgage or Mortgage Modification, US Company will, and will cause
each other Credit Party to, in each case unless waived by the Administrative
Agent, deliver (i) a Mortgage Policy (or, with respect to a Mortgage
Modification, mortgage modification and date down endorsements to the related
Mortgage Policy) issued by a title insurer reasonably satisfactory to the
Administrative Agent, in form and substance and in an amount reasonably
satisfactory to the Administrative Agent, insuring that the Mortgage, as
modified by the Mortgage Modification, is a valid and enforceable First Priority
Lien on the respective property other than Permitted Encumbrances; and in
conjunction therewith, such Credit Party shall have previously provided to the
Administrative Agent and/or the title insurer issuing the Mortgage Policy or
endorsements thereto a current title commitment from the title insurance company
for such Real Property (together with copies of all underlying documents), an
owner’s affidavit with respect to such Real Property, a gap indemnity with
respect to the Mortgage Policy or endorsements to be issued by the title
insurer, and any other documentation reasonably requested or required by the
title insurer to issue the Mortgage Policy or the endorsements, as applicable,
(ii) a then current A.L.T.A. survey, certified to the Administrative Agent by a
licensed surveyor sufficient to allow the issuer of the Mortgage Policy to issue
such Mortgage Policy without a survey exception, (iii) environmental due
diligence in form and substance reasonably satisfactory to the Administrative
Agent and (iv) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the applicable Borrower), and if such
Mortgaged Property, or any portion thereof, is in a flood zone, deliver evidence
satisfactory to the Administrative Agent that the flood insurance required to be
maintained pursuant to Section 9.03 has been obtained and is in effect.  

6.14Financial Statements; Pro Forma Balance Sheet; Projections; etc. (a) On or
prior to the Effective Date, the Arrangers shall have received (i) audited
financial statements of each of US Company and its Subsidiaries for the fiscal
year ended December 31, 2014 and (ii) unaudited quarterly financial statements
of US Company and its Subsidiaries for the most recent fiscal quarter ended at
least 45 days prior to the Effective Date that is not the last fiscal quarter of
a fiscal year.

(b)On the Effective Date, the Administrative Agent shall have received and be
satisfied with projected consolidated financial statements of US Company and its
Subsidiaries for at least the four fiscal years ended after the Effective Date
(including monthly projections for each of the first 12 months after the
Effective Date (to include projected Borrowing Base and Total Borrowing
Availability, as applicable, for such periods)), which projections shall (x)
reflect the forecasted consolidated financial condition of US Company and its
Subsidiaries after giving effect to the Transactions and (y) be prepared and
approved by US Company.

6.15Solvency Certificate; Insurance Certificates. On the Effective Date, the
Administrative Agent shall have received:

(a)a solvency certificate from the chief financial officer of US Company in the
form of Exhibit N; and

(b)certificates of insurance complying with the requirements of Section 9.03 for
the business and properties of US Company and its Subsidiaries, in form and
substance reasonably satisfactory to the Administrative Agent and naming the
Collateral Agent as an additional insured and/or as loss payee, as applicable,
and stating that such insurance shall not be canceled or materially revised
without at least 30 days’ prior written notice by the insurer to the Collateral
Agent.

6.16Fees, etc. On the Effective Date, the Borrowers shall have paid to the
Administrative Agent (and its relevant affiliates), the Collateral Agent and
each Lender all costs, fees and expenses (including, without limitation,
reasonable legal

-93-

--------------------------------------------------------------------------------

 

fees and expenses) and other compensation contemplated hereby and as separately
agreed with the Administrative Agent (and/or its relevant affiliates), the
Collateral Agent or such Lender to the extent then invoiced.  

6.17Initial Borrowing Base Certificate; etc. On the Effective Date, the
Administrative Agent shall have received the initial Borrowing Base Certificate
meeting the requirements of Section 9.01(i), which shall be calculated after
giving effect to the Transactions (and the Credit Events hereunder).

6.18No Defaults under Senior Note Indentures. There shall not exist (on a pro
forma basis before and immediately after giving effect to the Transactions) any
default or event of default under the Mobile Mini 2020 Indenture relating to
non-payment, bankruptcy, material judgments or negative covenants.

6.19Patriot Act. On or prior to the Effective Date, the Administrative Agent and
the Lenders shall have received from the Credit Parties, to the extent
requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act.

6.20 Absence of Litigation. On the Effective Date, no litigation by any entity
(private or governmental) shall be pending or, to the knowledge of any Credit
Party, threatened with respect to any of the Credit Documents, or the
Transactions or which has had, or could reasonably be expected to have, a
Material Adverse Effect.

6.21Margin Regulations. On the Effective Date, all Loans made on the Effective
Date and all other financings to the Borrowers (and all guaranties thereof and
security therefor), as well as the Transactions and the consummation thereof,
shall be in compliance with all applicable requirements of law, including
Regulations T, U and X of the Federal Reserve Board.

In determining the satisfaction of the conditions specified in this Section 6,
to the extent any item is required to be satisfactory to any Lender, such item
shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Effective Date
that the respective item or matter does not meet its satisfaction.

SECTION 7.Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Effective Date), and the
obligation of each Issuing Lender to issue Letters of Credit (including Letters
of Credit issued on the Effective Date), are subject, at the time of each such
Credit Event (except as hereinafter indicated), to the satisfaction of the
following conditions:

7.01No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (a) there shall exist no Default or
Event of Default, (b) all representations and warranties contained herein and in
the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on the date of such Credit Event (it being understood and agreed that (x) any
representations and warranties stated to relate to a specific earlier date shall
have been true and correct in all material respects as of such earlier date and
(y) any representations and warranties qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects at such
time), (c) the Aggregate Exposure shall not exceed the Total Revolving Loan
Commitment, as then in effect, (d) the Aggregate US Exposure shall not exceed
the US Maximum Amount, as then in effect, (e) the Aggregate UK Exposure shall
not exceed the UK Maximum Amount, as then in effect, (f) the Aggregate Canadian
Exposure shall not exceed the Canadian Maximum Amount, as then in effect, (g)
the Aggregate Exposure shall not exceed the Aggregate Borrowing Base at such
time (based on the most recently delivered Borrowing Base Certificate) (except
in the case of Agent Advances), (h) the Aggregate US Exposure shall not exceed
the US Borrowing Base at such time (based on the most recently delivered
Borrowing Base Certificate) (except in the case of Agent Advances), (i) the
Aggregate UK Exposure shall not exceed the UK Borrowing Base at such time (based
on the most recently delivered Borrowing Base Certificate) and (j) the Aggregate
Canadian Exposure shall not exceed the Canadian Borrowing Base at such time
(based on the most recently delivered Borrowing Base Certificate).

7.02Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a).  Prior to the making of
each Swingline Loan, the Swingline Lender shall have received the notice
referred to in Section 2.03(b)(i) or (ii) as applicable.

(b)Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a US Letter of Credit Request
meeting the requirements of Section 3.07, a UK Letter of Credit Request meeting
the requirements of Section 3.08 or a Canadian Letter of Credit Request meeting
the requirements of Section 3.09.

-94-

--------------------------------------------------------------------------------

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each of US Company and the Borrowers to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 6 (with respect to Credit Events on the Effective Date) and in this
Section 7 (with respect to Credit Events on or after the Effective Date) and
applicable to such Credit Event are satisfied as of that time.  All of the
Notes, certificates, legal opinions and other documents and papers referred to
in Section 6 and in this Section 7, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders requesting same and shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders.

SECTION 8.Representations, Warranties and Agreements. In order to induce the
Agent and the Lenders to enter into this Agreement and to make the Loans, and
issue (or participate in) the Letters of Credit as provided herein, each of US
Company (in respect of itself and each other Credit Party) and each other Credit
Party (in respect of itself) makes the following representations, warranties and
agreements, in each case after giving effect to the Transactions, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans and the issuance of the Letters of Credit, with the
occurrence of each Credit Event on or after the Effective Date being deemed to
constitute a representation and warranty that the matters specified in this
Section 8 are true and correct in all material respects on and as of the
Effective Date and on the date of each such other Credit Event (it being
understood and agreed that (x) any representations and warranties stated to
relate to a specific earlier date shall have been true and correct in all
material respects as of such earlier date and (y) any representations and
warranties qualified as to “materiality” or “Material Adverse Effect” shall be
true and correct in all respects at such time).

8.01Organization and Qualification. US Company and each other Credit Party is a
corporation, limited partnership or limited liability company duly organized,
validly existing and in good standing (or the foreign equivalent of “good
standing”, if any, in the relevant foreign jurisdiction) under the laws of the
jurisdiction of its incorporation or organization.  US Company and each other
Credit Party is duly qualified and is authorized to do business and is in good
standing (or the foreign equivalent of “good standing”, if any, in the relevant
foreign jurisdiction) as a limited liability company, limited partnership or
corporation, as applicable, in each state or jurisdiction listed on Schedule
8.01 hereto and in all other states and jurisdictions in which the failure of
such Credit Party to be so qualified would reasonably be expected to have a
Material Adverse Effect.

8.02Power and Authority; No Violation. US Company and each other Credit Party
(a) is duly authorized, has the capacity and is empowered to enter into,
execute, deliver and perform this Agreement and each of the other Credit
Documents to which it is a party and (b) has the power and authority to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage.  The execution, delivery and performance of this
Agreement and each of the other Credit Documents have been duly authorized by
all necessary corporate or other relevant action and do not and will not
(i) require any consent or approval of the shareholders of US Company or any of
the shareholders, partners or members, as the case may be, of any other Credit
Party other than such consents and approvals which have been obtained prior to
the Effective Date; (ii) contravene US Company’s or any other Credit Party’s
charter, articles or certificate of incorporation, partnership agreement,
certificate of formation, by-laws, limited liability company agreement,
operating agreement or other organizational documents (as the case may be);
(iii) violate, or cause US Company or any other Credit Party to be in default
under, any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award in effect having applicability to US
Company or any other Credit Party; (iv) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease or instrument to which US Company or any other Credit Party is a party or
by which it or its properties may be bound or affected; or (v) result in, or
require, the creation or imposition of any Lien (other than Permitted Liens)
upon or with respect to any of the properties now owned or hereafter acquired by
US Company or any other Credit Party.

8.03Legally Enforceable Agreement. This Agreement is, and each of the other
Credit Documents when delivered under this Agreement will be, a legal, valid and
binding obligation of each of US Company and each other Credit Party, in each
case to the extent it is a party thereto, enforceable against it in accordance
with its respective terms, except as limited by applicable bankruptcy or
insolvency laws, and by general principles of equity.

8.04Capital Structure. Schedule 8.04 hereto states, as of the Effective Date,
(i) the correct name of each of the Subsidiaries of US Company, its jurisdiction
of incorporation or organization and the percentage of its Voting Stock owned by
US Company or a Subsidiary of US Company, (ii) the name of each of US Company’s
and each other Credit Party’s corporate or joint venture relationships and the
nature of the relationship, (iii) the number and nature of all outstanding
Equity Interests of US Company and the number, nature and holder of Equity
Interests of each other Credit Party and (iv) the number of issued and treasury
Equity Interests of US Company.  US Company and each other Credit Party has good
title to all of the Equity Interests it purports to own of each of such
Subsidiaries, free and clear in each case of any Lien other than Permitted
Liens.  All such Equity Interests have been duly issued and are fully paid and
non-assessable.  As of the Effective Date, there are no outstanding options to
purchase, or any rights or warrants to subscribe for, or any commitments or
agreements to issue or sell any Equity Interests or obligations convertible
into, or any powers of attorney relating to any Equity Interests of any of US
Company’s direct or indirect Subsidiaries.  Except as set forth on

-95-

--------------------------------------------------------------------------------

 

Schedule 8.04, as of the Effective Date, there are no outstanding agreements or
instruments binding upon any of Company’s or any other Credit Party’s partners,
members or shareholders, as the case may be, relating to the ownership of its
Equity Interests.  As of the Effective Date, 100% of the Equity Interests of
each Credit Party (other than US Company) are owned directly or indirectly by US
Company. 

8.05Names. Neither US Company nor any other Credit Party has been known as or
has used any legal, fictitious or trade names except those listed on Schedule
8.05 hereto as such Schedule may be amended in connection with a Permitted
Acquisition.  Except as set forth on Schedule 8.05, neither US Company nor any
other Credit Party has been the surviving entity of a merger or consolidation or
has acquired all or substantially all of the assets of any Person in the past 3
years.  US Company’s and each other Credit Party’s respective states of
incorporation or organization, type of organization and organizational
identification number are set forth on Schedule 8.04 or Schedule 8.05, as such
Schedule may be amended in connection with a Permitted Acquisition.  The
respective exact legal names of US Company and each other Credit Party are set
forth on Schedule 8.04, as such Schedule may be amended in connection with a
Permitted Acquisition.

8.06Business Locations; Agent for Process. Each of US Company’s and each other
Credit Party’s chief executive office and other places of business are as listed
on Schedule 8.06 hereto, as updated from time to time by US Company.  During the
preceding one-year period, neither US Company nor any other Credit Party has had
an office or place of business other than as listed on Schedule 8.06.  All
tangible Collateral is and will at all times be kept by US Company and each
other Credit Party in accordance with the applicable Security Agreement.  Except
as shown on Schedule 8.06, as of the date hereof, no Inventory is stored with a
bailee, distributor, warehouseman or similar party, nor is any Inventory
consigned to any Person.

8.07Title to Properties; Priority of Liens. Except with respect to the fact that
the LKE Joint Accounts are jointly owned by US Company or one of its Domestic
Subsidiaries and the applicable LKE Qualified Intermediary(ies) pursuant to the
terms of the applicable LKE Master Exchange Agreements, US Company and each
other Credit Party has good record, indefeasible and marketable title to and fee
simple ownership of real property owned by it, or valid leasehold interests in,
all of its leased real property, and good title to all of the Collateral and all
of its other Property, in each case, free and clear of all Liens except
Permitted Liens.  US Company and each other Credit Party has paid or discharged
all lawful claims which, if unpaid, might become a Lien against any of US
Company’s or such Credit Party’s Properties that is not a Permitted Lien.  The
Liens granted to the Collateral Agent under the Security Documents are First
Priority Liens, subject only to Permitted Liens.

8.08Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by US Company with respect
to any Account or Accounts of US Company or any other Credit Party.  With
respect to each of such Accounts, whether or not such Account is an Eligible
Account, unless otherwise disclosed to Agent in writing:

(a)It is genuine and in all respects what it purports to be, and it is not
evidenced by a judgment;

(b)It arises out of a completed, bona fide sale and delivery of goods or
rendition of services by US Company or the applicable Credit Party, in the
ordinary course of its business and in accordance with the terms and conditions
of all purchase orders, contracts or other documents relating thereto and
forming a part of the contract between US Company or the applicable Credit Party
and the Account Debtor and the Account Debtor is not an Affiliate of US Company
or any other Credit Party;

(c)It is for a liquidated amount maturing as stated in the invoice covering such
sale or rendition of services;

(d)There are no facts, events or occurrences which in any way impair the
validity or enforceability of any Accounts or tend to reduce the amount payable
thereunder from the face amount of the invoice and statements delivered or made
available to Agent with respect thereto;

(e)To US Company’s knowledge, the Account Debtor thereunder (1) had the capacity
to contract at the time any contract or other document giving rise to the
Account was executed and (2) such Account Debtor is Solvent; and

To US Company’s knowledge, there are no proceedings or actions which are
threatened or pending against the Account Debtor thereunder which might result
in any material adverse change in such Account Debtor’s financial condition or
the collectability of such Account (other than non-material disputes involving
de minimis amounts arising in the ordinary course of business).

8.09Equipment. The Equipment of US Borrower and each other Credit Party is in
good operating condition and repair, ordinary wear and tear excepted.

-96-

--------------------------------------------------------------------------------

 

8.10Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a) The audited Consolidated balance sheet of US Company as at the
last day of its fiscal year ended December 31, 2014 and the related Consolidated
statements of income, retained earnings, stockholders’ equity and cash flows of
US Company for its fiscal year ended on such date, copies of which have been
furnished to the Lenders prior to the Effective Date, present fairly in all
material respects the consolidated financial position of US Company at the date
of said financial statements and the Consolidated results of its operations for
the respective period covered thereby.  The unaudited Consolidated balance sheet
of US Company as at the last day of its fiscal quarter ended September 30, 2015
and the related Consolidated statements of income, retained earnings,
stockholders’ equity and cash flows of US Company for the three-month period
ended on such date, copies of which in each case have been furnished to the
Lenders prior to the Effective Date, present fairly in all material respects the
Consolidated financial condition of US Company at the date of said financial
statements and the Consolidated results of its operations for the period covered
thereby.  All of the foregoing historical financial statements have been
prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements and subject, in the case of
the unaudited financial statements, to normal year-end audit adjustments (all of
which are of a recurring nature and none of which, individually or in the
aggregate, would be material) and the absence of footnotes. 

(b)On and as of the Effective Date, and after giving effect to the Transactions
and to all Indebtedness (including the Loans) being incurred or assumed and
Liens created by the Credit Parties in connection therewith, US Company and each
of its Subsidiaries is or are Solvent.

(c)Except as disclosed in the financial statements delivered pursuant to Section
8.10(a), and except purchase accounting reserves required pursuant to GAAP and
except for the Indebtedness incurred under this Agreement, there were as of the
Effective Date no liabilities or obligations with respect to US Company or any
of its Subsidiaries of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) known to US Company or any of
its Subsidiaries which, either individually or in the aggregate, could
reasonably be expected to be material to US Company and its Subsidiaries taken
as a whole.  As of the Effective Date, US Company does not know of any basis for
the assertion against it or any of its Subsidiaries of any liability or
obligation of any nature whatsoever that is not fully disclosed in the financial
statements delivered pursuant to Section 8.10(a) or referred to in the
immediately preceding sentence which, either individually or in the aggregate,
could reasonably be expected to be material to US Company and its Subsidiaries
taken as a whole.

(d)The Projections delivered to the Administrative Agent and the Lenders prior
to the Effective Date have been prepared in good faith and are based on
reasonable assumptions, and there are no statements or conclusions in the
Projections which are based upon or include information known to US Company or
its Subsidiaries to be misleading in any material respect or which fail to take
into account material information known to US Company or its Subsidiaries
regarding the matters reported therein.  On the Effective Date, US Company and
its Subsidiaries believe that the Projections are reasonable and attainable, it
being recognized by the Lenders, however, that projections as to future events
are not to be viewed as facts and that the actual results during the period or
periods covered by the Projections may differ from the projected results and
such differences may be material.

(e)After giving effect to the Transactions, since December 31, 2014, nothing has
occurred that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect with respect to the
US Company and its Subsidiaries, taken as a whole.

(f) As of the Effective Date, the fiscal year of US Company and each of its
Subsidiaries ends on December 31 of each year.

8.11Full Disclosure. The financial statements referred to in Section 8.10 hereof
do not, nor does this Agreement or any other written statement of US Company to
Administrative Agent or any Lender, contain any untrue statement of a material
fact or omit a material fact necessary to make the statements contained therein
or herein not misleading. There is no fact which US Company has failed to
disclose to Administrative Agent or any Lender in writing which would reasonably
be expected to have a Material Adverse Effect.

8.12Surety Obligations. Except as set forth on Schedule 8.12, as of the
Effective Date, neither US Company nor any other Credit Party is obligated as
surety or indemnitor under any surety or similar bond or other contract issued
or entered into to assure payment, performance or completion of performance of
any undertaking or obligation of any Person.

8.13Tax Returns and Payments. Each of US Company and each of its Subsidiaries
has timely filed or caused to be timely filed with the appropriate Governmental
Authority all returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, US Company and/or any of its Subsidiaries.  The Returns accurately reflect
all liability for taxes of US Company and its Subsidiaries, as applicable, for
the periods covered thereby.  Each of US Company and each of its Subsidiaries
has paid all taxes and assessments payable by it which have become due, other
than those that are being contested in good faith and adequately disclosed and
for which adequate reserves have been established in

-97-

--------------------------------------------------------------------------------

 

accordance with GAAP.  There is no action, suit, proceeding, investigation,
audit or claim now pending or, to the knowledge of US Company or any other
Credit Party, threatened by any Governmental Authority regarding any taxes
relating to US Company or any of its Subsidiaries.  Neither US Company nor any
of its Subsidiaries is party to any tax sharing agreement. 

8.14[Reserved].

8.15Intellectual Property, etc. Each of US Company and each of its Subsidiaries
owns or has the right to use all the patents, trademarks, permits, domain names,
service marks, trade names, copyrights, licenses, franchises, inventions, trade
secrets, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) and formulas, or rights with respect to the foregoing, and has
obtained assignments of all leases, licenses and other rights of whatever
nature, necessary for the present conduct of its business, without any known
conflict with the rights of others which, or the failure to own or have which,
as the case may be, could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

8.16Government Consents. US Company and each of its Subsidiaries has, and is in
good standing (or the foreign equivalent of “good standing”, if any, in the
relevant foreign jurisdiction) with respect to, all governmental consents,
approvals, licenses, authorizations, permits, certificates, inspections and
franchises necessary to continue to conduct its business as heretofore or
proposed to be conducted by it and to own or lease and operate its Properties as
now owned or leased by it.

8.17Compliance with Laws. US Company and each of its Subsidiaries has duly
complied in all material respects with, and its Properties, business operations
and leaseholds are in compliance in all material respects with, the provisions
of all federal, state, provincial, local, foreign and other laws, rules and
regulations applicable to US Company or such Subsidiary, as applicable, its
Properties or the conduct of its business, and there have been no citations,
notices or orders of noncompliance issued to US Company or any of its
Subsidiaries under any such law, rule or regulation.  US Company and each of its
Subsidiaries has established and maintains an adequate monitoring system to
insure that it remains in compliance in all material respects with all federal,
state, provincial, local, foreign and other rules, laws and regulations
applicable to it.  No Inventory has been produced by US Company or any of its
Subsidiaries in violation of the Fair Labor Standards Act (29 USC. §201 et
seq.), as amended.

8.18Restrictions. Neither US Company nor any other Credit Party is a party or
subject to any contract or agreement which restricts its right or ability to
incur Indebtedness, other than as set forth on Schedule 8.18 hereto, none of
which prohibit the execution of or compliance with this Agreement or the other
Credit Documents by US Company or any other Credit Party, as applicable.  Except
as permitted in this Agreement, none of the Collateral is subject to contractual
obligations that may restrict or inhibit Collateral Agent’s or Administrative
Agent’s rights or abilities to sell or dispose of the Collateral or any part
thereof after the occurrence and during the continuance of an Event of Default.

8.19Litigation. Except as set forth on Schedule 8.19 hereto, there are no
actions, suits, proceedings or investigations pending, or to the knowledge of US
Company or any other Credit Party, threatened, against or involving US Company
or any of its Subsidiaries, or the business, operations, Properties, prospects,
profits or condition of US Company or any of its Subsidiaries which, singly or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect. Neither US Company nor any of its Subsidiaries is in default with
respect to any order, writ, injunction, judgment, decree or rule of any court,
governmental authority or arbitration board or tribunal, which, singly or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

8.20No Defaults. No event has occurred and no condition exists which would, upon
or after the execution and delivery of this Agreement or each Credit Party’s
performance hereunder, constitute a Default or an Event of Default.  Neither US
Company nor any other Credit Party is in default in (and no event has occurred
and no condition exists which constitutes, or which the passage of time or the
giving of notice or both would constitute, a default in) the payment of any
Indebtedness to any Person in excess of the lesser of $10,000,000 or the
Equivalent Amount thereof or that amount which would have a Material Adverse
Effect.  All Obligations are permitted under the Senior Note Indentures and the
other Senior Note Documents and the Permitted Additional Financing Documents, in
each case that are in effect on any date on which this representation is made.

8.21Leases. Schedule 8.21 hereto is a complete listing of all capitalized and
operating personal property leases of US Company and the other Credit Parties
and all real property leases of US Company and the other Credit Parties.  US
Company and each other Credit Party is in full compliance with all of the terms
of each of its respective capitalized and operating leases, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

8.22Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans will be
used on the Effective Date to refinance the Refinanced Indebtedness and
thereafter for the working capital, Capital Expenditures, Permitted Acquisitions
and

-98-

--------------------------------------------------------------------------------

 

general corporate purposes of US Company and its Subsidiaries, provided that the
proceeds of the Loans shall not be used for purposes which would constitute
unlawful financial assistance for the purposes of Sections 678 to 679 of the
United Kingdom Companies Act of 2006 (as amended or otherwise re-enacted from
time to time).  

(b)No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock.  Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X.

8.23Compliance with ERISA. (a) Schedule 8.23 sets forth a listing of each Plan
as of the Effective Date.  Except as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:  (i) each
Plan (and each related trust, insurance contract or fund) is in compliance with
its terms and with all Applicable Laws, including without limitation ERISA and
the Code; (ii) each Plan which is intended to be qualified under Section 401(a)
of the Code has either received a determination letter from the Internal Revenue
Service to the effect that it meets the requirements of Section 401(a) of the
Code or is comprised of a master or prototype plan that is the subject of a
favorable opinion letter from the Internal Revenue Service, and each trust
forming a part of any such Plan that is intended to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code is so exempt; (iii)
no Reportable Event has occurred; (iv) no Multiemployer Plan is “insolvent” (as
defined under Section 4245 of ERISA), is in “reorganization” (as defined under
Section 4241 of ERISA), is in “endangered or critical status” (as defined in
Section 305 of ERISA) or has been terminated (within the meaning of Title IV of
ERISA); (v) no Plan has an Unfunded Current Liability; (vi) neither any US
Borrower nor any of its Subsidiaries nor any of their respective ERISA
Affiliates has failed to meet the minimum funding requirements of Sections 412
and 430 of the Code or Sections 302 and 303 of ERISA with respect to any Plan,
whether or not waived or failed to make by its due date a required installment
under Section 430(j) of the Code or Section 303(j) of ERISA with respect to any
Plan; (vii) all contributions required to be made with respect to a Plan or
Multiemployer Plan have been timely made; (viii) neither any US Borrower nor any
of its Subsidiaries nor any of their respective ERISA Affiliates has incurred
any liability (including any indirect, contingent or secondary liability) to or
on account of a Plan pursuant to Section 406, 409, 502(i), 502(l), 4062, 4063,
4064 or 4069 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code, or to or
on account of a Multiemployer Plan pursuant to Section 515, 4201, 4204 or 4212
of ERISA or expects to incur any such liability under any of the foregoing
sections with respect to any Plan or Multiemployer Plan; (ix) no event has
occurred or condition exists which presents a risk to any US Borrower or any of
its Subsidiaries or any ERISA Affiliate of incurring a liability to or on
account of a Plan or Multiemployer Plan pursuant to the foregoing provisions of
ERISA and the Code; (x) there has been no filing of a notice by the plan
administrator of an intent to terminate, no plan amendment has been treated as a
termination under Section 4041 or 4041A of ERISA of, and no proceedings have
been instituted by the PBGC to terminate or appoint a trustee to administer
under Section 4042 of ERISA, any Plan or Multiemployer Plan; (xi) there has been
no filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (xii) no Plan is, or is expected to be, in “at-risk” status pursuant to
Section 430(i) of the Code or Section 303(i) of ERISA; (xiii) no action, suit,
proceeding, hearing, audit or investigation with respect to the administration,
operation or the investment of assets of any Plan (other than routine claims for
benefits) is pending, expected or threatened; (xiv) there has been no violation
of the applicable requirements of Section 404 or 405 of ERISA or the exclusive
benefit rule under Section 401(a) of the Code by any fiduciary or disqualified
person with respect to any Plan for which any US Borrower or any of its
Subsidiaries may be directly or indirectly liable; (xv) neither any US Borrower
nor any of its Subsidiaries has filed, or is considering filing, an application
under the Internal Revenue Service Employee Plans Compliance Resolution System
(the “EPCRS”) or the Department of Labor’s Voluntary Fiduciary Correction
Program (the “VFCP”) with respect to any Plan; (xvi) to the knowledge of the
Credit Parties, no plan administrator or a “plan official” (as defined under
VFCP) of any Multiemployer Plan has filed, or is considering filing, an
application under the EPCRS or the VFCP with respect to any Multiemployer Plan;
(xvii) using actuarial assumptions and computation methods consistent with Part
1 of subtitle E of Title IV of ERISA, neither any US Borrower nor any of its
Subsidiaries nor any of their respective ERISA Affiliates would incur any
liabilities with respect to any Multiemployer Plans in the event of a complete
or partial withdrawal (within the meanings of Sections 4203 and 4205 of ERISA)
therefrom, or with respect to the withdrawal from any Plan subject to Section
4063 of ERISA during a plan year in which any such US Borrower or any of its
Subsidiaries or any of their respective ERISA Affiliates was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(xviii) each group health plan (as defined in Section 607(1) of ERISA or Section
4980B(g)(2) of the Code) which covers or has covered employees or former
employees of any US Borrower or any of its Subsidiaries or any ERISA Affiliate
has at all times been operated in compliance with the provisions of Part 6 of
subtitle B of Title I of ERISA and Section 4980B of the Code; (xix) each group
health plan (as defined in 45 Code of Federal Regulations Section 160.103) which
covers or has covered employees or former employees of any US Borrower or any of
its Subsidiaries has at all times been operated in compliance with the
provisions of the Health Insurance Portability and Accountability Act of 1996
and the regulations promulgated thereunder; (xx) no lien imposed under the Code
or ERISA on the assets of any US Borrower or any of its Subsidiaries or any of
their respective ERISA Affiliates exists on account of any Plan or Multiemployer
Plan and no event or condition has occurred or exists that could reasonably be
expected to result in the imposition of any such lien; (xxi) any US Borrower or
any of its Subsidiaries or any of their respective ERISA Affiliates may cease
contributions to or terminate any Plan maintained by any of them without
incurring any liability; and (xxii) neither any US

-99-

--------------------------------------------------------------------------------

 

Borrower nor any of its Subsidiaries maintain or contribute to any employee
welfare benefit plan (as defined in Section 3(1) of ERISA) which provides
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA).  

(b)Except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:  (i) each Foreign Pension Plan has
been maintained in compliance with its terms and with the requirements of any
and all Applicable Laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities; (ii) neither US Company nor any of its Subsidiaries has incurred
any obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan; and (iii) the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of US Company’s most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities. All contributions required to be made with respect to a Foreign
Pension Plan have been timely made.  No Foreign Pension Plan contains a “defined
benefit provision” as such term is defined in the Income Tax Act (Canada)
(“CITA”) or is a “multi-employer pension plan” subject to the Supplemental
Pension Plans Act (Quebec).

8.24Trade Relations. Except as set forth on Schedule 8.24, there exists no
actual or, to any Credit Party’s knowledge, threatened termination, cancellation
or limitation of, or any modification or change in, the business relationship
between US Company or any other Credit Party and any customer or any group of
customers whose purchases individually or in the aggregate are material to the
business of US Company and the other Credit Parties (taken as a whole), or with
any material supplier, except in each case, where the same would not reasonably
be expected to have a Material Adverse Effect, and there exists no present
condition or state of facts or circumstances which would prevent US Company or
any other Credit Party from conducting such business after the consummation of
the transaction contemplated by this Agreement in substantially the same manner
in which it has heretofore been conducted.

8.25Security Documents. (a)  The provisions of the Security Agreements (as
reaffirmed or supplemented, as applicable, by the Master Reaffirmation
Agreements and the UK Second Supplemental Deeds) are effective to create in
favor of the Collateral Agent for the benefit of the Secured Creditors a legal,
valid and enforceable security interest in all right, title and interest of the
Credit Parties in all of the Security Agreement Collateral, and the Collateral
Agent, for the benefit of the Secured Creditors, has a fully perfected security
interest in all right, title and interest in all of the Security Agreement
Collateral described therein, subject to no other Liens other than Permitted
Liens.  

(b)The recordation of (i) the Grant of Security Interest in US Patents and (ii)
the Grant of Security Interest in US Trademarks in the respective form attached
to the US Master Reaffirmation Agreement (or, if filed prior to the Effective
Date pursuant to the Existing Credit Agreement, in the respective form attached
to the US Security Agreement), in each case in the United States Patent and
Trademark Office, together with filings on Form UCC-1 made pursuant to the
Security Agreement, will create, to the extent as may be perfected by such
filings and recordation, a perfected security interest in the United States
trademarks and patents covered by the Security Agreement, and the recordation of
the Grant of Security Interest in US Copyrights in the form attached to the US
Master Reaffirmation Agreement (or, if filed prior to the Effective Date
pursuant to the Existing Credit Agreement, in the respective form attached to
the US Security Agreement) with the United States Copyright Office, together
with filings on Form UCC-1 made pursuant to the US Security Agreement, will
create, to the extent as may be perfected by such filings and recordation, a
perfected security interest in the United States copyrights covered by the US
Security Agreement.

(c)The filing of the Confirmation of Security Interest in Intellectual Property
in the form attached to the Canadian Master Reaffirmation Agreement (or, if
filed prior to the Effective Date pursuant to the Existing Credit Agreement, in
the respective form attached to the Canadian Security Agreement) in the Canadian
Intellectual Property Office, together with the filing of PPSA financing
statements made pursuant to the Canadian Security Agreement, will create, to the
extent as may be perfected by such filings, a perfected security interest in the
Canadian Intellectual Property (as defined in the Canadian Security Agreement)
covered by the Canadian Security Agreement.

(d)The Liens created under the US Pledge Agreement (as reaffirmed by the US
Master Reaffirmation Agreement) in favor of the Collateral Agent, as pledgee
thereunder, for the benefit of the Secured Creditors, constitute perfected Liens
in all US Pledge Agreement Collateral, subject to no Liens of any other
Person.  No filings or recordings are required in order to perfect (or maintain
the perfection or priority of) the Liens created in the US Pledge Agreement
Collateral under the US Pledge Agreement (as reaffirmed by the US Master
Reaffirmation Agreement) other than with respect to that portion of the US
Pledge Agreement Collateral constituting General Intangibles under the UCC.

(e)The Liens created under the Canadian Security Agreement (as reaffirmed by the
Canadian Master Reaffirmation Agreement) in favor of the Collateral Agent for
the benefit of the Secured Creditors, constitute perfected Liens in all
Securities (as defined in the Canadian Security Agreement) and Instruments (as
defined in the Canadian Security Agreement), subject to no Liens of any other
Person.

-100-

--------------------------------------------------------------------------------

 

(f)Each Mortgage (as modified by the applicable Mortgage Modification) creates,
as security for the obligations purported to be secured thereby, a valid and
enforceable perfected security interest in and mortgage lien on the respective
Mortgaged Property in favor of the Administrative Agent or Collateral Agent, as
applicable (or such other trustee as may be required or desired under local law)
for the benefit of the Secured Creditors, superior and prior to the rights of
all third Persons (except that the security interest and mortgage lien created
on such Mortgaged Property may be subject to the Permitted Encumbrances related
thereto) and subject to no other Liens. 

8.26Investment Company Act. Neither US Company nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

8.27Representations and Warranties in Other Credit Documents. All
representations and warranties set forth in the other Credit Documents were true
and correct in all material respects at the time as of which such
representations and warranties were made (or deemed made) and shall be true and
correct in all material respects as of the Effective Date as if such
representations or warranties were made on and as of such date (it being
understood and agreed that (x) any representations and warranties stated to
relate to a specific earlier date shall have been true and correct in all
material respects as of such earlier date and (y) any representations and
warranties qualified as to “materiality” or “Material Adverse Effect” shall be
true and correct in all respects at such time).

8.28Environmental Matters. (a)  Each of US Company and each of its Subsidiaries
is in compliance in material respects with all applicable Environmental Laws and
the requirements of any permits issued under such Environmental Laws.  There are
no pending or, to the knowledge of US Company or any other Credit Party,
threatened Environmental Claims against US Company or any of its Subsidiaries or
any Real Property owned, leased or operated by US Company or any of its
Subsidiaries (including any such claim arising out of the ownership, lease or
operation by US Company or any of its Subsidiaries of any Real Property formerly
owned, leased or operated by US Company or any of its Subsidiaries but no longer
owned, leased or operated by US Company or any of its Subsidiaries).  There are
no facts, circumstances, conditions or occurrences with respect to the business
or operations of US Company or any of its Subsidiaries, or any Real Property
owned, leased or operated by US Company or any of its Subsidiaries (including,
to the knowledge of US Company or any other Credit Party, any Real Property
formerly owned, leased or operated by US Company or any of its Subsidiaries but
no longer owned, leased or operated by US Company or any of its Subsidiaries)
or, to the knowledge of US Company or any other Credit Party, any property
adjoining or adjacent to any such Real Property that could be reasonably
expected (i) to form the basis of an Environmental Claim against US Company or
any of its Subsidiaries or any Real Property owned, leased or operated by US
Company or any of its Subsidiaries or (ii) to cause any Real Property owned,
leased or operated by US Company or any of its Subsidiaries to be subject to any
restrictions on the ownership, lease, occupancy or transferability of such Real
Property by US Company or any of its Subsidiaries under any applicable
Environmental Law.

(b)To the knowledge of US Company or any of its Subsidiaries, Hazardous
Materials have not at any time been generated, used, treated or stored on, or
transported to or from, or Released on or from, any Real Property owned, leased
or operated by US Company or any of its Subsidiaries or, to the knowledge of US
Company or any other Credit Party, any property adjoining or adjacent to any
Real Property, where such generation, use, treatment, storage, transportation or
Release has violated or could be reasonably expected to violate any applicable
Environmental Law or give rise to an Environmental Claim.

(c)Notwithstanding anything to the contrary in this Section 8.28, the
representations and warranties made in this Section 8.28 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and non-compliances of the types described above could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

8.29Employment and Labor Relations. Neither US Company nor any of its
Subsidiaries is engaged in any unfair labor practice that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  There is (a) no unfair labor practice complaint pending against
US Company or any of its Subsidiaries or, to the knowledge of US Company or any
other Credit Party, threatened against any of them, before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against US Company or
any of its Subsidiaries or, to the knowledge of US Company or any other Credit
Party, threatened against any of them, (b) no strike, labor dispute, slowdown or
stoppage pending against US Company or any of its Subsidiaries or, to the
knowledge of US Company or any other Credit Party, threatened against US Company
or any of its Subsidiaries, (c) no union representation question exists with
respect to the employees of US Company or any of its Subsidiaries, (d) no equal
employment opportunity charges or other claims of employment discrimination are
pending or, to the knowledge of US Company or any other Credit Party, threatened
against US Company or any of its Subsidiaries, and (e) no wage and hour
department investigation has been made of US Company or any of its Subsidiaries,
except (with respect to any matter specified in clauses (a) – (e) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

-101-

--------------------------------------------------------------------------------

 

8.30Indebtedness. Schedule 8.30 sets forth a list of all Indebtedness (including
Contingent Obligations) of US Company and its Subsidiaries as of the Effective
Date and which is to remain outstanding after giving effect to the Transaction
(excluding the Obligations), in each case showing the aggregate principal amount
thereof and the name of the respective borrower and any Credit Party or any of
its Subsidiaries which directly or indirectly guarantees such debt (all such
non-excluded Indebtedness, the “Existing Indebtedness”).  

8.31Insurance. Schedule 8.31 sets forth a listing of all insurance maintained by
US Company and its Subsidiaries as of the Effective Date, with the amounts
insured (and any deductibles) set forth therein.

8.32Plans; Non-Compete Agreements; Collective Bargaining Agreements; Existing
Indebtedness Agreements. Schedule 8.32 sets forth a list of all Plans,
Non-Compete Agreements, Collective Bargaining Agreements and Existing
Indebtedness Agreements maintained by US Company and its Subsidiaries as of the
Effective Date and which are to remain in effect after giving effect to the
Transactions.

8.33Anti-Terrorism Laws. (a) Neither US Company nor any of its Subsidiaries is
in violation (other than immaterial, unknowing or unintentional violations) of
any legal requirement relating to any laws with respect to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001 (the “Executive Order”) and the
Patriot Act. Neither US Company nor any of its Subsidiaries and, to the
knowledge of US Company and each of its Subsidiaries, no director, officer,
employee, agent, Affiliate or representative thereof, is any of the following:

(i)a Person that is listed in the annex to, or it otherwise subject to the
provisions of, the Executive Order;

(ii)a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii)a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv)a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;

(v)a Person that is (A) named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list; (B)
included on HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List; or (C) included on any similar list enforced by any other
relevant sanctions authority;

(vi) a Person that is currently the subject or target of Sanctions; or

(vii)located, organized or resident in a Designated Jurisdiction.

(b) Neither US Company nor any of its Subsidiaries and, to the knowledge of US
Company and each of its Subsidiaries, no director, officer, employee, agent,
Affiliate or representative thereof, (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of a Person described in Section 8.33(a), (ii) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order, or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

8.34UK Pensions. To the knowledge of US Company or any of its Subsidiaries, no
UK Subsidiary has ever participated in a UK defined benefit pension plan or been
associated or connected with the employer in relation to a UK defined benefit
pension plan.

8.35Anti-Corruption Laws. US Company and its Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions applicable to the US Company and its Subsidiaries and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

-102-

--------------------------------------------------------------------------------

 

SECTION 9.Affirmative Covenants. Each of US Company and each other Credit Party
hereby covenants and agrees that on and after the Effective Date and until the
Total Revolving Loan Commitment and all Letters of Credit have terminated and
the Loans, Notes and Unpaid US Drawings, Unpaid UK Drawings and Unpaid Canadian
Drawings (in each case together with interest thereon), Fees and all other
Obligations (other than indemnities described in Section 13.13 which are not
then due and payable) incurred hereunder and thereunder, are paid in full in
cash:  

9.01Information Covenants. US Company will furnish to Administrative Agent and
each Lender:

(a)[Reserved].

(b)Quarterly Financial Statements.  As soon as available, but not later than 45
days after the end of each fiscal quarter of US Company, excluding the last
quarter of US Company’s fiscal year, unaudited quarterly financial
statements  (including, but not limited to, balance sheet, income statement and
statement of cash flows) of US Company and its Subsidiaries as of the end of
such fiscal quarter, on a Consolidated basis, certified by the principal
financial officer or principal accounting officer of US Company as prepared in
accordance with GAAP and fairly presenting in all material respects the
financial position and results of operations of US Company and its Subsidiaries
for such fiscal quarter and period (subject only to changes from audit and
year-end adjustments and except that such statements need not contain notes)
and, at the request of the Administrative Agent, unaudited interim financial
statements on a consolidating basis (A) with respect to US Company and its
Domestic Subsidiaries, on the one hand and (B) the US Company’s Foreign
Subsidiaries, on the other hand, in each case in a form consistent with US
Company’s historical practices of preparation of consolidating financial
statements.  In addition, at the time of the delivery of the foregoing financial
statements, US Company will deliver to the Collateral Agent such information
and/or documents relating to intellectual property of the Credit Parties as may
be required pursuant to the terms of the Security Agreements.

(c)Annual Financial Statements.  As soon as available, but not later than 90
days after the close of each fiscal year of US Company, unqualified (except for
a qualification for a change in accounting principles with which the accountant
concurs) audited financial statements (including, but not limited to, balance
sheet, income statement and statement of cash flows) of US Company and its
Subsidiaries as of the end of such year, on a Consolidated basis, certified by a
firm of independent certified public accountants of recognized standing selected
by US Company but reasonably acceptable to Administrative Agent, together with,
at the request of the Administrative Agent, unaudited consolidating balance
sheets, income statements and statements of cash flows (A) with respect to US
Company and its Domestic Subsidiaries, on the one hand and (B) the US Company’s
Foreign Subsidiaries, on the other hand, and, within a reasonable time
thereafter a copy of any management letter issued in connection therewith.

(d)Compliance Certificates.  Concurrently with the delivery of the financial
statements described in clause (c) of this Section 9.01, US Company shall
forward to Administrative Agent a copy of the accountants’ letter to US
Company’s management (if any) that is prepared in connection with such financial
statements.  Concurrently with the delivery of the financial statements
described in paragraph (b) and (c)  of this Section 9.01, or more frequently if
reasonably requested by Agent, US Company shall cause to be prepared and
furnished to Agent a Compliance Certificate in the form of Exhibit O hereto
executed by the Chief Financial Officer or principal accounting officer of US
Company.  To the extent any deliverable described in Section 9.01(b) or (c) is
contained in a 10-Q or 10-K which is delivered to the Agent and each Lender
pursuant to Section 9.01(g), US Company’s obligation to deliver such item shall
be deemed satisfied.

(e)Notice of Default, Litigation and Material Adverse Effect.  (i) Promptly, and
in any event within three Business Days after any officer of US Company or any
of its Subsidiaries obtains knowledge thereof, notice of the occurrence of any
event which constitutes a Default or an Event of Default, and (ii) promptly, and
in any event within five Business Days after any officer of US Company or any of
its Subsidiaries obtains knowledge thereof, notice of (A) any litigation or
governmental investigation or proceeding pending against US Company or any of
its Subsidiaries which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect, or (B) any
other event, change or circumstance that has had, or could reasonably be
expected to have, a Material Adverse Effect.

(f)Notice of Material Changes.  Promptly notify Administrative Agent in writing
of the occurrence of any event or the existence of any fact that, in either
case, is known to US Company or any other Credit Party, which renders any
representation or warranty in this Agreement or any of the other Credit
Documents inaccurate, incomplete or misleading in any material respect as of the
date made.  In addition, US Company agrees to provide Administrative Agent with
(i) 10 Business Days’ prior written notice of (1) any change in the legal name
of US Company or any other Credit Party, (2) the adoption by US Company or any
other Credit Party of any new fictitious name or trade name and (3) any change
in the chief executive office of US Company or any other Credit Party, and
(ii) prompt written notice of any change in the information disclosed in any
Schedule hereto (which notice shall be deemed given in respect of information
set forth within any periodic

-103-

--------------------------------------------------------------------------------

 

report filed by US Company with the SEC pursuant to Section 13 or 15 of the
Securities Exchange Act of 1934, as amended, upon delivery of notice to the
Administrative Agent of such filing), in each case after giving effect to the
materiality limits and Material Adverse Effect qualifications contained
therein. 

(g)Other Reports and Filings.  Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials, reports, and, with respect
to (ii) below, notices, if any, which US Company or any of its Subsidiaries
shall (i) publicly file with the SEC, or any national securities exchange, or
(ii) deliver to holders (or any trustee, agent or other representative therefor)
of any of its material Indebtedness pursuant to the terms of the documentation
governing the same, in each case, if the same is not available in the SEC’s
EDGAR database or, if so available, US Company has not delivered notice of such
filing with the SEC to the Administrative Agent.

(h)Environmental Matters.  Promptly after any officer of US Company or any of
its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, could reasonably be expected to have a Material Adverse Effect:

(i)any pending or threatened Environmental Claim against US Company or any of
its Subsidiaries or any Real Property owned, leased or operated by US Company or
any of its Subsidiaries;

(ii)any condition or occurrence on or arising from any Real Property owned,
leased or operated by US Company or any of its Subsidiaries that (A) results in
noncompliance by US Company or any of its Subsidiaries with any applicable
Environmental Law or (B) could reasonably be expected to form the basis of an
Environmental Claim against US Company or any of its Subsidiaries or any such
Real Property;

(iii)any condition or occurrence on any Real Property owned, leased or operated
by US Company or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by US Company or any of its
Subsidiaries of such Real Property under any Environmental Law; and

(iv)the taking of any removal or remedial action in response to the actual or
alleged presence or Release of any Hazardous Material on any Real Property
owned, leased or operated by US Company or any of its Subsidiaries as required
by any Environmental Law or any governmental or other administrative agency;
provided that in any event US Company shall deliver to each Lender all notices
received by US Company or any of its Subsidiaries from any government or
governmental agency under, or pursuant to, CERCLA which identify US Company or
any of its Subsidiaries as potentially responsible parties for remediation costs
or which otherwise notify US Company or any of its Subsidiaries of potential
liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and US
Company’s or such Subsidiary’s response thereto.  In addition to the foregoing,
prior to inclusion of any Eligible Real Property in the US Borrowing Base,
provide the Administrative Agent with environmental reports, in form and
substance reasonably satisfactory to the Administrative Agent and from a firm
reasonably satisfactory to Administrative Agent, relating to the properties
owned by US Company or any of its Subsidiaries.

(i)Borrowing Base Certificate.  (i) On the Effective Date, (ii) not later than
5:00 P.M. (New York time) on or before the 15th day of each month thereafter (or
at such other times as the Administrative Agent may reasonably request), (iii)
at the time of the consummation of a Permitted Acquisition, (iv) not later than
5:00 P.M. (New York time) on or before each Wednesday on a weekly basis during a
Compliance Period or after the occurrence and during the continuance of an Event
of Default, (v) at the time of consummation of any Asset Sale (or series of
contemporaneous or related Asset Sales) of assets with a book value which is
equal to or greater than $25,000,000 or the Equivalent Amount thereof and (vi)
at such other times as US Company may elect (provided that if US Company elects
to deliver a borrowing base certificate at any other time pursuant to this
clause (v), US Company shall deliver a borrowing base certificate on a weekly
basis for the 60 day period following such delivery), a borrowing base
certificate setting forth the Borrowing Base (in each case with supporting
calculations in reasonably detail) substantially in the form of Exhibit P (each,
a “Borrowing Base Certificate”), which shall be prepared (A) as of November 30,
2015 in the case of the initial Borrowing Base Certificate and (B) as of the
last Business Day of the preceding month in the case of each subsequent
Borrowing Base Certificate (but adjusted, in the case of a Borrowing Base
Certificate delivered in connection with a Permitted Acquisition, to reflect any
Eligible Accounts, Eligible Inventory, Eligible Machinery and Equipment and
Eligible Real Property acquired by a Borrowing Base Party pursuant to such
Permitted Acquisition) (or, if any such Borrowing Base Certificate is delivered
more frequently than monthly, as of the last Business Day of the week preceding
such delivery).  Each such Borrowing Base Certificate shall include the then

-104-

--------------------------------------------------------------------------------

 

applicable, marked-to-market Swap Termination Value which the Borrower intends
be treated as a Qualified Swap Termination Value for purposes of Section
5.03(d), and all such supporting information as may be reasonably requested from
time to time by the Administrative Agent.  

(j)Notice of Compliance Period.  Promptly, and in any event within two Business
Days after any officer of US Company or any of its Subsidiaries obtains
knowledge thereof, notice of the commencement of a Compliance Period.

(k)Material Real Property.  Promptly upon, and in any event within ten Business
Days after, US Company or any other Credit Party acquires any Real Property the
Fair Market Value of which is equal to or greater than $15,000,000 or the
Equivalent Amount thereof, notice of such acquisition, together with US
Company’s good faith determination of the Fair Market Value thereof.

(l)Other Information.  From time to time, such other information or documents
(financial or otherwise) with respect to US Company or any of its Subsidiaries
as the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

9.02Books, Records and Inspections; Field Examinations; Appraisals; Records and
Reports of Inventory, Machinery and Equipment. (a) US Company will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity with GAAP of all financial
transactions in relation to its business and activities.  US Company will, and
will cause each of its Subsidiaries to, permit representatives of Administrative
Agent and Collateral Agent, and during the continuation of any Compliance
Period, Default or Event of Default, any Lender, from time to time, as often as
may be reasonably requested, but only during normal business hours, (i) to visit
and inspect the Properties of US Company and each of its Subsidiaries (including
the Collateral), inspect, audit and make extracts from their books and records,
and discuss with their officers, their employees and their independent
accountants, US Company’s and each of its Subsidiaries’ business, assets,
liabilities, financial condition, business prospects and results of operations
and (ii) to verify Eligible Accounts, Eligible Machinery and Equipment, Eligible
Inventory and Eligible Real Property.  Neither Administrative Agent, Collateral
Agent nor any Lender shall have any duty to make any such inspection and shall
not incur any liability by reason of its failure to conduct or delay in
conducting any such inspection.  Administrative Agent or Collateral Agent, as
applicable, if no Default or Event of Default then exists, shall give US Company
reasonable prior notice of any such inspection or audit.  Without limiting the
foregoing, US Company will participate and will cause its key management
personnel to participate in a meeting with Administrative Agent and Lenders at
least once during each year or more frequently, as Administrative Agent may
reasonably request (except that during the continuation of an Event of Default
such meetings may be held more frequently as requested by Administrative Agent
or Required Lenders), which meeting(s) shall be held at such times and such
places as may be reasonably requested by Administrative Agent.

(b)In addition to Section 9.02(a), (i) in the case of succeeding sub-clauses (1)
and (2), (x) no more than once during each fiscal year of US Company or (y) if
the Borrowers fail to maintain Total Borrowing Availability of at least the
greater of (A) $130,000,000 and (B) 15% of the lesser of (a) the Total Revolving
Loan Commitments at such time and (b) the Aggregate Borrowing Base at such time,
no more than twice during each fiscal year of US Company, (ii) in the case of
succeeding sub-clause (3), at the Administrative Agent’s discretion during the
term of this Agreement, but not more than once during each fiscal year of US
Company, and (iii) in the case of either succeeding sub-clause (1), (2) or (3),
at any time that any Event of Default exists, as often as the Administrative
Agent may reasonably request, US Company will, and will cause each of its
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent or any third-party appraiser or consultant reasonably
satisfactory to the Administrative Agent to visit and inspect (at the Borrowers’
joint and several expense), under guidance of officers of US Company or such
Subsidiary, any of the properties of US Company or such Subsidiary and to verify
Eligible Accounts, Eligible Machinery and Equipment, Eligible Inventory and/or
Eligible Real Property in order to complete (1) an appraisal of the Eligible
Rental Fleet Inventory of the Borrowing Base Parties, (2) a collateral
examination of the Borrowing Base Parties, and in connection therewith US
Company shall provide Administrative Agent and any field examiner or appraiser
reasonable access to the books and records and the Collateral and shall
cooperate with such field examiner or appraiser with respect to the foregoing
and (3) an appraisal of the Eligible Machinery and Equipment and/or (if included
in the Canadian Borrowing Base, the UK Borrowing Base or the US Borrowing Base)
Eligible Real Property of the Borrowing Base Parties.

(c)When reasonably requested by Administrative Agent, US Company shall, and
shall cause each of its Subsidiaries to, provide the following to Administrative
Agent, with a copy to any Lender which requests delivery (which, at US Company’s
election, may be made by email or other electronic means of communication, or by
web posting) of such reports: a report of Eligible Container Fleet Inventory and
Eligible Trailer Fleet Inventory by category and by item (in detail), a report
of Inventory, based upon a physical count, which shall describe Inventory of the
Borrowing Base Parties by category and by item (in detail) and report the then
appraised value of such Inventory, and a report of Equipment which shall
describe Borrower’s and Guarantors’ Equipment (in detail) and report the then
appraised value of such Equipment.

-105-

--------------------------------------------------------------------------------

 

(d)US Company shall, and shall cause its Subsidiaries to, keep records of its
Inventory and Equipment, which records shall be complete and accurate in all
material respects.  Borrower shall furnish to Administrative Agent and Lenders
updates of Schedule 1.01(b) and Inventory and Equipment reports concurrently
with the delivery of each Borrowing Base Certificate or more frequently as
requested by Administrative Agent, which reports will be in such other format
and detail as Administrative Agent, as applicable, shall request and shall
include (a) a current list of all locations of Inventory and Equipment of US
Company and its Subsidiaries and (b) a list of all Inventory and Equipment of US
Company and its Subsidiaries which are Motor Vehicles, which list shall specify
the certificate of title holder (or the equivalent), the vehicle identification
number (or equivalent) and the state or province (or equivalent) in which such
Inventory or Equipment is located.  US Company shall conduct a physical
inventory of all container Inventory on premises owned or leased by US Company
or any of its Subsidiaries no less frequently than monthly and shall provide to
Administrative Agent on request a report based on each such physical inventory
promptly thereafter, together with such supporting information as Administrative
Agent shall reasonably request. 

9.03Maintenance of Property; Insurance. (a) US Company will, and will cause each
of its Subsidiaries to, (i) keep all property necessary to the business of US
Company and its Subsidiaries in good working order and condition, ordinary wear
and tear excepted and subject to the occurrence of casualty events, (ii)
maintain with financially sound and reputable insurance companies insurance on
all such property and against all such risks as is consistent and in accordance
with industry practice for companies similarly situated owning similar
properties and engaged in similar businesses as US Company and its Subsidiaries,
and (iii) furnish to the Administrative Agent, upon its request therefor, full
information as to the insurance carried.  Such insurance shall include physical
damage insurance on all real and personal property (whether now owned or
hereafter acquired) on an all risk basis and business interruption
insurance.  The provisions of this Section 9.03 shall be deemed supplemental to,
but not duplicative of, the provisions of any Security Documents that require
the maintenance of insurance.  In addition to the foregoing, US Company and the
Borrowers acknowledge and agree that (x) the Administrative Agent has the right,
on an annual basis, to review the insurance then being maintained by US Company
and its Subsidiaries and to require US Company and its Subsidiaries to increase
their levels of coverage from that which then exists to the extent that the
Administrative Agent has a reasonable basis to require same and (y) it will,
within 30 days following such a request by the Administrative Agent, obtain such
increased insurance coverage.  Without limiting the foregoing, if any portion of
any Mortgaged Property is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a Special Flood
Hazard Area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereafter in effect or any
successor act thereto), then US Company will, and shall cause the Credit Party
owning such Mortgaged Property, to (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

(b)US Company will, and will cause each of its Subsidiaries to, at all times
keep its property insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by US Company and/or such Subsidiaries) (i) shall
be endorsed to the Collateral Agent’s satisfaction for the benefit of the
Collateral Agent (including, without limitation, by naming the Collateral Agent
as loss payee and/or additional insured), (ii) shall state that such insurance
policies shall not be canceled without at least 30 days’ prior written notice
thereof by the respective insurer to the Collateral Agent, (iii) shall provide
that the respective insurers irrevocably waive any and all rights of subrogation
with respect to the Collateral Agent and the other Secured Creditors, and (iv)
shall be deposited with the Collateral Agent.

(c)If US Company or any of its Subsidiaries shall fail to maintain insurance in
accordance with this Section 9.03, or if US Company or any of its Subsidiaries
shall fail to so endorse and deposit all policies or certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the Borrowers jointly and severally
agree to reimburse the Administrative Agent for all costs and expenses of
procuring such insurance.

9.04Administration of Equipment; Maintenance of Equipment. (a) US Company shall,
and shall cause its Subsidiaries to, keep records of its Equipment which shall
be complete and accurate in all material respects itemizing and describing the
kind, type, quality, quantity and book value of its Equipment and all
dispositions made in accordance with this Agreement, and US Company shall, and
shall cause its Subsidiaries to, furnish Administrative Agent with a current
schedule containing the foregoing information on at least an annual basis and
more often if reasonably requested by Administrative Agent.  Promptly after the
reasonable request therefore by Administrative Agent, US Company shall deliver
to Administrative Agent any and all evidence of ownership, if any, of any
Equipment.

(b)US Company shall, and shall cause its Subsidiaries to, make or cause to be
made all necessary replacements of and repairs to Equipment so that the
operating efficiency thereof shall be maintained and preserved, reasonable wear
and tear excepted, except where the failure to so maintain the same would not
reasonably be expected to have a Material Adverse Effect.  US Company will not,
and will not allow any other Credit Party to, permit any Equipment to become
affixed to any Real Property leased to US Company or any other Credit Party so
that an interest arises therein under

-106-

--------------------------------------------------------------------------------

 

the real estate laws of the applicable jurisdiction unless the landlord of such
Real Property has executed a landlord waiver or leasehold mortgage in favor of
and in form reasonably acceptable to Administrative Agent, and US Company will
not permit, nor will it allow any other Credit Party to permit, any of the
Equipment of US Company or any other Credit Party to become an accession to any
personal Property other than Equipment that is subject to First Priority (except
for Permitted Liens) Liens in favor of Administrative Agent. 

9.05Existence; Franchises. US Company will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents; provided, however, that
nothing in this Section 9.05 shall prevent (a) sales of assets and other
transactions by US Company or any of its Subsidiaries in accordance with Section
10.03 or (b) the withdrawal by US Company or any of its Subsidiaries of its
qualification as a foreign limited liability company (or other applicable
entity) in any jurisdiction if such withdrawal could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

9.06Compliance with Statutes, etc. US Company will, and will cause each of its
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property in any
jurisdiction (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.07Compliance with Environmental Laws. (a) US Company will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by US Company or any of its
Subsidiaries, except such non-compliances as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental
Laws.  Neither US Company nor any of its Subsidiaries will generate, use, treat,
store, Release or dispose of, or permit the generation, use, treatment, storage,
Release or disposal of Hazardous Materials on any Real Property now or hereafter
owned, leased or operated by US Company or any of its Subsidiaries, or transport
or permit the transportation of Hazardous Materials to or from any such Real
Property, except for Hazardous Materials generated, used, treated, stored,
Released or disposed of at any such Real Properties in compliance in all
material respects with all applicable Environmental Laws and as required in
connection with the normal operation, use and maintenance of the business or
operations of US Company or any of its Subsidiaries.

(b)(i) After the receipt by the Administrative Agent or any Lender of any notice
of the type described in Section 9.01(h), (ii) at any time that US Company or
any of its Subsidiaries are not in compliance with Section 9.07(a) or (iii) in
the event that the Administrative Agent or the Lenders have exercised any of the
remedies pursuant to the last paragraph of Section 11, the Borrowers will
provide, at the sole joint and several expense of the Borrowers and at the
request of the Administrative Agent, an environmental site assessment report
concerning any Real Property owned, leased or operated by US Company or any of
its Subsidiaries, prepared by an environmental consulting firm reasonably
approved by the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the potential cost of any removal or remedial action in
connection with such Hazardous Materials on such Real Property.  If the
Borrowers fail to provide the same within 30 days after such request was made,
the Administrative Agent may order the same, the cost of which shall be borne by
the Borrowers on a joint and several basis, and the Borrowers shall grant and
hereby grant to the Administrative Agent and the Lenders and their respective
agents reasonable access to such Real Property and specifically grant the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment at any
reasonable time following reasonable notice to US Company, all at the sole joint
and several expense of the Borrowers.

9.08ERISA. (a) As soon as possible and, in any event, within ten (10) days after
any US Borrower or any of its Subsidiaries or any ERISA Affiliate knows or has
reason to know of the occurrence of any of the following ERISA matters that
could reasonably be expected to have a Material Adverse Effect, US Company will
deliver to each of the Lenders a certificate of any Authorized Officer of US
Company setting forth the full details as to such occurrence and the action, if
any, that any such US Borrower, such Subsidiary or such ERISA Affiliate is
required or proposes to take, together with any notices required or proposed to
be given or filed by such US Borrower, such Subsidiary, such ERISA Affiliate or
the applicable plan administrator to or with the PBGC or any other Governmental
Authority, or a Plan or Multiemployer Plan participant and any notices received
by any such US Borrower, such Subsidiary or such ERISA Affiliate from the PBGC
or any other Governmental Authority, or a Plan or Multiemployer Plan participant
with respect thereto: (i)  that a Reportable Event has occurred or is reasonably
expected to occur; (ii) that any US Borrower or any of its Subsidiaries or an
ERISA Affiliate has failed to meet the minimum funding requirements of Sections
412 and 430 of the Code or Sections 302 and 303 of ERISA with respect to any
Plan, whether or not waived or failed to make by its due date a required
installment under Section 430(j) of the Code or Section 303(j) of ERISA with
respect to any Plan; (iii) that a filing pursuant to Section 412(c) of the Code
or Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard has been

-107-

--------------------------------------------------------------------------------

 

made with respect to any Plan; (iv) that any contribution required to be made
with respect to a Plan, Multiemployer Plan or Foreign Pension Plan has not been
timely made; (v) that a Plan or Multiemployer Plan has been terminated (within
the meaning of Title IV of ERISA), that a Multiemployer Plan has been
reorganized (within the meaning of Section 4241 of ERISA) or declared
“insolvent” (within the meaning of Section 4245 of ERISA) or in “endangered or
critical status” (within the meaning of Section 305 of ERISA), or that a Plan
has been, is, or is expected to be, in “at-risk” status pursuant to Section
430(i) of the Code or Section 303(i) of ERISA; (vi) that a Plan has an Unfunded
Current Liability; (vii) that proceedings have been instituted by the PBGC to
terminate or appoint a trustee to administer under Section 4042 of ERISA any
Plan or Multiemployer Plan; (viii) that a proceeding has been instituted
pursuant to Section 515 of ERISA to collect a delinquent contribution to a
Multiemployer Plan; (ix) that any US Borrower or any of its Subsidiaries or any
ERISA Affiliate will or may incur any liability (including any indirect,
contingent, or secondary liability) to or on account of the termination of or
withdrawal from a Plan under Section 4062, 4063, 4064 or 4069 of ERISA, or to or
on account of a Multiemployer Plan under Section 4201, 4204 or 4212 of ERISA or
with respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code
or Section 409, 502(i) or 502(l) of ERISA or with respect to a group health plan
(as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or 45
Code of Federal Regulations Section 160.103) under Section 4980B of the Code
and/or the Health Insurance Portability and Accountability Act of 1996; or (x)
that any US Borrower or any of its Subsidiaries may incur any liability pursuant
to any employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA).  US Company will deliver to each of the
Lenders (i) a copy of each application for a waiver of the minimum funding
standard filed with the Internal Revenue Service or any other Governmental
Authority with respect to any Plan and all communications received by any US
Borrower or any of its Subsidiaries or any ERISA Affiliate from the Internal
Revenue Service or any other Governmental Authority with respect to such Plan of
any US Borrower or any of its Subsidiaries or any ERISA Affiliate, (ii) copies
of any records, documents or other information that must be furnished to the
PBGC with respect to any Plan pursuant to Section 4010 of ERISA and (iii) upon
the request of the Administrative Agent, a complete copy of the annual report
(on Internal Revenue Service Form 5500-series) of each Plan (including, to the
extent required, the related financial and actuarial statements and opinions and
other supporting statements, certifications, schedules and information) required
to be filed with the US Department of Labor.  In addition to any certificates or
notices delivered to the Lenders pursuant to the first sentence hereof, copies
of annual reports and any records, documents or other information required to be
furnished to the PBGC, and any material notices received by any US Borrower or
any of its Subsidiaries or any ERISA Affiliate with respect to any Plan or
Foreign Pension Plan or received from any government agency or plan
administrator or sponsor or trustee with respect to any Multiemployer Plan,
shall be delivered to the Lenders no later than ten (10) days after the date
such annual report has been filed or such records, documents and/or information
has been furnished to the PBGC or such notice has been received by any such US
Borrower or such Subsidiaries or such ERISA Affiliate, as applicable.  

(b)US Company and each of its applicable Subsidiaries shall ensure that all
Foreign Pension Plans administered by it or into which it makes payments obtains
or retains (as applicable) registered status under and as required by Applicable
Law and is administered in a timely manner in all respects in compliance with
all Applicable Laws, except where the failure to do any of the foregoing, either
individually or in the aggregate, could not be reasonably likely to result in a
Material Adverse Effect.

9.09End of Fiscal Years; Fiscal Quarters. US Company will cause (i) its and each
of its Subsidiaries’ fiscal years to end on December 31 of each calendar year
and (ii) its and each of its Subsidiaries’ fiscal quarters to end on March 31,
June 30, September 30 and December 31 of each calendar year.

9.10Performance of Obligations. US Company will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.11Payment of Taxes. US Company will timely pay and discharge, and will cause
each of its Subsidiaries to timely pay and discharge all its obligations and
liabilities, including (a) all material Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) all lawful claims which, if unpaid, might
become a Lien or charge upon any properties of US Company or any of its
Subsidiaries not otherwise permitted under Section 10.02; provided that neither
US Company nor any of its Subsidiaries shall be required to pay any such Tax,
assessment, charge, levy or claim which is being contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with GAAP.

9.12Use of Proceeds. The Borrowers will use the proceeds of the Loans only as
provided in Section 8.22.

9.13Additional Security; Further Assurances; etc. (a)  US Company will, and will
cause each other Credit Party to, grant to the Collateral Agent for the benefit
of the Secured Creditors Liens, hypothecs and Mortgages in such assets and owned
Real Property of US Company and such other Credit Party as are not covered by
the original Security Documents and as may be

-108-

--------------------------------------------------------------------------------

 

reasonably requested from time to time by the Administrative Agent or the
Required Lenders (collectively, the “Additional Security Documents”).  All such
Liens, hypothecs and Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
shall constitute valid and enforceable perfected Liens, hypothecations and
Mortgages superior to and prior to the rights of all third Persons and
enforceable against third parties and subject to no other Liens except for
Permitted Liens or, in the case of Real Property, the Permitted Encumbrances
related thereto (provided that Administrative Agent’s Liens on the LKE Joint
Accounts need not be perfected).  The Additional Security Documents or
instruments related thereto shall have been duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Security Documents and all taxes, fees and other
charges payable in connection therewith shall have been paid in full.  In
connection with the delivery of any Mortgage, US Company will, and will cause
each other Credit Party to, to the extent reasonably requested from time to time
by the Administrative Agent or the Required Lenders, deliver (i) a Mortgage
Policy issued by a title insurer reasonably satisfactory to the Administrative
Agent, in form and substance and in an amount reasonably satisfactory to the
Administrative Agent insuring that the Mortgage is a valid and enforceable First
Priority Lien on the respective property other than Permitted Encumbrances, (ii)
a then current A.L.T.A. survey, certified to the Administrative Agent and the
Collateral Agent by a licensed surveyor sufficient to allow the issuer of the
Mortgage Policy to issue such Mortgage Policy without a survey exception, (iii)
an environmental site assessment prepared by a qualified firm reasonably
acceptable to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent and (iv) a certificate in a form
reasonably acceptable to the Administrative Agent (together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
the applicable Borrower) indicating that the property is not in a flood zone, or
if the property is in a flood zone, evidence that appropriate insurance
reasonably acceptable to the Administrative Agent has been
obtained.  Notwithstanding the foregoing, this Section 9.13(a) shall not apply
to (and US Company and the other Credit Parties shall not be required to grant a
Mortgage in) any Real Property the Fair Market Value of which is less than
$15,000,000 or the Equivalent Amount thereof. 

(b)US Company will, and will cause each of the other Credit Parties to, at the
expense of US Company, make, execute, endorse, acknowledge, file and/or deliver
to the Collateral Agent from time to time such vouchers, invoices, schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports,
landlord waivers, bailee agreements, control agreements and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as the Administrative Agent may reasonably
require.  Furthermore, US Company will, and will cause the other Credit Parties
to, deliver to the Administrative Agent and the Collateral Agent such opinions
of counsel, title insurance and other related documents as may be reasonably
requested by the Administrative Agent and the Collateral Agent to assure itself
that this Section 9.13 has been complied with.

(c)If the Administrative Agent or the Required Lenders reasonably determine that
they are required by law or regulation to have appraisals prepared in respect of
any Real Property of US Company and the other Credit Parties constituting
Collateral, US Company will, at its own expense, provide to the Administrative
Agent appraisals which satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of the Financial Institution Reform, Recovery and
Enforcement Act of 1989, as amended, and which shall otherwise be in form and
substance reasonably satisfactory to the Administrative Agent.

(d)US Company agrees that each action required by clauses (a) through (c) of
this Section 9.13 shall be completed as soon as possible, but in no event later
than 60 days after such action is requested to be taken by the Administrative
Agent or the Required Lenders; provided that, in no event will US Company or any
of its Subsidiaries be required to take any action, other than using its
commercially reasonable efforts, to obtain consents from third parties with
respect to its compliance with this Section.

(e)Notwithstanding anything contained in this Section 9.13 or this Agreement or
any other Credit Document to the contrary, in no event shall (i) the assets of
any of the UK Company, the Canadian Company or any other Foreign Subsidiary be
pledged to secure the US Obligations or (ii) more than 65% of the voting
securities of any first-tier Foreign Subsidiary held by the US Company or any
Domestic Subsidiary be pledged to secure the US Obligations.

(f)Subject to Section 9.13(e), if at any time a Subsidiary ceases to be an
Immaterial Subsidiary, within thirty (30) days thereof (or such later date as is
agreed to by the Administrative Agent in its sole discretion) such Subsidiary
shall have executed and delivered to Administrative Agent such Security
Documents (or joinders thereto, in form and substance satisfactory to
Administrative Agent) and other documents as are necessary (or advisable in
Administrative Agent’s and Collateral Agent’s judgment) under Applicable Law in
order to grant Collateral Agent for the benefit of the Secured Creditors a
perfected First Priority security interest and Lien in the assets of, and
ownership interests in, such Subsidiary and US Company or the applicable Credit
Party shall execute and deliver an amendment to the applicable pledge agreement
in form and substance satisfactory to Administrative Agent, together with stock
certificates and promissory notes and other instruments endorsed in blank, to
pledge its equity interests in such Subsidiary and all intercompany Loans to
such Subsidiary.

-109-

--------------------------------------------------------------------------------

 

(g)If at any time a Domestic Subsidiary ceases to be an Immaterial Subsidiary,
within thirty (30) days thereof (or such later date as is agreed to by the
Administrative Agent in its sole discretion) such Domestic Subsidiary shall
become a party to this Agreement, either as a US Borrower, US Guarantor and
Non-US Obligation Guarantor or as a US Guarantor and a Non-US Obligation
Guarantor, as determined by the Administrative Agent or the Required Lenders, in
each case by executing and delivering to the Administrative Agent a counterpart
of a Joinder Agreement, and in the event that such Subsidiary is to become a US
Borrower hereunder, by executing and delivering to the Administrative Agent a
counterpart to the US Revolving Notes and the US Swingline Note. 

(h)(i) If at any time a UK Subsidiary ceases to be an Immaterial Subsidiary,
within thirty (30) days thereof (or such later date as is agreed to by the
Administrative Agent in its sole discretion) such UK Subsidiary shall become a
party to this Agreement, either as a UK Borrower and a Non-US Obligation
Guarantor or as a Non-US Obligation Guarantor, as determined by the
Administrative Agent or the Required Lenders, in each case by executing and
delivering to the Administrative Agent a counterpart of a Joinder Agreement, and
in the event that such Subsidiary is to become a UK Borrower hereunder, by
executing and delivering to the Administrative Agent a counterpart to the UK
Revolving Notes and the UK Swingline Note, (ii) if at any time a Canadian
Subsidiary ceases to be an Immaterial Subsidiary, within thirty (30) days
thereof (or such later date as is agreed to by the Administrative Agent in its
sole discretion) such Canadian Subsidiary shall become a party to this
Agreement, either as a Canadian Borrower and a Non-US Obligation Guarantor or as
a Non-US Obligation Guarantor, as determined by the Administrative Agent or the
Required Lenders, in each case by executing and delivering to the Administrative
Agent a counterpart of a Joinder Agreement, and in the event that such
Subsidiary is to become a Canadian Borrower hereunder, by executing and
delivering to the Administrative Agent a counterpart to the Canadian Revolving
Note, and (iii) if at any time a Foreign Subsidiary that is not a UK Subsidiary
or a Canadian Subsidiary ceases to be an Immaterial Subsidiary, within thirty
(30) days thereof (or such later date as is agreed to by the Administrative
Agent in its sole discretion) such Foreign Subsidiary shall become a party to
this Agreement as a Non-US Obligation Guarantor by executing and delivering to
the Administrative Agent a counterpart of a Joinder Agreement.

(i)On or prior to the date on which any Subsidiary becomes a Borrower or a
Guarantor under this Section 9.13, the Administrative Agent and the Lenders
shall have received from the Credit Parties, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act.

9.14[Reserved].

9.15Projections. US Company shall, no later than 60 days after the end of each
fiscal year of US Company, deliver to Administrative Agent Projections of US
Company and each of its Subsidiaries for the forthcoming fiscal year, month by
month (including, but not limited to, projected balance sheets, income
statements, statements of cash flows and Total Borrowing Availability, US
Borrowing Availability, UK Borrowing Availability, Canadian Borrowing
Availability and calculations of projected covenant compliance.

9.16Landlord, Processor and Storage Agreements. US Company shall provide
Administrative Agent on request with copies of all agreements between US Company
or any other Credit Party and any landlord, processor, distributor, warehouseman
or consignee which owns any premises at which any Collateral may, from time to
time, be kept.

9.17Deposit and Brokerage Accounts. For each deposit account or brokerage
account that US Company or any other Credit Party that is a Domestic Subsidiary
of US Company at any time opens or maintains (including, without limitation, any
LKE Joint Account, but excluding any account for which such a Cash Management
Control Agreement is expressly not required pursuant to Section 3.9 of the US
Security Agreement), US Company shall, at Administrative Agent’s request and
option, pursuant to a Cash Management Control Agreement in form and substance
satisfactory to Administrative Agent, cause the depository bank or securities
intermediary, as applicable, to agree to comply at any time with instructions
from Collateral Agent to such depository bank or securities intermediary, as
applicable, directing the disposition of funds from time to time credited to
such deposit or brokerage account, without further consent of US Company or such
other Credit Party, during the continuance of a Compliance Period, a Default or
an Event of Default.

9.18Credit Party Financial Statements. US Company shall deliver or cause to be
delivered to Administrative Agent financial statements, if any, for each other
Credit Party (to the extent not consolidated or combined with the financial
statements delivered to Administrative Agent under Section 9.01) in form and
substance reasonably satisfactory to Administrative Agent at such intervals and
covering such time periods as Administrative Agent may request.

9.19Qualified Derivative Obligations. Prior to or concurrently with US Company
or any other Credit Party entering into any Derivative Obligation or any
modification of such Derivative Obligation with any Lender or any Affiliate of a
Lender (other than Administrative Agent or any Affiliate of Administrative
Agent), US Company shall provide, or shall cause such

-110-

--------------------------------------------------------------------------------

 

Lender or such Affiliate to provide, written notice to Administrative Agent
specifying, in a manner reasonably acceptable to Administrative Agent, the terms
and conditions of such Derivative Obligations.  In addition, any Lender or any
Affiliate of a Lender that enters into any Derivative Obligation or any
modification of a Derivative Obligation with a Credit Party may provide notice
thereof to the Administrative Agent. 

9.20Centre of Main Interest. Each UK Subsidiary shall have and maintain its
centre of main interest (as that term is used in Article 3(1) of The Council of
the European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“Regulation”)) for purposes of the Regulation within the United Kingdom.

9.21Administration of Accounts. (a) US Company shall, and shall cause each of
its Subsidiaries to, keep accurate and complete records of its Accounts and all
payments and collections thereon and shall submit to Administrative Agent on
such periodic basis as Administrative Agent shall request a sales and
collections report for the preceding period, in form consistent with the reports
currently prepared by US Company with respect to such information.  When
requested by Administrative Agent, from and after the date hereof, US Company
shall deliver to Administrative Agent a detailed aging of all Accounts of US
Company and its Subsidiaries, and upon Administrative Agent’s request therefore,
copies of proof of delivery and the original copy of all documents, including,
without limitation, repayment histories and present status reports relating to
the Accounts so scheduled and such other matters and information relating to the
status of then existing Accounts as Administrative Agent shall reasonably
request.

(b)If an Account includes a charge for any Tax payable to any governmental
taxing authority, Administrative Agent is authorized, in its sole discretion, to
pay the amount thereof to the proper taxing authority for the account of US
Company or its Subsidiaries and to charge US Company therefore, except for Taxes
that (i) are being actively contested in good faith and by appropriate
proceedings and with respect to which US Company or such Subsidiary maintains
reasonable reserves on its books therefore and (ii) would not reasonably be
expected to result in any Lien other than a Permitted Lien.  In no event shall
Administrative Agent or any Lender be liable for any Taxes to any governmental
taxing authority that may be due by US Company or any of its Subsidiaries or
Affiliates.

9.22Post-Closing Matters. Each Credit Party shall deliver and/or complete, or
shall cause the delivery and/or completion of, each of the actions required to
be taken by it or any other Credit Party as set forth in Schedule 9.22 no later
than the dates for such actions set forth therein (or such later date as may be
agreed by the Administrative Agent in its sole discretion).

SECTION 10.Negative Covenants. Each of US Company and each other Credit Party
hereby covenants and agrees that on and after the Effective Date and until the
Total Revolving Loan Commitment and all Letters of Credit have terminated and
the Loans, Notes and Unpaid US Drawings, Unpaid UK Drawings and Unpaid Canadian
Drawings (in each case, together with interest thereon), Fees and all other
Obligations (other than any indemnities described in Section 13.13 which are not
then due and payable) incurred hereunder and thereunder, are paid in full in
cash:

10.01[Reserved].

10.02Liens. US Company will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets (real or personal, tangible or intangible) of US Company or
any of its Subsidiaries, whether now owned or hereafter acquired, or sell any
such property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to US Company or any of its Subsidiaries), or assign
any right to receive income or permit the filing of any financing statement
under the UCC or any other similar notice of Lien under any similar recording or
notice statute; provided that the provisions of this Section 10.02 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):

(a)Liens granted to Collateral Agent for the benefit of the Secured Creditors
under the Security Documents to secure the Obligations;

(b)Liens listed on Schedule 10.02;

(c)Liens for taxes not yet due or being contested in good faith and by
appropriate proceedings, and for which adequate reserves are maintained by US
Company or the relevant Credit Party for their payment in accordance with GAAP;

(d)Purchase Money Liens and Leases;

-111-

--------------------------------------------------------------------------------

 

(e)Liens of warehousemen, mechanics, materialmen, workers, repairmen, common
carriers, or landlords, liens for taxes, assessments or other governmental
charges, and other similar Liens (other than Liens arising under ERISA) arising
by operation of law for amounts that are not yet due and payable or which are
being diligently contested in good faith by a Credit Party, and for which
adequate reserves are maintained by US Company for their payment in accordance
with GAAP;  

(f)Attachment or judgment Liens not to exceed an aggregate of $15,000,000 or the
Equivalent Amount thereof excluding in each case amounts (i) bonded to the
reasonable satisfaction of Administrative Agent or (ii) covered by insurance to
the reasonable satisfaction of Administrative Agent;

(g)Deposits or pledges to secure obligations under worker’s compensation, social
security or similar laws, or under unemployment insurance, not to exceed an
aggregate of $15,000,000 or the Equivalent Amount thereof;

(h)Deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the ordinary course of
business not to exceed an aggregate of $10,000,000 or the Equivalent Amount
thereof;

(i)Easements, rights of way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of US Company or any of its Subsidiaries;

(j)Liens securing Indebtedness described in Section 10.05(d) which has been
refinanced so long as such refinanced Indebtedness is not secured by any
collateral which did not secure the Indebtedness prior to such refinancing;

(k)Liens securing Indebtedness described in Section 10.05(j) and (k);

(l)Extensions and renewals of any of the foregoing so long as the aggregate
amount of extended or renewed Liens are not increased and are on terms and
conditions no more restrictive than the terms and conditions of the Liens
extended or renewed;

(m)Liens securing Indebtedness of a Foreign Subsidiary permitted under Section
10.05(e)(iii);

(n)Liens securing Capitalized Lease Obligations permitted pursuant to
Section 10.05(m);

(o)Liens securing Indebtedness permitted pursuant to Section 10.05(n); provided
that such Liens do not extend to any real or personal property other than the
property acquired in such Permitted Acquisition; and

(p)(i) statutory and common law rights of set-off and other similar rights and
remedies as to deposits of cash, securities, commodities and other funds in
favor of banks, other depositary institutions, securities or commodities
intermediaries or brokerages and (ii) Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 of the UCC in effect in the
relevant jurisdiction and covering only the items being collected upon.

10.03Sale of Assets. US Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, sell, lease, assign, transfer,
liquidate or otherwise dispose of any assets (an “Asset Sale”) other than:

(a)Inventory (including containers held for lease) in the ordinary course of
business;

(b)individual items of Collateral with a book value of less than $25,000,000 or
the Equivalent Amount thereof in the aggregate during any fiscal year;

(c)obsolete or worn out property disposed of in the ordinary course of business;

(d)Asset Sales (including, without limitation, transfers of Inventory, Equipment
or Real Property from US Company to a Credit Party) from US Company to a Credit
Party, or from one Credit Party to another Credit Party or to US Company,
provided, in each case, that any transfer of Inventory, Equipment or Real
Property from a Borrower shall be made to another Credit Party that is or,
concurrently with such transfer, becomes, a Borrower;

-112-

--------------------------------------------------------------------------------

 

(e)sales of Trailers acquired in Permitted Acquisitions or owned by US Company
or a Credit Party on the date hereof; 

(f)so long as no Default or Event of Default has occurred and is continuing, to
the extent permitted by the Senior Note Indentures and the Permitted Additional
Financing Documents then in effect, sales of container Inventory held for lease
pursuant to sale and leaseback transactions (with the “leaseback” portion of
such transaction under a capital lease permitted by Section 10.05(m)), provided
that the Orderly Liquidation Value of such container Inventory sold from and
after the Effective Date shall not exceed $50,000,000 or the Equivalent Amount
thereof;

(g)sales of Equipment which US Company or a Credit Party will lease back under a
capital lease permitted under Section 10.05(d) or an operating lease permitted
under Section 10.12;

(h)sales of Real Property not in excess of $25,000,000 in the aggregate for the
term of this Agreement that US Company or a Credit Party promptly leases back
pursuant to an operating lease permitted under Section 10.12;

(i)sales or other dispositions of Inventory or Equipment to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such sale or other disposition are
applied to the purchase price of such replacement property, in each case as part
of a LKE Transaction and pursuant to the terms and conditions of the applicable
LKE Master Exchange Agreement;

(j)additional Asset Sales not otherwise permitted under this Section 10.03 so
long as (i) no Default or Event of Default has occurred and is continuing or
would result therefrom and (ii) not less than 75% of the aggregate consideration
is paid in cash or Cash Equivalents at the time of such Asset Sales; and

(k)sale of the Real Property located at 15100 South San Pedro St., Gardena, CA
on or before the date which occurs 6 months after the Effective Date;

provided, that, with respect to subsections (b), (c), (d), (e), (f), (g), (h),
(i), (j) and (k), such dispositions are for Fair Market Value and with respect
to subsections (b), (c), (d), (e), (f), (g), (h) and (k) the aggregate
consideration is paid in full in cash at the time of disposition.

10.04Restricted Payments. US Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

(a)declare or pay any dividend (other than dividends payable solely in common
stock of US Company) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of Equity Interests
of US Company or any warrants, options or rights to purchase any such Equity
Interests, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of US Company or any of its Subsidiaries (each of the
foregoing, a “Restricted Payment”); provided, (i) any Subsidiary may declare and
pay dividends or distributions to US Company or any other Domestic Subsidiary of
US Company which is a US Credit Party; (ii) any Foreign Subsidiary may declare
and pay dividends or distributions to UK Company, Canadian Company or any other
Foreign Subsidiary; (iii) US Company may purchase on the open market or in
privately-negotiated transactions Equity Interests consisting of its common
stock for an amount not to exceed $10,000,000 in the aggregate during any fiscal
year of the US Company if, (A) both before and after giving effect to such
purchase, no Default or Event of Default exists or would result therefrom and
(B) all shares of such Equity Interests so purchased are thereafter immediately
cancelled or shall have the status of treasury stock of US Company; (iv) US
Company may make any Restricted Payment permitted pursuant to the Senior Note
Documents and the Permitted Additional Financing Documents then in effect so
long as at the time of such Restricted Payment, the Payment Conditions shall
have been satisfied; and (v) so long as no Event of Default has occurred and is
continuing or would result therefrom, Restricted Payments may be made by US
Company to pay dividends and make distributions to its equity holders in an
aggregate amount per annum no greater than 3.0% of the Market Capitalization; or

(b)make any payment or prepayment of principal of, or any prepayment of interest
on, or any redemption (including, without limitation, by making payments to a
sinking or analogous fund), repurchase or defeasance of, any Indebtedness (other
than the Obligations) or of any Mandatory Redeemable Obligation; provided that
(i) any Subsidiary may make payments on account of Indebtedness owing to US
Company or any other Credit Party, (ii) the US Company may repurchase or redeem
up to 35% of the aggregate principal amount of the Senior Notes and pay accrued
interest and premium thereon with the proceeds of the issuance of US Company’s
Equity Interests in an “Equity Offering” under and as defined in

-113-

--------------------------------------------------------------------------------

 

the Senior Note Indentures if, both before and after giving effect to such
repurchase or redemption, no Default or Event of Default exists, (iii) US
Company and its Subsidiaries may make scheduled principal and interest payments
on Indebtedness permitted under Sections 10.05(a), (b), (c), (d), (g), (h), (i),
(j), (k) and (l) and scheduled interest payments on the Senior Notes and the
Permitted Additional Financing Indebtedness then outstanding, (iv) US Company
may prepay, repurchase or redeem any Indebtedness permitted to be prepaid,
repurchased or redeemed pursuant to the Senior Note Documents then in effect
(including, without limitation, any Indebtedness outstanding under any such
Senior Note Documents to the extent so permitted) so long as at the time of such
prepayments, repurchases or redemptions, the Payment Conditions shall have been
satisfied, (v) US Company may prepay, repurchase or redeem any Indebtedness
outstanding under the Senior Note Documents with the proceeds of any Permitted
Senior Notes Refinancing incurred in accordance with Section 10.05(f), (vi) US
Company may prepay, repurchase or redeem any Indebtedness permitted to be
prepaid, repurchased or redeemed pursuant to the Permitted Additional Financing
Documents (including, without limitation, any Indebtedness outstanding under any
such Permitted Additional Financing Documents to the extent so permitted) so
long as at the time of such prepayments, repurchases or redemptions, the Payment
Conditions shall have been satisfied, and (vii) US Company may prepay,
repurchase or redeem any Permitted Additional Financing Indebtedness with the
proceeds of any Permitted Additional Financing incurred in accordance with
Section 10.05(h) or (j). 

10.05Indebtedness. US Company will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(a)Indebtedness under the Credit Documents and Derivative Obligations under
which a Lender or an Agent (or one of their respective Affiliates) is the
counterparty incurred in the ordinary course of business;

(b)Unsecured Derivative Obligations incurred in the ordinary course of business;

(c)Indebtedness described on Schedule 10.05, and any refinancing of such
Indebtedness, so long as the aggregate principal amount of the Indebtedness so
refinanced shall not be increased and the refinancing shall be on terms and
conditions no more restrictive than the terms and conditions of the Indebtedness
to be refinanced;

(d)Indebtedness, including Capitalized Lease Obligations, secured by purchase
money liens on Equipment, not to exceed $100,000,000 or the Equivalent Amount
thereof in the aggregate for all Indebtedness under this Section 10.05(d)
(irrespective of when due) outstanding at any one time (“Purchase Money Liens
and Leases”) so long as each Purchase Money Lien or Lease shall attach or relate
only to the property (and accessions thereto and proceeds thereof) to be
acquired or the acquisition cost of which is financed through leasing and the
principal amount of the debt incurred (including the principal component of
lease payments) shall not exceed one hundred percent (100%) of the purchase
price of the item or items of equipment;

(e)(i) Indebtedness consisting of loans and advances by US Company or any
Subsidiary of US Company to US Company or any Domestic Subsidiary that is a
Credit Party; (ii) Indebtedness consisting of loans and advances by the UK
Company, the Canadian Company or any Foreign Subsidiary to UK Company, Canadian
Company or any Foreign Subsidiary that is a Credit Party; (iii) Indebtedness
consisting of loans and advances by the US Company or any Domestic Subsidiary to
UK Company, Canadian Company or any Foreign Subsidiary that is a Credit Party,
in an amount, together with Investments under Section 10.07(b)(iii), not to
exceed $100,000,000 or the Equivalent Amount thereof at any time outstanding;
(iv) Indebtedness of any Foreign Subsidiary (other than a Credit Party) for
which none of a US Borrower, a UK Borrower, a Canadian Borrower or any Credit
Party has provided credit support (by guarantee, granting of Liens on its assets
or otherwise) in an amount not to exceed $50,000,000 or the Equivalent Amount
thereof at any time outstanding, and (v) other Indebtedness consisting of loans
and advances made by Credit Parties to Foreign Subsidiaries, which together with
Investments made by any Credit Party in Foreign Subsidiaries under Section
10.07(b)(iv) (such loans and advances to Foreign Subsidiaries, together with
Investments made under Section 10.07(b)(iv), “Restricted Foreign Funding”), does
not exceed $10,000,000 or the Equivalent Amount thereof in the aggregate at any
time outstanding; provided that (X) all loans and advances described under (i),
(ii), (iii) and (v) are evidenced by an intercompany note, which is pledged to
the Collateral Agent and are subordinated to the Obligations on terms and
conditions reasonably acceptable to the Administrative Agent and (Y) US Company
may make any Restricted Foreign Funding in excess of the limitations in the
foregoing clause (v) which are otherwise permitted pursuant to the Senior Note
Documents then in effect so long as at the time of such Restricted Foreign
Funding, the Payment Conditions shall have been satisfied.

(f)Indebtedness under (i) the Senior Note Documents described in clause (a) of
the definition thereof and (ii) in the event of any Permitted Senior Notes
Refinancing of Indebtedness permitted under this Section 10.05(f), the Senior
Note Documents described in clause (b) of the definition thereof entered into
pursuant to such Permitted Senior Notes Refinancing; provided that in connection
with the incurrence of any Permitted Senior Notes Refinancing, immediately

-114-

--------------------------------------------------------------------------------

 

following the incurrence of any such Permitted Senior Notes Refinancing, the
aggregate amount of all Indebtedness then outstanding pursuant to this Section
10.05(f) does not exceed the aggregate principal amount of all Indebtedness
under the Senior Note Documents described in clause (a) of the definition
thereof on the Effective Date (plus accrued and unpaid interest with respect to
such Indebtedness and reasonable fees, premium and expenses relating to the
applicable extension, renewal or refinancing (and in each case any prior
extension, renewal or refinancing permitted under this Section 10.05(f)));
provided further that notwithstanding the foregoing, the aggregate amount of all
Indebtedness incurred pursuant to this Section 10.05(f) may exceed the amount
set forth in the first proviso of this Section 10.05(f) so long as both before
and after giving effect to the incurrence of any such Permitted Senior Notes
Refinancing, US Company and its Subsidiaries shall have, on a pro forma basis
(after giving effect to such Permitted Senior Notes Refinancing and such other
customary adjustments requested by US Company and reasonably acceptable to the
Administrative Agent) a Debt Ratio of no greater than 6.00:1.00, as of the last
day of the most recently ended fiscal quarter;  

(g)Indebtedness (other than Indebtedness under this Agreement) incurred to
finance insurance premiums, not to exceed $10,000,000 or the Equivalent Amount
thereof in any fiscal year;

(h)(i) unsecured Permitted Ratio Debt and (ii) unsecured Permitted Capped Debt,
in each case, so long as (A) the creditors with respect to such Indebtedness
enter into an intercreditor agreement or other customary arrangements in form
and substance satisfactory to Administrative Agent, (B) before and immediately
after giving effect to the incurrence of such Indebtedness and any
contemporaneous use of the proceeds thereof, no Default or Event of Default has
occurred and is continuing or would be created thereby, and (C) such
Indebtedness is not prohibited by the Senior Note Documents or the Permitted
Additional Financing Documents then in effect;

(i)unsecured Indebtedness in an aggregate principal amount not to exceed
$50,000,000 or the Equivalent Amount thereof so long as (i) before and
immediately after giving effect to the incurrence of such Indebtedness and any
contemporaneous use of the proceeds thereof, no Default or Event of Default has
occurred and is continuing or would be created thereby, and (ii) such
Indebtedness is not prohibited by the Senior Note Documents or the Permitted
Additional Financing Documents then in effect.

(j)(i) Permitted Ratio Debt which is secured by a Lien junior to the Lien
granted to Administrative Agent for the benefit of the Secured Creditors under
the Security Documents and (ii) Permitted Capped Debt which is secured by a Lien
junior to the Lien granted to Administrative Agent for the benefit of the
Secured Creditors under the Security Documents, in each case, so long as (A) the
creditors with respect to such Indebtedness enter into an intercreditor
agreement or other customary arrangements in form and substance reasonably
satisfactory to Administrative Agent, (B) before and immediately after giving
effect to the incurrence of such Indebtedness and any contemporaneous use of the
proceeds thereof, no Default or Event of Default has occurred and is continuing
or would be created thereby and (C) such Indebtedness is not prohibited by the
Senior Notes Documents or the Permitted Additional Financing Documents then in
effect;

(k)Indebtedness which is secured by a first or second priority Lien on the
assets of the US Company or other Credit Party, in an aggregate principal amount
for all Credit Parties not to exceed $20,000,000 or the Equivalent Amount
thereof so long as (i) the creditors with respect to such Indebtedness enter
into an intercreditor agreement in form and substance satisfactory to
Administrative Agent, (ii) before and immediately after giving effect to the
incurrence of such Indebtedness and any contemporaneous use of the proceeds
thereof, no Default or Event of Default has occurred and is continuing or would
be created thereby, and (iii) such Indebtedness is not prohibited by the Senior
Notes Documents or the Permitted Additional Financing Documents then in effect;

(l)[Reserved];  

(m)Capitalized Lease Obligations in respect of leasehold interests in container
Inventory which is sold in a sale and leaseback transaction (with the sale
portion of such transaction being permitted pursuant to Section 10.03(f)) so
long as each lease shall attach or relate only to the property subject to such
sale leaseback transaction and the principal amount of the debt incurred
(including the principal component of lease payments) shall not exceed one
hundred percent (100%) of the purchase price of the item or items of container
Inventory;

(n)assumed Indebtedness incurred in connection with a Permitted Acquisition in
an aggregate amount not to exceed $50,000,000 or the Equivalent Amount thereof
in the aggregate at any time outstanding, so long as such Indebtedness (A)
constitutes either purchase money Indebtedness incurred in connection with the
purchase of fixtures and Equipment or Capitalized Lease Obligations and (B) was
not incurred in anticipation of such Permitted Acquisition; and

-115-

--------------------------------------------------------------------------------

 

(o)Indebtedness under Banking Products Agreements incurred in the ordinary
course of business and consistent with past practices of the Credit Parties. 

10.06Contingent Obligations. Neither US Company nor any of its Subsidiaries
shall directly or indirectly incur, assume, or suffer to exist any Contingent
Obligation, excluding indemnities given in connection with the sale of Inventory
or other asset dispositions permitted hereunder and Contingent Obligations for
Indebtedness permitted to be incurred under Section 10.05 hereof

10.07Advances, Investments and Loans. US Company shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, make any Investment in any
Person, whether in cash, securities, or other property of any kind including,
without limitation, any Subsidiary or Affiliate of US Company, other than:

(a)Advances or loans (but not sales on open account on ordinary course of
business terms) made in the ordinary course of business, including those made to
finance the sale of Inventory, not to exceed $1,000,000 or the Equivalent Amount
thereof outstanding at any one time to any one Person and $5,000,000 or the
Equivalent Amount thereof in the aggregate outstanding at any one time;

(b)Investments (including in the form of loans or advances permitted by Section
10.5(e)): (i) by US Company or any Subsidiary of US Company in US Company or any
Domestic Subsidiary that is a Credit Party, (ii) by the UK Company, the Canadian
Company or any Foreign Subsidiary in UK Company, the Canadian Company or any
Foreign Subsidiary that is a Credit Party, (iii) by US Company or a Domestic
Subsidiary in UK Company, Canadian Company or a Foreign Subsidiary that is a
Credit Party; provided that all Investments in such Foreign Subsidiaries,
together with Indebtedness of Foreign Subsidiaries permitted under Section
10.05(e)(iii), shall not exceed $100,000,000 or the Equivalent Amount thereof at
any time outstanding and (iv) in Foreign Subsidiaries, which together with
Indebtedness incurred in reliance on Section 10.05(e)(v), does not exceed
$10,000,000 or the Equivalent Amount thereof in the aggregate at any time
outstanding; provided that (X) all Investments in the form of loans and advances
described under (i), (ii), (iii) and (iv) are evidenced by an intercompany note
in accordance with Section 10.05(e)(v) and (Y) US Company may make any
Restricted Foreign Funding in excess of the limitations set forth in the
foregoing clause (iv) which are otherwise permitted pursuant to the Senior Note
Documents and the Permitted Additional Financing Documents then in effect so
long as at the time of such Restricted Foreign Funding, the Payment Conditions
shall have been satisfied;

(c)Cash Equivalents;

(d)Permitted Acquisitions;

(e)Deposits with financial institutions, disclosed on Schedule 10.07, and which
are insured by the Federal Deposit Insurance Corporation (“FDIC”) or a similar
federal insurance program; provided, however, that US Company may, in the
ordinary course of its business, maintain in its disbursement accounts from time
to time amounts in excess of then applicable FDIC or other program insurance
limits; and

(f)Such other Investments as Required Lenders may approve in writing in their
sole discretion.

10.08Transactions with Affiliates.  US Company shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, enter into any transaction
with, including, without limitation, the purchase, sale or exchange of property
or the rendering of any service to, any Subsidiary or Affiliate of US Company,
except (a) the transactions in existence on the Effective Date as described on
Schedule 10.08, (b) transactions between or among US Company and its
wholly-owned Subsidiaries which are Credit Parties and (c) transactions in the
ordinary course of and pursuant to the reasonable requirements of US Company’s
or such Subsidiary’s or Affiliate’s business, as the case may be, and upon fair
and reasonable terms no less favorable to US Company or such Subsidiary than
could be obtained in a comparable arm’s‑length transaction with an unaffiliated
Person.

10.09Registered Pension Plans.  None of the Borrowers or any other Credit Party
shall establish or commence contributing to or become otherwise obligated in
respect of a Foreign Pension Plan which contains a “defined benefit provision”
as such term is defined in the CITA or which is a “multi-employer pension” plan
subject to the Supplemental Pension Plans Act (Quebec).

10.10Additional Negative Pledges.  US Company shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective, (i) any prohibition or restriction
(including any agreement to provide equal and ratable security to any other
Person in the event a Lien is granted to or for the benefit of Collateral

-116-

--------------------------------------------------------------------------------

 

Agent and the Secured Creditors) on the creation or existence of any Lien upon
the assets of US Company or its Subsidiaries to secure the Obligations (other
than under the documents governing any Purchase Money Liens and Leases so long
as such restrictions are limited to the property subject thereto) or (ii) any
contractual obligation which may restrict or inhibit Administrative Agent’s or
Collateral Agent’s rights or ability to sell or otherwise dispose of the
Collateral or any part thereof after the occurrence of an Event of Default,
other than (A) by reason of Applicable Law, (B) customary provisions restricting
subletting or assignment of any lease governing any leasehold interest of US
Company or any of its Subsidiaries, (C) customary provisions restricting
assignment of any licensing agreement (in which US Company or any of its
Subsidiaries is the licensee) or other contract entered into by US Company or
any of its Subsidiaries in the ordinary course of business, (D) restrictions on
the transfer of any asset pending the close of the sale of such asset and (E)
pursuant to the Senior Note Documents as in effect on the Effective Date (and in
the case of any Permitted Senior Notes Refinancing, as in effect on the date of
such Permitted Senior Notes Refinancing, provided that such terms are no more
restrictive than those in the Senior Notes Documents as in effect on the
Effective Date) and pursuant to the Permitted Additional Financing Documents (so
long as such terms are no more restrictive than those in the Senior Notes
Documents as in effect on the Effective Date) and pursuant to the documents
governing any Purchase Money Liens and Leases (so long as such restrictions are
limited to the property subject thereto). 

10.11No Subsidiaries.  US Company shall not, directly or indirectly, form or
acquire any new Subsidiaries, except (a) in connection with Permitted
Acquisitions in compliance with Section 10.13 and (b) if each of the following
conditions is met:

(i)each new Subsidiary is a Wholly-Owned Subsidiary of US Company created to
conduct business in a specific jurisdiction;

(ii)both before and after giving effect to the creation of such Subsidiary and
the transfer of any assets from US Company or its Subsidiaries to such
Subsidiary, all representations and warranties of US Company and its
Subsidiaries contained in any Credit Document are true and correct in all
material respects, on and as of such date as if made as of such date (except (x)
such revisions as are necessary to reflect the formation of such new Subsidiary
and (y) it being understood and agreed that (A) any representations and
warranties stated to relate to a specific earlier date shall have been true and
correct in all material respects as of such earlier date and (B) any
representations and warranties qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects at such time), no
Default or Event of Default shall have occurred and be continuing, and US
Company and its Subsidiaries shall be Solvent;

(iii)US Company shall have delivered to Administrative Agent written notice at
least fifteen (15) Business Days prior to consummation of any transfer of assets
to, or acquisition of assets by, such new Subsidiary, describing in reasonable
detail the proposed new Subsidiary and its assets;

(iv)subject to Section 9.13(e), if such Subsidiary is not an Immaterial
Subsidiary, any such new Subsidiary shall have executed and delivered to
Administrative Agent such Security Documents (or joinders thereto, in form and
substance satisfactory to Administrative Agent) and other documents as are
necessary (or advisable in Administrative Agent’s and Collateral Agent’s
judgment) under Applicable Law in order to grant Collateral Agent for the
benefit of the Secured Creditors a perfected First Priority security interest
and Lien in the assets of, and ownership interests in, such Subsidiary and US
Company or the applicable Credit Party shall execute and deliver an amendment to
the applicable pledge agreement in form and substance satisfactory to
Administrative Agent, together with stock certificates and promissory notes and
other instruments endorsed in blank, to pledge its equity interests in such new
Subsidiary and all intercompany Loans to such Subsidiary;

(v)each such new Subsidiary that is a Domestic Subsidiary, if such Subsidiary is
not an Immaterial Subsidiary, shall become a party to this Agreement, either as
a US Borrower, US Guarantor and Non-US Obligation Guarantor or as a US Guarantor
and a Non-US Obligation Guarantor, as determined by the Administrative Agent or
the Required Lenders, in each case by executing and delivering to the
Administrative Agent a counterpart of a Joinder Agreement, and in the event that
the Subsidiary is to become a US Borrower hereunder, by executing and delivering
to the Administrative Agent a counterpart to the US Revolving Notes and the US
Swingline Note;

(vi)(i) each such new Subsidiary that is a UK Subsidiary shall become a party to
this Agreement, either as a UK Borrower and a Non-US Obligation Guarantor or as
a Non-US Obligation Guarantor, as determined by the Administrative Agent or the
Required Lenders, in each case by executing and delivering to the Administrative
Agent a counterpart of a Joinder Agreement, and in the event that the Subsidiary
is to become a UK Borrower hereunder, by executing and delivering to the
Administrative Agent a counterpart to the UK Revolving Notes and the UK
Swingline Note, (ii) each such new Subsidiary that is a Canadian Subsidiary
shall become a party to this Agreement, either as a Canadian Borrower and a
Non-US Obligation Guarantor or as a Non-US Obligation Guarantor, as determined
by the Administrative Agent or the Required Lenders, in each case by executing
and delivering to the Administrative Agent a counterpart of a Joinder Agreement,
and in the event that the Subsidiary is to become a Canadian Borrower

-117-

--------------------------------------------------------------------------------

 

hereunder, by executing and delivering to the Administrative Agent a counterpart
to the Canadian Revolving Note, and (iii) each such new Subsidiary that is a
Foreign Subsidiary other than a UK Subsidiary or a Canadian Subsidiary shall
become a party to this Agreement as a Non-US Obligation Guarantor by executing
and delivering to the Administrative Agent a counterpart of a Joinder Agreement;
 

(vii)if required by Administrative Agent, Administrative Agent shall have
received opinions of counsel, in form and substance satisfactory to it, as to
the due execution, delivery and enforceability of the Credit Documents executed
by such new Subsidiary, together with such evidences of solvency, certificates,
Certificates of Title, and other documents and instruments reasonably requested
by Administrative Agent; and

(viii)on or prior to the date on which any Subsidiary becomes a Borrower or a
Guarantor under this Section 10.11, Administrative Agent and the Lenders shall
have received from the Credit Parties, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act.

10.12Operating Leases; Off-Balance Sheet Financing.  Neither US Company nor any
of its Subsidiaries shall directly or indirectly incur, create, assume or suffer
to exist any liabilities for operating leases or other indebtedness or
liabilities not reflected as such on their financial statements other than
liabilities described on Schedule 10.12, and any refinancing of such
liabilities, so long as the aggregate amount thereof so refinanced shall not be
increased and the refinancing shall be on terms and conditions no more
restrictive than the terms and conditions of the liabilities to be refinanced;
provided, however, that US Company and its Subsidiaries may incur liabilities in
connection with operating leases of real property (including office and yard
space) and office and other Equipment in the ordinary course of business.

10.13Permitted Acquisitions. US Company shall not, and shall not permit any of
its Subsidiaries to, make an Acquisition unless each of the following conditions
is satisfied:

(a)such Acquisition is made by US Company or another Credit Party;

(b)such Acquisition shall be consensual and, if required under state law, shall
have been approved by the board of directors or other governing body of the
Person to be acquired (if there is such a governing body) and shall be permitted
by the Senior Note Documents and the Permitted Additional Financing Documents
then in effect;

(c)both before and after giving effect to such Acquisition, all representations
and warranties of US Company and its Subsidiaries contained in any Credit
Document are true and correct in all material respects on such date as if made
as of such date (it being understood and agreed that (i) any representations and
warranties stated to relate to a specific earlier date shall have been true and
correct in all material respects as of such earlier date and (ii) any
representations and warranties qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects at such time) and no
Default or Event of Default shall have occurred and be continuing, and
Administrative Agent shall receive a certificate of US Company to such effect on
the date on which such Acquisition is consummated;

(d)both before and after giving effect to such Acquisition and the incurrence of
Indebtedness in connection therewith, US Company and its Subsidiaries (including
any Subsidiary acquired in such Acquisition) shall be Solvent;

(e) no Default or Event of Default shall have occurred and be continuing or
shall be created thereby and the Payment Conditions shall have been satisfied,
each calculated on a pro forma basis (whether or not Section 10.21 hereof would
then require compliance with such covenant) immediately after giving effect to
such payments and any Indebtedness incurred in connection therewith, and
Administrative Agent shall receive a certificate of US Company to such effect on
the date on which such Acquisition is consummated;

(f)if a Revolving Loan is to be made in connection with such Acquisition,
Administrative Agent shall have received a Notice of Borrowing and, if US
Company desires to include the assets to be acquired in the US Borrowing Base,
the UK Borrowing Base or the Canadian Borrowing Base for such Revolving Loan, a
Borrowing Base Certificate;

(g)as soon as reasonably practicable following consummation of the Acquisition,
Administrative Agent and Collateral Agent shall have received such financing
statements, filings, Certificates of Title and other Security Documents as
required (or advisable in Administrative Agent’s judgment) to create and perfect
Liens on any assets to be acquired, including assets of any new Subsidiary,
together with evidence (including Lien search results) satisfactory to
Administrative Agent that such Liens are first and prior Liens subject only to
Permitted Liens;

-118-

--------------------------------------------------------------------------------

 

(h)all new Subsidiaries formed or acquired in such Permitted Acquisition shall
be Wholly-Owned Subsidiaries, directly or indirectly, of US Company; 

(i)the business and assets to be acquired in such Acquisition shall be acquired
free and clear of all Liens (other than Permitted Liens);

(j)subject to Section 9.13(e), if such Subsidiary is not an Immaterial
Subsidiary, any new Subsidiary shall become a Borrower and/or Guarantor and all
new Subsidiaries shall execute and deliver to Administrative Agent and
Collateral Agent such Security Documents as are required to be executed by a
Borrower and/or Guarantor (or joinder agreements in form and substance
satisfactory to Administrative Agent) and such other documents as are necessary
(or advisable in Administrative Agent’s judgment) under Applicable Law in order
to grant Collateral Agent for the benefit of the Secured Creditors a perfected
First Priority security interest and Lien in the assets of, and ownership
interests in, such Subsidiary (subject only to Permitted Liens); and US Company
or its Subsidiary, as applicable, shall execute and deliver an amendment to the
applicable Pledge Agreement in form and substance satisfactory to Administrative
Agent, together with stock certificates and promissory notes and other
instruments endorsed in blank in accordance therewith;

(k)prior to inclusion in the US Borrowing Base, the UK Borrowing Base or the
Canadian Borrowing Base of any assets acquired in connection with one or more
Acquisitions which, (i) individually causes any of the US Borrowing Base, the UK
Borrowing Base or the Canadian Borrowing Base to increase by more than
$30,000,000 or the Equivalent Amount thereof or (ii) in the aggregate with all
prior Acquisitions not included in clause (i) above causes the US Borrowing
Base, the UK Borrowing Base and the Canadian Borrowing Base, in the aggregate,
to increase by more than $50,000,000 or the Equivalent Amount thereof, in each
case of the foregoing sub-clauses (i) and (ii) above the amount of the US
Borrowing Base, the UK Borrowing Base and/or the Canadian Borrowing Base, as
applicable, reflecting the most recent appraisals delivered or required to be
delivered under Section 9.02, Administrative Agent shall have received
appraisals, in form and substance reasonably satisfactory to Administrative
Agent, of all Inventory, Equipment and Real Property to be included in the
Borrowing Base and shall have completed such review of Accounts, Inventory,
Equipment and Real Property as it deems necessary or desirable for inclusion in
the applicable Borrowing Base;

(l)the Person or business to be acquired is engaged in the business conducted by
US Company and its Subsidiaries immediately prior to the Effective Date or
similar activities related or incidental thereto; and

(m)in the case of any Acquisition with a purchase price of $30,000,000 or the
Equivalent Amount thereof or more, on or prior to the date of such Acquisition,
Administrative Agent shall have received, in form and substance satisfactory to
Administrative Agent, all acquisition documents related thereto and
certificates, and other documents and instruments reasonably requested by
Administrative Agent, which collectively shall confirm, to Administrative
Agent’s reasonable satisfaction, that the conditions set forth herein have been
satisfied.

10.14Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc. US Company will not, and will not permit any of its
Subsidiaries to:  

(a)amend, modify, change or waive any term or provision of any Senior Note
Document or any Permitted Additional Financing Document, unless such amendment,
modification, change or waiver could not reasonably be expected to be adverse to
the interests of the Lenders; or

(b)amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Equity Interests (including any shareholders’ agreement or any
Qualified Preferred Stock), or enter into any new agreement with respect to its
capital stock or other Equity Interests, unless such amendment, modification,
change or other action contemplated by this clause (b) could not reasonably be
expected to be adverse to the interests of the Lenders in any material respect
and the terms of any such amendment, modification, change or other action will
not violate any of the other provisions of this Agreement or any other Credit
Document.

10.15Limitation on Certain Restrictions on Subsidiaries.  US Company will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other Equity Interest or
participation in its profits owned by US Company or any of its Subsidiaries, or
pay any Indebtedness owed to US Company or any of its Subsidiaries, (b) make
loans or advances to US Company or any of its Subsidiaries or (c) transfer any
of its properties or assets to US Company or any of its Subsidiaries, except for
such encumbrances or restrictions existing under or by reason of (i)

-119-

--------------------------------------------------------------------------------

 

Applicable Law, (ii) this Agreement and the other Credit Documents, (iii)
customary provisions restricting subletting or assignment of any lease governing
any leasehold interest of US Company or any of its Subsidiaries, (iv) customary
provisions restricting assignment of any licensing agreement (in which US
Company or any of its Subsidiaries is the licensee) or other contract entered
into by US Company or any of its Subsidiaries in the ordinary course of
business, (v) restrictions on the transfer of any asset pending the close of the
sale of such asset and (vi) restrictions on loans or advances from a Foreign
Subsidiary reasonably intended to prevent negative US federal income tax
consequences under Code Section 956. 

10.16Limitation on Issuance of Equity Interests.  (a)  US Company will not, and
will not permit any of its Subsidiaries to, issue (i) any Preferred Equity other
than issuance by US Company of the Qualified Preferred Stock or (ii) any
redeemable common stock or other redeemable common Equity Interests other than
common stock or other redeemable common Equity Interests that is or are
redeemable at the sole option of US Company or such Subsidiary, as the case may
be.

(b)US Company will not permit any of its Subsidiaries to issue any capital stock
or other Equity Interests (including by way of sales of treasury stock) or any
options or warrants to purchase, or securities convertible into, capital stock
or other Equity Interests, except (i) for transfers and replacements of then
outstanding shares of capital stock or other Equity Interests, (ii) for stock
splits, stock dividends and other issuances which do not decrease the aggregate
percentage ownership of US Company or any of its Subsidiaries in any class of
the capital stock or other Equity Interests of such Subsidiary, (iii) in the
case of Foreign Subsidiaries of US Company, to qualifying directors to the
extent required by Applicable Law and for other nominal share issuances to
Persons other than US Company and its Subsidiaries to the extent required under
Applicable Law and (iv) for issuances by Subsidiaries of US Company which are
newly created or acquired in accordance with the terms of this Agreement.

10.17Business; etc. US Company will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than the
businesses engaged in by US Company and its Subsidiaries as of the Effective
Date and reasonable extensions thereof and businesses ancillary or complimentary
thereto.

10.18No Additional Deposit Accounts; etc.  US Company will not, and will not
permit any other Credit Party to, directly or indirectly, open, maintain or
otherwise have any checking, savings, deposit, securities or other accounts at
any bank or other financial institution where cash or Cash Equivalents are or
may be deposited or maintained with any Person, other than (a) the Concentration
Accounts set forth on Part A of Schedule 10.18, (b) the Collection Accounts set
forth on Part B of Schedule 10.18, (c) the Disbursement Accounts set forth on
Part C of Schedule 10.18, (d) the Designated Petty Cash Accounts set forth on
Part D of Schedule 10.18, (e) the Designated Payroll Accounts set forth on Part
E of Schedule 10.18 and (f) the Foreign Accounts set forth on Part F of Schedule
10.18; provided that any US Credit Party, any UK Subsidiary and any Canadian
Subsidiary may open a new Concentration Account, Collection Account,
Disbursement Account, Designated Petty Cash Account, Designated Payroll Account
or LKE Joint Account not set forth in such Schedule 10.18, so long as prior to
opening any such account (i) the Administrative Agent has consented in writing
to such opening (which consent shall not be unreasonably withheld or delayed),
(ii) US Company has delivered an updated Schedule 10.18 to the Administrative
Agent listing such new account and (iii) in the case of any new Concentration
Account, Collection Account, Disbursement Account, Designated Petty Cash
Account, Designated Payroll Account or LKE Joint Account, (A) opened by a US
Credit Party, the financial institution with which such account is opened,
together with US Company or such other US Credit Party which has opened such
account and the Collateral Agent have executed and delivered to the
Administrative Agent a Cash Management Control Agreement reasonably acceptable
to the Administrative Agent if and to the extent required by the US Security
Agreement and (B) opened by a UK Subsidiary, such Subsidiary has complied with
its obligations under clauses 4.1 and 10 of the UK Debentures.

10.19Tax Consolidation.  US Company shall not file or consent to the filing of
any consolidated income tax return with any Person other than US Company’s
Subsidiaries.

10.20Fiscal Year End.  US Company shall not change, or permit any Subsidiary of
US Company to change, its fiscal year end.

10.21Fixed Charge Coverage Ratio.  During the term of this agreement, and
thereafter for so long as there are any Obligations outstanding, US Company
covenants that if a Compliance Period is in effect, then as of the end of the
most recent fiscal quarter for which financial statements shall have been
required to be delivered pursuant to Section 9.01(b) and (c) and as of the end
of each subsequent fiscal quarter until a Compliance Period is not in effect, US
Company and its Subsidiaries shall maintain a Fixed Charge Coverage Ratio of not
less than 1.00:1.00.  If GAAP changes from the basis used in preparing the
audited financial statements delivered to Administrative Agent by US Company on
or before the Effective Date, US Company will provide Administrative Agent with
certificates demonstrating compliance with such financial covenants and will
include, at the election of US Company or upon the request of Administrative
Agent, calculations setting forth the adjustments necessary to demonstrate how
US Company is in compliance with such financial covenants based upon GAAP as in
effect on the Effective Date.

-120-

--------------------------------------------------------------------------------

 

10.22Sanctions.  No Borrower shall, directly or indirectly, use the proceeds of
any Credit Event, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, in each case, in any manner that will result in a violation by an
individual or entity (including any individual or entity participating in the
Transactions, whether as Lender, Arranger, Administrative Agent, or otherwise)
of Sanctions. 

10.23Anti-Corruption Laws.  No Borrower shall, directly or indirectly use the
proceeds of any Credit Event for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or any
other similar anti-corruption legislation in any other applicable jurisdictions.

SECTION 11.Events of Default.  The occurrence of one or more of the following
events shall constitute an “Event of Default”:

11.01Payment of Obligations.  Any Credit Party shall fail to pay (i) any
principal on the Loans or any reimbursement obligation in respect of any Letter
of Credit on the due date thereof or (ii) any interest on the Loans or any other
Obligation within three (3) Business Days of the date the same becomes due and
payable;

11.02Misrepresentations.  Any representation, warranty or other statement made
or furnished to Administrative Agent or any Lender by or on behalf of US
Company, or any other Credit Party in this Agreement, any of the other Credit
Documents or any instrument, certificate or financial statement furnished in
compliance with or in reference thereto proves to have been false or misleading
in any material respect (or any such representation, warranty or other statement
qualified by “materiality” or “Material Adverse Effect” proves to have been
false or misleading in any respect) when made, furnished or remade;

11.03Breach of Specific Covenants.  US Company shall (i) fail or neglect to
perform, keep or observe any covenant contained in Section 5.03(c) and (d)
(Method and Place of Payment), Sections 9.03 (Maintenance of Property;
Insurance), 9.02 (Books, Records and Inspections; Field Examinations;
Appraisals), 9.01(i) (Borrowing Base Certificates), or 9.13(f), (g) and (h)
(Additional Security; Further Assurances; etc.) or Section 10 (Negative
Covenants) hereof on the date that US Company is required to perform, keep or
observe such covenant or (ii) fail or neglect to perform, keep or observe any
covenant contained in Section 9.01 (Information Covenants) other than Section
9.01(i) hereof within ten (10) Business Days following the date on which US
Company is required to perform, keep or observe such covenant;

11.04Breach of Other Covenants.  Any Credit Party shall fail or neglect to
perform, keep or observe any covenant contained in this Agreement (other than a
covenant which is dealt with specifically elsewhere in Section 11 hereof) or any
other Credit Document and the breach of such other covenant is not cured to
Administrative Agent’s satisfaction by the earlier to occur of ten (10) Business
Days after (i) the date US Company or such Subsidiary thereof or Credit Party
knew or should have known of such occurrence and (ii) the date of giving of
notice thereof by Administrative Agent to US Company.

11.05Default Under Other Agreements.  A default or event of default shall occur
(and continue beyond any applicable grace period) under any note, agreement or
instrument evidencing any other Indebtedness of US Company or any of its
Subsidiaries, which default or event of default permits the acceleration of its
maturity, provided that the aggregate principal amount of all such Indebtedness
for which the default or event of default has occurred exceeds $35,000,000 or
the Equivalent Amount thereof;

11.06Failure of Enforceability of Credit Documents; Security.  Any material
covenant, agreement or Obligation of US Company or any other Credit Party
contained in or evidenced by any of the Credit Documents shall cease to be
enforceable, or shall be determined to be unenforceable, in accordance with its
terms; US Company or any other Credit Party shall deny or disaffirm any of its
material Obligations under any of the Credit Documents or any Liens granted in
connection therewith; or, any Liens granted in any of the Collateral shall be
determined to be void, voidable, invalid or unperfected, are subordinated or not
given the priority contemplated by this Agreement (except where such
circumstance arises as a result of any action or inaction by any Lender);

11.07Canadian Insolvency and Related Proceedings.  The US Company, any
Subsidiary of the US Company, any Canadian Borrower or any other Credit Party
(other than an Immaterial Subsidiary) (i) institutes or has instituted against
it any proceeding seeking (x) to adjudicate it a bankrupt or insolvent, (y)
liquidation, winding up, administration, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any
applicable law relating to bankruptcy, insolvency, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debtors including any
Canadian Insolvency Law, or (z) the entry of an order for relief or the
appointment of a receiver, receiver-manager, administrator, custodian, monitor,
trustee or other similar official for it or for any substantial part of its
assets, and in the case of any such proceeding instituted against it (but not
instituted by it), either the proceeding remains undismissed or unstayed for a
period of 90 days, such Person fails to diligently and actively oppose such
proceeding, or any of the actions sought in such proceeding (including the entry
of an order for

-121-

--------------------------------------------------------------------------------

 

relief against it or the appointment of a receiver, receiver-manager,
administrator, custodian, monitor, trustee or other similar official for it or
for any substantial part of its properties and assets) occurs, or (ii) takes any
corporate action to authorize any of the above actions. 

11.08Insolvency and Related Proceedings.  US Company, any Subsidiary of US
Company or any other Credit Party (other than an Immaterial Subsidiary) shall
cease to be Solvent or shall suffer the appointment of a receiver, trustee,
custodian or similar fiduciary, or shall make an assignment for the benefit of
creditors, or any petition for an order for relief shall be filed by or against
a Credit Party (other than an Immaterial Subsidiary) under the federal
bankruptcy laws and such proceeding shall continue for more than 30 days, or a
Credit Party (other than an Immaterial Subsidiary) shall make any offer of
settlement, extension or composition to their respective unsecured creditors
generally; or, with respect to the UK Subsidiaries: (in addition to the
preceding provisions of this Section 11.08 such provisions not to be deemed to
otherwise limit the following) (i) such UK Subsidiary stops or suspends or
threatens or announces an intention to stop or suspend payment of its debts or
is for the purpose of section 123(1) of the Insolvency Act 1986 of England and
Wales (on the basis that the words “proved to the satisfaction of the court” are
deemed omitted from section 123(1)(e)) or any other Applicable Law deemed to be
unable or shall admit in writing its inability to pay its debts as they fall due
or shall become insolvent or a moratorium is declared in respect of its
indebtedness; (ii) a petition is presented or meeting convened or application
made for the purpose of appointing an administrator (either in or out of court)
or receiver or other similar officer of, or for the making of an administration
order in respect of, any UK Subsidiary and (A) (other than in the case of a
petition to appoint an administrator) such petition or application is not
discharged within 14 days; or (B) in the case of a petition to appoint an
administrator, the Administrative Agent is not satisfied that it will be
discharged before it is heard; (iii) any UK Subsidiary convenes a meeting of its
creditors generally or proposes or makes any arrangement or composition with, or
any assignment for the benefit of, its creditors generally or in relation to a
scheme of arrangement or voluntary arrangement; (iv) any UK Subsidiary enters
into any negotiations for or in connection with the re-scheduling, restructuring
or readjustment of any Indebtedness by reason of, or with a view to avoiding,
financial difficulties; (v) any meeting of any UK Subsidiary is convened for the
purpose of considering any resolution for (or to petition for) its winding up or
any UK Subsidiary passes such a resolution; (vi) a petition is presented for the
winding-up of any UK Subsidiary (other than a frivolous or vexatious petition
discharged within 14 days of being presented or any other petition which is
contested on bona fide grounds and discharged at least 7 days before its hearing
date); or (vi) any order is made or resolution passed or other action taken for
the suspension of payments, protection from creditors or bankruptcy or
insolvency of any UK Subsidiary;

11.09Business Disruption; Condemnation.  There shall occur a cessation of a
substantial part of the business of US Company, any Subsidiary of US Company or
any Credit Party for a period which materially adversely affects the capacity of
US Company and its Subsidiaries, taken as a whole, to continue its business on a
profitable basis; or US Company, any Subsidiary of US Company or any Credit
Party shall suffer the loss or revocation of any material license or permit now
held or hereafter acquired by US Company, any Subsidiary of US Company or any
Credit Party which is necessary to the continued or lawful operation of its
business; or US Company, any Subsidiary of US Company or any Credit Party shall
be enjoined, restrained or in any way prevented by court, governmental or
administrative order from conducting all or any material part of its business
affairs; or any material lease or agreement pursuant to which US Company, any
Subsidiary of US Company or any Credit Party leases, uses or occupies any
Property shall be canceled or terminated prior to the expiration of its stated
term, except any such lease or agreement the cancellation or termination of
which would not reasonably be expected to have a Material Adverse Effect; or any
material portion of the Collateral shall be taken through condemnation or the
value of such Property shall be impaired through condemnation;

11.10ERISA.  The occurrence of any of the following: (i) any Plan shall fail to
satisfy the minimum funding requirements for any plan year or part thereof under
Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA or a waiver of
such standard is sought or granted under Section 412(c) of the Code or Section
302(c) of ERISA, (ii) a contribution failure occurs with respect to any Plan
sufficient to give rise to a lien under Section 303(k) of ERISA on assets of any
Credit Party or any of their respective ERISA Affiliates, (iii) a Reportable
Event shall have occurred, (iv) a contributing sponsor (as defined in Section
4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA shall be subject to
the advance reporting requirement of PBGC Regulation Section 4043.61 (without
regard to subparagraph (b)(1) thereof) and an event described in subsection .62,
.63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 shall be
reasonably expected to occur with respect to such Plan within the following 30
days, (v) any Plan shall have had or is likely to have a trustee appointed to
administer such Plan, under Section 4042 of ERISA, (vi) any Plan or any
Multiemployer Plan is or shall have been or is likely to be terminated or to be
the subject of termination proceedings under Section 4042 of ERISA, (vii) any
Plan shall have an Unfunded Current Liability, (viii) a contribution required to
be made with respect to a Plan, a Multiemployer Plan or a Foreign Pension Plan
has not been timely made, (ix) any US Borrower or any of its Subsidiaries or any
of their respective ERISA Affiliates has incurred or is likely to incur any
liability to or on account of a Plan under Section 406, 409, 502(i), 502(l),
4062, 4063, 4064 or 4069 of ERISA or Section 401(a)(29), 4971 or 4975 of the
Code or on account of a Multiemployer Plan under Section 515, 4201, 4204 or 4212
of ERISA or on account of a group health plan (as defined in Section 607(1) of
ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations Section
160.103) under Section 4980B of the Code and/or the Health Insurance Portability
and Accountability Act of 1996, (x) any US Borrower or any of its Subsidiaries
has incurred or is likely to incur liabilities pursuant to one or more employee
welfare benefit plans (as defined in Section 3(1) of ERISA)

-122-

--------------------------------------------------------------------------------

 

that provide benefits to retired employees or other former employees (other than
as required by Section 601 of ERISA), (xi) a “default,” within the meaning of
Section 4219(c)(5) of ERISA, shall occur with respect to any Plan, (xii) any
Plan becomes in “at-risk” status (pursuant to Section 430(i) of the Code or
Section 303(i) of ERISA) or any Multiemployer Plan becomes “insolvent” (as
defined under Section 4245 of ERISA), is in “reorganization” (as defined under
Section 4241 of ERISA) or becomes in “endangered or critical status” (as defined
in Section 305 of ERISA), or (xiii) any US Borrower or any of its Subsidiaries
or any of their respective ERISA Affiliates incurs any liabilities with respect
to any Multiemployer Plans in the event of a complete or partial withdrawal
(within the meanings of Sections 4203 and 4205 of ERISA) therefrom, or with
respect to the withdrawal from any Plan subject to Section 4063 of ERISA during
a plan year in which any such US Borrower or any of its Subsidiaries or any of
their respective ERISA Affiliates was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; in each case, which event or
events, either individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect; 

11.11Guarantee.  Any Guarantee or any provision thereof shall cease to be in
full force or effect as to any Guarantor (except as a result of a release of any
Guarantor in accordance with the terms thereof and hereof), or any Guarantor or
any Person acting for or on behalf of such Guarantor shall deny or disaffirm
such Guarantor’s obligations under the Guarantee to which it is a party or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guarantee to which it is a party;

11.12Criminal Forfeiture.  US Company, any Subsidiary of US Company or any
Credit Party shall be criminally indicted or convicted under any law that could
lead to a forfeiture of any Property of US Company, any Subsidiary of US Company
or any other Credit Party;

11.13Judgments.  Any money judgments, writ of attachment or similar processes
(collectively, “Judgments”) are issued or rendered against US Company, any
Subsidiary of US Company or any other Credit Party, or any of their respective
Property (i) in the case of money judgments in an amount of $35,000,000 or the
Equivalent Amount thereof or more for all such judgments, attachments or
processes in the aggregate, in each case in excess of any applicable insurance
with respect to which the insurer has admitted liability, and (ii) in the case
of non-monetary Judgments, such Judgment or Judgments (in the aggregate) would
reasonably be expected to have a Material Adverse Effect, in each case which
Judgment is not stayed, released or discharged within 30 days; or

11.14Change of Control.  A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the US Company, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.07
or Section 11.08 shall occur with respect to any Credit Party, the result which
would occur upon the giving of written notice by the Administrative Agent as
specified in clauses (a) and (b) below, shall occur automatically without the
giving of any such notice):  (a) declare the Total Revolving Loan Commitment
terminated, whereupon the Revolving Loan Commitment of each Lender shall
forthwith terminate immediately and any Commitment Commission shall forthwith
become due and payable without any other notice of any kind; (b) declare the
principal of and any accrued interest in respect of all Loans and the Notes and
all Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party; (c)
terminate any Letter of Credit which may be terminated in accordance with its
terms; (d) direct the Borrowers to pay (and the Borrowers jointly and severally
agree that upon receipt of such notice, or upon the occurrence of an Event of
Default specified in Section 11.07 or Section 11.08 with respect to any
Borrower, they will pay) to the Collateral Agent at the Payment Office such
additional amount of cash or Cash Equivalents, to be held as security by the
Collateral Agent, as is equal to the aggregate Stated Amount of all Letters of
Credit issued for the account of the Borrowers and then outstanding; (e)
enforce, in its capacity as Administrative Agent or as Collateral Agent, all of
the Liens and security interests created pursuant to the Security Documents; and
(f) apply any cash collateral held by the Administrative Agent pursuant to
Section 5.02 to the repayment of the Obligations

SECTION 12.The Administrative Agent and the Collateral Agent.

12.01Appointment.  The Lenders hereby irrevocably designate and appoint Deutsche
Bank AG New York Branch as Administrative Agent (for purposes of this Section 12
and Section 13.01, the term “Administrative Agent” also shall include DBNY in
its capacity as Collateral Agent pursuant to the Security Documents) to act as
specified herein and in the other Credit Documents.  The Lenders hereby
irrevocably designate and appoint Deutsche Bank AG New York Branch as Collateral
Agent to act as specified herein and in the other Credit Documents.  Each Lender
hereby irrevocably authorizes, and each holder of any Note by the acceptance of
such Note shall be deemed irrevocably to authorize, the Administrative Agent to
take such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or

-123-

--------------------------------------------------------------------------------

 

therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto.  Each Lender hereby irrevocably authorizes, each holder of
any Note by the acceptance of such Note, and each other Secured Creditor by the
acceptance of the Obligations secured by the Security Documents, shall be deemed
irrevocably to authorize, the Collateral Agent to take such action on its behalf
under the provisions of this Agreement and any other instruments and agreements
referred to herein and to exercise such powers and to perform such duties
hereunder as are specifically delegated or required of the Collateral Agent by
the terms hereof and such other powers as are reasonably incidental
thereto.  The Lenders hereby authorize the Collateral Agent (and any sub-agents
appointed in accordance with Section 12.13 below), at its option and in its sole
discretion, to execute powers of attorney in favor of US Company and/or its
Subsidiaries with respect to the release of Liens on Collateral constituting
Motor Vehicles which are sold in accordance with the terms of the Credit
Documents. The Administrative Agent and the Collateral Agent may perform any of
their respective duties hereunder or under any other Credit Document by or
through its officers, directors, agents, employees or affiliates.  

12.02Nature of Duties.  (a)  Neither the Administrative Agent nor the Collateral
Agent shall have any duties or responsibilities except those expressly set forth
in this Agreement and in the other Credit Documents.  Neither the Administrative
Agent nor the Collateral Agent nor any of their respective  officers, directors,
agents, employees or affiliates shall be liable for any action taken or omitted
by it or them hereunder or under any other Credit Document or in connection
herewith or therewith, unless caused by its or their gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).  The duties of the Administrative Agent and the
Collateral Agent shall be mechanical and administrative in nature; neither the
Administrative Agent nor the Collateral Agent shall have by reason of this
Agreement or any other Credit Document a fiduciary relationship in respect of
any Lender or the holder of any Note; and nothing in this Agreement or in any
other Credit Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent or the Collateral Agent any
obligations in respect of this Agreement or any other Credit Document except as
expressly set forth herein or therein.

(b)Notwithstanding any other provision of this Agreement or any provision of any
other Credit Document, each of the Lead Arrangers, the Joint Bookrunners, the
Co-Syndication Agents, the Senior Managing Agents and the Co-Documentation
Agents are named as such for recognition purposes only, and each in its
respective capacity as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the other Credit Documents or the
transactions contemplated hereby and thereby except as explicitly provided for
herein; it being understood and agreed that each of the Lead Arrangers, the
Joint Bookrunners, the Co-Syndication Agents, the Senior Managing Agents and the
Co-Documentation Agents shall be entitled to all indemnification and
reimbursement rights in favor of the Administrative Agent and the Collateral
Agent as, and to the extent, provided for under Sections 12.06 and
13.01.  Without limitation of the foregoing, each of the Lead Arrangers, the
Joint Bookrunners, the Co-Syndication Agents, the Senior Managing Agents and the
Co-Documentation Agents shall not, solely by reason of this Agreement or any
other Credit Documents, have any fiduciary relationship in respect of any Lender
or any other Person.

12.03Lack of Reliance on the Administrative Agent and the Collateral
Agent.  Independently and without reliance upon the Administrative Agent or the
Collateral Agent, each Lender and the holder of each Note, to the extent it
deems appropriate, has made and shall continue to make (a) its own independent
investigation of the financial condition and affairs of US Company and its
Subsidiaries in connection with the making and the continuance of the Loans and
the participation in the Letters of Credit and the taking or not taking of any
action in connection herewith and (b) its own appraisal of the creditworthiness
of US Company and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent and the Collateral Agent shall not have any
duty or responsibility, either initially or on a continuing basis, to provide
any Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or the issuance of any Letter of Credit or at any time or times
thereafter.  Neither the Administrative Agent nor the Collateral Agent shall be
responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of US Company or any of its Subsidiaries or
be required to make any inquiry concerning either the performance or observance
of any of the terms, provisions or conditions of this Agreement or any other
Credit Document, or the financial condition of US Company or any of its
Subsidiaries or the existence or possible existence of any Default or Event of
Default.

12.04Certain Rights of the Agents.  If the Administrative Agent or the
Collateral Agent shall request instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent and the
Collateral Agent shall be entitled to refrain from such act or taking such
action unless and until the Administrative Agent or the Collateral Agent, as
applicable, shall have received instructions from the Required Lenders; and the
Administrative Agent and the Collateral Agent shall not incur liability to any
Lender by reason of so refraining.  Without limiting the foregoing, neither any
Lender nor the holder of any Note shall have any right of action whatsoever
against the

-124-

--------------------------------------------------------------------------------

 

Administrative Agent or the Collateral Agent as a result of the Administrative
Agent or the Collateral Agent acting or refraining from acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders.  

12.05Reliance.  The Administrative Agent and the Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by any Person that the Administrative Agent or the
Collateral Agent believed to be the proper Person, and, with respect to all
legal matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by the
Administrative Agent or the Collateral Agent, as the case may be.

12.06Indemnification.  To the extent the Administrative Agent (or any affiliate
thereof) or the Collateral Agent (or any affiliate thereof) is not reimbursed
and indemnified by US Company or the Borrowers, the Lenders will reimburse and
indemnify the Administrative Agent (and any affiliate thereof) or the Collateral
Agent (and any affiliate thereof) in proportion to their respective “percentage”
as used in determining the Required Lenders (determined as if there were no
Defaulting Lenders) for and against any and all liabilities, obligations,
losses, damages, Taxes, penalties, claims, actions, judgments, costs, expenses
or disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any affiliate thereof) or
the Collateral Agent (or any affiliate thereof) in performing its respective
duties hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, Taxes, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliates’
thereof) or the Collateral Agent’s (or such affiliates’ thereof) gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision); provided further, that
nothing contained in this Section 12.06 shall be deemed to limit the obligations
of the Borrowers pursuant to Section 13.01.

12.07The Administrative Agent and the Collateral Agent in their Individual
Capacities.  With respect to their obligation to make Loans, or issue or
participate in Letters of Credit, under this Agreement, the Administrative Agent
and the Collateral Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Required
Lenders,” “Supermajority Lenders,” “holders of Notes” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent and the Collateral Agent in their respective individual
capacities.  The Administrative Agent and the Collateral Agent and their
respective affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.08Holders.  The Administrative Agent and the Collateral Agent may deem and
treat the payee of any Note as the owner thereof for all purposes hereof unless
and until a written notice of the assignment, transfer or endorsement thereof,
as the case may be, shall have been filed with the Administrative Agent.  Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.

12.09Resignation and Removal of the Administrative Agent and the Collateral
Agent.  (a)  

(i)The Administrative Agent and/or the Collateral Agent may resign from the
performance of all their respective functions and duties hereunder and/or under
the other Credit Documents at any time by giving 15 Business Days’ prior written
notice to the Lenders and, unless a Default or an Event of Default under Section
11.08 then exists, the US Company.  Any such resignation by the Administrative
Agent hereunder shall also constitute its resignation as an Issuing Lender and
the Swingline Lender, in which case the resigning Administrative Agent (x) shall
not be required to issue any further Letters of Credit or make any additional
Swingline Loans hereunder and (y) shall maintain all of its rights as Issuing
Lender or Swingline Lender, as the case may be, with respect to any Letters of
Credit issued by it, or Swingline Loans made by it, prior to the date of such
resignation.  Such resignation of the Administrative Agent and/or Collateral
Agent shall take effect upon the appointment of a successor Administrative Agent
and/or Collateral Agent, as applicable, pursuant to clauses (b) and (c) below or
as otherwise provided below.

(ii)If the Person serving as Administrative Agent and/or Collateral Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by Applicable Law, by giving 15 Business
Days’ prior written notice to such Person and, unless a Default or an Event of
Default under Section 11.08 then exists, the US Company, remove such Person as
Administrative Agent and/or Collateral Agent, as applicable.  Any such

-125-

--------------------------------------------------------------------------------

 

removal of the Administrative Agent hereunder shall also constitute its removal
as an Issuing Lender and the Swingline Lender, in which case the removed
Administrative Agent (x) shall not be required to issue any further Letters of
Credit or make any additional Swingline Loans hereunder and (y) shall maintain
all of its rights as Issuing Lender or Swingline Lender, as the case may be,
with respect to any Letters of Credit issued by it, or Swingline Loans made by
it, prior to the date of such removal.  Such removal of the Administrative Agent
and/or Collateral Agent shall take effect upon the appointment of a successor
Administrative Agent and/or Collateral Agent, as applicable, pursuant to clauses
(b) and (c) below or as otherwise provided below. 

(b)Upon any such notice of resignation by or removal of the Administrative Agent
and/or Collateral Agent, the Required Lenders shall appoint a successor
Administrative Agent and/or Collateral Agent, as applicable, hereunder and under
the other Credit Documents from among the Lenders, who shall be a commercial
bank or trust company reasonably acceptable to US Company, which acceptance
shall not be unreasonably withheld or delayed (provided that US Company’s
approval shall not be required if an Event of Default then exists).

(c)If a successor Administrative Agent and/or Collateral Agent shall not have
been so appointed within such 15 Business Day period, the Administrative Agent
and/or Collateral Agent, as applicable, with the consent of US Company (which
consent shall not be unreasonably withheld or delayed, provided that US
Company’s consent shall not be required if an Event of Default then exists),
shall then appoint a successor Administrative Agent and/or Collateral Agent, as
applicable, who shall serve as Administrative Agent and/or Collateral Agent, as
applicable, hereunder and under the other Credit Documents until such time, if
any, as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as applicable, as provided above.

(d)If no successor Administrative Agent and/or Collateral Agent, as applicable,
has been appointed pursuant to clause (b) or (c) above by the 20th day after the
date such notice of resignation was given by the Administrative Agent and/or
Collateral Agent, as applicable, or such notice of removal was given by the
Required Lenders, as applicable, the Administrative Agent’s and/or Collateral
Agent’s, as applicable, resignation or removal shall become effective and the
Required Lenders shall thereafter perform all the duties of the Administrative
Agent and/or Collateral Agent, as applicable, hereunder and/or under any other
Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent and/or Collateral Agent, as applicable, as
provided above.

(e)Upon a resignation or removal of the Administrative Agent or the Collateral
Agent pursuant to this Section 12.09, such Agent shall remain indemnified to the
extent provided in this Agreement and the other Credit Documents and the
provisions of this Section 12 (and the analogous provisions of the other Credit
Documents) shall continue in effect for the benefit of such Agent for all of its
actions and inactions while serving as an Agent hereunder and under the other
Credit Documents.

12.10Collateral Matters. (a)  Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors.  Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, and each other Secured
Creditor by its acceptance of the Obligations will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement and the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Secured Creditors.  The
Collateral Agent is hereby authorized on behalf of all of the Secured Creditors,
without the necessity of any notice to or further consent from any Secured
Creditor, from time to time prior to an Event of Default, to take any action
with respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents.  Without prejudice to the
foregoing, each of the Administrative Agent and the Secured Creditors hereby
acknowledges, agrees and accepts that the Collateral Agent holds Collateral
which is the subject of the UK Security Agreements as trustee for and on behalf
of the Secured Creditors in accordance with the terms of the declaration of
trust set out in the UK Security Agreements and that the terms of its
appointment, and such trust, shall be as set out (or referred to) in the UK
Security Agreements and this Agreement.  

(b)The Secured Creditors hereby authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Total Revolving Loan
Commitment (and all Letters of Credit) and payment and satisfaction of all of
the Obligations (other than (A) contingent indemnification obligations and (B)
Banking Products Obligations and any Qualified Derivative Obligations owing to a
Banking Products Provider or a Qualified Derivative Counterparty, as applicable,
as to which arrangements reasonably satisfactory to the applicable Banking
Products Provider or a Qualified Derivative Counterparty shall have been made)
at any time arising under or in respect of this Agreement or the Credit
Documents or the transactions contemplated hereby or thereby, (ii) constituting
property being sold or otherwise disposed of (to Persons other than US Company
and its Subsidiaries) upon the sale or other disposition thereof in compliance
with Section 10.03, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12(a)) or (iv) as otherwise may be expressly provided in the relevant
Security

-126-

--------------------------------------------------------------------------------

 

Documents.  The Secured Creditors hereby irrevocably authorize the Collateral
Agent, at its option and in its discretion, to subordinate any Lien granted to
Collateral Agent on Collateral if required by the holder of any Indebtedness
(including Capitalized Lease Obligations) secured by Purchase Money Liens and
Leases permitted hereunder or Liens permitted by Section 10.02(n).  Upon request
by the Administrative Agent at any time, the Secured Creditors will confirm in
writing the Collateral Agent’s authority to release particular types or items of
Collateral pursuant to this Section 12.10.  

(c)The Collateral Agent shall have no obligation whatsoever to the Secured
Creditors or to any other Person to assure that the Collateral exists or is
owned by any Credit Party or is cared for, protected or insured or that the
Liens granted to the Collateral Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Collateral Agent in this Section 12.10, or in any of the Security Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Collateral Agent may act in any manner it
may deem appropriate, in its sole discretion, given the Collateral Agent’s own
interest in the Collateral as one of the Lenders and that the Collateral Agent
shall have no duty or liability whatsoever to the Secured Creditors, except for
its gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).  For purposes of
this Section 12.10 and any related or similar provision of this Agreement,
references to “Collateral Agent” shall be deemed to also be references to the
Administrative Agent in its capacity as the grantee or mortgagee or similar role
under any Mortgage.

12.11Delivery of Information.  Neither the Administrative Agent nor the
Collateral Agent shall be required to deliver to any Lender originals or copies
of any documents, instruments, notices, communications or other information
received by the Administrative Agent or the Collateral Agent from any Credit
Party, any Subsidiary thereof, the Required Lenders, any Lender or any other
Person under or in connection with this Agreement or any other Credit Document
except (a) as specifically provided in this Agreement or any other Credit
Document and (b) as specifically requested from time to time in writing by any
Lender with respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Administrative Agent or
the Collateral Agent, as the case may be, at the time of receipt of such request
and then only in accordance with such specific request.

12.12Withholding.  To the extent required by Applicable Law, the Administrative
Agent may withhold from any payment to any Lender or other Person receiving a
payment under the Credit Documents an amount equivalent to any applicable
withholding tax.  If the Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender or other
Person receiving payment under the Credit Documents because such Lender or other
Person failed to notify the Administrative Agent that withholding on payments
was required, including, without limitation, because of a change in
circumstances which rendered an exemption from or reduction of withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses incurred.

12.13Delegation of Duties. Each of Administrative Agent and Collateral Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by Administrative Agent or Collateral Agent, as applicable.
Administrative Agent, Collateral Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
Section 12.02 and of Section 12.06 shall apply to any Affiliates of
Administrative Agent or Collateral Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent and Collateral
Agent.  All of the rights, benefits, and privileges (including the exculpatory
and indemnification provisions) of Section 12.02 and of Section 12.06 shall
apply to any such sub-agent and to the Affiliates of any such sub-agent, and
shall apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein.  Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by Administrative Agent or Collateral
Agent, as applicable (i) such sub-agent shall be a third party beneficiary under
this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of Credit Parties
and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to Administrative Agent or Collateral Agent, as
applicable, and not to any Credit Party, Lender or any other Person and no
Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

-127-

--------------------------------------------------------------------------------

 

12.14Quebec Security. In  its capacity as Collateral Agent hereunder,
Deutsche Bank AG New York Branch is hereby appointed and shall serve as the
hypothecary representative for each present and future Lender (for its benefit
and the benefit of its Affiliates), each Issuing Lender, the Administrative
Agent and each other Agent as contemplated by Article 2692 of the Civil Code of
Quebec for purposes of holding any security required hereby to be granted by any
Borrower or by an Affiliate or Subsidiary of any Borrower governed by the laws
of the Province of Quebec.  

SECTION 13.Miscellaneous.

13.01Payment of Expenses, etc.  The Credit Parties hereby jointly and severally
agree to:  (a) whether or not the transactions herein contemplated are
consummated, pay all reasonable out-of-pocket costs and expenses (including
Expenses) of the Administrative Agent and the Collateral Agent (including,
without limitation, the reasonable fees and disbursements of Latham & Watkins
LLP and the Administrative Agent’s and Collateral Agent’s other counsel and
consultants and the fees and expenses in connection with the appraisals and
collateral examinations required pursuant to Section 9.02) in connection with
the preparation, execution, delivery and administration of this Agreement and
the other Credit Documents and the documents and instruments referred to herein
and therein and any amendment, waiver or consent relating hereto or thereto, of
the Administrative Agent and its Affiliates in connection with its or their
syndication efforts with respect to this Agreement and of the Administrative
Agent and the Collateral Agent and, after the occurrence of an Event of Default,
each of the Issuing Lenders and Lenders in connection with the enforcement of
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel and consultants for the Administrative Agent and the
Collateral Agent and, after the occurrence of an Event of Default, counsel for
each of the Issuing Lenders and Lenders); (b) pay and hold the Administrative
Agent, each of the Issuing Lenders and each of the Lenders harmless from and
against any and all present and future stamp, excise, court or documentary,
intangible, recording, filing and other similar documentary Taxes with respect
to the foregoing matters (collectively, the “Other Taxes”)  and save the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the gross
negligence or willful misconduct of the Administrative Agent, such Issuing
Lender or such Lender) to pay such Other Taxes; and (c) indemnify each Arranger,
the Administrative Agent, the Collateral Agent, each Issuing Lender and each
Lender, and each of their respective officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors
(collectively, the “Indemnified Persons”) from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements (including reasonable attorneys’ and consultants’
fees and disbursements) incurred by, imposed on or assessed against any of them
as a result of, or arising out of, or in any way related to, or by reason of,
(i) any investigation, litigation or other proceeding (whether or not the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender is
a party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder or the
consummation of the Transactions or any other transactions contemplated herein
or in any other Credit Document or the exercise of any of their rights or
remedies provided herein or in the other Credit Documents, or (ii) the actual or
alleged presence of Hazardous Materials in the air, surface water or groundwater
or on the surface or subsurface of any Real Property at any time owned, leased
or operated by US Company or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by US Company or any
of its Subsidiaries at any location, whether or not owned, leased or operated by
US Company or any of its Subsidiaries, the non-compliance by US Company or any
of its Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property, or any Environmental Claim asserted
against US Company, any of its Subsidiaries or any Real Property at any time
owned, leased or operated by US Company or any of its Subsidiaries, including,
in each case, without limitation, the reasonable fees and disbursements of
counsel and other consultants incurred in connection with any such
investigation, litigation or other proceeding (but excluding any losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of the Person to be indemnified (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)).  To the extent that the undertaking to indemnify, pay or hold
harmless any Indemnified Person set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Credit
Parties jointly and severally shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under Applicable Law.  In addition, the Credit Parties jointly and severally
agree to reimburse the Administrative Agent and the Collateral Agent for all
reasonable third party administrative, audit and monitory expenses incurred in
connection with the Borrowing Base and determinations thereunder.  For the
avoidance of doubt, except with respect to Other Taxes, this Section 13.01 shall
not apply to Taxes which shall be governed by Section 5.04, Section 5.05 or
Section 5.06, as applicable, other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

To the full extent permitted by applicable law, each of US Company and each
other Credit Party shall not assert, and hereby waives, any claim against any
Indemnified Person, on any theory of liability, for special, indirect,
consequential or incidental damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or

-128-

--------------------------------------------------------------------------------

 

instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnified Person shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except to the extent the liability of such Indemnified Person
results from such Indemnified Person’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).

13.02Right of Setoff. (a)  In addition to any rights now or hereafter granted
under Applicable Law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, the Collateral Agent, each Issuing Lender and each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived,  but with
prior written notice to the Administrative Agent, to set off and to appropriate
and apply any and all deposits (general or special) and any other Indebtedness
at any time held or owing by the Administrative Agent, the Collateral Agent,
such Issuing Lender or such Lender (including, without limitation, by branches
and agencies of the Administrative Agent, the Collateral Agent, such Issuing
Lender or such Lender wherever located) to or for the credit or the account of
US Company or any of its Subsidiaries against and on account of the Obligations
and liabilities of the Credit Parties to the Administrative Agent, the
Collateral Agent, such Issuing Lender or such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 13.04(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
the Administrative Agent, the Collateral Agent, such Issuing Lender or such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured;
provided that notwithstanding anything to the contrary contained in this Section
13.02(a), the Administrative Agent and each Lender hereby waive all rights of
setoff, whether granted hereunder, pursuant to any Applicable Law or otherwise,
with respect to any LKE Proceeds.

(b)NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID.  THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

13.03Notices. (a) Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered:  (i) if to any Credit Party, at the following
address:

Mobile Mini, Inc.
4646 E. Van Buren Street, Suite 400

Phoenix, AZ 85008
Attention:  Chief Financial Officer
Email: MFunk@mobilemini.com
Phone:  (480) 477-0241  
Fax: (480) 281-3451

With a copy to:

 

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020

Attention: Jamie Knox

Phone: (212) 335-4500

Fax: (212) 335-4501


-129-

--------------------------------------------------------------------------------

 

(ii) if to any Lender, at its address specified on Schedule 13.03; and (c) if to
the Administrative Agent or the Collateral Agent, at the Notice Office; or, as
to any Credit Party or the Administrative Agent or the Collateral Agent, at such
other address as shall be designated by such party in a written notice to the
other parties hereto and, as to each Lender, at such other address as shall be
designated by such Lender in a written notice to US Company and the
Administrative Agent; provided that any notice to the Administrative Agent of
the filing by a Credit Party of a document with the SEC pursuant to Section
9.01(f) or (g) may be given by email.  All such notices and communications
shall, when mailed, telegraphed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or overnight courier, as the case may be, or sent by
telecopier, except that notices and communications to the Administrative Agent,
the Collateral Agent, US Company, UK Company and Canadian Company shall not be
effective until received by the Administrative Agent, US Company, UK Company or
Canadian Company, as the case may be.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, the US Company and  the
other Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

13.04Benefit of Agreement; Assignments; Participations. (a)  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
neither US Company nor any other Credit Party may assign or transfer any of its
rights, obligations or interest hereunder without the prior written consent of
the Lenders (and any other attempted assignment or transfer by US Company or any
other Credit Party shall be null and void) and, provided further, that, although
any Lender may transfer, assign or grant participations in its rights hereunder,
such Lender shall remain a “Lender” for all purposes hereunder (and may not
transfer or assign all or any portion of its Revolving Loan Commitment hereunder
except as provided in Sections 2.13 and 13.04(b)) and the transferee, assignee
or participant, as the case may be, shall not constitute a “Lender” hereunder
and, provided further, that no Lender shall transfer or grant any participation
under which the participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the final scheduled maturity of any Loan,
Note or Letter of Credit (unless such Letter of Credit is not extended beyond
the Final Maturity Date) in which such participant is participating or reduce
the rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof (it being understood that
any amendment or modification to the financial definitions in this Agreement or
to Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees payable hereunder), or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Revolving Loan Commitment shall not constitute a change in the terms of
such participation, and that an increase in any Revolving Loan Commitment (or
the available portion thereof) or Loan shall be permitted without the consent of
any participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by US Company or any Credit
Party of any of its rights and obligations under this Agreement or (iii) release
all or substantially all of the Collateral under all of the Security Documents
(except as expressly provided in the Credit Documents) supporting the Loans or
Letters of Credit hereunder in which such participant is participating.  In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto) and all amounts payable by the Credit Parties hereunder shall be
determined as if such Lender had not sold such participation.  Notwithstanding
the foregoing, a participant that holds a US Obligation shall be entitled to the
benefits, and bound by the obligations, of Section 5.04 as though it were a
Lender; provided, however, that such participant shall not be entitled to
receive any greater payment under Section 5.04 than the applicable Lender would
have been entitled to receive with respect to the participation transferred to
such participant. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(b)Notwithstanding the foregoing, any Lender (or any Lender together with one or
more other Lenders) may (x) assign all or a portion of its Revolving Loan
Commitment and related outstanding Obligations (or, if the Revolving Loan

-130-

--------------------------------------------------------------------------------

 

Commitment has terminated, outstanding Obligations) hereunder to (i) (A) its
parent company and/or any affiliate of such Lender which is at least 50% owned
by such Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)),
provided, that no such assignment may be made to any such Person that is, or
would at such time constitute, a Defaulting Lender or (ii) in the case of any
Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor of any Lender or
by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $5,000,000 or the Equivalent Amount thereof in
the aggregate for the assigning Lender or assigning Lenders, of such Revolving
Loan Commitments and related outstanding Obligations (or, if the Revolving Loan
Commitments have terminated, outstanding Obligations) hereunder to one or more
Eligible Transferees (treating any fund that invests in loans and any other fund
that invests in loans and is managed or advised by the same investment advisor
of such fund or by an Affiliate of such investment advisor as a single Eligible
Transferee), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement, provided that (i)
at such time, Schedule 1.01(a) shall be deemed modified to reflect the Revolving
Loan Commitments and/or outstanding Revolving Loans, as the case may be, of such
new Lender and of the existing Lenders, (ii) upon the surrender of the relevant
Notes by the assigning Lender (or, upon such assigning Lender’s indemnifying the
Borrowers for any lost Note pursuant to a customary indemnification agreement)
new Notes will be issued, at the Borrowers’ joint and several expense, to such
new Lender and to the assigning Lender upon the request of such new Lender or
assigning Lender, such new Notes to be in conformity with the requirements of
Section 2.05 (with appropriate modifications) to the extent needed to reflect
the revised Revolving Loan Commitments and/or outstanding Revolving Loans, as
the case may be, (iii) the consent of the Administrative Agent and, so long as
no Event of Default then exists, the US Company, shall be required in connection
with any such assignment pursuant to clause (y) above (such consents, in any
case, not to be unreasonably withheld, delayed or conditioned); provided that
the US Company shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof, (iv) the consent of each
Issuing Lender shall be required in connection with any such assignment of
Revolving Loan Commitments (and related Obligations) pursuant to clause (y)
above (such consent, in any case, not to be unreasonably withheld), (v) the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,500 (provided that only one such fee shall be payable in the case of one or
more concurrent assignments by or to investment funds managed or advised by the
same investment advisor or an affiliated investment advisor) and (vi) no such
transfer or assignment will be effective until recorded by the Administrative
Agent on the Register pursuant to Section 13.15.  To the extent of any
assignment pursuant to this Section 13.04(b), the assigning Lender shall be
relieved of its obligations hereunder with respect to its assigned Revolving
Loan Commitment and outstanding Revolving Loans.  At the time of each assignment
of a US Obligation pursuant to this Section 13.04(b) to a Person which is not
already a Lender hereunder which is a Non-U.S. Lender, the respective assignee
Lender shall, to the extent legally entitled to do so, provide to the US Company
the appropriate Internal Revenue Service Forms (and, if applicable, a Section
5.04(b)(ii) Certificate) described in Section 5.04(b).  To the extent that an
assignment of all or any portion of a Lender’s Revolving Loan Commitment and
related outstanding Obligations pursuant to Section 2.13 or this Section
13.04(b) would, at the time of such assignment, result in increased costs under
Section 2.10, 3.16, 3.17, 3.18, 5.04, 5.05 or 5.06 from those being charged by
the respective assigning Lender prior to such assignment, then the Borrowers
shall not be obligated to pay such increased costs (although the Borrowers, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).  

(c)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(d)Any Lender which assigns all of its Revolving Loan Commitment and/or Loans
hereunder in accordance with Section 13.04(b) shall cease to constitute a
“Lender” hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.16, 3.17, 3.18,
5.04, 5.05, 12.06, 13.01 and 13.06), which shall survive as to such assigning
Lender.

13.05No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between US Company or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder.  The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have.  No notice to or demand on any Credit Party in any case
shall entitle any

-131-

--------------------------------------------------------------------------------

 

Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent,
the Collateral Agent, any Issuing Lender or any Lender to any other or further
action in any circumstances without notice or demand. 

13.06Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of any Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b)Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
US Drawings, Unpaid UK Drawings, Unpaid Canadian Drawings, Commitment Commission
or Letter of Credit Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

(c)Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07Calculations; Computations. (a) The financial statements to be furnished to
the Lenders pursuant hereto shall be made and prepared in accordance with GAAP
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by US Company to the
Lenders); provided that, (i) except as otherwise specifically provided herein,
all computations and all definitions (including accounting terms) shall utilize
GAAP and policies in conformity with those used to prepare the audited financial
statements of US Company referred to in Section 8.10(a) for the fiscal year
ended December 31, 2014 and (ii) to the extent expressly provided herein,
certain calculations shall be made on a pro forma basis.

(b)All computations of interest, Commitment Commission and other Fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day; except that in the case of
Letter of Credit Fees and Facing Fees, the last day shall be included) occurring
in the period for which such interest, Commitment Commission or Fees are
payable; provided, however, all computations of interest on Base Rate Loans and
Canadian Prime Rate Loans determined by reference to the Prime Lending Rate or
the Canadian Prime Rate, as applicable, shall be made on the basis of a year of
365/366 days (as applicable) for the actual number of days occurring in the
period for which such interest is payable.

(c)For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement or any Note is calculated using a rate based on a year of
360 or 365 days, the rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (x) the applicable rate based on a
year of 360 or 365 days, as the case may be, (y) multiplied by the actual number
of days in the calendar year in which the period for which such interest or fee
is payable (or compounded) ends, and (z) divided by 360 or 365, as the case may
be, (ii) the principle of deemed reinvestment of interest does not apply to any
interest or fee calculation under this Agreement and any Note, and (iii) the
rates of interest stipulated in this Agreement and any Note are intended to be
nominal rates and not effective rates or yields.

13.08GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. (a)
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN ANY
MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, EACH BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF
THE AFORESAID COURTS.  EACH BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL

-132-

--------------------------------------------------------------------------------

 

JURISDICTION OVER SUCH CREDIT PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH BORROWER.  EACH BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH BORROWER AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING.  EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
ANY ISSUING LENDER, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST EACH BORROWER IN ANY OTHER JURISDICTION.  

(b)EACH BORROWER IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(c)EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with US Company, the Borrowers and the
Administrative Agent.  Delivery of an executed counterpart hereof by facsimile
or other electronic transmission shall be as effective as delivery of an
original executed counterpart hereof.

13.10Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which (i) US Company, the Borrowers, the Administrative
Agent and each of the Lenders shall have signed a counterpart hereof (whether
the same or different counterparts) and shall have delivered the same to the
Administrative Agent at the Notice Office or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it and (ii) each of the other conditions set forth in
Section 6 shall have been met to the reasonable satisfaction of the
Administrative Agent.  Unless the Administrative Agent has received actual
notice from any Lender that the conditions described in clause (ii) of the
preceding sentence have not been met to its satisfaction, upon the satisfaction
of the condition described in clause (i) of the immediately preceding sentence
and upon the Administrative Agent’s good faith determination that the conditions
described in clause (ii) of the immediately preceding sentence have been met,
then the Effective Date shall be deemed to have occurred, regardless of any
subsequent determination that one or more of the conditions thereto had not been
met (although the occurrence of the Effective Date shall not release the
Borrowers from any liability for failure to satisfy one or more of the
applicable conditions contained in Section 6, other than any condition that must
be satisfied to the Administrative Agent’s satisfaction or other subjective
standard of similar effect).  The Administrative Agent will give US Company, the
other Borrowers and each Lender prompt written notice of the occurrence of the
Effective Date.

13.11Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders although additional parties may be added to (and annexes may be modified
to reflect such additions) and, other than as further set forth below,
Subsidiaries of the US Company may be deleted from, the Guaranty and the
Security Documents in accordance with the provisions hereof and thereof without
the consent of the other Credit Parties party thereto or the Required Lenders,
provided that no such change, waiver, discharge or termination shall, without
the consent of each Lender (other than, except with respect to the following
clause (i), a Defaulting Lender) (with Obligations being directly affected in
the case of following clause (i)), (i) extend the final scheduled maturity of
any Loan or Note, extend the final expiration date of the Revolving Loan
Commitment of any Lender, or extend the stated expiration date of any

-133-

--------------------------------------------------------------------------------

 

Letter of Credit beyond the Final Maturity Date, or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with the
waiver of applicability of any post-default increase in interest rates), or
reduce (or forgive) the principal amount thereof (it being understood that any
amendment or modification to the financial definitions in this Agreement or to
Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees for the purposes of this clause (i)), (ii) release all or substantially all
of the Collateral (except as expressly provided in the Credit Documents) under
all the Security Documents, (iii) amend, modify or waive any provision of this
Section 13.12(a) (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Revolving Loan
Commitments and the Loans on the Effective Date), (iv) reduce the “majority”
voting threshold specified in the definition of Required Lenders (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the extensions of Revolving
Loan Commitments are included on the Effective Date), (v) consent to the
assignment or transfer by US Company or any Borrower of any of their rights and
obligations under this Agreement, (vi) amend, change or modify this Agreement or
any Security Document in any manner that would change the effect of Section
5.03(d) hereof, Section 8.4 of the US Security Agreement, Section 9 of the US
Pledge Agreement, Clause 19 of the UK Debentures, Clause 14 of the UK Share
Charges, Section 8.7 of the Canadian Security Agreement, Section 21(15) of the
Canadian Share Pledge Agreement or any similar provision of any Security
Document, (vii) amend, change or modify the provisions of Section 2.17 or
5.02(a)(i), (ii), (iii), (iv), (v) or (vi); or (viii) subordinate the Liens
granted for the benefit of the Secured Creditors in respect of the Collateral
under any of the Security Documents; provided further, that no such change,
waiver, discharge or termination shall (1) increase the Revolving Loan
Commitment of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Total Revolving Loan Commitment shall not constitute an
increase of the Revolving Loan Commitment of any Lender, and that an increase in
the available portion of the Revolving Loan Commitment of any Lender shall not
constitute an increase of the Revolving Loan Commitment of such Lender), (2)
without the consent of each Issuing Lender, amend, modify or waive any provision
of Section 2 or alter its rights or obligations with respect to Letters of
Credit, (3) without the consent of the Swingline Lender, alter the Swingline
Lender’s rights or obligations with respect to Swingline Loans, (4) without the
consent of the Administrative Agent, amend, modify or waive any provision of
Section 12 or any other provision of this Agreement or any other Credit Document
as same relates to the rights or obligations of the Administrative Agent, (5)
without the consent of the Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent, or (6)
without the consent of the Supermajority Lenders, (w) release any Guarantor with
assets in the US Borrowing Base, UK Borrowing Base or Canadian Borrowing Base
from any obligations arising under the Guarantees, (x) amend the definition of
Supermajority Lenders (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Supermajority Lenders on substantially
the same basis as the extensions of Loans and Revolving Loan Commitments are
included on the Effective Date), (y) amend the definition of Aggregate Borrowing
Base, US Borrowing Base, UK Borrowing Base or Canadian Borrowing Base (or, in
each case, any defined terms as used therein) as such definitions are set forth
herein on the Effective Date (or as same may be amended from time to time
pursuant to this clause (y)) in any manner which would have the effect of
increasing availability thereunder as determined in good faith by the
Administrative Agent (it being understood that the establishment, modification
or elimination of Reserves and adjustment, establishment and elimination of
criteria for Eligible Accounts, Eligible Container Fleet Inventory, Eligible
Cabin Fleet Inventory, Eligible Container Inventory Held For Sale, Eligible
Goods Inventory, Eligible Machinery and Equipment, Eligible Raw Materials
Inventory, Eligible Real Property, Eligible Trailer Fleet Inventory and Eligible
Work-In-Process Container Inventory, in each case by the Administrative Agent or
the Collateral Agent in accordance with the terms hereof, will not be deemed
such an increase in advance rates) or (z) increase the percentage of the US
Borrowing Base for which Agent Advances may be made pursuant to Section 2.01(i).
 

(b)If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses (i)
through (viii), inclusive, of the first proviso to Section 13.12(a), the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrowers shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (A) or (B) below, to either
(A) replace each such non-consenting Lender or Lenders with one or more
Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Revolving Loan Commitment and/or repay all outstanding Revolving Loans of such
Lender and/or Cash Collateralize its applicable RL Percentage of the Letter of
Credit of Outstandings in accordance with Sections 4.02(b) and/or 5.01(b),
provided that, unless the Revolving Loan Commitments which are terminated and
Revolving Loans which are repaid pursuant to preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Revolving Loan Commitments and/or outstanding Revolving
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B), the Required
Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto, provided further, that the Borrowers shall not
have the right to replace a Lender, terminate its Revolving Loan Commitment or
repay its Revolving Loans solely as a result of the exercise of such Lender’s
rights (and the withholding of any required consent by such Lender) pursuant to
the second proviso to Section 13.12(a).

-134-

--------------------------------------------------------------------------------

 

(c)Notwithstanding the foregoing, any provision of this Agreement may be amended
by an agreement in writing entered into by the Borrowers, the Required Lenders
and the Administrative Agent (and, if their rights or obligations are affected
thereby, each Issuing Lender and the Swingline Lender) if (i) by the terms of
such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment (including pursuant to an assignment to a
replacement Lender in accordance with Section 13.04) in full of this principal
of and interest accrued on each Loan made by it and all other amounts owing to
it or accrued for its account under this Agreement. 

(d)Notwithstanding anything to the contrary contained in this Section 13.12, (x)
Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be amended,
supplemented and waived with the consent of the Administrative Agent and the
Borrowers without the need to obtain the consent of any other Person if such
amendment, supplement or waiver is delivered in order (i) to comply with local
Law or advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such Security Document or other document to be
consistent with this Agreement and the other Credit Documents and (y) if
following the Effective Date, the Administrative Agent and any Credit Party
shall have jointly identified an ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents (other than the Security Documents), then the
Administrative Agent and the Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

13.13Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 3.16, 3.17, 3.18, 5.04, 5.05, 12.06, 13.01 and 13.17
shall survive the execution, delivery and termination of this Agreement and the
Notes and the making and repayment of the Obligations.

13.14Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such
Lender.  Notwithstanding anything to the contrary contained herein, to the
extent that a transfer of Loans pursuant to this Section 13.14 would, at the
time of such transfer, result in increased costs under Section 2.10, 2.11, 3.16,
3.17, 3.18, 5.04 or 5.05 from those being charged by the respective Lender prior
to such transfer, then the Borrowers shall not be obligated to pay such
increased costs (although the Borrowers shall be jointly and severally obligated
to pay any other increased costs of the type described above resulting from
changes after the date of the respective transfer).

13.15Register. The Borrowers hereby designate the Administrative Agent to serve
as its agent, solely for purposes of this Section 13.15, to maintain a register
(the “Register”) on which it will record the Revolving Loan Commitments from
time to time of each of the Lenders, the Loans made by each of the Lenders (and
stated interest thereon) and each repayment in respect of the principal or
interest amount of the Loans of each Lender.  Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrowers’
obligations in respect of such Loans.  With respect to any Lender, the transfer
of the Revolving Loan Commitment of such Lender and the rights to the principal
of, and interest on, any Loan made pursuant to such Revolving Loan Commitment
shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such
Revolving Loan Commitment and Loans and prior to such recordation all amounts
owing to the transferor with respect to such Revolving Loan Commitment and Loans
shall remain owing to the transferor.  The registration of assignment or
transfer of all or part of any Revolving Loan Commitments and Loans shall be
recorded by the Administrative Agent on the Register only upon the acceptance by
the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b).  Upon such acceptance and
recordation, the assignee specified therein shall be treated as a Lender for all
purposes of this Agreement.  Coincident with the delivery of such an Assignment
and Assumption Agreement to the Administrative Agent for acceptance and
registration of assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note (if any) evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender.  The
Borrowers jointly and severally agree to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15.  Upon
the request of any Lender, the Administrative Agent shall provide such Lender
with the Revolving Loan Commitment and outstanding Loan amount of such Lender as
such information has been recorded in the Register.

13.16Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the US Company (other than to its
employees, officers, partners, directors, agents, trustees, auditors, advisors
or counsel or to another Lender if such Lender or such Lender’s holding or
parent company in its sole discretion determines that any such party should have
access to such information, provided such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender) any
information with respect to US

-135-

--------------------------------------------------------------------------------

 

Company or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that any
Lender may disclose any such information (i) as has become generally available
to the public other than by virtue of a breach of this Section 13.16(a) by the
respective Lender, (ii) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (including any self-regulatory authority with appropriate
jurisdiction such as the National Association of Insurance Commissioners)
(whether in the United States or elsewhere) or their successors, (iii) as may be
required or appropriate in respect to any summons or subpoena or in connection
with any litigation, (iv) in order to comply with any law, order, regulation or
ruling applicable to such Lender, (v) to the Administrative Agent or the
Collateral Agent, (vi) in connection with the exercise of any remedies hereunder
or under any other Credit Document or any action or proceeding relating to this
Agreement or any other Credit Document or the enforcement of rights hereunder or
thereunder, (vii) on a confidential basis to (A) any rating agency in connection
with rating the Borrowers or their Subsidiaries or the credit facilities
provided hereunder or (B) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers of other market
identifiers with respect to the credit facilities provided hereunder, (viii) to
any direct or indirect contractual counterparty in any swap, hedge,
securitization, derivative or similar agreement, or to any insurance provider
related to the Obligations under this Agreement (or to any such contractual
counterparty’s or insurance provider’s professional advisor), so long as such
contractual counterparty or insurance provider (or such professional advisor)
agrees to be bound by the provisions of this Section 13.16 and (ix) to any
prospective or actual transferee, pledgee or participant in connection with any
contemplated transfer, pledge or participation of any of the Notes or Revolving
Loan Commitments or any interest therein by such Lender, provided that such
prospective transferee, pledgee or participant agrees to be bound by the
confidentiality provisions contained in this Section 13.16.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Credit Documents, and the Commitments. 

(b)US Company and the Borrowers hereby acknowledge and agree that each Lender
may share with any of its affiliates, and such affiliates may share with such
Lender, any information related to US Company or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of US Company and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.

13.17No Fiduciary Duty. Each Arranger, each Agent, each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Credit
Parties, their stockholders and/or their respective affiliates.  Each Credit
Party agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and any Credit Party, its
respective stockholders or its respective affiliates, on the other. The Credit
Parties acknowledge and agree that: (i) the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, each Credit Party, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its respective
stockholders or its respective affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Credit Party, its respective
stockholders or its respective Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of such Credit Party, its respective management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that such Credit Party has consulted its own legal and financial advisors
to the extent it deemed appropriate and that it is responsible for making its
own independent judgment with respect to such transactions and the process
leading thereto. Each Credit Party agrees that it will not claim that any Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Credit Party, in connection with such transaction or the
process leading thereto.

13.18Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of Pub.
L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies US Company and the Borrowers that pursuant to the requirements of the
Patriot Act, they are required to obtain, verify and record information that
identifies US Company, the Borrowers and the other Credit Parties and other
information that will allow such Lender to identify US Company, the Borrowers
and the other Credit Parties in accordance with the Patriot Act.  The Credit
Parties shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

13.19Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the

-136-

--------------------------------------------------------------------------------

 

Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder. 

13.20Release of Borrowers. In the event that all of the Equity Interests of one
or more Borrowers (other than the US Company) is sold or otherwise disposed of
or liquidated in compliance with the requirements of Section 10.03 (or such
sale, other disposition or liquidation has been approved in writing by the
Required Lenders (or all Lenders if required by Section 13.12)), such Borrower
shall, upon consummation of such sale or other disposition (except to the extent
that such sale or disposition is to US Company or any of its Wholly-Owned
Subsidiaries), be released from this Agreement and each remaining Borrower
agrees that, with no action on its part required, the remaining Borrowers shall
remain jointly and severally liable for all Obligations.

13.21Amendment and Restatement. It is the intention of each of the parties
hereto that (a) the Existing Credit Agreement be amended and restated in its
entirety pursuant to this Agreement so as to preserve the perfection and
priority of all security interests securing indebtedness and obligations under
the Existing Credit Agreement, (b) that all Indebtedness and Obligations of the
Borrowers and the Guarantors hereunder and under the other Credit Documents
shall be secured by the liens and security interests evidenced under the Credit
Documents (as defined in the Existing Credit Agreement), as amended hereby and
by the Master Reaffirmation Agreements, the UK Second Supplemental Debenture,
the UK Second Supplemental Partnership Debenture and the UK Second Supplemental
Share Charge and that such documents (other than any such documents which have
been amended and restated on the Effective Date) shall continue in full force
and effect as so amended and (c) that this Agreement does not constitute a
novation or termination of the obligations and liabilities existing under the
Existing Credit Agreement (or serve to terminate Sections 12.06 and 13.01 of the
Existing Credit Agreement or any of the Borrowers’ obligations thereunder with
respect to the Agents (as defined in the Existing Credit Agreement) or the
Lenders (as defined in the Existing Credit Agreement) or any other Indemnified
Persons (as defined in the Existing Credit Agreement).  The parties hereto
further acknowledge and agree that this Agreement constitutes an amendment of
the Existing Credit Agreement made under and in accordance with the terms of
Section 13.12 of the Existing Credit Agreement.  In addition, unless
specifically amended hereby, each of the Credit Documents shall continue in full
force and effect.  This Agreement restates and replaces, in its entirety, the
Existing Credit Agreement; from and after the Effective Date, any reference in
any of the other Credit Documents to the “ABL Credit Agreement” or the “Credit
Agreement” or any like term shall be deemed to refer to this Agreement.  Each
Lender with a Revolving Loan Commitment on the Effective Date shall be deemed to
have agreed that its Revolving Loan Commitment set forth on Schedule 1.01(a)
hereto replaces in its entirety such Lender’s “Revolving Loan Commitment” under
the Existing Credit Agreement (if any) and each such Lender shall further be
deemed to agree that (a) the repayment in full of all outstanding “Revolving
Loans” and “Swingline Loans” (each as defined in the Existing Credit Agreement)
together with all interest, fees and other amounts accrued and payable thereon
and all fees and other amounts accrued and payable in respect of all “Letters of
Credit” (as defined in the Existing Credit Agreement) under the Existing Credit
Agreement, in each case, to such date on the Effective Date with the proceeds of
the initial Borrowing of Revolving Loans under this Agreement, (b) the
continuance of the outstanding “Letters of Credit” (as defined in the Existing
Credit Agreement) as Letters of Credit under this Agreement, constitutes the
payment in full of all Obligations owed to it under the Existing Credit
Agreement (other than unasserted contingent obligations that would survive the
termination of the Existing Credit Agreement) and (c) such Lender waives the
right to any compensation due under Section 2.11 of the Existing Credit
Agreement solely as a result of the early repayment in full of all outstanding
“Revolving Loans” (as defined in the Existing Credit Agreement) on the Effective
Date.

SECTION 14.Nature of Borrower Obligations.

14.01Nature of Borrower Obligations. (a) Notwithstanding anything to the
contrary contained elsewhere in this Agreement, it is understood and agreed by
the various parties to this Agreement that all US Obligations to repay principal
of, interest on, and all other amounts with respect to, all US Revolving Loans,
US Swingline Loans, US Letters of Credit and all other US Obligations pursuant
to this Agreement and each other Credit Document, Banking Products Agreement and
Qualified Derivative Agreement (including, without limitation, all fees,
indemnities, taxes and other US Obligations in connection therewith or in
connection with the related Revolving Loan Commitments) shall constitute the
joint and several obligations of each of the US Borrowers.  In addition to the
direct (and joint and several) obligations of the US Borrowers with respect to
US Obligations as described above, all such US Obligations shall be guaranteed
pursuant to, and in accordance with the terms of, the Guaranties.

(b)Notwithstanding anything to the contrary contained elsewhere in this
Agreement, it is understood and agreed by the various parties to this Agreement
that all UK Obligations to repay principal of, interest on, and all other
amounts with respect to, all UK Revolving Loans, UK Swingline Loans, UK Letters
of Credit and all other UK Obligations pursuant to this Agreement and each other
Credit Document, Banking Products Agreement and Qualified Derivative Agreement
(including, without limitation, all fees, indemnities, taxes and other UK
Obligations in connection therewith or in connection with the related Revolving
Loan Commitments) shall constitute the joint and several obligations of each of
the US Borrowers, the UK Borrowers and the

-137-

--------------------------------------------------------------------------------

 

Canadian Borrowers.  In addition to the direct (and joint and several)
obligations of the US Borrowers, the UK Borrowers and the Canadian Borrowers
with respect to UK Obligations as described above, all such UK Obligations shall
be guaranteed pursuant to, and in accordance with the terms of, the Guaranties. 

(c)Notwithstanding anything to the contrary contained elsewhere in this
Agreement, it is understood and agreed by the various parties to this Agreement
that all Canadian Obligations to repay principal of, interest on, and all other
amounts with respect to, all Canadian Revolving Loans, Canadian Letters of
Credit and all other Canadian Obligations pursuant to this Agreement and each
other Credit Document, Banking Products Agreement and Qualified Derivative
Agreement (including, without limitation, all fees, indemnities, taxes and other
Canadian Obligations in connection therewith or in connection with the related
Revolving Loan Commitments) shall constitute the joint and several obligations
of each of the US Borrowers, the UK Borrowers and the Canadian Borrowers.  In
addition to the direct (and joint and several) obligations of the US Borrowers,
the UK Borrowers and the Canadian Borrowers with respect to Canadian Obligations
as described above, all such Canadian Obligations shall be guaranteed pursuant
to, and in accordance with the terms of, the Guaranties

14.02Independent Obligation. The obligations of each Borrower with respect to
the Obligations are independent of the obligations of each other Borrower or any
Guarantor under the Guaranty of such Obligations, and a separate action or
actions may be brought and prosecuted against each Borrower, whether or not any
other Borrower or any Guarantor is joined in any such action or actions.  Each
Borrower waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof.  Any payment by any Borrower or other circumstance which operates to
toll any statute of limitations as to any Borrower shall, to the fullest extent
permitted by law, operate to toll the statute of limitations as to each
Borrower.

14.03Authorization. Each of the Borrowers authorizes the Administrative Agent,
the Collateral Agent, the Issuing Lender, the Lenders and the other Secured
Creditors without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to:

(a)exercise or refrain from exercising any rights against any other Borrower or
any Guarantor or others or otherwise act or refrain from acting;

(b)release or substitute any other Borrower, endorsers, Guarantors or other
obligors;

(c)settle or compromise any of the Obligations of any other Borrower or any
other Credit Party, any security therefor or any liability (including any of
those hereunder) incurred directly or indirectly in respect thereof or hereof,
and may subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to its creditors other than the
Lenders;

(d)apply any sums paid by any other Borrower or any other Person, howsoever
realized to any liability or liabilities of such other Borrower or other Person
regardless of what liability or liabilities of such other Borrower or other
Person remain unpaid; and/or

(e)consent to or waive any breach of, or act, omission or default under, this
Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Borrower or any other Person.

14.04Reliance. It is not necessary for the Administrative Agent, the Collateral
Agent, any Issuing Lender, any Lender or any other Secured Creditor to inquire
into the capacity or powers of US Company, any Borrower or any of its
Subsidiaries or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any Obligations made or created in reliance
upon the professed exercise of such powers shall constitute the joint and
several obligations of the Borrowers hereunder.

14.05Contribution; Subrogation. No Borrower shall have any rights of
contribution or subrogation with respect to any other Borrower as a result of
payments made by it hereunder, in each case unless and until the Total Revolving
Loan Commitment and all Letters of Credit have been terminated and all
Obligations have been paid in full in cash.

14.06Waiver. Each Borrower waives any right to require the Administrative Agent,
the Collateral Agent, the Issuing Lenders, the Lenders or any other Secured
Creditor to (i) proceed against any other Borrower, any Guarantor or any other
party, (ii) proceed against or exhaust any security held from any Borrower, any
Guarantor or any other party or (iii) pursue any other remedy in the
Administrative Agent’s, the Collateral Agent’s, any Issuing Lender’s, any
Lender’s or any other Secured Creditor’s power whatsoever.  Each Borrower waives
any defense based on or arising out of suretyship or any impairment of security
held from any Borrower, any Guarantor or any other party or on or arising out of
any defense of any other Borrower, any Guarantor or any other

-138-

--------------------------------------------------------------------------------

 

party other than payment in full in cash of the Obligations, including, without
limitation, any defense based on or arising out of the disability of any other
Borrower, any Guarantor or any other party, or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any other Borrower, in each case other than as a result of
the payment in full in cash of the Obligations.  

SECTION 15.Guarantee.

15.01The Guarantees. (a) The US Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Creditor and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the US Revolving Loans made by the
Lenders to, and the corresponding Notes held by each Lender of, the US
Borrowers, and all other US Obligations from time to time owing to the Secured
Creditors by any US Credit Party (such obligations being herein collectively
called the “US Guaranteed Obligations”).  The US Guarantors hereby jointly and
severally agree that if any US Borrower or any US Guarantor shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the US Guaranteed Obligations, the US Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the US Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

(b)The Non-US Obligation Guarantors hereby jointly and severally guarantee, as a
primary obligor and not as a surety to each Secured Creditor and their
respective successors and assigns, the prompt payment in full when due (whether
at stated maturity, by required prepayment, declaration, demand, by acceleration
or otherwise) of the principal of and interest (including any interest, fees,
costs or charges that would accrue but for the provisions of the Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code) on the UK Revolving Loans and the Canadian Revolving
Loans made by the Lenders to, and the corresponding Notes held by each Lender
of, each UK Borrower and each Canadian Borrower, and all other UK Obligations
and Canadian Obligations from time to time owing to the Secured Creditors by any
UK Credit Party or Canadian Credit Party (such obligations being herein
collectively called the “Non-US Guaranteed Obligations”).  The Non-US Obligation
Guarantors hereby jointly and severally agree that if any UK Borrower or any
Canadian Borrower or any other Non-US Obligation Guarantor shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Non-US Guaranteed Obligations, the Non-US Obligation Guarantors will
promptly pay the same in cash, without any demand or notice whatsoever, and that
in the case of any extension of time of payment or renewal of any of the Non-US
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

15.02Obligations Unconditional. (a) The obligations of the US Guarantors under
Section 15.01(a) shall constitute a guaranty of payment (and not of collection)
and to the fullest extent permitted by Applicable Law, are absolute, irrevocable
and unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the US Guaranteed Obligations under
this Agreement, the corresponding Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the US Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or US
Guarantor (except for payment in full).  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the US Guarantors hereunder which
shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

(i)at any time or from time to time, without notice to the US Guarantors, the
time for any performance of or compliance with any of the US Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

(ii)any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii)the maturity of any of the US Guaranteed Obligations shall be accelerated,
or any of the US Guaranteed Obligations shall be amended in any respect, or any
right under the Credit Documents or any other agreement or instrument referred
to herein or therein shall be amended or waived in any respect or any other
guarantee of any of the US Guaranteed Obligations or any security therefor shall
be released or exchanged in whole or in part or otherwise dealt with;

-139-

--------------------------------------------------------------------------------

 

(iv)any Lien or security interest granted to, or in favor of, any US Issuing
Lender or any Lender or Collateral Agent as security for any of the US
Guaranteed Obligations shall fail to be perfected; or 

(v)the release of any other US Guarantor pursuant to Section 15.09(a).

The US Guarantors hereby expressly waive diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Secured Creditor exhaust any right, power or remedy or proceed against any US
Borrower, UK Borrower or Canadian Borrower under this Agreement or the Notes, if
any, or any other agreement or instrument referred to herein or therein, or
against any other person under any other guarantee of, or security for, any of
the US Guaranteed Obligations.  The US Guarantors waive any and all notice of
the creation, renewal, extension, waiver, termination or accrual of any of the
US Guaranteed Obligations and notice of or proof of reliance by any Secured
Creditor upon this US Guarantee or acceptance of this Guarantee, and the US
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between US Borrowers and the Secured Creditors shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee.  This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment (and not of collection)
without regard to any right of offset with respect to the US Guaranteed
Obligations at any time or from time to time held by Secured Creditors, and the
obligations and liabilities of the US Guarantors hereunder shall not be
conditioned or contingent upon the pursuit by the Secured Creditors or any other
person at any time of any right or remedy against the US Borrowers or against
any other person which may be or become liable in respect of all or any part of
the US Guaranteed Obligations or against any collateral security or guarantee
therefor or right of offset with respect thereto.  This Guarantee shall remain
in full force and effect and be binding in accordance with and to the extent of
its terms upon the US Guarantors and the successors and assigns thereof, and
shall inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no US Guaranteed Obligations outstanding.

(b)The obligations of the Non-US Obligation Guarantors under Section 15.01(b)
shall constitute a guaranty of payment (and not of collection) and to the
fullest extent permitted by Applicable Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Non-US Guaranteed Obligations
under this Agreement, the corresponding Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Non-US Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Non-US Obligation Guarantor (except for payment in full).  Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Non-US
Obligation Guarantors hereunder which shall remain absolute, irrevocable and
unconditional under any and all circumstances as described above:

(i)at any time or from time to time, without notice to the Non-US Obligation
Guarantors, the time for any performance of or compliance with any of the Non-US
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(ii)any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii)the maturity of any of the Non-US Guaranteed Obligations shall be
accelerated, or any of the Non-US Guaranteed Obligations shall be amended in any
respect, or any right under the Credit Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Non-US Guaranteed Obligations or
any security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

(iv)any Lien or security interest granted to, or in favor of, any UK Issuing
Lender, Canadian Issuing Lender or any Lender or Collateral Agent as security
for any of the Non-US Guaranteed Obligations shall fail to be perfected; or

(v)the release of any other Non-US Obligation Guarantor pursuant to Section
15.09(b).

(c)The Non-US Obligation Guarantors hereby expressly waive any requirement that
any Secured Creditor exhaust any right, power or remedy or proceed against the
UK Borrowers and the Canadian Borrowers under this Agreement or the Notes, if
any, or any other agreement or instrument referred to herein or therein, or
against any other person under any other guarantee of, or security for, any of
the Non-US Guaranteed Obligations.  The Non-US Obligation Guarantors waive any
and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Non-US Guaranteed Obligations and notice of or proof of
reliance by any Secured Creditor upon this Guarantee or acceptance of this
Guarantee, and the Non-US Guaranteed Obligations, and

-140-

--------------------------------------------------------------------------------

 

any of them, shall conclusively be deemed to have been created, contracted or
incurred in reliance upon this Guarantee, and all dealings between any UK
Borrower, any Canadian Borrower and the Secured Creditors shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee.  This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment (and not of collection)
without regard to any right of offset with respect to the Non-US Guaranteed
Obligations at any time or from time to time held by Secured Creditors, and the
obligations and liabilities of the Non-US Obligation Guarantors hereunder shall
not be conditioned or contingent upon the pursuit by the Secured Creditors or
any other person at any time of any right or remedy against any UK Borrower or
Canadian Borrower or against any other person which may be or become liable in
respect of all or any part of the Non-US Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto.  This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Non-US Obligation
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Non-US Guaranteed Obligations outstanding. 

15.03Reinstatement. (a) The obligations of the US Guarantors under this Section
15 shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of any US Borrower, any UK Borrower, any Canadian
Borrower or any US Guarantor in respect of the US Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the US
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

(b)The obligations of the Non-US Obligation Guarantors under this Section 15
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any of the UK Borrowers, the Canadian Borrowers or
any Non-US Obligation Guarantor in respect of the Non-US Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the Non-US
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

15.04Subrogation; Subordination. (a) Each US Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all US Guaranteed
Obligations and the expiration and termination of the Revolving Loan Commitments
of the Lenders under this Agreement it shall waive any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 15.01(a), whether by subrogation
or otherwise, against US Borrower, UK Borrower, Canadian Borrower or any other
US Guarantor of any of the US Guaranteed Obligations or any security for any of
the US Guaranteed Obligations.  Any Indebtedness of any US Credit Party
permitted pursuant to Section 10.05(e) shall be subordinated to such US Credit
Party’s US Obligations, UK Obligation and Canadian Obligations in the manner set
forth in the intercompany note evidencing such Indebtedness (in a form
reasonably acceptable to the Administrative Agent).

(b)Each Non-US Obligation Guarantor hereby agrees that until the indefeasible
payment and satisfaction in full in cash of all Non-US Guaranteed Obligations
and the expiration and termination of the Revolving Loan Commitments of the
Lenders to make UK Revolving Loans and Canadian Revolving Loans under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 15.01(b), whether by subrogation or otherwise, against any of the UK
Borrowers, Canadian Borrowers or any other Non-US Obligation Guarantor of any of
the Non-US Guaranteed Obligations or any security for any of the Non-US
Guaranteed Obligations.  Any Indebtedness of any Credit Party permitted pursuant
to Section 10.05(e) shall be subordinated to such Credit Party’s UK Obligations
and Canadian Obligations in the manner set forth in the intercompany note
evidencing such Indebtedness (in a form reasonably acceptable to the
Administrative Agent).

15.05Remedies. (a) The US Guarantors jointly and severally agree that, as
between the US Guarantors and the Lenders, the obligations of the US Borrowers,
UK Borrowers and Canadian Borrowers under this Agreement and the corresponding
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 11 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 11) for purposes of Section 15.01(a),
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any US Borrower, UK Borrower or Canadian Borrower and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by US Borrower, UK Borrower or Canadian Borrower) shall forthwith become due and
payable by the US Guarantors for purposes of Section 15.01(a).

(b)The Non-US Obligation Guarantors jointly and severally agree that, as between
the Non-US Obligation Guarantors and the Lenders, the obligations of the UK
Borrowers and the Canadian Borrowers under this Agreement and the corresponding
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 11 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 11) for purposes of Section 15.01(b),
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any UK Borrower or Canadian Borrower and that, in the event of such
declaration (or such obligations being

-141-

--------------------------------------------------------------------------------

 

deemed to have become automatically due and payable), such obligations (whether
or not due and payable by a UK Borrower) shall forthwith become due and payable
by the Non-US Obligation Guarantors for purposes of Section 15.01(b). 

15.06Instrument for Payment of Money. (a) Each US Guarantor hereby acknowledges
that the guarantee in this Section 15 constitutes an instrument for the payment
of money, and consents and agrees that any Lender or Administrative Agent, at
its sole option, in the event of a dispute by such US Guarantor in the payment
of any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

(b)Each Non-US Obligation Guarantor hereby acknowledges that the guarantee in
this Section 15 constitutes an instrument for the payment of money, and consents
and agrees that any Lender or Administrative Agent, at its sole option, in the
event of a dispute by such Non-US Obligation Guarantor in the payment of any
moneys due hereunder, shall have the right to bring a motion-action under New
York CPLR Section 3213.

15.07Continuing Guarantee. (a) The guarantee in this Section 15.01(a) is a
continuing guarantee of payment (and not of collection), and shall apply to all
US Guaranteed Obligations whenever arising.

(b)The guarantee in this Section 15.01(b) is a continuing guarantee of payment
(and not of collection), and shall apply to all Non-US Guaranteed Obligations
whenever arising.

15.08General Limitation on Guarantee Obligations. (a) In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any US Guarantor under Section 15.01(a) would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 15.01(a), then, notwithstanding any other
provision to the contrary, the amount of such liability shall, without any
further action by such US Guarantor, any US Credit Party, UK Credit Party or
Canadian Credit Party or any other person, be automatically limited and reduced
to the highest amount (after giving effect to the right of contribution
established in Section 15.10(a)) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

(b)In any action or proceeding involving any state corporate, limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Non-US Obligation
Guarantor under Section 15.01(b) would otherwise be held or determined to be
void, voidable, invalid or unenforceable, or subordinated to the claims of any
other creditors, on account of the amount of its liability under Section
15.01(b), then, notwithstanding any other provision to the contrary, the amount
of such liability shall, without any further action by such Non-US Obligation
Guarantor, any US Credit Party, any UK Credit Party, Canadian Credit Party or
any other person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section
15.10(b)) that is valid and enforceable and not subordinated to the claims of
other creditors as determined in such action or proceeding.

(c)Notwithstanding any provision to the contrary in contained in this agreement
or in any Credit Document, the guarantee provided under Section 15.01(b) by any
Canadian Loan Party shall be an unlimited, unconditional full recourse guarantee
of only the Non-US Guaranteed Obligations.

15.09Release of Guarantors. (a) If, in compliance with the terms and provisions
of the Credit Documents, all or substantially all of the Equity Interests or
property of any US Guarantor are sold or otherwise transferred (a “US
Transferred Guarantor”) to a person or persons, none of which is a US Borrower
or a Domestic Subsidiary of US Company, or liquidated in a transaction permitted
under the Credit Documents, such US Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
obligations under this Agreement and its obligations to pledge and grant any
Collateral owned by it pursuant to any Security Document or Pledge Agreement
and, in the case of a sale of all or substantially all of the Equity Interests
of the US Transferred Guarantor, the pledge of such Equity Interests to the
Collateral Agent pursuant to the Security Agreements or Pledge Agreements shall
be automatically released, and the Collateral Agent shall take such actions as
are necessary to effect each release described in this Section 15.09 in
accordance with the relevant provisions of the Security Documents or Pledge
Agreements, so long as US Company shall have provided the Administrative Agent
such certifications or documents as Administrative Agent shall reasonably
request in order to demonstrate compliance with this Agreement; provided that,
if the Equity Interests or property of any US Guarantor are sold or otherwise
transferred to a person or persons who are a Foreign Subsidiary of US Company,
US Company shall take such actions as reasonably necessary or required in order
to make such US Guarantor a Non-US Obligation Guarantor.

-142-

--------------------------------------------------------------------------------

 

(b)If, in compliance with the terms and provisions of the Credit Documents, all
or substantially all of the Equity Interests or property of any Non-US
Obligation Guarantor are sold or otherwise transferred (a “Non-US Obligation
Transferred Guarantor”) to a person or persons, none of which is a US Borrower,
US Guarantor, UK Borrower, Canadian Borrower, UK Credit Party or Canadian Credit
Party, such Non-US Obligation Transferred Guarantor shall, upon the consummation
of such sale or transfer, be automatically released from its obligations under
this Agreement and its obligations to pledge and grant any Collateral owned by
it pursuant to any Security Document or Pledge Agreement and, in the case of a
sale of all or substantially all of the Equity Interests of the Non-US
Obligation Transferred Guarantor, the pledge of such Equity Interests to the
Collateral Agent pursuant to the Security Agreements or Pledge Agreements shall
be automatically released, and the Collateral Agent shall take such actions as
are necessary to effect each release described in this Section 15.09 in
accordance with the relevant provisions of the Security Documents or Pledge
Agreements, so long as the applicable Borrower shall have provided the
Administrative Agent such certifications or documents as the Administrative
Agent shall reasonably request in order to demonstrate compliance with this
Agreement. 

15.10Right of Contribution. (a) Each US Guarantor hereby agrees that to the
extent that a US Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such US Guarantor shall be entitled to seek and
receive contribution from and against any other US Guarantor hereunder which has
not paid its proportionate share of such payment; provided that, for the
avoidance of doubt, no US Guarantor shall be required to make any contribution
hereunder on account of any Excluded Swap Obligations of such US
Guarantor.  Each US Guarantor’s right of contribution shall be subject to the
terms and conditions of Section 15.04(a).  The provisions of this Section
15.10(a) shall in no respect limit the obligations and liabilities of any US
Guarantor to the Secured Creditors, and each US Guarantor shall remain liable to
the Secured Creditors for the full amount guaranteed by such US Guarantor
hereunder.  

(b)Each Non-US Obligation Guarantor hereby agrees that to the extent that a
Non-US Obligation Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Non-US Obligation Guarantor shall be entitled
to seek and receive contribution from and against any other Non-US Obligation
Guarantor hereunder which has not paid its proportionate share of such payment;
provided that, for the avoidance of doubt, no Non-US Obligation Guarantor shall
be required to make any contribution hereunder on account of any Excluded Swap
Obligations of such Non-US Obligation Guarantor.  Each Non-US Obligation
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 15.04(b).  The provisions of this Section 15.10(b) shall in no
respect limit the obligations and liabilities of any Non-US Obligation Guarantor
to the Secured Creditors, and each Non-US Obligation Guarantor shall remain
liable to the Secured Creditors for the full amount guaranteed by such Non-US
Obligation Guarantor hereunder.

15.11Keepwell. Each Credit Party that is a Qualified ECP Guarantor at the time
the Guarantee or the grant of the security interest hereunder and under the
Credit Documents, in each case, by any Specified Credit Party, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Credit Party with respect to such Swap Obligation as
may be needed by such Specified Credit Party from time to time to honor all of
its obligations under this Guarantee and the other Credit Documents in respect
of such Swap Obligation (but, in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 15.11, or otherwise
under this Agreement or any other Credit Document or under any agreement in
respect of such Swap Obligation, voidable under Applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations and undertakings of each Qualified ECP Guarantor under
this Section 15.11 shall remain in full force and effect until the Obligations
have been indefeasibly paid and performed in full.  Each Qualified ECP Guarantor
intends this Section 15.11 to constitute, and this Section 15.11 shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Credit Party for all
purposes of the Commodity Exchange Act.

[Signature pages follow]

 

 

 

-143-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:

US BORROWERS, US GUARANTORS AND NON-US OBLIGATION GUARANTORS:

 

 

 

 

MOBILE MINI, INC.

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

MOBILE STORAGE GROUP, INC.

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

MSG INVESTMENTS, INC.

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

MOBILE MINI I, INC.

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

MOBILE MINI, LLC

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

MOBILE MINI, LLC

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

UK BORROWERS AND NON-US OBLIGATION GUARANTORS:

 

 

Executed by RAVENSTOCK MSG

LIMITED by a director:

)

Signature

/s/ Mark Funk

 

 

 

 

 

 

Name (block capitals)

MARK FUNK

 

 

 

Director

 

Executed by MOBILE MINI UK

LIMITED by a director:

)

Signature

/s/ Mark Funk

 

 

 

 

 

 

Name (block capitals)

MARK FUNK

 

 

 

Director

 

Address:

 

CANADIAN BORROWERS AND NON-US OBLIGATION GUARANTORS:

 

 

 

 

 

MOBILE MINI CANADA ULC

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

 

 

Fax:  (480) 281-3451

By:

/s/ Mark Funk

 

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 






[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

Address:

US GUARANTORS AND NON-US OBLIGATION GUARANTORS:

 

 

 

 

A BETTER MOBILE STORAGE COMPANY, a California corporation

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

MOBILE MINI DEALER, INC., an Arizona corporation

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

A ROYAL WOLF PORTABLE STORAGE, INC., a California corporation

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

TEMPORARY MOBILE STORAGE, INC., California corporation

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

MSG MMI (TEXAS) L.P., a Texas limited partnership

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

MOBILE MINI FINANCE, LLC, a Delaware limited liability company

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

EVERGREEN TANK SOLUTIONS, INC., a Delaware corporation

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

GULF TANKS HOLDINGS, INC., a Delaware corporation

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

WATER MOVERS, INC., an Arizona corporation

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

WATER MOVERS CONTRACTING, LLC, an Arizona limited liability company

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

SBOX STORAGE, LLC, a Delaware limited liability company

Attention: Chief Financial Officer

 

 

Phone:  (480) 477-0241  

By:

/s/ Mark Funk

Fax:  (480) 281-3451

 

Name: Mark Funk

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

 

Address:

 

NON-US OBLIGATION GUARANTORS:

 

 

 

 

Executed by MOBILE MINI UK

HOLDINGS LIMITED by a director:

)

Signature

/s/ Mark Funk

 

 

 

 

 

 

Name (block capitals)

MARK FUNK

 

 

 

Director

 

Executed by MOBILE STORAGE

(U.K.) LIMITED by a director:

)

Signature

/s/ Mark Funk

 

 

 

 

 

 

Name (block capitals)

MARK FUNK

 

 

 

Director

 

Executed by RAVENSTOCK TAM

(HIRE) LIMITED by a director:

)

Signature

/s/ Mark Funk

 

 

 

 

 

 

Name (block capitals)

MARK FUNK

 

 

 

Director

 

 

 

 

Executed by MOBILE STORAGE UK

FINANCE LIMITED PARTNERSHIP

by a director:

)

Signature

/s/ Mark Funk

 

 

 

 

 

 

Name (block capitals)

MARK FUNK

 

 

 

Director

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH

Individually and as Administrative Agent and as

Collateral Agent

 

By:

/s/ Michael Shannon

 

Name: Michael Shannon

 

Title: Vice President

 

 

By:

/s/ Michael Winters

 

Name: Michael Winters

 

Title: Vice President

 

 

 

[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

NAME OF INSTITUTION:

DEUTSCHE BANK AG NEW YORK BRANCH


By:

/s/ Michael Shannon

 

Name: Michael Shannon

 

Title: Vice President

 

 

By:

/s/ Michael Winters

 

Name: Michael Winters

 

Title: Vice President

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Bank of America, N.A.

 

By:

/s/ Brad H. Breidenbach

 

Name: Brad H. Breidenbach

 

Title: Senior Vice President

 

Bank of America, N.A. (acting through its Canada branch)

 

By:

/s/ Sylwia Durkiewicz

 

Name: Sylwia Durkiewicz

 

Title: Vice President

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

JPMorgan Chase Bank, N.A.

 

By:

/s/ Jordan Azar

 

Name: Jordan Azar

 

Title: Authorized Officer

 

NAME OF CANADIAN CORRESPONDING LENDER:

JPMorgan Chase Bank, N.A., Toronto Branch:

 

By:

/s/ Michael N. Tam

 

Name: Michael N. Tam

 

Title: Senior Vice President

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

BANK OF THE WEST

 

By:

/s/ Cecile Segovia

 

Name: Cecile Segovia

 

Title: Director

 

[[IF APPLICABLE:]

NAME OF CANADIAN CORRESPONDING LENDER:

 

By:

 

 

Name:

 

Title:]

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

BARCLAYS BANK PLC

 

By:

/s/ Marguerite Sutton

 

Name: Marguerite Sutton

 

Title: Vice President

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Compass Bank

 

By:

/s/ Timothy R. Coffey

 

Name: Timothy R. Coffey

 

Title: Senior Vice President

 

[[IF APPLICABLE:]

NAME OF CANADIAN CORRESPONDING LENDER:

 

By:

 

 

Name:

 

Title:]

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

ING Capital LLC:

 

By:

/s/ Bill Beddingfield

 

Name: Bill Beddingfield

 

Title: Managing Director

 

By:

/s/ Doug Clarida

 

Name: Doug Clarida

 

Title: Director

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

NAME OF INSTITUTION: MUFG UNION BANK, N.A.

 

By:

/s/ Brent Housteau

 

Name: Brent Housteau

 

Title: Director

 

NAME OF CANADIAN CORRESPONDING LENDER: UNION BANK, CANADA BRANCH

 

By:

/s/ Anne Collins

 

Name: Anne Collins

 

Title: Director

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

NAME OF INSTITUTION:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:

/s/ Kathryn Schame

 

Name: Kathryn Schame

 

Title: Authorized Signatory

 

NAME OF CANADIAN CORRESPONDING LENDER:

WELLS FARGO CAPTIAL FINANCE CORPORATION CANADA


By:

/s/ David G. Phillips

 

Name: David G. Phillips

 

Title:

Senior Vice President Credit Officer, Canada

Wells Fargo Capital Finance

Corporation Canada

 

 

NAME OF UK CORRESPONDING LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION (LONDON BRANCH)

 

By:

/s/ N B Hogg

 

Name: N B Hogg

 

Title: Authorised Signatory

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

NAME OF INSTITUTION: Bank of Montreal Chicago Branch

 

By:

/s/ Kara Goodwin

 

Name: Kara Goodwin

 

Title: Managing Director

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

NAME OF INSTITUTION: City National Bank, A National Banking Association

 

By:

/s/ Brent Phillips

 

Name: Brent Phillips

 

Title: Senior Vice President

 

[[IF APPLICABLE:]

 

NAME OF CANADIAN CORRESPONDING LENDER: City National Bank, A National Banking
Association

 

By:

/s/ Brent Phillips

 

Name: Brent Phillips

 

Title:] Senior Vice President

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

CITIZENS BUSINESS CAPITAL, F/K/A/ RBS

CITIZENS BUSINESS CAPTIAL, A DIVISION OF CITIZENS ASSET FINANCE, INC., F/K/A RBS
ASSET FINANCE, INC., A SUBSIDIARY OF CITIZENS BANK, N.A., F/K/A RBS CITIZENS,
N.A.:

 

By:

/s/ Richard Norberg

 

Name: Richard Norberg

 

Title: Assistant Vice President

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

SIEMENS FINANCIAL SERVICES, INC.:

 

By:

/s/ James Tregillies

 

Name: James Tregillies

 

Title: Vice President

 

By:

/s/ Dan Maher

 

Name: Dan Maher

 

Title: Senior Vice President

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

U.S. BANK NATIONAL ASSOCIATION:

 

By:

/s/ Rod Swenson

 

Name: Rod Swenson

 

Title: Vice President

 

U.S. BANK NATIONAL ASSOCIATION, ACTING THROUGH ITS CANADIAN BRANCH AS A LENDER:

 

By:

/s/ John P. Rehob

 

Name: John P. Rehob

 

Title: Vice President & Principal Officer

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

NAME OF INSTITUTION: Branch Banking and Trust Company

 

By:

/s/ Sarah Bryson

 

Name: Sarah Bryson

 

Title: Senior Vice President

 




[ABL Credit Agreement]

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE AMENDED AND RESTATED ABL CREDIT AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG MOBILE MINI, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO, THE LENDERS PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

NAME OF INSTITUTION: The Northern Trust Company

 

By:

/s/ John Lascody

 

Name: John Lascody

 

Title: Vice President

 

[[IF APPLICABLE:]

NAME OF CANADIAN CORRESPONDING LENDER:

 

By:

 

 

Name:

 

Title:]

 

 

[ABL Credit Agreement]

--------------------------------------------------------------------------------

EXHIBIT A-1

 

FORM OF NOTICE OF US BORROWING

[Date]

Deutsche Bank AG New York Branch, as

Administrative Agent (the “Administrative

Agent”) for the Lenders party to the Credit

Agreement referred to below

60 Wall Street

New York, New York 10005
Attention:  Michael Shannon

Ladies and Gentlemen:

The undersigned, [Name of Notifying Borrower]1, refers to the Amended and
Restated ABL Credit Agreement, dated as of December 14, 2015 (as amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”, the capitalized terms defined therein being used herein as therein
defined), among [the undersigned,] [Mobile Mini, Inc.,] the other Borrowers and
Guarantors from time to time party thereto, the lenders party thereto from time
to time (each, a “Lender” and collectively, the “Lenders”), and you, as
Administrative Agent for such Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.03(a) of the Credit Agreement, that the undersigned hereby
requests [on behalf of [Name of US Borrower] (the “Applicable Borrower”)]2 a US
Borrowing under the Credit Agreement to be made to [the undersigned][the
Applicable Borrower], and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.03(a) of the Credit Agreement:

(i)The Business Day of the Proposed Borrowing is _________ __, ____.3

(ii)The aggregate principal amount of the Proposed Borrowing is $__________.

(iii)The Loans to be made pursuant to the Proposed Borrowing shall consist of
[US Revolving Loans] [US Swingline Loans].

(iv)The Loans [will] [will not] constitute Agent Advances.

(v)The Loans to be made pursuant to the Proposed Borrowing shall be initially
maintained as [Base Rate Loans] [US LIBOR Loans].4

(vi)[The initial Interest Period for the Proposed Borrowing is [one month] [two
months] [three months] [six months] [, subject to availability to all Lenders,
twelve months and, if such Interest Period is unavailable [specify alternative
desired].]

(vii)The US Borrowing Base as of the date hereof is [_______], the UK Borrowing
Base as of the date hereof is [              ], and the Canadian Borrowing Base
as of the date hereof is [______].5

 

1

Insert the name of the applicable Borrower.

2

To be included if the Borrower delivering this Notice of US Borrowing is not the
US Borrower making the Proposed Borrowing.

3

Shall be a Business Day with same day notice in the case of Base Rate Loans (and
US Swingline Loans) and at least three Business Days’ prior notice in the case
of LIBOR Loans, provided that any such notice shall be deemed to have been given
on a certain day only if given before (i) 11:00 A.M. (New York City time) on
such day in the case of Base Rate Loans (and US Swingline Loans) and (ii) 2:00
P.M. (New York City time) on such day in the case of LIBOR Loans.

4

US Swingline Loans may only be Base Rate Loans.

5

To be based upon the Borrowing Base Certificate last delivered.

 

 

 

 

--------------------------------------------------------------------------------

Exhibit A-1

Page 2

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A)the representations and warranties contained in the Credit Agreement and in
the other Credit Documents are and will be true and correct in all material
respects, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds thereof, as though made on such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date (it being understood and agreed that any representations and warranties
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects on the date of the Proposed Borrowing or such specified
earlier date, as applicable);

(B)no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof;

(C)the Aggregate Exposure (both before and after giving effect to the Proposed
Borrowing) does not exceed either (i) the Aggregate Borrowing Base at such time
(based upon the most recently delivered Borrowing Base Certificate) (except in
the case of Agent Advances) or (ii) the Total Revolving Loan Commitment at such
time; [and]

(D)the Aggregate US Exposure (both before and after giving effect to the
Proposed Borrowing) does not exceed either (i) the US Borrowing Base at such
time (based upon the most recently delivered Borrowing Base Certificate) (except
in the case of Agent Advances) or (ii) the US Maximum Amount[.] [; and]

[(E)the US Swingline Loans (both before and after giving effect to the Proposed
Borrowing) do not exceed the Maximum US Swingline Amount.]6

Very truly yours,

[NAME OF NOTIFYING BORROWER]

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

To be included if the Proposed Borrowing is a US Swingline Loan.

 

 

--------------------------------------------------------------------------------

Exhibit A-1

Page 3

 

FORM OF NOTICE OF UK BORROWING

[Date]

Deutsche Bank AG New York Branch, as

Administrative Agent (the “Administrative

Agent”) for the Lenders party to the Credit

Agreement referred to below

60 Wall Street

New York, New York 10005
Attention:  Michael Shannon

Ladies and Gentlemen:

The undersigned, [Name of Notifying Borrower]1, refers to the Amended and
Restated ABL Credit Agreement, dated as of December 14, 2015 (as amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”, the capitalized terms defined therein being used herein as therein
defined), among the undersigned, Mobile Mini, Inc., the other Borrowers and
Guarantors from time to time party thereto, the lenders party thereto from time
to time (each, a “Lender” and collectively, the “Lenders”), and you, as
Administrative Agent for such Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.03(a) of the Credit Agreement, that the undersigned hereby
requests [on behalf of [Name of UK Borrower] (the “Applicable Borrower”)]2 a UK
Borrowing under the Credit Agreement to be made to [the undersigned][the
Applicable Borrower], and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.03(a) of the Credit Agreement:

(i)The Business Day of the Proposed Borrowing is _________ __, ____.3

(ii)The aggregate principal amount of the Proposed Borrowing is [£][€]__________
with an Equivalent Amount of $__________.

(iii)The Loans to be made pursuant to the Proposed Borrowing shall consist of
[UK Revolving Loans] [UK Swingline Loans].

(iv)The Loans to be made pursuant to the Proposed Borrowing shall be initially
maintained as [UK LIBOR Loans] [EURIBOR Loans].

(v)[The initial Interest Period for the Proposed Borrowing is [one month] [two
months] [three months] [six months] [, subject to availability to all Lenders,
twelve months and, if such Interest Period is unavailable [specify alternative
desired].]

(vi)The Loans to be made pursuant to the Proposed Borrowing shall be denominated
in [Pounds Sterling] [Euros].

(vii)The US Borrowing Base as of the date hereof is [_______], the UK Borrowing
Base as of the date hereof is [               ], and the Canadian Borrowing Base
as of the date hereof is [______].4

 

1

Insert the name of the applicable Borrower.

2

To be included if the Borrower delivering this Notice of UK Borrowing is not the
UK Borrower making the Proposed Borrowing.

3

Shall be a Business Day at least three Business Days (or same day notice in the
case of UK Swingline Loans) after the date hereof, provided that (in each case)
any such notice shall be deemed to have been given on a certain day only if
given before 10:00 A.M. (New York City time) on such day.

4

To be based upon the Borrowing Base Certificate last delivered.

 

 

 

--------------------------------------------------------------------------------

Exhibit A-1

Page 4

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A)the representations and warranties contained in the Credit Agreement and in
the other Credit Documents are and will be true and correct in all material
respects, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds thereof, as though made on such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date (it being understood and agreed that any representations and warranties
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects on the date of the Proposed Borrowing or such specified
earlier date, as applicable);

(B)no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof;

(C)the Aggregate Exposure (both before and after giving effect to the Proposed
Borrowing) does not exceed either (i) the Aggregate Borrowing Base at such time
(based upon the most recently delivered Borrowing Base Certificate) or (ii) the
Total Revolving Loan Commitment at such time; [and]

(D)the Aggregate UK Exposure (both before and after giving effect to the
Proposed Borrowing) does not exceed either (i) the UK Borrowing Base at such
time (based upon the most recently delivered Borrowing Base Certificate) or (ii)
the UK Maximum Amount[.] [; and]

[(E)the UK Swingline Loans (both before and after giving effect to the Proposed
Borrowing) do not exceed the Maximum UK Swingline Amount.]5

Very truly yours,

[NAME OF NOTIFYING BORROWER]

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

To be included if Proposed Borrowing is a UK Swingline Loan.

 

 

 

--------------------------------------------------------------------------------

Exhibit A-1

Page 5

 

FORM OF NOTICE OF CANADIAN BORROWING

[DATE]

Deutsche Bank AG New York Branch, as

Administrative Agent (the “Administrative

Agent”) for the Lenders party to the Credit

Agreement referred to below

60 Wall Street

New York, New York 10005
Attention:  Michael Shannon

Ladies and Gentlemen:

The undersigned, [Name of Borrower]1, refers to the Amended and Restated ABL
Credit Agreement, dated as of December 14, 2015 (as amended, restated, modified
and/or supplemented from time to time, the “Credit Agreement”, the capitalized
terms defined therein being used herein as therein defined), among the
undersigned, Mobile Mini, Inc., the other Borrowers and Guarantors from time to
time party thereto, the lenders party thereto from time to time (each, a
“Lender” and collectively, the “Lenders”), and you, as Administrative Agent for
such Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.03(a) of the Credit Agreement, that the undersigned hereby requests
[on behalf of [Name of Canadian Borrower] (the “Applicable Borrower”)]2 a
Canadian Borrowing under the Credit Agreement to be made to [the
undersigned][the Applicable Borrower], and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.03(a) of the Credit Agreement:

(i)The Business Day of the Proposed Borrowing is _________ __, ____.3

(ii)The aggregate principal amount of the Proposed Borrowing is CA$__________
with an Equivalent Amount of $__________.

(iii)The Loans to be made pursuant to the Proposed Borrowing shall consist of
Canadian Revolving Loans.

(iv)The Loans to be made pursuant to the Proposed Borrowing shall be initially
maintained as [Canadian Prime Rate Loans] [Canadian LIBOR Loans].

(v)[The initial Interest Period for the Proposed Borrowing is [one month] [two
months] [three months] [six months] [, subject to availability to all Lenders,
twelve months and, if such Interest Period is unavailable [specify alternative
desired].]

(vi)The US Borrowing Base as of the date hereof is [_______], the UK Borrowing
Base as of the date hereof is [______], and the Canadian Borrowing Base as of
the date hereof is [______].4

 

1

Insert the name of the applicable Borrower.

2

To be included if the Borrower delivering this Notice of Canadian Borrowing is
not the Canadian Borrower making the Proposed Borrowing.

3

Shall be a Business Day at least one Business Day prior to the Borrowing in the
case of Canadian Prime Rate Loans and at least three Business Days prior to the
Borrowing in the case of Canadian LIBOR Loans, in each case, after the date
hereof, provided that (in each case) any such notice shall be deemed to have
been given on a certain day only if given before 10:00 A.M. (Toronto time) on
such day.

4

To be based upon the Borrowing Base Certificate last delivered.

 

 

 

--------------------------------------------------------------------------------

Exhibit A-1

Page 6

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A)the representations and warranties contained in the Credit Agreement and in
the other Credit Documents are and will be true and correct in all material
respects, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds thereof, as though made on such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date (it being understood and agreed that any representations and warranties
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects on the date of the Proposed Borrowing or such specified
earlier date, as applicable);

(B)no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof;

(C)the Aggregate Exposure (both before and after giving effect to the Proposed
Borrowing) does not exceed either (i) the Aggregate Borrowing Base at such time
(based upon the most recently delivered Borrowing Base Certificate) or (ii) the
Total Revolving Loan Commitment at such time; and

(D)the Aggregate Canadian Exposure (both before and after giving effect to the
Proposed Borrowing) does not exceed either (i) the Canadian Borrowing Base at
such time (based upon the most recently delivered Borrowing Base Certificate) or
(ii) the Canadian Maximum Amount.

Very truly yours,

[NAME OF NOTIFYING BORROWER]

 

By:

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A-2

Page 1

 

FORM OF NOTICE OF CONVERSION/CONTINUATION OF US REVOLVING LOANS

[Date]

Deutsche Bank AG New York Branch,

as Administrative Agent for the Lenders party

to the Credit Agreement

referred to below

60 Wall Street

New York, New York 10005

Attention: Michael Shannon

 

Ladies and Gentlemen:

The undersigned, [Name of Borrower] (the “Borrower”), refers to the Amended and
Restated ABL Credit Agreement, dated as of December 14, 2015 (as amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”, the capitalized terms defined therein being used herein as therein
defined), among [the Borrower,] [Mobile Mini, Inc.,] certain other Borrowers and
Guarantors from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”), and you, as Administrative Agent for such Lenders, and
hereby gives you notice, irrevocably, pursuant to Section [2.06] [2.09] of the
Credit Agreement, that the undersigned hereby requests to [convert] [continue]
the US Borrowing of US Revolving Loans referred to below, and in that connection
sets forth below the information relating to such [conversion] [continuation]
(the “Proposed [Conversion] [Continuation]”) as required by Section [2.06]
[2.09] of the Credit Agreement:

(i)The Proposed [Conversion] [Continuation] relates to the US Borrowing of US
Revolving Loans originally made on _________ __, 20__ (the “Outstanding
Borrowing”) in the principal amount of $__________ and currently maintained as a
US Borrowing of [Base Rate Loans] [US LIBOR Loans with an Interest Period ending
on _________ __, ____].

(ii)The Business Day of the Proposed [Conversion] [Continuation] is _________
__, ____.1

(iii)The Outstanding Borrowing shall be [converted into a US Borrowing of [Base
Rate Loans] [US LIBOR Loans with an Interest Period of ______]] [continued as a
US Borrowing of US LIBOR Loans with an Interest Period of ______].2

[The undersigned hereby certifies that no Default or Event of Default has
occurred and will be continuing on the date of the Proposed [Conversion]
[Continuation] or will have occurred and be continuing on the date of the
Proposed [Conversion] [Continuation].]3

Very truly yours,

[NAME OF BORROWER]

 

By:

 

 

Name:

 

Title:

 

1

In the case of a conversion into, or a continuation of, US LIBOR Loans, this
date shall be a Business Day, at least three Business Days after the date hereof
or in the case of a conversion into Base Rate Loans, this date shall be a
Business Day, at least one Business Day after the date hereof; provided that
such notice shall be deemed to have been given on a certain day only if given
before 11:00 A.M. (New York City time) on such day.

2

In the event that either (x) only a portion of the Outstanding Borrowing is to
be so converted or continued or (y) the Outstanding Borrowing is to be divided
into separate US Borrowings with different Interest Periods, the Borrower should
make appropriate modifications to this clause to reflect same.

3

In the case of a Proposed Conversion or Continuation, insert this sentence only
in the event that the conversion is from a Base Rate Loan to a US LIBOR Loan or
in the case of a continuation of a US LIBOR Loan.  

 




 

 

--------------------------------------------------------------------------------

Exhibit A-2

Page 2

 

FORM OF NOTICE OF CONTINUATION OF UK REVOLVING LOANS

[Date]

Deutsche Bank AG New York Branch,

as Administrative Agent for the Lenders party

to the Credit Agreement

referred to below

60 Wall Street

New York, New York 10005

Attention: Michael Shannon

 

Ladies and Gentlemen:

The undersigned, [Name of Borrower] (the “Borrower”), refers to the Amended and
Restated ABL Credit Agreement, dated as of December 14, 2015 (as amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”, the capitalized terms defined therein being used herein as therein
defined), among the Borrower, Mobile Mini, Inc., certain other Borrowers and
Guarantors from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”), and you, as Administrative Agent for such Lenders, and
hereby gives you notice, irrevocably, pursuant to Section 2.09 of the Credit
Agreement, that the undersigned hereby requests to continue the UK Borrowing of
UK Revolving Loans referred to below, and in that connection sets forth below
the information relating to such continuation (the “Proposed Continuation”) as
required by Section 2.09 of the Credit Agreement:

(i)The Proposed Continuation relates to the UK Borrowing of UK Revolving Loans
originally made on _________ __, 20__ (the “Outstanding Borrowing”) in the
principal amount of $__________ and currently maintained as a Borrowing of [UK
LIBOR] [EURIBOR] Loans with an Interest Period ending on _________ __, ____.

(ii)The Business Day of the Proposed Continuation is _________ __, ____.1

(iii)The Outstanding Borrowing shall be continued as a UK Borrowing of [UK
LIBOR] [EURIBOR] Loans with an Interest Period of ______.2

The undersigned hereby certifies that no Default or Event of Default has
occurred and will be continuing on the date of the Proposed Continuation or will
have occurred and be continuing on the date of the Proposed Continuation.

Very truly yours,

[NAME OF BORROWER]

 

By:

 

 

Name:

 

Title:

 

1

In the case of a continuation of UK LIBOR Loans or EURIBOR Loans, this date
shall be a Business Day, at least three Business Days after the date hereof;
provided that such notice shall be deemed to have been given on a certain day
only if given before 11:00 A.M. (New York City time) on such day.

2

In the event that either (x) only a portion of the Outstanding Borrowing is to
be so continued or (y) the Outstanding Borrowing is to be divided into separate
UK Borrowings with different Interest Periods, the Borrower should make
appropriate modifications to this clause to reflect same.

 




 

--------------------------------------------------------------------------------

Exhibit A-2

Page 3

 

FORM OF NOTICE OF CONVERSION/CONTINUATION OF CANADIAN REVOLVING LOANS

[Date]

Deutsche Bank AG New York Branch,

as Administrative Agent for the Lenders party

to the Credit Agreement

referred to below

60 Wall Street

New York, New York 10005

Attention: Michael Shannon

 

Ladies and Gentlemen:

The undersigned, [Name of Borrower] (the “Borrower”), refers to the Amended and
Restated ABL Credit Agreement, dated as of December 14, 2015 (as amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”, the capitalized terms defined therein being used herein as therein
defined), among the Borrower, Mobile Mini, Inc., certain other Borrowers and
Guarantors from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”), and you, as Administrative Agent for such Lenders, and
hereby gives you notice, irrevocably, pursuant to Section [2.06] [2.09] of the
Credit Agreement, that the undersigned hereby requests to [convert] [continue]
the Canadian Borrowing of Canadian Revolving Loans referred to below, and in
that connection sets forth below the information relating to such [conversion]
[continuation] (the “Proposed [Conversion] [Continuation]”) as required by
Section [2.06] [2.09] of the Credit Agreement:

(i)The Proposed [Conversion] [Continuation] relates to the Canadian Borrowing of
Canadian Revolving Loans originally made on _________ __, 20__ (the “Outstanding
Borrowing”) in the principal amount of $__________ and currently maintained as a
Canadian Borrowing of [Canadian Prime Rate Loans] [Canadian LIBOR Loans with a
term of _________________].

(ii)The Business Day of the Proposed [Conversion] [Continuation] is _________
__, ____.3

(iii)The Outstanding Borrowing shall be [converted into a Canadian Borrowing of
[Canadian Prime Rate Loans] [Canadian LIBOR Loans with a term of
_________________]] [continued as a Canadian Borrowing of Canadian LIBOR Loans
with an Interest Period of ______].4

[The undersigned hereby certifies that no Default or Event of Default has
occurred and will be continuing on the date of the Proposed [Conversion]
[Continuation] or will have occurred and be continuing on the date of the
Proposed [Conversion] [Continuation].]5

Very truly yours,

[NAME OF BORROWER]

 

By:

 

 

Name:

 

Title:

 

3

In the case of a conversion into, or a continuation of, Canadian LIBOR Loans,
this date shall be a Business Day, at least three Business Days after the date
hereof or in the case of a conversion into Canadian Prime Rate Loans, this date
shall be a Business Day, at least one Business Day after the date hereof;
provided that such notice shall be deemed to have been given on a certain day
only if given before 11:00 A.M. (Toronto time) on such day.

4

In the event that either (x) only a portion of the Outstanding Borrowing is to
be so converted or continued or (y) the Outstanding Borrowing is to be divided
into separate Canadian Borrowings with different Interest Periods, the Borrower
should make appropriate modifications to this clause to reflect same.

5

In the case of a Proposed Conversion or Continuation, insert this sentence only
in the event that the conversion is from a Canadian Prime Rate Loan to a
Canadian LIBOR Loan or in the case of a continuation of a Canadian LIBOR Loan.  

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B-1

 

FORM OF [AMENDED AND RESTATED] US REVOLVING NOTE

 

$__________

New York, New York

 

_________ __, ____

 

 

FOR VALUE RECEIVED, Mobile Mini, Inc., a Delaware corporation (“US Company”),
Mobile Storage Group, Inc., a Delaware corporation (“MSG”), MSG Investments,
Inc., a California corporation (“MSGI”), Mobile Mini I, Inc., an Arizona
corporation (“MMI”), Mobile Mini, LLC, a Delaware limited liability company (“MM
(DE) LLC”), and Mobile Mini, LLC, a California limited liability company (“MM
(CA) LLC” and, together with US Company, MSG, MSGI, MMI and MM (DE) LLC, the “US
Borrowers”, and each a “US Borrower”), hereby jointly and severally promise to
pay to [_____________] or its registered assigns (the “Lender”), in lawful money
of the United States of America in immediately available funds, at the Payment
Office, initially located at 60 Wall Street, New York, New York 10005, on the
Final Maturity Date the principal sum of __________ DOLLARS ($__________) or, if
less, the unpaid principal amount of all US Revolving Loans made by the Lender
pursuant to the Credit Agreement, payable at such times and in such amounts as
are specified in the Credit Agreement.  Capitalized terms used herein but not
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement (as defined herein).

The US Borrowers also jointly and severally promise to pay interest on the
unpaid principal amount of each US Revolving Loan made by the Lender in like
money at said office from the date hereof until paid at the rates and at the
times provided in Section 2.08 of the Credit Agreement.

This Note is one of the US Revolving Notes referred to in the Amended and
Restated ABL Credit Agreement, dated as of December 14, 2015, among the US
Company, the other Borrowers and Guarantors party thereto from time to time, the
lenders party thereto from time to time (including the Lender), and Deutsche
Bank AG New York Branch, as Administrative Agent (as amended, restated, modified
and/or supplemented from time to time, the “Credit Agreement”) and is entitled
to the benefits thereof and of the other Credit Documents.  This Note is secured
by the US Security Agreement, the US Pledge Agreement and all other Security
Documents to the extent related to securing the US Obligations and is entitled
to the benefits of the Guarantees to the extent set forth in the Credit
Agreement.  As provided in the Credit Agreement, this Note is subject to
voluntary prepayment and mandatory repayment prior to the Final Maturity Date,
in whole or in part, and US Revolving Loans may be converted from one Type into
another Type to the extent provided in the Credit Agreement.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

Each US Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Note.

[This Note amends and restates that certain US Revolving Note, dated
______________ in the principal amount of __________ DOLLARS ($__________) made
by the US Borrowers in favor of the Lender, but this Note is not intended to
constitute, nor does it constitute, an interruption, suspension of continuity,
satisfaction, discharge of prior duties, novation, or termination of the
indebtedness, loans, liabilities, expenses, or guaranteed obligations under the
Credit Agreement and such prior US Revolving Note is hereby terminated and of no
further force and effect upon the issuance of this Note in replacement of such
prior US Revolving Note.]

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

Exhibit B-1

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

MOBILE MINI, INC., a Delaware corporation

 

By:

 

 

Name:

 

Title:

 

MOBILE STORAGE GROUP, INC., a Delaware corporation

 

By:

 

 

Name:

 

Title:

 

MSG INVESTMENTS, INC., a California corporation

 

By:

 

 

Name:

 

Title:

 

MOBILE MINI I, INC., an Arizona corporation

 

By:

 

 

Name:

 

Title:

 

MOBILE MINI, LLC, a Delaware limited liability company

 

By:

 

 

Name:

 

Title:

 

MOBILE MINI, LLC, a California limited liability company

 

By:

 

 

Name:

 

Title:

 

 

 

 

[US Revolving Note]

--------------------------------------------------------------------------------

EXHIBIT B-2

 

FORM OF AMENDED AND RESTATED US SWINGLINE NOTE

 

$25,000,000

New York, New York

 

December 14, 2015

 

FOR VALUE RECEIVED, Mobile Mini, Inc., a Delaware corporation (“US Company”),
Mobile Storage Group, Inc., a Delaware corporation (“MSG”), MSG Investments,
Inc., a California corporation (“MSGI”), Mobile Mini I, Inc., an Arizona
corporation (“MMI”), Mobile Mini, LLC, a Delaware limited liability company (“MM
(DE) LLC”), and Mobile Mini, LLC, a California limited liability company (“MM
(CA) LLC” and, together with US Company, MSG, MSGI, MMI and MM (DE) LLC, the “US
Borrowers”, and each, a “US Borrower”), hereby jointly and severally promise to
pay to DEUTSCHE BANK AG NEW YORK BRANCH or its registered assigns (the
“Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office, initially located at 60 Wall Street, New
York, New York 10005, on the Swingline Expiry Date the principal sum of
TWENTY-FIVE MILLION DOLLARS ($25,000,000) or, if less, the unpaid principal
amount of all US Swingline Loans made by the Lender pursuant to the Credit
Agreement, payable at such times and in such amounts as are specified in the
Credit Agreement.  Capitalized terms used herein but not defined herein shall
have the meanings ascribed to such terms in the Credit Agreement (as defined
herein).

The US Borrowers also jointly and severally promise to pay interest on the
unpaid principal amount of each US Swingline Loan made by the Lender in like
money at said office from the date hereof until paid at the rates and at the
times provided in Section 2.08 of the Credit Agreement.

This Note is the US Swingline Note referred to in the Amended and Restated ABL
Credit Agreement, dated as of December 14, 2015, among the US Company, the other
Borrowers and Guarantors party thereto from time to time, the lenders party
thereto from time to time (including the Lender), and Deutsche Bank AG New York
Branch, as Administrative Agent (as amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”) and is entitled to the
benefits thereof and of the other Credit Documents.  This Note is secured by the
US Security Agreement, the US Pledge Agreement and all other Security Documents
to the extent related to securing the US Obligations and is entitled to the
benefits of the Guarantees to the extent set forth in the Credit Agreement.  As
provided in the Credit Agreement, this Note is subject to voluntary prepayment
and mandatory repayment prior to the Swingline Expiry Date, in whole or in part.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

Each US Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Note.

This Note amends and restates that certain US Swingline Note, dated February 22,
2012, in the principal amount of TWENTY-FIVE MILLION DOLLARS ($25,000,000) made
by the US Borrowers in favor of the Lender, but this Note is not intended to
constitute, nor does it constitute, an interruption, suspension of continuity,
satisfaction, discharge of prior duties, novation, or termination of the
indebtedness, loans, liabilities, expenses, or guaranteed obligations under the
Credit Agreement and such prior US Swingline Note is hereby terminated and of no
further force and effect upon the issuance of this Note in replacement of such
prior US Swingline Note.

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

Exhibit B-2

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

MOBILE MINI, INC., a Delaware corporation

 

By:

 

 

Name:

 

Title:

 

MOBILE STORAGE GROUP, INC., a Delaware corporation

 

By:

 

 

Name:

 

Title:

 

MSG INVESTMENTS, INC., a California corporation

 

By:

 

 

Name:

 

Title:

 

MOBILE MINI I, INC., an Arizona corporation

 

By:

 

 

Name:

 

Title:

 

MOBILE MINI, LLC, a Delaware limited liability company

 

By:

 

 

Name:

 

Title:

 

MOBILE MINI, LLC, a California limited liability company

 

By:

 

 

Name:

 

Title:

 

 

 

 

[Amended and Restated US Swingline Note]

--------------------------------------------------------------------------------

EXHIBIT B-3

 

FORM OF [AMENDED AND RESTATED] UK REVOLVING NOTE

$__________

New York, New York

 

_________ __, ____

 

 

FOR VALUE RECEIVED, Ravenstock MSG Limited, a limited liability company
incorporated in England and Wales (the “UK Company”), and Mobile Mini UK
Limited, a corporation incorporated in England and Wales (“Mobile Mini UK” and
together with UK Company, the “UK Borrowers”, and each, a “UK Borrower”), hereby
jointly and severally promise to pay to [_____________] or its registered
assigns (the “Lender”), the Equivalent Amount of the principal sum of __________
DOLLARS ($__________) in Pounds Sterling in respect of UK Borrowings funded by
the Lender in Pounds Sterling and Euros in respect of UK Borrowings funded by
the Lender in Euros, in each case in immediately available funds, at the Payment
Office, initially located at 60 Wall Street, New York, New York 10005, on the
Final Maturity Date or, if less, the unpaid principal amount of all UK Revolving
Loans made by the Lender pursuant to the Credit Agreement, payable at such times
and in such amounts as are specified in the Credit Agreement.  Capitalized terms
used herein but not defined herein shall have the meanings ascribed to such
terms in the Credit Agreement (as defined herein).

The UK Borrowers also jointly and severally promise to pay interest in Pounds
Sterling on the unpaid principal amount of each UK Revolving Loan funded by the
Lender in Pounds Sterling at said office from the date hereof until paid at the
rates and at the times provided in Section 2.08 of the Credit Agreement.  The UK
Borrowers also jointly and severally promise to pay interest in Euros on the
unpaid principal amount of each UK Revolving Loan funded by the Lender in Euros
at said office from the date hereof until paid at the rates and at the times
provided in Section 2.08 of the Credit Agreement.

This Note is one of the UK Revolving Notes referred to in the Amended and
Restated ABL Credit Agreement, dated as of December 14, 2015, among the UK
Borrowers, the other borrowers and guarantors party thereto from time to time,
the lenders party thereto from time to time (including the Lender), and Deutsche
Bank AG New York Branch, as Administrative Agent (as amended, restated, modified
and/or supplemented from time to time, the “Credit Agreement”) and is entitled
to the benefits thereof and of the other Credit Documents.  This Note is secured
by the Security Documents and is entitled to the benefits of the Guarantees.  As
provided in the Credit Agreement, this Note is subject to voluntary prepayment
and mandatory repayment prior to the Final Maturity Date, in whole or in part.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

Each UK Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Note.

[This Note amends and restates that certain UK Revolving Note, dated
______________ in the principal amount of __________ DOLLARS ($__________) made
by the UK Borrowers in favor of the Lender, but this Note is not intended to
constitute, nor does it constitute, an interruption, suspension of continuity,
satisfaction, discharge of prior duties, novation, or termination of the
indebtedness, loans, liabilities, expenses, or guaranteed obligations under the
Credit Agreement and such prior UK Revolving Note is hereby terminated and of no
further force and effect upon the issuance of this Note in replacement of such
prior UK Revolving Note.]

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

Exhibit B-3

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

RAVENSTOCK MSG LIMITED

 

By:

 

 

Name:

 

Title:

 

MOBILE MINI UK LIMITED

 

By:

 

 

Name:

 

Title:

 

 

 

[UK Revolving Note]

--------------------------------------------------------------------------------

EXHIBIT B-4

 

FORM OF AMENDED AND RESTATED UK SWINGLINE NOTE

 

$20,000,000

New York, New York

 

December 14, 2015

 

FOR VALUE RECEIVED, Ravenstock MSG Limited, a limited liability company
incorporated in England and Wales (the “UK Company”), and Mobile Mini UK
Limited, a corporation incorporated in England and Wales (“Mobile Mini UK” and
together with UK Company, the “UK Borrowers”, and each, a “UK Borrower”), hereby
jointly and severally promise to pay to DEUTSCHE BANK AG NEW YORK BRANCH or its
registered assigns (the “Lender”), in Pounds Sterling in respect of UK Swingline
Loans funded by the Lender in Pounds Sterling and Euros in respect of UK
Swingline Loans funded by the Lender in Euros, in each case in immediately
available funds, at the Payment Office, initially located at 60 Wall Street, New
York, New York 10005, on the Swingline Expiry Date the principal sum of TWENTY
MILLION DOLLARS ($20,000,000), or the Equivalent Amount thereof or, if less, the
unpaid principal amount of all UK Swingline Loans made by the Lender pursuant to
the Credit Agreement, payable at such times and in such amounts as are specified
in the Credit Agreement. Capitalized terms used herein but not defined herein
shall have the meanings ascribed to such terms in the Credit Agreement (as
defined herein).

The UK Borrowers also jointly and severally promise to pay interest on the
unpaid principal amount of each UK Swingline Loan made by the Lender in like
money at said office from the date hereof until paid at the rates and at the
times provided in Section 2.08 of the Credit Agreement.

This Note is the UK Swingline Note referred to in the Amended and Restated ABL
Credit Agreement, dated as of December 14, 2015 among the UK Borrowers, the
other borrowers and guarantors party thereto from time to time, the lenders
party thereto from time to time (including the Lender), and Deutsche Bank AG New
York Branch, as Administrative Agent (as amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”) and is entitled to the
benefits thereof and of the other Credit Documents.  This Note is secured by the
Security Documents and is entitled to the benefits of the Guarantees.  As
provided in the Credit Agreement, this Note is subject to voluntary prepayment
and mandatory repayment prior to the Swingline Expiry Date, in whole or in part.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

Each UK Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Note.

This Note amends and restates that certain UK Swingline Note, dated February 22,
2012, in the principal amount of TEN MILLION DOLLARS ($10,000,000) made by the
UK Borrowers in favor of the Lender, but this Note is not intended to
constitute, nor does it constitute, an interruption, suspension of continuity,
satisfaction, discharge of prior duties, novation, or termination of the
indebtedness, loans, liabilities, expenses, or guaranteed obligations under the
Credit Agreement and such prior UK Swingline Note is hereby terminated and of no
further force and effect upon the issuance of this Note in replacement of such
prior UK Swingline Note.

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

Exhibit B-4

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

RAVENSTOCK MSG LIMITED

 

By:

 

 

Name:

 

Title:

 

MOBILE MINI UK LIMITED

 

By:

 

 

Name:

 

Title:

 

 

[Amended and Restated UK Swingline Note]

--------------------------------------------------------------------------------

EXHIBIT B-5

 

FORM OF [AMENDED AND RESTATED] CANADIAN REVOLVING NOTE

 

$[         ]

New York, New York

 

_________ __, ____

 

 

FOR VALUE RECEIVED, MOBILE MINI CANADA ULC, an unlimited liability corporation
incorporated in British Columbia (“Canadian Borrower”) hereby promises to pay to
[_____________] or its registered assigns (the “Lender”), the Equivalent Amount
of the principal sum of __________ DOLLARS ($__________) in Canadian Dollars in
respect of Canadian Revolving Loans funded by the Lender in Canadian Dollars, in
immediately available funds, at the Payment Office, initially located at 60 Wall
Street, New York, New York 10005, on the Final Maturity Date or, if less, the
unpaid principal amount of all Canadian Revolving Loans made by the Lender
pursuant to the Credit Agreement, payable at such times and in such amounts as
are specified in the Credit Agreement. Capitalized terms used herein but not
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement (as defined herein).

The Canadian Borrower also promises to pay interest on the unpaid principal
amount of each Canadian Revolving Loan made by the Lender at said office from
the date hereof until paid at the rates and at the times provided in Section
2.08 of the Credit Agreement.

This Note is one of the Canadian Revolving Notes referred to in the Amended and
Restated ABL Credit Agreement, dated as of December 14, 2015, among the Canadian
Borrower, the other Borrowers and Guarantors party thereto from time to time,
the lenders party thereto from time to time (including the Lender), and Deutsche
Bank AG New York Branch, as Administrative Agent (as amended, restated, modified
and/or supplemented from time to time, the “Credit Agreement”) and is entitled
to the benefits thereof and of the other Credit Documents.  This Note is secured
by the Security Documents and is entitled to the benefits of the Guarantees to
the extent set forth in the Credit Agreement.  As provided in the Credit
Agreement, this Note is subject to voluntary prepayment and mandatory repayment
prior to the Final Maturity Date, in whole or in part.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The Canadian Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note.

[This Note amends and restates that certain Canadian Revolving Note, dated
______________ in the principal amount of __________ DOLLARS ($__________) made
by the Canadian Borrower in favor of the Lender, but this Note is not intended
to constitute, nor does it constitute, an interruption, suspension of
continuity, satisfaction, discharge of prior duties, novation, or termination of
the indebtedness, loans, liabilities, expenses, or guaranteed obligations under
the Credit Agreement and such prior Canadian Revolving Note is hereby terminated
and of no further force and effect upon the issuance of this Note in replacement
of such prior Canadian Revolving Note.]

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

Exhibit B-5

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

MOBILE MINI CANADA ULC

By:

 

 

Name:

 

Title:

 

 

 

 

[Canadian Revolving Note]

--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF ASSIGNMENT

AND

ASSUMPTION AGREEMENT1

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the][each]
Assignor identified in item [1][2] below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
such [Assignees][and Assignors] hereunder are several and not
joint.]  Capitalized terms used herein but not defined herein shall have the
meanings given to them in the Amended and Restated ABL Credit Agreement
identified below (as amended, restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”).  The Standard Terms and Conditions
for Assignment and Assumption Agreement set forth in Annex 1 hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the][each] Assignee, and [the][each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the][each] Assignor’s rights and obligations under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the [respective] Assignor’s outstanding rights and obligations identified
below (including Letters of Credit and Swingline Loans) ([the][each, an]
“Assigned Interest”).  [Each][Such] sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment,
without representation or warranty by [the][any] Assignor.

 

[1.Assignor:

 

2.Assignee:

 

3.Canadian Corresponding Lender:

 

]2

 

[1][4].Credit Agreement:

Amended and Restated ABL Credit Agreement, dated as of December 14, 2015, among
Mobile Mini, Inc. (the “US Company”), the other Borrowers and Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and
Deutsche Bank AG New York Branch, as Administrative Agent.

[2.    Assigned Interest:3

 


Assignor


Assignee

[Name of Canadian Corresponding Lender]4

Aggregate Amount of Total Revolving Loan Commitment

Amount of Revolving Loan Commitment Assigned

[Name of Assignor]

[Name of Assignee]

 

[__________]

 

__________

 

__________

[Name of Assignor]

[Name of Assignee]

 

[__________]

 

__________

 

__________

 

1

This Form of Assignment and Assumption Agreement should be used by Lenders for
an assignment to a single Assignee or to funds managed by the same or related
investment managers.

2

If the form is used for a single Assignor and Assignee, items 1 and 2 should
list the Assignor and the Assignee, respectively. Item 3 should list the
Canadian Corresponding Lender only if the Assignee desires to fund Canadian
Revolving Loans through a Canadian affiliate. In the case of an assignment to
funds managed by the same or related investment managers, or an assignment by
multiple Assignors, the Assignors and the Assignee(s) and the Canadian
Corresponding Lenders, if applicable, should be listed in the table under
bracketed item 2 below.

3

Insert this chart if this Form of Assignment and Assumption Agreement is being
used for assignments to funds managed by the same or related investment managers
or for an assignment by multiple Assignors.  Insert additional rows as needed.

4

If applicable.

 

 

 

 

--------------------------------------------------------------------------------

Exhibit C

Page 2

 

[5.    Assigned Interest:5

 

Aggregate Amount of Total Revolving Loan Commitment

Amount of Revolving Loan Commitment Assigned

 

$______________

 

$______________

 

Effective Date ___________, ____, ____.

 

Assignor[s] Information

 

 

Assignee[s] Information

 

Payment Instructions:

 

 

Payment Instructions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reference:

 

 

 

Reference:

 

 

Assignor[s] Information

 

 

Assignee[s] Information

 

Notice Instructions:

 

 

Notice Instructions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reference:

 

 

 

Reference:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

Insert this chart if this Form of Assignment and Assumption Agreement is being
used by a single Assignor for an assignment to a single Assignee.

 

 

 

 

--------------------------------------------------------------------------------

Exhibit C

Page 3

 

Assignee Treaty Lender Information6

 

To the extent such Assignee[s] [is a][are] Treaty Lender[s], each such Treaty
Lender hereby (for purposes of Section 5.05(b)(ix) of the Credit Agreement):

 

A.  Confirms that it holds a passport under the HMRC DT Treaty Passport scheme:

 

[Yes][No][Not applicable].

 

B.  Elects that scheme to apply to such Lender’s participation in the Credit
Agreement:

 

[Yes][No][Not applicable].

 

C. Confirms the following as its scheme reference number and its jurisdiction of
tax residence:

 

Scheme Reference Number: [_____________][Not applicable.]

 

Jurisdiction of Tax Residence: [_____________][Not applicable.]

 

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

 

ASSIGNEE

 

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE]7

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[NAME OF CANADIAN CORRESPONDING LENDER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title: 8

 

 

 

 

 

 

 

 

 

 

 

 

6

To be completed by each Additional Treaty Lender that becomes a Lender after the
Effective Date of the Credit Agreement in order to confirm whether it elects to
have the HMRC DT Treaty Passport scheme apply to such Lender’s participation in
the Credit Agreement.  Each non-Treaty Lender to indicate “Not applicable.”

7

Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.

8

Insert only if Assignee Lender desires to fund Canadian Revolving Loans through
a Canadian affiliate.

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit C

Page 4

 

[Consented to and]9 Accepted:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

 

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

[[MOBILE MINI, INC.

 

By:

 

 

Name:

 

Title: ]10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(y) of the Credit Agreement.  

10

Insert only if (i) no Event of Default is then in existence and (ii) the
assignment is being made to an Eligible Transferee pursuant to Section
13.04(b)(y) of the Credit Agreement.  

 

 

 

 

--------------------------------------------------------------------------------

Annex I

to

Exhibit C

 

MOBILE MINI, INC.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

1.Representations and Warranties.

1.1.Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][its] Assigned Interest, (ii) [the][its]
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto (other than this Assignment) or any collateral thereunder, (iii) the
financial condition of the US Company, any of its Subsidiaries or affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the US Company, any of its Subsidiaries or
affiliates or any other Person of any of their respective obligations under any
Credit Document.

1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) confirms that it is (A)
a Lender, or the parent company and/or an affiliate of a Lender which is at
least 50% owned by such Lender or its parent company, (B) a parent company
and/or an affiliate of [the][each] Assignor which is at least 50% owned by
[the][each] Assignor or its parent company, (C) a fund that invests in bank
loans and is managed by the same investment advisor as a Lender, by an affiliate
of such investment advisor or by a Lender or (D) an Eligible Transferee under
Section 13.04(b) of the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of [the][its] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
9.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase [the][its] Assigned Interest and on the basis of
which it has made such analysis and decision and (v) has attached to this
Assignment any tax documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by it; (b) agrees
that it will, independently and without reliance upon the Administrative Agent,
[the][each] Assignor, or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (c)
appoints and authorizes the Administrative Agent and the Collateral Agent (or
any sub-agents appointed in accordance with Section 12.13 of the Credit
Agreement) to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as are
delegated to or otherwise conferred upon the Administrative Agent or the
Collateral Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Documents are required to be performed by it as a Lender.

2.Payment.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees, commissions and other amounts) to
[the][each] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][each] Assignee for amounts which have accrued from
and after the Effective Date.

3.Effect of Assignment.  Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Effective Date, (i) [the][each] Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and (ii) [the][each] Assignor shall, to the extent
provided in this Assignment, relinquish its rights and be released from its
obligations under the Credit Agreement and the other Credit Documents.

4.General Provisions.  This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of the Assignment.  THIS ASSIGNMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING,
WITHOUT LIMITATION, SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW).

*         *         *

 

 

 

 

--------------------------------------------------------------------------------

Exhibit D

 

FORM OF INCREMENTAL COMMITMENT AGREEMENT

[Name(s) of Lender(s)]

[Date]

Mobile Mini, Inc.

4646 E. Van Buren Street

Suite 400

Phoenix, Arizona 85008

Attention:  Chief Financial Officer

Phone:  (---) []

Fax:      (---) []

 

Re:  Incremental Commitments

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated ABL Credit Agreement, dated
as of December 14, 2015, among Mobile Mini, Inc. (“US Company”), the other
Borrowers and Guarantors from time to time party thereto, the lenders from time
to time party thereto (the “Lenders”) and Deutsche Bank AG New York Branch, as
Administrative Agent (the “Administrative Agent”) (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”). Unless
otherwise defined herein, capitalized terms used herein shall have the
respective meanings set forth in the Credit Agreement.  Each Lender (each an
“Incremental Lender”) party to this letter agreement (this “Agreement”) hereby
severally agrees to provide the Incremental Commitment set forth opposite its
name on Annex I attached hereto (for each such Incremental Lender, its
“Incremental Commitment”).  Each Incremental Commitment provided pursuant to
this Agreement shall be subject to all of the terms and conditions set forth in
the Credit Agreement, including, without limitation, Sections 2.01(a), 2.01(b),
2.01(c), and 2.15 thereof.

Each Incremental Lender, the Borrowers and the Administrative Agent acknowledge
and agree that the Incremental Commitments provided pursuant to this Agreement
shall constitute Incremental Commitments and, upon the Agreement Effective Date
(as hereinafter defined), the Incremental Commitment of each Incremental Lender
shall become, or in the case of an existing Lender, shall be added to (and
thereafter become a part of), the Revolving Loan Commitment of such Incremental
Lender.  Each Incremental Lender, the Borrower and the Administrative Agent
further agree that, with respect to the Incremental Commitment provided by each
Incremental Lender pursuant to this Agreement, such Incremental Lender shall
receive from the Borrowers such upfront fees and/or other fees, if any, as may
be separately agreed to in writing with the Borrowers and acknowledged by the
Administrative Agent, all of which fees shall be due and payable to such
Incremental Lender on the terms and conditions set forth in each such separate
agreement.  

[Each Incremental Lender, the Borrowers and the Administrative Agent further
agree that, the Applicable Margin for the Incremental Commitments shall mean,
for the period from the date of the initial Borrowing of the Incremental
Commitments until the first Start Date thereafter, a percentage per annum equal
to, in the case of

(a)US Revolving Loans maintained as (i) Base Rate Loans, [__]%, and (ii) US
LIBOR Loans, [__]%;

(b)US Swingline Loans,  [__]%;  

(c)UK Revolving Loans, [__]%,

(d)UK Swingline Loans, [__]%, and

(e)Canadian Revolving Loans maintained as (i) Canadian Prime Rate Loans, [__]%
and (ii) Canadian LIBOR Loans, [__]%.

 

 

 

 

--------------------------------------------------------------------------------

Exhibit D

Page 2

 

From and after each Start Date, to and including the applicable End Date
described below, the Adjustable Applicable Margins for the Incremental
Commitments shall be those set forth below opposite the Total Borrowing
Availability indicated to have been achieved in any certificate delivered in
accordance with the following sentence:

Level

 

Daily Average
Total Borrowing

Availability

 

Revolving Loan
B/A Rate/LIBOR/EURIBOR

and UK Swingline Loan Margin

 

US Revolving Loan and
US Swingline Loan Base

Rate Margin and Canadian

Revolving Loan Canadian
Prime Rate Margin

 

 

 

 

 

 

 

I

 

Greater than $725,000,000

 

[__]%

 

[__]%

 

 

 

 

 

 

 

II

 

Greater than $275,000,000 but less than or equal to $725,000,000

 

[__]%

 

[__]%

 

 

 

 

 

 

 

III

 

Less than or equal to $275,000,000

 

[__]%

 

[__]%

 

]1

 

Furthermore, each of the parties to this Agreement hereby agrees to the terms
and conditions set forth on Annex I hereto in respect of each Incremental
Commitment provided pursuant to this Agreement.

Each Incremental Lender party to this Agreement, to the extent not already a
party to the Credit Agreement as a Lender thereunder, (i) confirms that it is an
Eligible Transferee, (ii) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and to become a Lender under the Credit Agreement, (iii)
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement and the other Credit
Documents, (iv) appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as are
delegated to the Administrative Agent and the Collateral Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto, (v) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement and the other Credit
Documents are required to be performed by it as a Lender, and (vi) attaches the
forms and/or Section 5.04(b)(ii) Certificate referred to in Section 5.04(b) of
the Credit Agreement.

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Lender, the Administrative Agent, US Company, each Borrower and each
Guarantor, (ii) the delivery to the Administrative Agent of a fully executed
counterpart (including by way of facsimile or other electronic transmission)
hereof, (iii) the payment of any fees then due and payable in connection
herewith and (iv) the satisfaction of any other conditions precedent set forth
in Section 3 of Annex I hereto (such date, the “Agreement Effective Date”), each
Incremental Lender party hereto (i) shall be obligated to make the Revolving
Loans to be made by it as provided in this Agreement on the terms, and subject
to the conditions, set forth in the Credit Agreement and in this Agreement and
(ii) to the extent provided in this Agreement, shall have the rights and
obligations of a Lender thereunder and under the other applicable Credit
Documents.

 

 

 

 

 

 

 

 

 

1

Revise with such modifications as may be agreed to by the parties hereto to the
extent consistent with Section 2.15 of the Credit Agreement.

 

 

 

 

--------------------------------------------------------------------------------

Exhibit D

Page 3

 

The US Borrowers acknowledge and agree that (i) they shall be jointly and
severally liable for all Obligations with respect to the Incremental Commitments
provided hereby including, without limitation, all Revolving Loans made pursuant
thereto, and (ii) all such Obligations (including all such Revolving Loans)
shall be entitled to the  benefits of the Security Documents and the Guarantees
to the extent set forth therein.  Each US Borrower (i) reaffirms that each Lien
and security interest granted by it to the Administrative Agent or the
Collateral Agent for the benefit of the Secured Creditors under the Security
Documents is, and shall remain, in full force and effect after giving effect to
this Agreement and (ii) acknowledges and agrees that each Guarantee made by it
in favor of the Secured Creditors under the Credit Agreement and the other
Credit Documents is, and shall remain, in full force and effect after giving
effect to this Agreement.

Each US Guarantor acknowledges and agrees that all Obligations with respect to
the Incremental Commitments provided hereby and all Revolving Loans made
pursuant thereto shall (i) be fully guaranteed pursuant to the Guarantees as,
and to the extent, provided in the Credit Agreement and (ii) be entitled to the
benefits of the Credit Documents as, and to the extent, provided therein and in
the Credit Agreement.  Each US Guarantor (i) reaffirms that each Lien and
security interest granted by it to the Administrative Agent or the Collateral
Agent for the benefit of the Secured Creditors under the Security Documents is,
and shall remain, in full force and effect after giving effect to this Agreement
and (ii) acknowledges and agrees that each Guarantee made by it in favor of the
Secured Creditors under the Credit Agreement and the other Credit Documents is,
and shall remain, in full force and effect after giving effect to this
Agreement.

The UK Borrowers acknowledge and agree that (i) they shall be jointly and
severally liable for all UK Obligations and Canadian Obligations with respect to
the Incremental Commitments provided hereby including, without limitation, all
UK Revolving Loans and Canadian Revolving Loans made pursuant thereto, and (ii)
all such UK Obligations and Canadian Obligations (including all such UK
Revolving Loans and Canadian Revolving Loans) shall be entitled to the benefits
of the Security Documents and the Guarantees to the extent set forth
therein.  [Each UK Borrower (i) reaffirms that each Lien and security interest
granted by it to the Administrative Agent or the Collateral Agent for the
benefit of the Secured Creditors under the Security Documents is, and shall
remain, in full force and effect after giving effect to this Agreement and (ii)
acknowledges and agrees that each Guarantee made by it in favor of the Secured
Creditors under the Credit Agreement and the other Credit Documents is, and
shall remain, in full force and effect after giving effect to this Agreement.]2

The Canadian Borrowers acknowledge and agree that (i) they shall be jointly and
severally liable for all UK Obligations and Canadian Obligations with respect to
the Incremental Commitments provided hereby including, without limitation, all
UK Revolving Loans and Canadian Revolving Loans made pursuant thereto, and (ii)
all such UK Obligations and Canadian Obligations (including all such UK
Revolving Loans and Canadian Revolving Loans) shall be entitled to the  benefits
of the Security Documents and the Guarantees to the extent set forth
therein.  Each Canadian Borrower (i) reaffirms that each Lien and security
interest granted by it to the Administrative Agent or the Collateral Agent for
the benefit of the Secured Creditors under the Security Documents is, and shall
remain, in full force and effect after giving effect to this Agreement and (ii)
acknowledges and agrees that each Guarantee made by it in favor of the Secured
Creditors under the Credit Agreement and the other Credit Documents is, and
shall remain, in full force and effect after giving effect to this Agreement.

Each Non-US Obligation Guarantor acknowledges and agrees that all UK Obligations
and Canadian Obligations with respect to the Incremental Commitments provided
hereby and all UK Revolving Loans and Canadian Revolving Loans made pursuant
thereto shall (i) be fully guaranteed pursuant to the Guarantees as, and to the
extent, provided in the Credit Agreement and (ii) be entitled to the benefits of
the Credit Documents as, and to the extent, provided therein and in the Credit
Agreement.  Each Non-US Obligation Guarantor (i) reaffirms that each Lien and
security interest granted by it to the Administrative Agent or the Collateral
Agent for the benefit of the Secured Creditors under the Security Documents is,
and shall remain, in full force and effect after giving effect to this Agreement
and (ii) acknowledges and agrees that each Guarantee made by it in favor of the
Secured Creditors under the Credit Agreement and the other Credit Documents is,
and shall remain, in full force and effect after giving effect to this
Agreement.

Attached hereto as Annex II [is an opinion][are opinions] of [insert name or
names of counsel who will be delivering opinions], counsel to the respective
Credit Parties, delivered as required pursuant to clause (iv) of the definition
of “Incremental Commitment Requirements” appearing in Section 1 of the Credit
Agreement.  

 

2Include if no supplemental UK security documents are delivered

 

 

 

 

--------------------------------------------------------------------------------

Exhibit D

Page 4

 

Attached hereto as Annex III are true and correct copies of officers’
certificates, board of director (or equivalent) resolutions and good standing
certificates of the Credit Parties required to be delivered pursuant to clause
(v) of the definition of “Incremental Commitment Requirements” appearing in
Section 1 of the Credit Agreement.

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on ____________ ___, _____.  If you do not so accept this Agreement by
such time, our Incremental Commitments set forth in this Agreement shall be
deemed canceled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 13.12
of the Credit Agreement.

In the event of any conflict between the terms of this Agreement and those of
the Credit Agreement, the terms of the Credit Agreement shall control.

*         *         *

 

 

 

--------------------------------------------------------------------------------

Exhibit D

Page 5

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

Very truly yours,

 

 

NAME OF INSTITUTION:

 

 

[NAME OF EACH INCREMENTAL LENDER]

 

 

By

 

 

Name:

 

Title

 

 

 

 

--------------------------------------------------------------------------------

Exhibit D

Page 6

 

Agreed and Accepted

this ___ day of __________, ____:

MOBILE MINI, INC.

 

 

By:

 

 

Name:

 

Title:

 

 

[OTHER BORROWERS]

 

 

By:

 

 

Name:

 

Title:

 

 

[        ]

 

 

By:

 

 

Name:

 

Title:

DEUTSCHE BANK AG NEW YORK BRANCH,

      as Administrative Agent

By:

 

 

Name:

 

Title:

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

Exhibit D

Page 7

 

Each Guarantor acknowledges and agrees to each of the foregoing provisions of
this Incremental Commitment Agreement and to the incurrence of the Revolving
Loans to be made pursuant thereto.

 

[EACH GUARANTOR], as a Guarantor

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

ANNEX I

 

TERMS AND CONDITIONS FOR INCREMENTAL COMMITMENT AGREEMENT

Dated as of _____________, ____

1.

Name of the Borrower:          [Mobile Mini, Inc.]
                                               [and ______]

2.

Incremental Commitment amounts (as of the Agreement Effective Date):

Names of Incremental Lenders

 

Amount of Incremental Commitment

 

 

 

Total:1

 

 

 

3.

Other Conditions Precedent:2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

The aggregate amount of Incremental Commitments must be at least $5,000,000 and
in integral multiples of $1,000,000 in excess thereof.

2

Insert any additional conditions precedent which may be required to be satisfied
prior to the Agreement Effective Date.

 

 

 

 

--------------------------------------------------------------------------------

ANNEX II

 

OPINION[S] OF COUNSEL

[Attached]

 

 

 

 

 

--------------------------------------------------------------------------------

ANNEX III

 

OFFICER’S CERTIFICATES

[Attached]

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF JOINDER AGREEMENT

(use for Domestic Subsidiaries)

THIS JOINDER IN CREDIT AGREEMENT, NOTES, SECURITY AGREEMENT, PLEDGE AGREEMENT,
AND DELAWARE TRUST SECURITY AGREEMENT (this “Joinder”) is executed as of ___
___, ___ by [NAME OF NEW SUBSIDIARY], a __________ [corporation] [limited
liability company] [partnership] (the “Joining Party”), and delivered to
Deutsche Bank AG New York Branch, as Administrative Agent and as Collateral
Agent, for the benefit of the Secured Creditors (as defined below).  Except as
otherwise defined herein, terms used herein and defined in the Credit Agreement
(as defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, Mobile Mini, Inc., a Delaware corporation (“US Company”), certain other
Borrowers and Guarantors from time to time party thereto, the various lenders
from time to time party thereto (the “Lenders”), and Deutsche Bank AG New York
Branch, as Administrative Agent, have entered into an Amended and Restated ABL
Credit Agreement, dated as of December 14, 2015 (as the same may be amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to, and the issuance of Letters
of Credit for the accounts of, the Borrowers as contemplated therein;

WHEREAS, the Joining Party is a direct or indirect Subsidiary of US Company and
desires, or is required pursuant to the provisions of the Credit Agreement, to
become [a US Borrower under the Credit Agreement,] [a US Guarantor under the
Credit Agreement,] an Assignor under the US Security Agreement, a Pledgor under
the US Pledge Agreement, and an Assignor under the Delaware Trust Security
Agreement; and

WHEREAS, the Joining Party will obtain benefits from the incurrence of Loans by
the Borrowers, the issuance of, and participation in, Letters of Credit for the
accounts of the Borrowers, and the incurrence of Banking Products Obligations
pursuant to the Banking Products Agreements and Qualified Derivative Obligations
pursuant to Qualified Derivative Agreements, in each case in accordance with the
Credit Agreement and, accordingly, desires to execute this Joinder in order to
(i) satisfy the requirements described in the preceding paragraph and
(ii) induce the Lenders to make Loans to the Borrowers and issue, and/or
participate in, Letters of Credit for the accounts of the Borrowers and the
Secured Creditors to enter into Banking Products Agreements and Qualified
Derivative Agreements, in each case, with the Borrowers and/or one or more other
Subsidiaries of US Company;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
the Secured Creditors and hereby covenants and agrees with each Secured Creditor
as follows:

1.By this Joinder, the Joining Party becomes (i) [a US Borrower for all purposes
under the Credit Agreement, pursuant to Section[s] [9.13] [10.11] [10.11 and
10.13] thereof and] a US Guarantor for all purposes under the Credit Agreement,
pursuant to Section[s] [9.13] [10.11] [10.11 and 10.13] thereof, (ii) a Non-US
Obligation Guarantor for all purposes under the Credit Agreement, pursuant to
Section 10.11 thereof, (iii) an Assignor for all purposes under the US Security
Agreement, pursuant to Section 11.12 thereof, (iv) a Pledgor for all purposes
under the US Pledge Agreement, pursuant to Section 30 thereof, and (v) an
Assignor for all purposes under the Delaware Trust Security Agreement, pursuant
to Section 8.12 thereof.

2.[The Joining Party agrees that, upon its execution hereof, it will become a US
Borrower under the Credit Agreement, and will be bound by all terms, conditions
and duties applicable to a US Borrower under the Credit Agreement and the other
Credit Documents (including each US Revolving Note and each US Swingline Note,
whether or not such Joining Party actually signs a counterpart
thereof).  Without limitation of the foregoing, and in furtherance thereof, the
Joining Party agrees, on a joint and several basis with the other US Borrowers,
to irrevocably and unconditionally pay in full all of the Obligations of the US
Borrowers in accordance with the terms of the Credit Agreement and the other
Credit Documents.]

The Joining Party agrees that, upon its execution hereof, it will become a US
Guarantor under the Credit Agreement with respect to all US Guaranteed
Obligations, and will be bound by all terms, conditions and duties applicable to
a US Guarantor under the Credit Agreement and the other Credit
Documents.  Without limitation of the foregoing, and in furtherance thereof, the
Joining Party absolutely, unconditionally and irrevocably, and jointly and
severally, guarantees the due and punctual payment and performance when due of
all US Guaranteed Obligations (on the same basis as the other US Guarantors
under the Guarantees).

 

 

 

 

--------------------------------------------------------------------------------

Exhibit E

Page 2

 

The Joining Party agrees that, upon its execution hereof, in addition to
becoming a [US Borrower and a] US Guarantor, it will become a Non-US Obligation
Guarantor under the Credit Agreement with respect to all Non-US Guaranteed
Obligations, and will be bound by all terms, conditions and duties applicable to
a Non-US Obligation Guarantor under the Credit Agreement and the other Credit
Documents.  Without limitation of the foregoing, and in furtherance thereof, the
Joining Party absolutely, unconditionally and irrevocably, and jointly and
severally, guarantees the due and punctual payment and performance when due of
all Non-US Guaranteed Obligations (on the same basis as the other Non-US
Obligation Guarantors under the Guarantees).

3.The Joining Party agrees that, upon its execution hereof, it will become a
Pledgor under, and as defined in, the US Pledge Agreement, and will be bound by
all terms, conditions and duties applicable to a Pledgor under the US Pledge
Agreement.  Without limitation of the foregoing and in furtherance thereof, as
security for the due and punctual payment when due of the Secured Obligations
(as defined in the Pledge Agreement), the Joining Party hereby pledges and
assigns to the Collateral Agent for the benefit of the Secured Creditors and
grants to the Collateral Agent for the benefit of the Secured Creditors a
security interest in all its right, title and interest in, to and under the
Collateral (as defined in the US Pledge Agreement), if any, now owned or
hereafter acquired by it, in each case to the extent provided in the US Pledge
Agreement.

4.The Joining Party agrees that, upon its execution hereof, it will become an
Assignor under, and as defined in, the US Security Agreement, and will be bound
by all terms, conditions and duties applicable to an Assignor under the US
Security Agreement.  Without limitation of the foregoing and in furtherance
thereof, as security for the due and punctual payment when due of the Secured
Obligations (as defined in the Security Agreement), the Joining Party hereby
pledges and assigns to the Collateral Agent for the benefit of the Secured
Creditors and grants to the Collateral Agent for the benefit of the Secured
Creditors a security interest in all its right, title and interest in, to and
under the Collateral (as defined in the US Security Agreement), if any, now
owned or hereafter acquired by it, in each case to the extent provided in the US
Security Agreement.

5.The Joining Party agrees that, upon its execution hereof, it will become an
Assignor under, and as defined in, the Delaware Trust Security Agreement, and
will be bound by all terms, conditions and duties applicable to an Assignor
under the Delaware Trust Security Agreement.  Without limitation of the
foregoing and in furtherance thereof, as security for the due and punctual
payment when due of the Obligations (as defined in the Delaware Trust Security
Agreement), the Joining Party hereby pledges and assigns to the Motor Vehicle
Agent (as defined in the Delaware Trust Security Agreement) for the benefit of
the Collateral Agent and the Secured Creditors and grants to the Motor Vehicle
Agent for the benefit of the Collateral Agent and the Secured Creditors a
security interest in all its right, title and interest in, to and under the
Motor Vehicles (as defined in the Delaware Trust Security Agreement), if any,
now owned or hereafter acquired by it, in each case to the extent provided in
the Delaware Trust Security Agreement.

6.In connection with the grant by the Joining Party, pursuant to paragraph 3
above, of a security interest in all of its right, title and interest in the
Collateral (as defined in the US Pledge Agreement) in favor of the Collateral
Agent, the Joining Party agrees to perform (to the extent required) for the
benefit of the Secured Creditors, together with the delivery of this Joinder,
each of the actions specified in Section 3.2 of the US Pledge Agreement.

7.The Joining Party hereby makes and undertakes, as the case may be, each
covenant, representation and warranty made by, and as (i) [each US Borrower
under the Credit Agreement,] each US Guarantor under the Credit Agreement and
each Non-US Obligation Guarantor under the Credit Agreement, (ii) each Assignor
pursuant to Articles II, III, IV, V and VI of the US Security Agreement and
(iii) each Pledgor pursuant to Section 16 of the US Pledge Agreement, and (iv)
each Assignor pursuant to Articles II, III and IV of the Delaware Trust Security
Agreement, in each case as of the date hereof (except to the extent any such
representation or warranty relates solely to an earlier date, in which case such
representation and warranty shall be true and correct as of such earlier date),
and agrees to be bound by all covenants, agreements and obligations of [a US
Borrower,] a  US Guarantor and a Non-US Obligation Guarantor pursuant to the
Credit Agreement, an Assignor and Pledgor pursuant to the US Security Agreement,
Delaware Trust Security Agreement and US Pledge Agreement, respectively, and all
other Credit Documents to which it is or becomes a party.

8.Annexes A through H to the US Pledge Agreement are hereby amended by
supplementing such Annexes with the information for the Joining Party contained
on Annexes A through H attached hereto as Annex I.  In addition, Annexes A
through F and H through K, inclusive, to the US Security Agreement are hereby
amended by supplementing such Annexes with the information for the Joining Party
contained on Annexes A through F and H through K, inclusive, attached hereto as
Annex II.

 

 

--------------------------------------------------------------------------------

Exhibit E

Page 3

 

9.This Joinder shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of and be enforceable by
each of the parties hereto and its successors and assigns, provided, however,
that the Joining Party may not assign any of its rights, obligations or interest
hereunder or under any other Credit Document without the prior written consent
of the Lenders or as otherwise permitted by the Credit Documents.  THIS JOINDER
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.  This Joinder may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.  Delivery of an executed counterpart hereof by
facsimile or other electronic transmission shall be as effective as delivery of
an original executed counterpart hereof.  In the event that any provision of
this Joinder shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Joinder which shall
remain binding on all parties hereto. 

10.From and after the execution and delivery hereof by the parties hereto, this
Joinder shall constitute a “Credit Document” for all purposes of the Credit
Agreement and the other Credit Documents.

11.Each of the representations and warranties set forth in the Credit Agreement
and each other Credit Document and applicable to the undersigned is true and
correct in all material respects, both before and after giving effect to this
Joinder on the date hereof, except to the extent that any such representation
and warranty relates solely to any earlier date, in which case such
representation and warranty is true and correct in all material respects as of
such earlier date.

12.No event has occurred or is continuing as of the date hereof, or will result
from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default.

13.The effective date of this Joinder is [__________], 20__.

*         *         *




 

--------------------------------------------------------------------------------

Exhibit E

Page 4

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

[NAME OF NEW CREDIT PARTY]

 

 

By:

 

 

Name:

 

Title:

Accepted and Acknowledged by:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and as Collateral Agent

 

By:

 

 

Name:

 

Title:

 

 

By:

 

 

Name:

 

Title:

 

[ANNEXES I and II to be attached by the Joining Party]




 

--------------------------------------------------------------------------------

Exhibit E

Page 5

 

FORM OF JOINDER AGREEMENT

(use for UK Subsidiaries and Canadian Subsidiaries)

THIS JOINDER IN CREDIT AGREEMENT, NOTES AND DEBENTURE (this “Joinder”) is
executed as of ___ ___, ___ by [NAME OF NEW SUBSIDIARY], a __________
[corporation] [limited liability company] [partnership] (the “Joining Party”),
and delivered to Deutsche Bank AG New York Branch, as Administrative Agent and
as Collateral Agent, for the benefit of the Secured Creditors (as defined
below).  Except as otherwise defined herein, terms used herein and defined in
the Credit Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, Mobile Mini, Inc., a Delaware corporation (“US Company”), certain other
Borrowers and Guarantors from time to time party thereto, the various lenders
from time to time party thereto (the “Lenders”), and Deutsche Bank AG New York
Branch, as Administrative Agent, have entered into an Amended and Restated ABL
Credit Agreement, dated as of December 14, 2015 (as the same may be amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to, and the issuance of Letters
of Credit for the accounts of, the Borrowers as contemplated therein;

WHEREAS, the Joining Party is a direct or indirect Subsidiary of US Company and
desires, or is required pursuant to the provisions of the Credit Agreement, to
become [a UK Borrower under the Credit Agreement,] [a Canadian Borrower under
the Credit Agreement,] a Non-US Obligation Guarantor under the Credit Agreement
and [a Chargor under the UK First Ranking Debenture, the UK Supplemental
Debenture and the UK Second Supplemental Debenture (each, a “Debenture” and
collectively, the “Debentures”)] [an Assignor under the Canadian Security
Agreement]; and

WHEREAS, the Joining Party will obtain benefits from the incurrence of Loans by
the Borrowers, and the issuance of, and participation in, Letters of Credit for
the accounts of the Borrowers, and the incurrence of Banking Products
Obligations pursuant to the Banking Products Agreements and Qualified Derivative
Obligations pursuant to Qualified Derivative Agreements, in each case pursuant
to the Credit Agreement and, accordingly, desires to execute this Joinder in
order to (i) satisfy the requirements described in the preceding paragraph and
(ii) induce the Lenders to make Loans to the Borrowers and issue, and/or
participate in, Letters of Credit for the accounts of the Borrowers and the
Secured Creditors to enter into Banking Products Agreements and Qualified
Derivative Agreements, in each case, with the Borrowers and/or one or more other
Subsidiaries of US Company;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
the Secured Creditors and hereby covenants and agrees with each Secured Creditor
as follows:

1.By this Joinder, the Joining Party becomes (i) [a UK Borrower for all purposes
under the Credit Agreement, pursuant to Section[s] [9.13] [10.11] [10.11 and
10.13] thereof, and] [a Canadian Borrower for all purposes under the Credit
Agreement, pursuant to Section[s] [9.13] [10.11] [10.11 and 10.13] thereof, and]
a Non-US Obligation Guarantor for all purposes under the Credit Agreement,
pursuant to Section[s] [9.13] [10.11] [10.11 and 10.13] thereof, and (ii) [a
Chargor for all purposes under each Debenture, pursuant to Clause 31 of each
Debenture] [an Assignor for all purposes under the Canadian Security Agreement,
pursuant to Section 11.12 thereof].

2.[The Joining Party agrees that, upon its execution hereof, it will become a UK
Borrower under the Credit Agreement, and will be bound by all terms, conditions
and duties applicable to a UK Borrower under the Credit Agreement and the other
Credit Documents (including each UK Revolving Note and UK Swingline Note,
whether or not such Joining Party actually signs a counterpart
thereof).  Without limitation of the foregoing, and in furtherance thereof, the
Joining Party agrees, on a joint and several basis with the other UK Borrowers,
to irrevocably and unconditionally pay in full all of the UK Obligations in
accordance with the terms of the Credit Agreement and the other Credit
Documents.]

[The Joining Party agrees that, upon its execution hereof, it will become a
Canadian Borrower under the Credit Agreement, and will be bound by all terms,
conditions and duties applicable to a Canadian Borrower under the Credit
Agreement and the other Credit Documents (including each Canadian Revolving
Note, whether or not such Joining Party actually signs a counterpart
thereof).  Without limitation of the foregoing, and in furtherance thereof, the
Joining Party agrees, on a joint and several basis with the other Canadian
Borrowers, to irrevocably and unconditionally pay in full all of the Canadian
Obligations in accordance with the terms of the Credit Agreement and the other
Credit Documents.]

 

--------------------------------------------------------------------------------

Exhibit E

Page 6

 

The Joining Party agrees that, upon its execution hereof, [in addition to
becoming a [UK Borrower] [Canadian Borrower],] it will become a Non-US
Obligation Guarantor under the Credit Agreement with respect to all Non-US
Guaranteed Obligations, and will be bound by all terms, conditions and duties
applicable to a Non-U.S. Obligation Guarantor under the Credit Agreement and the
other Credit Documents.  Without limitation of the foregoing, and in furtherance
thereof, the Joining Party absolutely, unconditionally and irrevocably, and
jointly and severally, guarantees the due and punctual payment and performance
when due of all Non-US Guaranteed Obligations (on the same basis as the other
Non-US Obligation Guarantors under the Guarantees).

3.[The Joining Party agrees that, upon its execution hereof and its concurrent
execution of a Security Accession Deed (as defined in each Debenture) attached
hereto as Annex I, it will become a Chargor under, and as defined in, each
Debenture, and will be bound by all terms, conditions and duties applicable to a
Chargor under each Debenture.  Without limitation of the foregoing and in
furtherance thereof, as security for the due and punctual payment when due of
the Secured Obligations (as defined in each Debenture), the Joining Party hereby
pledges and assigns to the Collateral Agent for the benefit of the Secured
Creditors and grants to the Collateral Agent for the benefit of the Secured
Creditors a security interest in all its right, title and interest in, to and
under the Charged Property (as defined in each Debenture), if any, now owned or
hereafter acquired by it, in each case to the extent provided in each
Debenture.]

[The Joining Party agrees that, upon its execution hereof, it will become an
Assignor under, and as defined in, the Canadian Security Agreement, and will be
bound by all terms, conditions and duties applicable to an Assignor under the
Canadian Security Agreement.  Without limitation of the foregoing and in
furtherance thereof, as security for the due and punctual payment when due of
the Secured Obligations (as defined in the Canadian Security Agreement), the
Joining Party hereby pledges and assigns to the Collateral Agent for the benefit
of the Secured Creditors and grants to the Collateral Agent for the benefit of
the Secured Creditors a security interest in all its right, title and interest
in, to and under the Collateral (as defined in the Canadian Security Agreement),
if any, now owned or hereafter acquired by it, in each case to the extent
provided in the Canadian Security Agreement.]

4.The Joining Party hereby makes and undertakes, as the case may be, each
covenant, representation and warranty made by, and as (i) [each UK Borrower
under the Credit Agreement and] [each Canadian Borrower under the Credit
Agreement and] each Non-US Obligation Guarantor under the Credit Agreement, and
(ii) [each Chargor pursuant to Clauses 5 through 14 of each Debenture] [each
Assignor pursuant to Articles II, III, IV, V and VI of the Canadian Security
Agreement], in each case as of the date hereof (except to the extent any such
representation or warranty relates solely to an earlier date in which case such
representation and warranty shall be true and correct as of such earlier date),
and agrees to be bound by all covenants, agreements and obligations of [a UK
Borrower and] [a Canadian Borrower and] a  Non-US Obligation Guarantor pursuant
to the Credit Agreement, [a Chargor pursuant to each Debenture] [an Assignor
pursuant to the Canadian Security Agreement], and all other Credit Documents to
which it is or becomes a party.

5.This Joinder shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of and be enforceable by
each of the parties hereto and its successors and assigns, provided, however,
that the Joining Party may not assign any of its rights, obligations or interest
hereunder or under any other Credit Document without the prior written consent
of the Lenders or as otherwise permitted by the Credit Documents.  THIS JOINDER
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.  This Joinder may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.  Delivery of an executed counterpart hereof by
facsimile or other electronic transmission shall be as effective as delivery of
an original executed counterpart hereof.  In the event that any provision of
this Joinder shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Joinder which shall
remain binding on all parties hereto.

6.From and after the execution and delivery hereof by the parties hereto, this
Joinder shall constitute a “Credit Document” for all purposes of the Credit
Agreement and the other Credit Documents.

7Each of the representations and warranties set forth in the Credit Agreement
and each other Credit Document and applicable to the undersigned is true and
correct in all material respects, both before and after giving effect to this
Joinder on the date hereof, except to the extent that any such representation
and warranty relates solely to any earlier date, in which case such
representation and warranty is true and correct in all material respects as of
such earlier date.

 

--------------------------------------------------------------------------------

Exhibit E

Page 7

 

8.No event has occurred or is continuing as of the date hereof, or will result
from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default. 

9.The effective date of this Joinder is [__________], 20__.

*         *         *




 

--------------------------------------------------------------------------------

Exhibit E

Page 8

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

[NAME OF NEW CREDIT PARTY]

 

 

By:

 

 

Name:

 

Title:

Accepted and Acknowledged by:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and as Collateral Agent

 

By:

 

 

Name:

 

Title:

 

 

By:

 

 

Name:

 

Title:

 

 

 

[ANNEX I to be attached by the Joining Party]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF US LETTER OF CREDIT REQUEST

Dated       1       

Deutsche Bank AG New York Branch, as Administrative Agent, under the Amended and
Restated ABL Credit Agreement, dated as of December 14, 2015 (as amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”), among Mobile Mini, Inc., certain other Borrowers and Guarantors
from time to time party thereto, the lenders party thereto from time to time,
and Deutsche Bank AG New York Branch, as Administrative Agent.

 

60 Wall Street

New York, New York 10005

Attention:  Michael Shannon

 

[[      2       ], as US Issuing Lender
under the Credit Agreement
_____________________
_____________________
_____________________]

Attention: [_______________]

 

Ladies and Gentlemen:

Pursuant to Section 3.01 of the Credit Agreement, the undersigned hereby
requests that the US Issuing Lender referred to above issue a [trade] [standby]
US Letter of Credit for the account of the undersigned on      3      (the “Date
of Issuance”) in the aggregate Stated Amount of       4      .

For purposes of this US Letter of Credit Request, unless otherwise defined
herein, all capitalized terms used herein which are defined in the Credit
Agreement shall have the respective meaning provided therein.

The beneficiary of the requested US Letter of Credit will be       5      , and
such US Letter of Credit will be in support of      6        and will have a
stated expiration date of       7      .

 

1

Date of US Letter of Credit Request.

2

Insert name and address of Issuing Lender.  For standby US Letters of Credit
issued by Deutsche Bank AG New York Branch insert:  Deutsche Bank AG New York
Branch, 60 Wall Street, New York, NY 10005, Attention:  Global Loan Operations,
Standby Letter of Credit Unit.  For trade Letters of Credit issued by Deutsche
Bank AG New York Branch, insert: Deutsche Bank AG New York Branch, 60 Wall
Street, New York, NY 10005, Attention: Trade and Risk Services, Import LC.  For
US Letters of Credit issued by another Issuing Lender, insert the correct notice
information for that US Issuing Lender.

3

Date of Issuance which shall be a Business Day that is at least 5 Business Days
after the date hereof (or such earlier date as is acceptable to the respective
Issuing Lender in any given case).

4

Aggregate initial Stated Amount of the US Letter of Credit which should not be
less than $25,000 (or such lesser amount as is acceptable to the respective
Issuing Lender).

5

Insert name and address of beneficiary.

6

Insert a description of US L/C Supportable Obligations (in the case of standby
Letters of Credit) and insert description of permitted trade obligations of the
US Company or any of its Subsidiaries (in the case of trade Letters of Credit).

7

Insert the last date upon which drafts may be presented which may not be later
than (i) in the case of standby Letters of Credit, the earlier of (x) one year
after the Date of Issuance and (y) the 5th Business Day preceding the Final
Maturity Date and (ii) in the case of trade Letters of Credit, the earlier of
(x) 180 days after the Date of Issuance and (y) 5 Business Days prior to the
Final Maturity Date.

 

 

 

 

--------------------------------------------------------------------------------

Exhibit F

Page 2

 

We hereby certify that:

 

(A)

the representations and warranties contained in the Credit Agreement and in the
other Credit Documents are and will be true and correct in all material respects
on the Date of Issuance, both before and after giving effect to the issuance of
the US Letter of Credit requested hereby, unless stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date (it being
understood and agreed that any representations and warranties qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects on the Date of Issuance or such specified earlier date, as applicable);

 

(B)

no Default or Event of Default has occurred and is continuing nor, after giving
effect to the issuance of the US Letter of Credit requested hereby, would such a
Default or Event of Default occur;

 

(C)

the Aggregate US Exposure (both before and after giving effect to the issuance
of the US Letter of Credit pursuant to this US Letter of Credit Request) does
not exceed either (i) the US Maximum Amount at such time or (ii) the US
Borrowing Base at such time (based upon the most recently delivered Borrowing
Base Certificate);

 

(D)

the Aggregate Exposure (both before and after giving effect to the issuance of
the US Letter of Credit pursuant to this US Letter of Credit Request) does not
exceed either (i) the Total Revolving Loan Commitment or (ii) the Aggregate
Borrowing Base at such time (based on the Borrowing Base Certificate last
delivered); and

 

(E)

after giving effect to the issuance of the US Letter of Credit pursuant to this
US Letter of Credit Request, the Stated Amount of the US Letter of Credit
Outstandings (exclusive of Unpaid US Drawings which are repaid on the date of,
and prior to the issuance of, such US Letter of Credit), does not exceed
$50,000,000.

Copies of all documentation with respect to the supported transaction are
attached hereto.

[NAME OF US BORROWER]

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF UK LETTER OF CREDIT REQUEST

Dated       1      

Deutsche Bank AG New York Branch, as Administrative Agent, under the Amended and
Restated ABL Credit Agreement, dated as of December 14, 2015 (as amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”), among Mobile Mini, Inc., certain other Borrowers and Guarantors
from time to time party thereto, the lenders party thereto from time to time,
and Deutsche Bank AG New York Branch, as Administrative Agent.

 

60 Wall Street

New York, New York 10005

Attention:  Michael Shannon

 

[[       2         ], as UK Issuing Lender
under the Credit Agreement
_____________________
_____________________
_____________________]

Attention: [_______________]

 

Ladies and Gentlemen:

Pursuant to Section 3.02 of the Credit Agreement, the undersigned hereby
requests that the UK Issuing Lender referred to above issue a [trade] [standby]
UK Letter of Credit for the account of the undersigned on       3      (the
“Date of Issuance”) in the aggregate Stated Amount of       4      .

For purposes of this UK Letter of Credit Request, unless otherwise defined
herein, all capitalized terms used herein which are defined in the Credit
Agreement shall have the respective meaning provided therein.

The beneficiary of the requested UK Letter of Credit will be       5      , and
such UK Letter of Credit will be in support of      6        and will have a
stated expiration date of       7      .

 

1

Date of UK Letter of Credit Request.

2

Insert name and address of Issuing Lender.  For standby UK Letters of Credit
issued by Deutsche Bank AG New York Branch insert:  Deutsche Bank AG New York
Branch, 60 Wall Street, New York, NY 10005, Attention:  Global Loan Operations,
Standby Letter of Credit Unit.  For trade Letters of Credit issued by Deutsche
Bank AG New York Branch, insert: Deutsche Bank AG New York Branch, 60 Wall
Street, New York, NY 10005, Attention: Trade and Risk Services, Import LC.  For
UK Letters of Credit issued by another Issuing Lender, insert the correct notice
information for that UK Issuing Lender.

3

Date of Issuance which shall be a Business Day that is at least 5 Business Days
after the date hereof (or such earlier date as is acceptable to the respective
Issuing Lender in any given case).

4

Aggregate initial Stated Amount of the UK Letter of Credit which shall be
denominated in Pounds Sterling or Euros and should not be less than €25,000 or
£25,000 (or such lesser amount as is acceptable to the respective Issuing
Lender).

5

Insert name and address of beneficiary.

6

Insert a description of UK L/C Supportable Obligations (in the case of standby
Letters of Credit) and insert description of permitted trade obligations of the
UK Company or any of its Subsidiaries (in the case of trade Letters of Credit).

7

Insert the last date upon which drafts may be presented which may not be later
than (i) in the case of standby Letters of Credit, the earlier of (x) one year
after the Date of Issuance and (y) the 5th Business Day preceding the Final
Maturity Date and (ii) in the case of trade Letters of Credit, the earlier of
(x) 180 days after the Date of Issuance and (y) 5 Business Days prior to the
Final Maturity Date.

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit G

Page 2

 

We hereby certify that:

 

(A)

the representations and warranties contained in the Credit Agreement and in the
other Credit Documents are and will be true and correct in all material respects
on the Date of Issuance, both before and after giving effect to the issuance of
the UK Letter of Credit requested hereby, unless stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date (it being
understood and agreed that any representations and warranties qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects on the Date of Issuance or such specified earlier date, as applicable);

 

(B)

no Default or Event of Default has occurred and is continuing nor, after giving
effect to the issuance of the UK Letter of Credit requested hereby, would such a
Default or Event of Default occur;

 

(C)

the Aggregate UK Exposure (both before and after giving effect to the issuance
of the UK Letter of Credit pursuant to this UK Letter of Credit Request) does
not exceed either (i) the UK Maximum Amount at such time or (ii) the UK
Borrowing Base at such time (based upon the most recently delivered Borrowing
Base Certificate);

 

(D)

the Aggregate Exposure (both before and after giving effect to the issuance of
the UK Letter of Credit pursuant to this UK Letter of Credit Request) does not
exceed either (i) the Total Revolving Loan Commitment or (ii) the Aggregate
Borrowing Base at such time (based on the Borrowing Base Certificate last
delivered); and

 

(E)

After giving effect to the issuance of the UK Letter of Credit pursuant to this
UK Letter of Credit Request, the Stated Amount of the UK Letter of Credit
Outstandings (exclusive of Unpaid UK Drawings which are repaid on the date of,
and prior to the issuance of, such UK Letter of Credit), does not exceed
$20,000,000 or the Equivalent Amount thereof.

Copies of all documentation with respect to the supported transaction are
attached hereto.

[NAME OF UK BORROWER]

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF CANADIAN LETTER OF CREDIT REQUEST

Dated       1       

Deutsche Bank AG New York Branch, as Administrative Agent, under the Amended and
Restated ABL Credit Agreement, dated as of December 14, 2015 (as amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”), among Mobile Mini, Inc., certain other Borrowers and Guarantors
from time to time party thereto, the lenders party thereto from time to time,
and Deutsche Bank AG New York Branch, as Administrative Agent.

 

60 Wall Street

New York, New York 10005

Attention:  Michael Shannon

 

[[       2         ], as Canadian Issuing Lender

under the Credit Agreement
_____________________
_____________________
_____________________]

Attention: [_______________]

 

Ladies and Gentlemen:

Pursuant to Section 3.03 of the Credit Agreement, the undersigned hereby
requests that the Canadian Issuing Lender referred to above issue a [trade]
[standby] Canadian Letter of Credit for the account of the undersigned on
      3      (the “Date of Issuance”) in the aggregate Stated Amount of
      4      .

For purposes of this Canadian Letter of Credit Request, unless otherwise defined
herein, all capitalized terms used herein which are defined in the Credit
Agreement shall have the respective meaning provided therein.

The beneficiary of the requested Canadian Letter of Credit will be
      5      , and such Canadian Letter of Credit will be in support of
     6        and will have a stated expiration date of       7      .

 

1

Date of Canadian Letter of Credit Request.

2

Insert name and address of Issuing Lender.  For standby Canadian Letters of
Credit issued by Deutsche Bank AG New York Branch insert:  Deutsche Bank AG New
York Branch, 60 Wall Street, New York, NY 10005, Attention:  Global Loan
Operations, Standby Letter of Credit Unit.  For trade Letters of Credit issued
by Deutsche Bank AG New York Branch, insert: Deutsche Bank AG New York Branch,
60 Wall Street, New York, NY 10005, Attention: Trade and Risk Services, Import
LC.  For Canadian Letters of Credit issued by another Issuing Lender, insert the
correct notice information for that Canadian Issuing Lender.

3

Date of Issuance which shall be a Business Day that is at least 5 Business Days
after the date hereof (or such earlier date as is acceptable to the respective
Issuing Lender in any given case).

4

Aggregate initial Stated Amount of the Canadian Letter of Credit which shall be
denominated in Canadian Dollars and should not be less than CA $25,000 (or such
lesser amount as is acceptable to the respective Issuing Lender).

5

Insert name and address of beneficiary.

6

Insert a description of Canadian L/C Supportable Obligations (in the case of
standby Letters of Credit) and insert description of permitted trade obligations
of the Canadian Company or any of its Subsidiaries (in the case of trade Letters
of Credit).

7

Insert the last date upon which drafts may be presented which may not be later
than (i) in the case of standby Letters of Credit, the earlier of (x) one year
after the Date of Issuance and (y) the 5th Business Day preceding the Final
Maturity Date and (ii) in the case of trade Letters of Credit, the earlier of
(x) 180 days after the Date of Issuance and (y) 5 Business Days prior to the
Final Maturity Date.

 

 

 

 

--------------------------------------------------------------------------------

Exhibit H

Page 2

 

We hereby certify that:

 

(A)

the representations and warranties contained in the Credit Agreement and in the
other Credit Documents are and will be true and correct in all material respects
on the Date of Issuance, both before and after giving effect to the issuance of
the Canadian Letter of Credit requested hereby, unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date (it being
understood and agreed that any representations and warranties qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects on the Date of Issuance or such specified earlier date, as applicable);

 

(B)

no Default or Event of Default has occurred and is continuing nor, after giving
effect to the issuance of the Canadian Letter of Credit requested hereby, would
such a Default or Event of Default occur;

 

(C)

the Aggregate Canadian Exposure (both before and after giving effect to the
issuance of the Canadian Letter of Credit pursuant to this Canadian Letter of
Credit Request) does not exceed either (i) the Canadian Maximum Amount at such
time or (ii) the Canadian Borrowing Base at such time (based upon the most
recently delivered Borrowing Base Certificate);

 

(D)

the Aggregate Exposure (both before and after giving effect to the issuance of
the Canadian Letter of Credit pursuant to this Canadian Letter of Credit
Request) does not exceed either (i) the Total Revolving Loan Commitment or (ii)
the Aggregate Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered); and

 

(E)

after giving effect to the issuance of the Canadian Letter of Credit pursuant to
this Canadian Letter of Credit Request, the Stated Amount of the Canadian Letter
of Credit Outstandings (exclusive of Unpaid Canadian Drawings which are repaid
on the date of, and prior to the issuance of, such Canadian Letter of Credit),
does not exceed $20,000,000.

Copies of all documentation with respect to the supported transaction are
attached hereto.

[NAME OF CANADIAN BORROWER]

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT I

 

FORM OF SECTION 5.04(b)(ii) CERTIFICATE1

Reference is hereby made to the Amended and Restated ABL Credit Agreement, dated
as of December 14, 2015, among Mobile Mini, Inc., the other Borrowers and
Guarantors from time to time party thereto, the lenders from time to time party
thereto and Deutsche Bank AG New York Branch, as Administrative Agent (as
amended, restated, modified and/or supplemented from time to time, the “Credit
Agreement”).  Capitalized terms used herein that are not defined herein shall
have the meanings ascribed to them in the Credit Agreement.  Pursuant to the
provisions of Section 5.04(b)(ii) of the Credit Agreement, the undersigned
Non-U.S. Lender certifies that:

 

(1)it is the sole record and beneficial owner of the Loans (as well as any
Note(s) evidencing such Loans) and other obligations under the Credit Agreement
in respect of which it is providing this certificate,

 

(2)it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,

 

(3)it is not a 10-percent shareholder of the US Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, and

 

(4)it is not a controlled foreign corporation receiving interest from a related
person as described in Section 881(c)(3)(C) of the Code.  

 

The undersigned Non-U.S. Lender has furnished you with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E (or successor form). By
executing this certificate, the Non-U.S. Lender agrees that (1) if the
information on this certificate changes, the Non-U.S. Lender shall inform US
Company and the Administrative Agent in writing within 30 days of such change
and (2) the Non-U.S. Lender shall furnish the US Borrowers and the
Administrative Agent a properly completed and currently effective certificate in
either the calendar year in which payment is to be made to the Non-U.S. Lender
or in either of the two calendar years preceding such payment.

 

1

If the undersigned Non-U.S. Lender is an intermediary, a foreign partnership or
other flow-through entity, the following adjustments shall be made:

A.The following representations shall be provided as applied to the partners,
members or beneficial owners claiming the portfolio interest exemption:

 

·

beneficial ownership under Paragraph 1;

 

·

the status in Paragraph 3; and

 

·

the status in Paragraph 4.


B.The following representation shall be provided as applied to the undersigned
Non-U.S. Lender as well as the partners, members or beneficial owners claiming
the portfolio interest exemption:

 

·

the status in Paragraph 2.


C.The following representation shall be provided by the undersigned Non-U.S.
Lender, but not the partners, members or beneficial owners claiming the
portfolio interest exemption:

 

·

record ownership under Paragraph 1.

D.The undersigned Non-U.S. Lender shall provide an Internal Revenue Service Form
W-8IMY (with underlying W-8BENs, W-8BEN-Es, W-9s or other applicable forms from
each of its partners, members or beneficial owners claiming the portfolio
interest exemption).

E.Appropriate adjustments shall be made in the case of tiered intermediaries or
tiered partnerships or flow-through entities.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

Title:

Date:  _______________, _____

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT J-1

 

[Form of DLA Piper (US) Opinion]

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT J-2

 

[Form of DLA Piper (UK) Opinion]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT J-3

 

[Form of Canadian Opinions]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT J-4

 

[Form of Special Delaware Counsel Opinion]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT J-5

 

[Form of Real Estate Local Counsel Opinions]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT K

 

[Form of Credit Party Secretary’s Certificate]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT L

 

[Form of UK Second Supplemental Share Charge]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT M

 

[Form of UK Second Supplemental Debenture and

UK Second Supplemental Partnership Debenture]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT N

 

SOLVENCY CERTIFICATE

The undersigned, the chief financial officer of MOBILE MINI, INC., a Delaware
corporation (the “US Company”), hereby certifies, as of December 14, 2015, as
follows in the name and on behalf of the US Company and its Subsidiaries and
solely in his capacity as an officer of the US Company.  This Certificate is
delivered pursuant to Section 6.15 of the Amended and Restated ABL Credit
Agreement (the “Credit Agreement”), dated as of December 14, 2015, by and among
the US Company, the other Borrowers and Guarantors from time to time party
thereto, certain financial institutions from time to time party thereto (the
“Lenders”), and Deutsche Bank AG New York Branch, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).  Capitalized terms
used herein without definition shall have the meanings given such terms in the
Credit Agreement.

On and as of the Effective Date, and after giving effect to the Transactions and
to all Indebtedness (including the Loans) being incurred or assumed and Liens
created by the Credit Parties in connection therewith, the US Company and each
of its Subsidiaries is or are Solvent.  

The undersigned further certifies that in his capacity as the chief financial
officer of the US Company, he is familiar with the properties, businesses and
assets of the US Company and its Subsidiaries, is duly authorized to execute
this certificate on behalf of the US Company and has reviewed the Credit
Documents and the contents of this certificate and, in connection herewith, has
made such investigations and inquiries as he has deemed necessary and prudent
therefore.

[Signature Page Follows]




 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
as of the day and year first above written.

 

MOBILE MINI, INC.

 

 

By:

 

Name:

Mark Funk

Title:

Chief Financial Officer

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT O

FORM OF COMPLIANCE CERTIFICATE

[Date]

This Compliance Certificate is delivered to you pursuant to Section 9.01(d) of
the Amended and Restated ABL Credit Agreement, dated as of December 14, 2015 (as
amended, restated, supplemented and/or modified from time to time, the “Credit
Agreement”), among Mobile Mini, Inc. (“US Company”), certain other Borrowers and
Guarantors from time to time party thereto, the lenders from time to time party
thereto, and Deutsche Bank AG New York Branch, as Administrative Agent.  Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as therein defined.

1.I am the duly elected, qualified and acting _______________ of Mobile Mini,
Inc. [insert title of the Chief Financial Officer or principal accounting
officer].

2.I have reviewed and am familiar with the contents of this Compliance
Certificate.  I am providing this Compliance Certificate solely in my capacity
as an officer of US Company.  The matters set forth herein are true to the best
of my knowledge after due inquiry.

3.I have reviewed the terms of the Credit Agreement and the other Credit
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of US Company and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as ANNEX 1 (the “Financial Statements”).  Such review did not
disclose the existence during or at the end of the accounting period covered by
the Financial Statements, and I have no knowledge of the existence, as of the
date of this Compliance Certificate, of any condition or event which constitutes
a Default or an Event of Default, except as set forth in a separate attachment,
if any, to this Certificate, describing in detail, the nature of the condition
or event, the period during which it has existed and the action which US Company
has taken, is taking, or proposes to take with respect to each such condition or
event.

4.Attached hereto as ANNEX 2 are the computations showing (in reasonable detail)
compliance with the covenants specified therein.

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Compliance Certificate to be
duly executed as of the date first set forth above.

 

MOBILE MINI, INC.

 

 

By:

 

 

Name:

 

Title:

 

[Compliance Certificate]

--------------------------------------------------------------------------------

ANNEX 1

Financial Statements

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

ANNEX 2

The information described herein is as of _________, ____1 (the “Computation
Date”) and, except as otherwise indicated below, pertains to the period of four
fiscal quarters of the US Company ended on the Computation Date (the “Relevant
Period”).

 

Financial Covenants

 

Amount

A.

Fixed Charge Coverage Ratio (Section 10.21)

 

 

 

 

 

 

a.

Consolidated Net Cash Flow2 for the four  

 

 

 

 

fiscal quarters ended the Computation Date

$________

 

 

 

 

 

 

 

b.

Fixed Charges3 for the four  

 

 

 

 

fiscal quarters ended the Computation Date

$________

 

 

 

 

 

 

 

c.

Ratio of line a to line b

_____:1.00

 

 

 

 

 

 

 

d.

Level required pursuant to Section 10.21

_____:1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

Insert the last day of the respective fiscal quarter or year covered by the
financial statements which are required to be accompanied by this Compliance
Certificate.

2

Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Net Cash Flow for purposes of the Fixed Charge Coverage Ratio.

3

Attach hereto in reasonable detail the calculations to arrive at Fixed Charges.

 

 

--------------------------------------------------------------------------------

EXHIBIT P

 

FORM OF BORROWING BASE CERTIFICATE

[Date]

The undersigned hereby certifies that:

(1)I am the duly elected _________ of Mobile Mini, Inc., a Delaware corporation
(the “US Company”).

(2)In accordance with subsection 9.01(i) of that certain Amended and Restated
ABL Credit Agreement, dated as of December 14, 2015 (as amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein being used herein
as therein defined), by and among US Company, certain other Borrowers and
Guarantors from time to time party thereto, the lenders from time to time party
thereto and Deutsche Bank AG New York Branch, as Administrative Agent, attached
hereto as Annex 1 is a true and accurate calculation of the US Borrowing Base,
the UK Borrowing Base, the Canadian Borrowing Base, and the Aggregate Borrowing
Base as of ___________, 20__, determined in accordance with the requirements of
the Credit Agreement.

[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Base Certificate
to be duly executed as of the date first set forth above.

 

MOBILE MINI, INC.

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT Q

[Form of US Master Reaffirmation Agreement]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT R

[Form of Canadian Master Reaffirmation Agreement]

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT S

MASTER EXCHANGE AGREEMENT

 

This MASTER EXCHANGE AGREEMENT or (“MEA”) (this “Agreement”), dated and
effective as of _______________ [__], [____] (the “Effective Date”), is entered
into by and among __________________________________________ (“Exchanger”) with
an office at __________________________________, Accruit, LLC (“Accruit” or
“Owner”) with an office at 1331 17th Street, Suite 1250, Denver, CO 80202, and
____________________________ (“Intermediary” or “QI LLC”) with an office at 1331
17th Street, Suite 1250, Denver, CO 80202. Exchanger, Accruit and Intermediary
shall be referred to herein individually as a “Party” and collectively as the
“Parties”.

 

RECITALS

 

A.Exchanger has entered or will enter into agreements (“Sale Contracts”) to sell
certain business or investment property (“Relinquished Property”) to various
purchasers (“Purchasers”).

 

B.Exchanger has entered or will enter into agreements (“Purchase Contracts”) to
purchase certain business or investment property (“Replacement Property”) from
various sellers (“Sellers”).

 

C.Pursuant to Revenue Procedure 2003-39, Exchanger desires to engage in a
repetitive like-kind exchange program and structure the sales of certain
Relinquished Property and purchases of like-kind Replacement Property as
tax-deferred exchanges under Section 1031 of the Internal Revenue Code of 1986,
as amended (the “Code”).

 

D.

Exchanger has appointed Intermediary as the qualified intermediary pursuant to
Section 1031 of the Code and the Treasury Regulations promulgated thereunder.

 

AGREEMENT

 

In consideration of the above Recitals and premises and the mutual covenants
contained herein, the receipt and sufficiency being hereby acknowledged as the
Parties, Exchanger, Accruit, and Intermediary agree as follows:

 

Article 1

Definitions

 

Certain terms that only appear in a single article of this Agreement are defined
within the text of the article.  The following terms appear in multiple articles
of this Agreement and are defined as follows:

 

“Accounts” means one or more bank accounts maintained by Escrow Agent or
Qualified Intermediary created for the purpose of receiving and disbursing
Exchange Funds and Other Amounts from time to time on behalf of Exchanger
pursuant to the terms of this Agreement, and shall include Collection
Account(s), Exchange Funds Account, Disbursement Account(s), and Investment
Account(s).

 

“Agreement” has the meaning specified in the preamble to this Agreement.

 

“Banking Business Day” means a day on which a Federal Reserve Bank is open for
business.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Disqualified Person” means a disqualified person, as defined in Treasury
Regulation Section 1.1031(k)-1(k).

 

“Distribution Event” means, with respect to each Exchange, the occurrence of one
of the following (but no sooner, in any event, before the expiration of the
Identification Period for such Exchange): (a) if Exchanger has failed to
identify any Replacement Property for such Exchange (including Replacement
Property deemed to be identified under the Deemed Identification Procedures),
then a Distribution Event shall occur upon the expiration of the Identification
Period for such Exchange, or (b) if Exchanger has identified (or is deemed to
have identified) any Replacement Property for such Exchange, then a Distribution
Event shall occur upon the earliest of (i) Exchanger’s receipt of all
Replacement Property for such Exchange, (ii) the expiration of the Exchange
Period for such Exchange, and (iii) otherwise in accordance with Section
4.03(b)(2).

 

Page 1 of 15

--------------------------------------------------------------------------------

 

“Escrow Account” (or “Account”) means an account consisting of a segregated
account established in the name of the Escrow Agent, in connection with the
Exchanger’s IRC Section 1031 exchange, under the provisions of the MEA and
subject to the substantial restrictions as set forth therein.  

“Escrow Agent” means a party who provides escrow services to the Exchanger and
Intermediary pursuant to Treasury Regulation Section 1.1031(k)-1(g)(3)(ii) and
Section 5.02 of Revenue Procedure 2003-39.

“Exchange” means an exchange of Relinquished Property for Replacement Property
pursuant to this Agreement that Exchanger intends to qualify and be reported as
a tax-deferred exchange under Section 1031 of the Code, the regulations
thereunder and Revenue Procedure 2003-39.

 

“Exchange Funds” means the amount that Intermediary receives from a Purchaser
with respect to a sale of Relinquished Property including the value of any
trade-in property as described in Section 3.02 herein.

 

“Exchange Period” has the meaning specified in Section 6.01.

 

“Exchanger” has the meaning specified in the preamble to this Agreement.

 

“Intermediary” has the meaning specified in the preamble to this Agreement, and
the Intermediary shall meet all requirements under the Code and any other
applicable Internal Revenue Rules, Regulations and Procedures in order to serve
as a Qualified Intermediary for Exchanger.

 

“Lender” means any lender (or group of lenders) that makes loans of money or
other property to Exchanger as borrower.

“LKE Account Bank” means a bank at which the Accounts are held.

 

“LKE Tax Services” means the like-kind exchange tax consulting, compliance and
reporting services (which for the avoidance of doubt do not include QI
Services).

 

“Other Amounts” means monies received in any Account on behalf of Exchanger that
are not Exchange Funds.

 

“Permitted Investments” has the meaning specified in Section 7.01.

 

“PwC” means PricewaterhouseCoopers, the tax advisory firm separately engaged to
implement and provide ongoing LKE Tax Services.

 

“Purchase Contract” means an agreement entered into by Exchanger for the
purchase from a Seller of certain business or investment property that Exchanger
desires to qualify as Replacement Property under this Agreement.

 

“Purchaser” means a party that enters into a Sale Contract with Exchanger and
agrees to purchase Relinquished Property from Exchanger.

 

“QI Services” means those services performed by a Qualified Intermediary who
enters into a written exchange agreement with Exchanger to transfer Relinquished
Property to a Purchaser, transfers Replacement Property to Exchanger and holds
proceeds from the sale of Relinquished Property beyond the actual or
constructive control of Exchanger (which for the avoidance of doubt do not
include LKE Tax Services).

 

“Qualified Intermediary” or “QI” means an accommodation party, who satisfies the
requirements of the Internal Revenue Service set forth in Treasury Regulation
Section 1.1031(k)-1(g)(4) and who performs QI Services.

 

“Relinquished Property” means certain property acquired and held by Exchanger
for business or investment purposes that has been identified in a written notice
to all parties to the related Sale Contract of the assignment of such Sale
Contract to the Qualified Intermediary, and that Exchanger intends to transfer
in an Exchange, subject to the terms of this Agreement.

 

“Relinquished Property Liability or Liabilities” means any Liability or
Liabilities that must be repaid as a result of a transfer or sale of
Relinquished Property.

Page 2 of 15

--------------------------------------------------------------------------------

 

“Relinquished Property Subject to Liabilities” means a Relinquished Property
that is subject to a Relinquished Property Liability or Liabilities.

“Replacement Property” means certain property that Exchanger intends to acquire
and hold for business or investment purposes, that is of like-kind to
Relinquished Property and that has been identified in a written notice to all
parties to the related Purchase Contract of the assignment of such Purchase
Contract to the Qualified Intermediary, and that Exchanger desires to receive in
an Exchange, subject to the terms of this Agreement.

 

“Sale Contract” means an agreement entered into by Exchanger for the sale to a
Purchaser of certain business or investment property that Exchanger desires to
qualify as Relinquished Property under this Agreement.

 

“Seller” means a party that enters into a Purchase Contract with Exchanger and
agrees to sell Replacement Property to Exchanger.

 

“Term” of this agreement has the meaning specified in Section 13.01.

 

Article 2

Agreement to Exchange

 

2.01Exchange of Relinquished Property for Replacement Property.  Upon the terms
and conditions set forth in this Agreement, Intermediary agrees to acquire
Relinquished Property from Exchanger and to transfer such Relinquished Property
to Purchaser as specified in a Sale Contract.  Intermediary further agrees to
acquire Replacement Property from Seller and to transfer such Replacement
Property to Exchanger as specified in a Purchase Contract.  Exchanger’s
disposition of Relinquished Property and acquisition of Replacement Property are
intended to qualify as a tax-deferred exchange under Section 1031 of the Code.

 

2.02Direct Transfer.  Section 1031 of the Code, the Treasury Regulations
promulgated thereunder, IRS Revenue Ruling 90-34 and Revenue Procedure 2003-39
allow the Relinquished Property to be transferred directly from Exchanger to
Purchaser.  Similarly, the Replacement Property is permitted to be transferred
directly from Seller to Exchanger.  Pursuant to Treasury Regulation Section
1.1031(k)-1(g)(4)(iv), Intermediary is deemed to have acquired such properties
and to have exchanged the Relinquished Property for the Replacement
Property.  Intermediary is only deemed to acquire such properties for purposes
of Exchanger’s tax-deferred exchanges.  Intermediary shall not be considered to
hold title to, or to be a mortgagee in possession of, or to be owner or operator
of such properties within the meaning of any federal, state or local
environmental laws or regulations.  Intermediary shall not be deemed at any time
to acquire legal or equitable title to any Relinquished Property or Replacement
Property. The Parties agree and acknowledge that Intermediary and Accruit are
not partners, employees, agents or joint venturers of Exchanger.

 

2.03Designation of Exchange.  As determined by Exchanger, one or more
Replacement Properties received in exchange for one or more Relinquished
Properties previously transferred shall be treated as a single Exchange.

 

Article 3

Assignment of Rights and Notification of Assignment

 

3.01Assignment of Sale Contracts and Purchase Contracts.  For value received,
Exchanger hereby assigns to Intermediary all of Exchanger’s rights (but not its
obligations) under each Sale Contract of Relinquished Property and Purchase
Contract of Replacement Property:  (i) outstanding at the time this Agreement is
executed, or (ii) entered into during the term of this Agreement.  Intermediary
hereby accepts assignment of Exchanger’s rights (but not its obligations) under
each such Sale Contract of Relinquished Property and Purchase Contract of
Replacement Property.

 

3.02Trade-in Property.  Where applicable, Exchanger may from time to time accept
trade-in property from a Purchaser.  By assigning to Intermediary its rights
under a certain Sale Contract, Exchanger thereby assigns to Intermediary its
rights relating to such trade-in property.  In exchange for the trade-in
property, Exchanger agrees to transfer to Intermediary funds in an amount equal
to the value assigned to the trade-in property pursuant to the Sale
Contract.  Exchanger agrees to transfer the funds to Intermediary promptly
pursuant generally to the provisions of IRS Revenue Procedure 2003-39.  All
trade-in property shall be transferred by Purchaser directly to Exchanger on
behalf of Intermediary.

 

3.03Notification of Assignment of Rights.  On or before the date of transfer of
the applicable Relinquished Property, Exchanger is responsible for providing
written notification to Purchaser that Exchanger’s rights under the Sale
Contract have been assigned to Intermediary.  Similarly, on or before the date
of transfer of the applicable Replacement Property, Exchanger is

Page 3 of 15

--------------------------------------------------------------------------------

 

responsible for providing written notification to Seller that Exchanger’s rights
under the Purchase Contract have been assigned to Intermediary. 

 

3.04Retention of Sale Contracts and Purchase Contracts.  Exchanger agrees to
retain with its business records an original copy of each Sale Contract and
Purchase Contract that is assigned to Intermediary pursuant to this Agreement
for at least three years from the year of sale.  Intermediary has the right to
review any Sale Contract or Purchase Contract that has been assigned to
Intermediary.  Intermediary may review a Sale Contract or Purchase Contract at
Exchanger’s place of business during normal business hours after providing ten
days’ notice of its intention to exercise this right. Intermediary agrees to
maintain records of correspondence and reports that Exchanger specifically
directs Intermediary to maintain for five years following the date of the
record, or if longer, Intermediary’s standard document retention policy.

 

Article 4

Escrow Accounts and Disbursement of Funds

 

4.01Establishment of Escrow Accounts.  For purposes of collecting, receiving,
holding and disbursing Exchange Funds and Other Amounts from time to time on
behalf of Exchanger pursuant to the terms of this Agreement, Exchanger and
Intermediary shall establish certain escrow accounts on behalf of the Exchanger
and Intermediary.  In order to secure Intermediary’s obligations to purchase
Replacement Property and transfer it to Exchanger and other Intermediary
obligations hereunder, Intermediary shall enter into a Qualified Escrow
Agreement (“QEA”) with Exchanger and Escrow Agent for repetitive like-kind
exchange transactions attached hereto as Exhibit A.  Pursuant to the QEA, Escrow
Agent, Exchanger and Intermediary shall establish one or more of the following
separate escrow accounts at the LKE Account Bank and subject to the terms of the
QEA attached hereto as Exhibit A:

 

 

a)

Joint Accounts.  Exchanger and QI shall establish and maintain one or more
accounts (each, an “Account”) at the LKE Account Bank.  Each of the Accounts is
intended to qualify within the definition of “Joint Accounts” described in
Section 5.02 of Revenue Procedure 2003-39. Accounts will be opened and held in
the name of Exchanger and Intermediary (acting on behalf of Exchanger in its
capacity as Qualified Intermediary).  

In connection with any intended disbursement from the Joint Accounts, Exchanger
shall be required to request and obtain approval from Intermediary prior to
causing any disbursement request to be made to the Escrow Agent.  

 

b)

Collection Account.  The Collection Account(s) are intended to facilitate the
orderly and efficient collection of proceeds from the disposition of
Relinquished Property(ies) and other items, and to allow for the further
identification and subsequent sorting of the portion of such funds that are
Exchange Funds from the portion of such funds that are considered Other
Amounts.  All proceeds received from Purchasers by or on behalf of the QI or
Exchanger in respect of sales of Relinquished Property shall be immediately
deposited in a Collection Account. From the Collection Accounts, Exchange Funds
shall then be moved to the Exchange Funds Account.

 

c)

Exchange Funds Account.  The Exchange Funds Account is intended to (i) receive
all Exchange Funds from the Collection Accounts and (ii) disburse Exchange Funds
to the Disbursement Account(s).  Funds held on behalf of Exchanger in the
Exchange Funds Account may be invested in a Permitted Investment until such time
as required to be disbursed, as provided herein.

 

d)

Investment Account.  Funds held on behalf of Exchanger in any Account shall be
invested in a Permitted Investment in accordance with Section 7.01 hereof.  Such
investment with respect to any Account may be done directly from such Account or
by depositing such funds into a separate investment account maintained
exclusively for such purpose, which may be a “linked” account.  Such investment
account shall be deemed a “Joint Account” for purposes of Section 4.01(a)
hereof.  Funds on deposit in any investment account, together with the earnings
thereon, shall be re-deposited into the applicable related Account prior to any
distribution thereof.

 

e)

Disbursement Account.  The Disbursement Account(s) are intended to facilitate
the orderly and efficient disbursement of funds to Sellers, including the
disbursement of all funds relating to acquisition of Replacement Property. This
account will act as a clearing house for funds disbursed for Replacement
Property acquisition costs and for Other Amounts.

Page 4 of 15

--------------------------------------------------------------------------------

 

 

f)

Additional Deposits.  Exchanger may deposit Other Amounts (which may be
distributed to Exchanger or used to cover non-QI services fees, as directed by
Exchanger) into any of the Accounts from time-to-time during the Term of this
Agreement. 

4.02Proceeds from Transfer of Relinquished Property.

 

a)

Collection of Funds.  From time to time during the Term of this Agreement,
Purchasers and other Persons shall be directed to deposit funds into a
Collection Account by check, EFT or other methods of payment. The Collection
Account is intended to facilitate the orderly and efficient collection of
Exchange Funds and Other Amounts from the disposition of each Relinquished
Property and to allow for the sorting of Other Amounts from Exchange Funds.  

 

b)

Separation, Consolidation and Transfer of Funds from the Collection
Accounts.  Funds from the Collection Accounts shall be periodically transferred
as follows: (i) to the Exchange Funds Account, (ii) to Exchanger, but only to
the extent of Other Amounts, or (iii) to a Disbursement Account.

 

c)

Identification of and Approval of Fund Transfers from the Collection
Accounts.  On any given Banking Business Day, Exchanger may initiate proposed
electronic funds transfers from a Collection Account in order to apply any funds
in the Collection Account as of such Banking Business Day pursuant to clauses
(i), (ii) and/or (iii) of Section 4.02(b) as Exchanger shall direct.  If upon
notification of the proposed electronic funds transfers pursuant to this Section
4.02(c), Intermediary approves of such proposed electronic funds transfers,
Intermediary agrees to take all appropriate actions needed to approve and
transmit such transfers.  If Intermediary does not approve of any of such
proposed electronic funds transfers, Intermediary shall notify Exchanger within
four hours of the receipt of such notice, via telephone or fax (any such notice
given by telephone to be confirmed in writing) of the disapproval and the
reasons for such disapproval. In the interest of clarity and notwithstanding
anything in this agreement to the contrary, no transfer of any funds from any
Account will be made without the explicit approval of the Intermediary.  

 

d)

Transfer of Funds from the Exchange Funds Account.  Funds from the Exchange
Funds Account may be periodically transferred as follows: (i) to a Disbursement
Account or (ii) to Exchanger, as Exchanger may direct, but only to the extent of
Other Amounts or upon a Distribution Event.

 

e)

Ownership of Funds; Restricted Transfers.  Exchanger and Intermediary hereby
acknowledge and agree that it is the intent of the parties hereto that funds
deposited into the Exchange Funds Account shall be used solely to enable
Intermediary to perform its obligations hereunder to acquire Replacement
Property and shall not be considered part of Intermediary’s general assets nor
subject to claims by Intermediary’s creditors, nor, except as set forth herein,
shall Intermediary have any right, title and interest in and to such funds.
Exchanger and Intermediary acknowledge and agree that income earned on a Joint
Account will be attributable to Exchanger for income tax purposes.

 

f)

Disbursement of Funds from a Disbursement Account.  Funds from a Disbursement
Account shall from time to time be disbursed as follows: (i) for Replacement
Property acquisition costs or (ii) to make disbursements of Other Amounts.

 

g)

Approval of Transfers and Disbursements.  All funds held in Accounts pursuant to
this Agreement shall be transferred or disbursed only upon the joint written
(including electronic communications) instruction of Intermediary and
Exchanger.  Nothing in this paragraph shall be construed to permit a
disbursement to be directed by either party except to the extent permitted by
Treasury Regulation Section 1.1031(k)-1(g)(6), Section 5.02 of Revenue Procedure
2003-39, and Section 4.03 hereof. Intermediary is expressly authorized to rely
conclusively on the authorized instructions of Exchanger.  Intermediary is
expressly authorized to rely conclusively on the accuracy of the authorization,
including without limitation the account number and ABA routing transit
number.  

 

h)

Funds Netting.  If as a result of funds netting on Relinquished Property, the
amount of Exchange Funds to be transferred from the Collection Account to the
Exchange Funds Account on any

Page 5 of 15

--------------------------------------------------------------------------------

 

 

Banking Business Day exceeds the amount of funds in such Collection Account,
Intermediary may on such day transfer to the Exchange Funds Account an amount
equal to such shortfall in accordance with the safe harbor of Section 5.03 of
Revenue Procedure 2003-39.  If funds netting occurs with respect to Replacement
Property, Intermediary may transfer to Exchanger the excess of the full price
for the Replacement Property over the amount paid by Intermediary to Seller as
reflected in the netted sales price.  

 

i)

Exchanger as Lender.  If Exchanger ever acts as a lender to a Purchaser,
Exchanger shall promptly transfer funds equal to the loan proceeds (plus a
market rate of interest on such amount for the period from the date such
Purchaser acquires its Relinquished Property through the date Exchanger
transfers such funds) to or for the benefit of Intermediary in accordance with
the Safe Harbor of Section 5.04 of Revenue Procedure 2003-39.

 

j)

Application of Lease Security Deposit to Purchase Price.  Exchanger may apply a
buyer-lessee’s lease security deposit to the purchase price of the related
Relinquished Property. Pursuant to the safe harbor set forth in Section 5.05 of
Revenue Procedure 2003-39, Exchanger will promptly transfer funds equal to such
lease security deposit (plus a market rate of interest on such amount for the
period between the date of sale of the Relinquished Property and the date of
transfer of the security deposit to Intermediary) to the Intermediary.

4.03Restrictions on Funds.  WITH RESPECT TO EXCHANGE FUNDS, EXCHANGER HAS NO
RIGHT TO RECEIVE, PLEDGE, BORROW, OR OTHERWISE OBTAIN THE BENEFITS OF EXCHANGE
FUNDS (AND INTEREST EARNED THEREON) HELD IN THE ACCOUNTS BEFORE THE END OF THE
EXCHANGE PERIOD (AS DEFINED IN ARTICLE 6 OF THIS AGREEMENT), EXCEPT AS PROVIDED
BELOW BUT IN NO EVENT IN A MANNER INCONSISTENT WITH TREASURY REGULATION SECTION
1.1031(k)-1(g)(6)):

 

 

(a)

If the Exchanger has not identified Replacement Property by the end of the
45-day Identification Period (as defined in Article 5 of this Agreement), the
Exchanger has rights to the Exchange Funds, and any interest earned thereon, at
any time after the end of the Identification Period;

 

(b)

If the Exchanger has identified Replacement Property, the Exchanger has rights
to the Exchange Funds, and interest earned thereon, upon or after:

 

(1)the receipt of all identified Replacement Property; or

 

(2)the occurrence after the end of the Identification Period of a material and
substantial contingency that (i) relates to the exchange, (ii) is provided for
in writing, and (iii) is beyond the control of the Exchanger and any
Disqualified Person, other than the person obligated to transfer the Replacement
Property to the Exchanger  and

 

4.04Purchases of Replacement Property.  In the event that Exchanger instructs
Intermediary to acquire Replacement Property using funds held by Intermediary,
the Replacement Property shall be purchased by Intermediary using funds in the
following order:

 

 

(a)

First, to the extent that such funds exist, Intermediary shall use Exchange
Funds held in the applicable Account; and

 

 

(b)

Second, in the event that funds held in the applicable Accounts are insufficient
to pay for the Replacement Property, Exchanger shall transfer additional funds
to Intermediary for deposit into the Exchange Funds Account, or shall transfer
funds directly to a Seller or closing agent.

 

Article 5

Identification of Replacement Property

 

5.01Identification Period.  For any Replacement Property not otherwise received
by Exchanger during the Identification Period, all such Replacement Property
must be identified by Exchanger by the end of the Identification Period.  The
Identification Period begins on the date that Exchanger transfers the
Relinquished Property and ends at midnight on the 45th day

Page 6 of 15

--------------------------------------------------------------------------------

 

thereafter.  If multiple Relinquished Properties are transferred in a
transaction that Exchanger intends to treat as a single Exchange, the
Identification Period begins on the date Exchanger transfers the first of such
Relinquished Properties. If the Exchanger is entitled to relief for a Federal
Declared Disaster, then the Identification Period is automatically extended as
provided in Revenue Procedure 2007-56.  Exchanger shall have the sole
responsibility to inform Intermediary in writing that Exchanger is entitled to
such relief. 

 

5.02Identification of Replacement Property.  Exchanger acknowledges that
Replacement Property is identified only if it is designated as Replacement
Property in a written document signed by Exchanger and delivered electronically,
mailed, telecopied, or otherwise sent to Intermediary (or any other person
allowed pursuant to the regulations under Section 1031 of the Code) before the
end of the Identification Period pursuant to 1.1031(k)-1(c) of the applicable
Treasury Regulations, provided that such Replacement Property is matched with
Relinquished Property no later than the due date (determined without regard to
extensions) of Exchanger’s federal tax return.  However, any Replacement
Property that is received by Exchanger before the end of the Identification
Period is treated as identified before the end of the Identification
Period.  Exchanger is solely responsible for making a proper identification of
Replacement Property within the Identification Period.  Intermediary and Accruit
are not responsible in any way for Exchanger’s identification of Replacement
Property.

 

5.03Identification of Alternative or Multiple Properties.  Exchanger may
identify more than one Replacement Property per Exchange.  However, the maximum
number of Replacement Properties that Exchanger may identify per Exchange is (i)
three properties without regard to the fair market values of the properties, or
(ii) any number of properties as long as their aggregate fair market value as of
the end of the Identification Period does not exceed 200 percent of the
aggregate fair market value of all the Relinquished Properties as of the date
the Relinquished Properties were transferred by the Exchanger.

 

Article 6

Exchange Period

 

6.01Exchange Period.  The Exchange Period begins on the date Exchanger transfers
the Relinquished Property and ends at midnight on the earlier of (i) the 180th
day thereafter or (ii) the due date (including extensions) for the Exchanger’s
tax return for the taxable year in which the transfer of the Relinquished
Property occurs or (iii) the date the Exchanger files its tax return for the
taxable year in which the transfer of Relinquished Property occurs.  If multiple
Relinquished Properties are transferred in a transaction that Exchanger intends
to treat as a single Exchange, the Exchange Period begins on the date Exchanger
transfers the first of such Relinquished Properties.  If for any reason the
Exchanger is entitled to relief under Federal or State Law, then the Exchange
Period is automatically extended as provided by such law.  Exchanger shall have
the sole responsibility to inform Intermediary in writing that Exchanger is
entitled to such relief.

 

6.02Receipt of Replacement Property.  The Exchanger acknowledges that the
properly identified Replacement Property must be received before the end of the
Exchange Period.  Exchanger is solely responsible for receiving the Replacement
Property within the Exchange Period.

 

Article 7

Interim Investment of Exchange Funds

 

7.01Permitted Investment of Funds.  Intermediary shall invest (and reinvest)
funds in the Exchange Funds Account in one or more of the following investments
(“Permitted Investments”) as authorized and directed by Exchanger:  (i) the
money market or other short-term investment vehicle(s) regularly used by
Intermediary in the ordinary course of its business; (ii) direct obligations of,
or obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America; (iii) repurchase agreements with
Intermediary, involving securities of the kind listed in Subsection (ii) above;
or, (iv) such other investments as Exchanger may authorize in writing, subject
to the approval of Intermediary. Permitted Investments shall not include any
investment in any form in the Exchanger or its affiliates.

 

7.02Investment Losses.  Intermediary and Accruit shall not be liable for any
loss of the principal amount of funds in the Exchange Funds Account or the
earnings thereon resulting from the investment thereof, except in the case of
Intermediary’s or Accruit’s gross negligence or willful and wanton misconduct.

 

7.03Interest Calculation Rules.  The LKE Account Bank calculates and posts
interest for all funds held through a standard method that utilizes interest
rates as reported by the investment vehicle utilized by Intermediary.  For check
receipts, the first day for interest to be earned is generally two Banking
Business Days following actual receipt (to accommodate float).  For all other
receipts (ACH, wire and book transfers), the first day for interest to be earned
is generally one Banking Business Day following

Page 7 of 15

--------------------------------------------------------------------------------

 

actual receipt.  The last day interest is earned is the day prior to the date
funds are disbursed pursuant to this Agreement.  Interest is generally
calculated daily and posted monthly to the Exchange Funds Account. 

 

Article 8
Representations, Warranties, and Covenants

 

8.01Intermediary hereby represents and warrants to Exchanger as of the date
hereof and throughout the Term of this Agreement and covenants, where
applicable, with Exchanger as follows:

 

 

(a)

Organization, Power, Standing, and Qualification.  Intermediary is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the State of Colorado and have the requisite power and authority to
carry on its business as is presently being conducted and as it is intended and
reasonably contemplated to be conducted under this Agreement and as part of the
like-kind exchange program, and to own and operate the properties and assets
presently owned and operated by it, if any, and contemplated to be owned and
operated by it in the future.

 

 

(b)

Power and Authority to Act.  Intermediary has the requisite power and authority
pursuant to its organizational documents to execute, deliver and perform this
Agreement, to acquire rights under the assignment(s) herein, and to otherwise
perform its obligations under this Agreement including to effect the Exchanges
on behalf of Exchanger.  The execution, delivery, and performance of this
Agreement and the consummation of the Exchanges have been duly authorized by all
necessary action on the part of Intermediary.  This Agreement is a valid and
binding obligation of Intermediary, enforceable in accordance with its terms.

 

 

(c)

Validity of Contemplated Transactions.  The execution, delivery, and performance
of this Agreement does not and will not (a) contravene any provisions of the
Articles of Organization or bylaws of Intermediary, or (b) violate, conflict
with, constitute a default under, cause the acceleration of any payments
pursuant to, or otherwise impair the good standing, validity, or effectiveness
of any agreement, contract, indenture, lease, or mortgage to which Intermediary
is now, or may in the future be a party.

 

 

(d)

Indebtedness.  Neither Accruit, Intermediary, nor any Person acting on behalf of
or as an agent for Intermediary, has incurred or will incur any indebtedness for
borrowed money or will pledge, assign, transfer, or otherwise encumber or permit
any of the foregoing encumbrances with respect to any aspect of this Agreement
whatsoever, including the rights assigned herein to Intermediary by Exchanger.

 

 

(e)

Litigation and Compliance.  There is no civil or criminal suit, action, claim,
arbitration, administrative, legal, or other proceeding or governmental
investigation pending or, to the actual knowledge of Intermediary, threatened
against Intermediary or its officers, or directors in such capacity nor has
there been any failure by Intermediary or its officers, or directors to comply
with nor has there been any violation of, or default with respect to any issued
or pending, order, writ, injunction, judgment or decree of any court or federal,
state, or local department, official, commission, authority, board, bureau,
agency, or other instrumentality against Intermediary or its officers or
directors in their capacity as, or in connection with their capacity as,
officers and directors of Intermediary.

 

 

(f)

Not a Disqualified Person.  At no time during the Term of this Agreement, will
Intermediary knowingly permit itself or any Affiliate of Intermediary to become
a Disqualified Person with respect to Exchanger taking into account all
exceptions and exclusions there from.  To the best of Intermediary’s knowledge
and without inquiry, neither Intermediary nor any Affiliate of Intermediary has,
within the two-year period ending on the date of the first transfer of
Relinquished Property hereunder, engaged in any activity which would cause
Intermediary to be a Disqualified Person with respect to Exchanger.

 

 

(g)

Solvency and Bankruptcy.  Before and after giving effect to the transactions
contemplated by this Agreement, Intermediary is solvent within the meaning of
the Bankruptcy Code (Chapter 11 of

Page 8 of 15

--------------------------------------------------------------------------------

 

 

Title 11 of the United States Code, or any successor statute) and is not the
subject of any voluntary or involuntary case or proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debt under any
bankruptcy or insolvency law of the United States or any State.  To the extent
it may lawfully so agree, Intermediary will not commence any case, proceeding or
other action under any existing or future law of any jurisdiction relating to
bankruptcy, insolvency, liquidation or other relief with respect to its debts or
take any action in furtherance of, or as an indication of its consent, approval
of or acquiesce in any of the foregoing. 

 

 

(h)

Ownership.  All of the issued and outstanding equity interests of Intermediary
are owned by Owner, and have been validly issued, are fully paid and
non-assessable.  Intermediary has no subsidiaries and owns no capital stock or
any interest in any other Person.

 

 

(i)

No Other Current Agreements.  Other than as contemplated by this Agreement, (i)
Intermediary is not a party to any contract or any agreement of any kind or
nature and (ii) Intermediary is not subject to any obligations or liabilities of
any kind or nature in favor of any third party other than Affiliates, in the
normal course of business, and liabilities that may arise due to income tax
consolidation.

 

 

(j)

Company Filings.  Intermediary shall make all necessary filings and pay all fees
(unless agreed otherwise) required by any state or local jurisdiction identified
and designated in writing by Exchanger, in order to conduct its business in each
such jurisdiction and effect the transactions contemplated hereby.

 

 

(k)

No Other Future Agreements.  Intermediary will not enter into or be a party to
any agreement or instrument other than this Agreement and any documents and
agreements incidental hereto or entered into as contemplated herein.

 

 

(l)

No Other Business.  Intermediary will not engage in any business or enterprise
or enter into any transaction other than effecting Exchanges pursuant to this
Agreement, the related exercise of its rights as Qualified Intermediary
hereunder, the incurrence and payment of ordinary course operating expenses and
other activities related to or incidental to either of the foregoing.

 

 

(m)

Common Ownership.  Neither Intermediary, Owner, nor any of their respective
Affiliates bear a relationship with PwC as described in either Sections 267(b)
or 707(b) of the code.

 

Article 9

Responsibilities of the Parties and Liability Limitations

 

9.01Intermediary’s and Accruit’s Responsibilities.  Intermediary's and Accruit’s
responsibilities are limited in scope to what is specifically provided herein in
this Agreement.  Neither Intermediary nor Accruit shall incur any liability
whatsoever to Exchanger, except for a violation of this Agreement resulting from
Intermediary’s or Accruit’s gross negligence or willful and wanton
misconduct.  Intermediary and Accruit shall have no responsibility hereunder
other than to follow faithfully the instructions received from Exchanger and
reasonably believed by Intermediary and Accruit to have been executed by the
proper Parties.  Intermediary and/or Accruit are not required to sign any
agreement or participate in any transaction that in the sole, unfettered and
absolute opinion of Intermediary and/or Accruit would require Intermediary
and/or Accruit to engage in any unlawful or fraudulent action.  Notwithstanding
anything to the contrary in this Agreement, Intermediary and/or Accruit shall be
under no obligation to disburse any portion of the Exchange Funds if
Intermediary and/or Accruit reasonably believe it may be held liable or
accountable in any way to any person or entity or local or state or federal
agency or governmental department or division for money or other damages or
claims.

 

9.02Exchanger’s Responsibilities.  Without prejudice to any other limitation on
Intermediary’s or Accruit’s duties or responsibilities under this Agreement,
Exchanger (and not Intermediary or Accruit) shall be solely responsible and
liable for:  (i) the sufficiency, accuracy or validity of any document or
instrument or transaction arising from or relating to a Sale Contract or a
Purchase Contract, including any title or registration documents for
Relinquished Property and Replacement Property; (ii) the identity, authority or
legal rights or standing of any person or entity signing any document or
instrument; and (iii) risk of loss or damage to Relinquished Property,
Replacement Property and all other property received or transferred by
Intermediary under this Agreement.  Exchanger expressly represents, warrants and
covenants that any and all transactions occurring pursuant to this Agreement
have and

Page 9 of 15

--------------------------------------------------------------------------------

 

are and shall be conducted such that they are in compliance with, and adhere to,
any and all local and state or federal laws, including any and all restrictions
or mandated compliance with any such laws, rules or regulations or procedures or
policies connected with such local or state and federal laws.  Exchanger
represents, warrants and covenants that it is not entering into this Agreement
to improperly avoid a tax consequence or otherwise avoid a legal responsibility,
and that all information provided to Intermediary and/or Accruit is true and
accurate, not misleading, and that there are no material omissions in the
information provided.  Intermediary and Accruit are relying upon Exchanger’s
representations, warranties and covenants concerning all such transactions
contemplated in this Agreement.   

 

9.03Sale and Purchase Contracts and Transfer Taxes.  Intermediary and Accruit
shall not assume or bear any personal liability in connection with any Sale
Contract or Purchase Contract.  Without limitation, Exchanger agrees to comply
with all relevant sales and use tax laws and any other property transfer tax
laws on the basis that it has sold all Relinquished Properties directly to the
respective Purchasers and that it has purchased all Replacement Properties
directly from the respective Sellers.

 

9.04Tax Consequences.  Exchanger acknowledges and agrees that Intermediary and
Accruit shall not be responsible for any tax consequences to Exchanger
(including any responsibility for filing and the payment of any tax owed by or
due from Exchanger) resulting from Intermediary's or Accruit’s activities or
responsibilities hereunder.  Intermediary and Accruit make no representations,
warranties or covenants that its actions, or any exchanges made pursuant to this
Agreement, result in the Exchanges being eligible for non-recognition treatment
under Section 1031 of the Code.  Exchanger acknowledges that Intermediary and
Accruit are under no duty to determine whether Relinquished Property and
Replacement Property are of like kind under Section 1031 of the Code, and that
Intermediary and Accruit are under no duty to, and will not, undertake to
determine whether Exchanger’s allocation of purchase or sale prices attributable
thereto is accurate or will be given effect for tax purposes.  Exchanger shall
be responsible for the determination of whether properties are of like kind or
like class, the segregation or identification of any units of property into
separate Exchanges, the determination of any gain to be recognized by Exchanger
in any Exchange, and the form and sufficiency of any identification of
Replacement Property made by Exchanger (including any internal identification or
matching procedure employed by Exchanger).  Exchanger acknowledges that it has
engaged the professional services of independent tax advisers and is relying
upon the advice of those advisers, and not Intermediary or Accruit, with respect
to the determination of any federal, state and local income, gift and estate tax
consequences of all transactions contemplated herein.  The foregoing covenants
in this paragraph shall survive the resignation of Intermediary or the
termination of this Agreement by any of the Parties.

 

9.05Indemnification.  Exchanger hereby agrees to indemnify and hold harmless
Intermediary and Accruit, its and their officers, managers, members, employees
and agents (collectively the “Indemnified Parties”) from and against all claims,
liabilities, demands and expenses, including reasonable attorneys' fees, of any
kind which may be asserted against any of the Indemnified Parties by any person
or entity which arise out of any acts or omissions related to the carrying out
of the terms of this Agreement or any other agreement entered into pursuant or
related to this Agreement, including, but not limited to, any agreement related
to the establishment of a qualified escrow or qualified trust, as those terms
are defined in Treasury Regulation Section 1.1031(k)-1(g)(3), any Sale Contract,
any Purchase Contract, or any other contract or agreement entered into with
respect to any transfer of property, including taxes, claims for breach of
contract or injury to person or property, and fines or penalties under any law,
including without limitations under any federal, state or local law with respect
to environmental matters or hazardous wastes, except for any of the foregoing
which arise from the gross negligence or willful and wanton misconduct of any of
the Indemnified Parties.  This indemnification includes any cost or liability
associated with Intermediary and/or Accruit being found by a court to be a
mortgagee in possession or to be an owner or operator of any Relinquished
Property or Replacement Property within the meaning of any federal, state or
local environmental laws or regulations.  The foregoing indemnities in this
paragraph shall survive the resignation of Intermediary or the termination of
this Agreement.

 

9.06Fees, etc.  Intermediary shall not be required to accept, convey, transfer
or otherwise deal with Relinquished Property, Replacement Property, Exchange
Funds or any part thereof until all of the payments, advances and expenses made
or incurred by it or owed to it (including Intermediary's fee) shall have been
paid or until adequate provision has been made therefor, in the sole discretion
of Intermediary and/or Accruit.  Nor shall Intermediary or Accruit be
responsible for any consequences or liability for the failure to act as a result
of Exchanger’s failure to pay or make adequate provisions to pay.

 

9.07LIABILITY LIMITATION.  EXCHANGER AGREES THAT INTERMEDIARY AND ACCRUIT SHALL
NOT BE LIABLE FOR PUNITIVE, EXEMPLARY, CONTRACT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, OR FOR ANY LOST PROFITS INCURRED BY EXCHANGER OR FOR ANY INCOME TAXES,
INTEREST OR PENALTIES INCURRED BY EXCHANGER, WHETHER THE BASIS OF THE LIABILITY
IS BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY),
STATUTES OR ANY OTHER LEGAL THEORY (AND EVEN IF INTERMEDIARY AND/OR ACCRUIT HAVE
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES).  IN NO EVENT SHALL THE
AGGREGATE DAMAGES FOR WHICH INTERMEDIARY AND/OR ACCRUIT SHALL BE HELD LIABLE
UNDER THIS AGREEMENT, WHICH DAMAGES SHALL ONLY APPLY IN THE CASE OF GROSS
NEGLIGENCE OR WILLFUL AND WANTON MISCONDUCT ON THE PART OF INTERMEDIARY OR
ACCRUIT, EXCEED ONE TIMES

Page 10 of 15

--------------------------------------------------------------------------------

 

ANNUAL FEES PAID FOR LKE TAX SERVICES AND QI SERVICES.  EXCHANGER AGREES TO
PROMPTLY NOTIFY INTERMEDIARY AND ACCRUIT OF ANY COMPLAINT OR CLAIM EXCHANGER
INTENDS TO ASSERT AGAINST INTERMEDIARY AND/OR ACCRUIT, AND EXCHANGER AGREES TO
NOT ASSERT ANY CLAIM AGAINST INTERMEDIARY OR ACCRUIT AFTER THE PASSAGE OF 180
DAYS AFTER THE COMPLETION OF THE EXCHANGE INVOLVED.  EXCHANGER AGREES THAT THE
FOREGOING LIMITATION ON THE TYPE AND AMOUNT OF DAMAGES RECOVERABLE FROM
INTERMEDIARY AND ACCRUIT, AND THE LIMITATION OF THE TIME WITHIN WHICH ANY CLAIM
OR DISPUTE MAY BE ASSERTED AGAINST INTERMEDIARY AND ACCRUIT, IS FAIR AND
REASONABLE IN LIGHT OF THE SCOPE OF THE RESPONSIBILITY OF INTERMEDIARY AND
ACCRUIT UNDER THIS AGREEMENT AND THE LIMITED AMOUNT OF THE FEES EARNED BY
INTERMEDIARY AND ACCRUIT.  EXCHANGER ACKNOWLEDGES THAT INTERMEDIARY AND ACCRUIT
CONSIDER THIS PROVISION TO BE MATERIAL AND WOULD NOT HAVE BEEN WILLING TO ENTER
INTO THIS AGREEMENT IN THE ABSENCE OF SUCH LIMITATIONS.  EXCHANGER ACKNOWLEDGES
THAT THE LIMITATIONS CONTAINED HEREIN HAVE BEEN NEGOTIATED, AT ARMS LENGTH,
BETWEEN INTERMEDIARY, ACCRUIT, AND EXCHANGER. 

 

Article 10

Intermediary's Fee

So long as the Wrapper Agreement remains in full force and effect, (a)  the fees
owed by Exchanger in respect of the services provided under this Agreement shall
be as set forth in the Wrapper Agreement, (b) Exchanger agrees to pay such fees,
and (c) such fees shall be billed by PwC as billing agent for Intermediary and
shall be paid by Exchanger to PwC.  Provided that full payment is made as
provided in the Wrapper Agreement, any such payment made to PwC shall be treated
as having been made to Intermediary for purposes of this Agreement, and
Intermediary shall look exclusively to PwC for payment of amounts that may be
due to Intermediary in connection with the services provided pursuant to this
Agreement.  Upon expiration or termination of the Wrapper Agreement prior to
expiration or termination of this Agreement, PwC and Intermediary will notify
Exchanger of the manner in which billing and invoicing will occur under this
Agreement for the period from and after the effective date of termination of the
Wrapper Agreement.  For every Exchange Funds Account established over two,
Intermediary shall be paid $200 to establish each such account.  Banking fees
(wire transfer, ACH, and check processing fees) will be charged to Exchanger no
additional mark-up by Intermediary.  Any Exchange Funds remaining in the
Exchange Funds Account upon expiration of the 180-day Exchange Period will be
transferred to the Unrestricted Funds Account and all interest will be earned by
Exchanger from that date forward.  Fees for other than LKE Tax Services or QI
Services owed pursuant to this Agreement will be automatically taken out of the
Exchange Funds Account.  Exchanger may request Intermediary to provide certain
services upon giving notice of termination.  Such services requested and
approved by Exchanger will be billed in addition to the monthly fee at
Intermediary’s hourly rate at the time of termination.  

 

Article 11

Notices

 

All notices and other communications required or permitted herein shall be made
in writing by a notifying party and transmitted via mail, fax, or
email.  However, a notifying party may give notice or other communication by
telephone if such notice or communication is confirmed in writing within 48
hours.  The following contact information for the Parties to this Agreement may
be changed upon written notification to the other Parties to this Agreement:

 

Exchanger:

 

 

Address:

 

 

 

Attn:  

 

Phone:

 

 

E-Mail:

 

 

 

 

 

Accruit:

Accruit, LLC

Address:

1331 17th Street, Suite 1250

 

Denver, CO 80202

Phone:

866-397-1031

E-Mail:

notifications@accruit.com

 

 

 

Intermediary:

, LLC, c/o Accruit, LLC

Address:

1331 17th Street, Suite 1250

 

Denver, CO 80202

Phone:

303-865-7300

E-Mail:

notifications@accruit.com

 

Page 11 of 15

--------------------------------------------------------------------------------

 

 

Article 12

Taxpayer Identification Number and Certifications

 

12.01Taxpayer Identification Number.  Exchanger’s United States Taxpayer
Identification Number (“TIN”) is _________________________________.

 

12.02Exchanger’s Address is _____________________________________.

 

12.03Certifications.  Under penalties of perjury, Exchanger hereby certifies
that:

 

(a)Exchanger’s correct TIN is listed in Section 12.01 of this Agreement;

 

(b)Exchanger is not subject to backup withholding; and

 

(c)Exchanger is a U.S. citizen or other U.S. person.

 

Article 13

Term and Termination of Agreement

 

13.01Term.  The term of this Agreement shall begin on Effective Date and shall
continue until terminated as provided in this Section 13.01.  Exchanger or
Accruit and/or QI may terminate this Agreement at any time, by providing not
less than sixty (60) days prior written notice to the other party.  The date
which is 60 days after notice of termination as provided herein shall be called
the “Termination Date.” Upon any such termination, (i) this Agreement shall
remain in effect with respect to any pending Exchanges, (ii) any indemnities and
obligations owing to any party under this Agreement as of the Termination Date
shall survive until satisfied or otherwise terminated, (iii) termination of this
Agreement shall not affect any rights or obligations of the parties hereto with
respect to any pending Exchanges.  In the event that any party hereto terminates
this Agreement, such party shall not do so in a manner that causes a  pending
Exchange not to qualify under Section 1031 of the Code or in a manner that would
violate Treasury Regulation Sections 1.1031(k)-1(g)(4)(ii) or (g)(6) or Revenue
Procedure 2003-39.  Subject to the restrictions above, upon the Termination
Date, QI shall, at such time, pay all funds in any Account to Exchanger or
Exchanger’s designee; provided, however, that any funds held in a Joint Account
with respect to any pending Exchange shall not be disbursed to Exchanger until
after the occurrence of a Distribution Event for such Exchange.

13.02QI LLC Sale.

Exchanger may deliver a written notice (a “Sale Notice”) to Owner at any time,
directing the Owner to transfer the membership interest of QI LLC to a Person
designated by Exchanger in such Sale Notice (such transfer, the “QI LLC
Sale”).  If Exchanger delivers a Sale Notice and does not deliver another
written notice to the Owner withdrawing such Sale Notice before the QI LLC Sale
is consummated, then the Owner shall transfer the membership interest of QI LLC
to such purchaser as may be designated by Exchanger in such Sale Notice on the
date specified for such transfer in the Sale Notice, which date shall not be
less than five days (or such shorter period as may be agreed upon by Exchanger
and Owner) after the delivery of such Sale Notice.  Any such purchaser shall not
be Exchanger or a Disqualified Person.

In the event of a QI LLC Sale, Owner shall:

transfer the membership interest of QI LLC to the purchaser designated in the
related Sale Notice for such consideration (which may be nominal) as may be
designated by Exchanger in such Sale Notice;

execute and deliver all documents, instruments and consents as may be specified
by Exchanger as reasonably necessary or desirable to effectuate the QI LLC Sale;

make representations and warranties as to its title to the membership interest
of QI LLC being sold, the absence of any liens thereon and its power, authority
and right to consummate the QI LLC Sale without contravention of law or
contract;

Page 12 of 15

--------------------------------------------------------------------------------

 

make such further representations and warranties that are reasonable, customary
and appropriate and that the purchaser of the QI LLC (the “New Owner”)
reasonably requests; and

be liable for any breach of the representations and warranties made by it in
connection with such QI LLC Sale.

All expenses incurred by Owner in connection with any QI LLC Sale shall be borne
by the Exchanger.

Upon the consummation of a QI LLC Sale, (i) the rights, duties and obligations
of the transferring Owner shall be assigned and delegated to the New Owner and
the transferring Owner shall be released from its obligations under this
Agreement, except to the extent such obligations relate to periods prior to the
QI LLC Sale, and (ii) the New Owner shall become a party to this Agreement
pursuant to an “accession agreement” in substantially the form of Exhibit B
hereto.

Exchanger shall have the right to remove QI LLC and appoint a replacement
Qualified Intermediary; provided that such replacement party assumes all
obligations of QI LLC under this Agreement, and affirmatively makes all the same
representations and covenants that QI LLC made in this Agreement; and provided
further that such removal and replacement shall occur in a manner that complies
with the provisions of Treasury Regulation Section 1.1031(k)-1(g)(6), including
with respect to the limitations applicable to Exchange Funds as set forth in
this Agreement.  If an Exchanger so elects to remove QI LLC and appoint a
replacement Qualified Intermediary, such Exchanger shall provide QI LLC with
written notice of its intent 60 days prior to the appointment of replacement
Qualified Intermediary.  QI LLC shall cooperate with such Exchanger and shall
use its best efforts to promptly transfer its rights and responsibilities
hereunder to any successor Qualified Intermediary in a manner that does not (i)
prevent any pending Exchange from potentially qualifying as an Exchange, (ii)
affect any rights or obligations of the parties under any pending Exchange, and
(iii) violate the provisions of Treasury Regulation Section
1.1031(k)-1(g)(6).  Subject to the restrictions above and at the Exchanger’s
discretion, upon the Termination Date, QI LLC shall, at such time, and in
satisfaction of QI LLC’s remaining obligations under this Agreement: (1) pay all
funds in any Joint Account to Exchanger or Exchanger’s designee; or (2) upon
receiving written notice of Exchanger’s election to replace QI LLC, as the
Qualified Intermediary, Exchanger may direct Owner and sole member of QI LLC to
convey, transfer, or otherwise surrender all of its membership interest in QI
LLC to the Exchanger’s designee

Article 14

Miscellaneous Provisions

 

14.01Law Changes.  This Agreement shall be construed by reference to Section
1031 of the Code and the regulations thereunder, as amended from time to time
following the date of this Agreement, except to the extent that future changes
in the law alter the economic relationship of Exchanger and Intermediary
hereunder.  If future amendments to the Code or regulations thereunder result in
a provision cited or referred to herein being renumbered, this Agreement shall
be construed as referring to such renumbered provision.

 

14.02Time of Essence.  Time is of the essence in this Agreement.

 

14.03Governing Law.  This Agreement shall be governed under the laws of the
State of Colorado, other than such laws, rules, regulations and case law that
would result in the application of the laws of a jurisdiction other than the
State of Colorado.  

 

14.04Arbitration and Attorneys’ Fees and Costs.  The Parties agree that any
dispute arising under this Agreement shall be submitted to arbitration.  The
result of such arbitration shall be binding and conclusive on the Parties.  Any
such arbitration shall be conducted in Denver, Colorado, within 120 days after
initiation of an arbitration demand by either Party.  The arbitration shall be
conducted by a single arbitrator licensed to practice law.  The single
arbitrator shall be either agreed to in writing by the Parties or chosen by two
appointees designated in writing by the Parties, with each of the Exchanger and
Intermediary selecting one such appointee.  Unless otherwise agreed to by the
Parties, the arbitration shall be filed through American Arbitration Association
and conducted in accordance with the American Arbitration Association’s then
prevailing Commercial Arbitration Rules. The prevailing Party in any claim,
demand or cause of action, no matter how filed, shall be awarded its attorneys’
fees and costs associated with either making, or defending any such claim,
demand, or cause of action, including any action for injunctive or equitable
relief.

Page 13 of 15

--------------------------------------------------------------------------------

 

 

14.05Counterparts.  This Agreement may be executed in counterparts, each of
which when executed and delivered shall be deemed an original, but such
counterparts together shall constitute but one and the same document. Facsimile
or scanned signatures shall be deemed originals for the purposes of this
Agreement.

 

14.06Assignment.  This Agreement may not be assigned or transferred by any Party
without the prior written agreement of the other Parties.  Notwithstanding the
foregoing, a Party may assign this Agreement, without the prior written consent
of the other Parties, to a successor in interest in connection with a merger,
reorganization, or sale of all or substantially all of its assets or equity.  

 

14.07Successor and Assigns.  Subject to Section 14.06, this Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto and their
respective heirs, executors, administrators, successors and permitted assigns.

 

14.08Validity of Agreement and Modification of Agreement.  This Agreement
constitutes the entire agreement between the Parties with respect to the subject
matter hereto and merges and supersedes all prior discussions, whether oral or
written, between them, relating to the subject matter hereof.  There are no
agreements covenants, conditions, or limitations of this Agreement which are not
expressly stated herein.  Further, each of the Parties hereto agrees that this
Agreement may not be amended or changed in any way, except by written instrument
signed by each of the Parties hereto.  Each of the Parties represents, warrants
and covenants that the individuals executing this Agreement on their behalf have
the authority to do so.

 

14.09Severability.  Each of the Parties expressly agrees that if any portion of
this Agreement is, or shall hereafter be found by any court, or government or
state agency, or arbitral authority to be unlawful, invalid, or otherwise
unenforceable, then the remaining portions of this Agreement shall nonetheless
continue to be in full force and effect and binding upon each of the Parties
hereto.  The Parties agree that this provision is an integral part of this
Agreement, and is additional and valued consideration for the Parties to enter
into this Agreement.

 

14.10Exhibits.  The exhibit(s) attached hereto and the recitals set forth above
shall all constitute a part of this Agreement.

 

14.11Singular/Plural.  All terms used herein in the singular shall include the
plural and all terms used herein in the plural shall include the singular.

 

14.12Changes in Law or Regulation. The Parties to this Agreement agree that in
the event of any amendment to the Code or Section 1031 of the Code, as well as
any amendment to any other applicable rule, regulation, procedure or policy of
any local, state or federal governmental agency that affects or otherwise
applies to the transactions contemplated by this Agreement (hereinafter the
“amendment” in this Section 14.12 of this Agreement), the Parties shall
immediately upon discovery of such an amendment revise this Agreement to the
extent necessary to comply with the amendment.  

 

14.13Washington State Regulatory Compliance.  WASHINGTON STATE LAW, RCW
19.310.040, REQUIRES AN EXCHANGE FACILITATOR TO EITHER MAINTAIN A FIDELITY BOND
IN AN AMOUNT OF NOT LESS THAN ONE MILLION DOLLARS THAT PROTECTS CLIENTS AGAINST
LOSSES CAUSED BY CRIMINAL ACTS OF THE EXCHANGE FACILITATOR, OR TO HOLD ALL
CLIENT FUNDS IN A QUALIFIED ESCROW ACCOUNT OR QUALIFIED TRUST THAT REQUIRES YOUR
CONSENT FOR WITHDRAWALS. ALL EXCHANGE FUNDS MUST BE DEPOSITED IN A SEPARATELY
IDENTIFIED ACCOUNT USING YOUR TAX IDENTIFICATION NUMBER. YOU MUST RECEIVE
WRITTEN NOTIFICATION OF HOW YOUR EXCHANGE FUNDS HAVE BEEN DEPOSITED. YOUR
EXCHANGE FACILITATOR IS REQUIRED TO PROVIDE YOU WITH WRITTEN DIRECTIONS OF HOW
TO INDEPENDENTLY VERIFY THE DEPOSIT OF THE EXCHANGE FUNDS. EXCHANGE FACILITATION
SERVICES ARE NOT REGULATED BY ANY AGENCY OF THE STATE OF WASHINGTON OR OF THE
UNITED STATES GOVERNMENT. IT IS YOUR RESPONSIBILITY TO DETERMINE THAT YOUR
EXCHANGE FUNDS WILL BE HELD IN A SAFE MANNER.

 

14.14Waivers.  No delay on the part of any Party in the exercise of any rights
or remedies pursuant to this Agreement shall operate as a waiver thereof, and no
single or partial exercise by any Party of any remedies shall preclude other and
further exercise or enforcement or application of any other provision set forth
in this Agreement, or the exercise of any other right or remedy.  The waiver of
any breach of condition or condition of this Agreement by any Party shall not
constitute a precedent in the future enforcement of any terms and conditions of
this Agreement.  No waiver shall be valid unless in writing and signed by an
authorized officer Accruit in the case of Accruit or any Intermediary.

Page 14 of 15

--------------------------------------------------------------------------------

 

 

14.15Cooperation.  Each Party agrees to cooperate with the other and execute and
deliver or cause to be executed and delivered, all such instruments and
documents, and to take all such actions as may be reasonably requested of it
from time to time in order to effect the provisions and purposes of this
Agreement.  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

 

 

Page 15 of 15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

(“Exchanger”)

 

 

By:

 

 

 

 

 

 

(“Owner”) Accruit, LLC

 

 

By:

 

 

Brent C. Abrahm, President & CEO

 

(“QI LLC”) Exchange, LLC

 

 

By:  Accruit, LLC, Sole Member  

 

 

By:

 

 

Brent C. Abrahm, President

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Form of Qualified Escrow Agreement (see attached)

 

 

 

Exhibit A

--------------------------------------------------------------------------------

 

Exhibit B

 

Accession Agreement (see attached)

 

 

 

 

Exhibit B